Exhibit 10.1

 

Execution Version

 

ASSET PURCHASE AGREEMENT

 

among

 

STATION CASINOS, INC.,

 

those Subsidiaries of Station Casinos, Inc. listed in Annex I,

 

and

 

FG OPCO ACQUISITIONS LLC

 

 

Dated as of June 7, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

1.1

Certain Definitions

1

1.2

Terms Defined Elsewhere in this Agreement

19

1.3

Other Definitional and Interpretive Matters

20

 

 

 

ARTICLE II PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

21

 

 

2.1

Exhibit A Purchased Assets and Assumed Liabilities

21

2.2

Exhibit B Purchased Assets and Assumed Liabilities

22

2.3

Exhibit C Purchased Assets and Assumed Liabilities

22

2.4

Excluded Assets

22

2.5

Excluded Liabilities

23

2.6

Modifications to Assets and Liabilities

23

2.7

Unassignable Assets and Properties; Further Conveyances and Assumptions

24

2.8

Bulk Sales

25

 

 

 

ARTICLE III CONSIDERATION

25

 

 

3.1

Consideration

25

3.2

Payment of Cash Purchase Price

26

 

 

 

ARTICLE IV CLOSING AND TERMINATION

26

 

 

4.1

Closing Date

26

4.2

Deliveries by Sellers

27

4.3

Deliveries by Purchaser

28

4.4

Termination of Agreement

28

4.5

Procedure Upon Termination

30

4.6

Effect of Termination

30

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLERS

30

 

 

 

5.1

Organization and Good Standing

30

5.2

Authorization of Agreement

31

5.3

Conflicts; Consents of Third Parties

31

5.4

Financial Statements

32

5.5

Operations Since Balance Sheet Date

33

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

Page

 

 

 

5.6

No Undisclosed Liabilities

33

5.7

Title to Purchased Assets

33

5.8

Taxes

33

5.9

Real Property

34

5.10

Tangible Personal Property

34

5.11

Intellectual Property; Software

34

5.12

Material Contracts

36

5.13

Employee Benefits

36

5.14

Labor

38

5.15

Litigation

38

5.16

Compliance with Laws; Permits

38

5.17

Environmental Matters

39

5.18

Financial Advisors

39

5.19

Sufficiency of Purchased Assets

39

5.20

Condition of Purchased Assets

40

5.21

No Other Representations or Warranties; Schedules

40

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF EXCLUDED OPCO ENTITIES

40

 

 

6.1

Organization and Good Standing

40

6.2

Authorization of Agreement

40

6.3

Conflicts; Consents of Third Parties

41

6.4

No Other Representations or Warranties; Schedules

42

 

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PURCHASER

42

 

 

7.1

Organization and Good Standing

42

7.2

Authorization of Agreement

42

7.3

Conflicts; Consents of Third Parties

42

7.4

Financial Advisors

43

7.5

Commitment Letter

43

 

 

 

ARTICLE VIII BANKRUPTCY COURT MATTERS

43

 

 

8.1

Competing Transaction

43

8.2

Bankruptcy Court Actions

44

8.3

Approval of Expense Reimbursement

44

8.4

Bidding Procedures Order and Plan

44

 

 

 

ARTICLE IX COVENANTS

44

 

 

9.1

Access to Information

44

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

Page

 

 

 

9.2

Conduct of the Business Pending the Closing

45

9.3

Consents

47

9.4

Regulatory Approvals

47

9.5

Further Assurances

50

9.6

Preservation of Records

50

9.7

Publicity

50

9.8

Reservations

50

9.9

Debtor Contracts; Administrative Claims

51

9.10

Texas Station Ground Lease

51

9.11

Restructuring

52

 

 

 

ARTICLE X EMPLOYEES AND EMPLOYEE BENEFITS

52

 

 

 

10.1

Employment

52

10.2

Employee Benefits

53

 

 

 

ARTICLE XI CONDITIONS TO CLOSING

54

 

 

 

11.1

Conditions Precedent to Obligations of Purchaser

54

11.2

Conditions Precedent to Obligations of Sellers

55

11.3

Conditions Precedent to Obligations of Purchaser and Sellers

55

 

 

 

ARTICLE XII NO SURVIVAL

56

 

 

 

12.1

No Survival of Representations and Warranties

56

 

 

 

ARTICLE XIII TAXES

56

 

 

 

13.1

Transfer Taxes

56

13.2

Proration

57

13.3

Purchase Price Allocation

57

13.4

Tax Returns

57

13.5

Tax Cooperation

57

 

 

 

ARTICLE XIV MISCELLANEOUS

58

 

 

 

14.1

Expenses and Transfer of Utilities

58

14.2

Equitable Relief

58

14.3

Submission to Jurisdiction; Consent to Service of Process

58

14.4

Waiver of Right to Trial by Jury

59

14.5

Entire Agreement; Amendments and Waivers

59

14.6

Governing Law

59

14.7

Notices

59

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

Page

 

 

 

14.8

Severability

61

14.9

Binding Effect; Assignment

62

14.10

Counterparts

62

14.11

Manner of Acting

62

14.12

No Third-Party Beneficiary

62

14.13

Non-Recourse

63

14.14

Settlement

63

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

Schedules

 

1.1(a)

 

Knowledge of Sellers

1.1(b)

 

Propco Pledged Assets

2.4

 

Excluded Assets

2.5

 

Excluded Liabilities

5.3(a)

 

No Conflicts

5.3(b)

 

Consents

5.4(a)

 

Financial Statements

5.4(b)

 

Selected Line Items

5.5

 

Operations Since Balance Sheet Date (Material Adverse Effect)

5.6

 

Liabilities

5.7

 

Title to Purchased Assets

5.8(a)

 

Taxes

5.8(c)

 

Taxable as a Corporation

5.9

 

Real Property

5.10

 

Tangible Personal Property

5.11(a)(1)

 

Sellers’ Intellectual Property

5.11(a)(2)

 

Owned and Licensed Software

5.11(b)

 

Validity, Good Standing and Proceedings

5.11(c)

 

Intellectual Property Agreements

5.11(d)

 

Right, Title and Interest in Purchased Intellectual Property

5.11(e)

 

Infringement, Violation, Misappropriation or Dilution

5.11(f)

 

Software

5.11(g)

 

Public Software

5.12(a)

 

Material Contracts

5 12(b)

 

Material Contract Defaults

5.13(a)

 

Employee Benefits

5.13(c)

 

Qualified Plans

5.13(h)

 

No Employee Benefits Conflicts

5.14(a)

 

Labor and Collective Bargaining Agreement

5.14(b)

 

Strikes and Labor Complaints

5.15

 

Litigation

5.17

 

Environmental Matters

5.18

 

Financial Advisors

5.19

 

Sufficiency of Purchased Assets

5.20

 

Condition of Assets

6.3(a)

 

No Conflicts

6.3(b)

 

Consents

7.3

 

No Conflicts

9.2 (a)

 

Exceptions to Conduct of Business

9.2 (b)

 

Exceptions to Negative Covenants

9.2(c)

 

Certain Documents

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

Exhibits

 

A-1

Exhibit A Purchased Assets

A-2

Exhibit A Assumed Liabilities

B-1

Exhibit B Purchased Assets

B-2

Exhibit B Assumed Liabilities

C-1

Exhibit C Purchased Assets

C-2

Exhibit C Assumed Liabilities

D

MLCA

E

Bidding Procedures Order

F

Commitment Letter

 

vi

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT, dated as of June 7, 2010 (this “Agreement”), among
Station Casinos, Inc., a Nevada corporation (“SCI”), those Subsidiaries of SCI
listed in Annex I and Purchaser (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, SCI and certain of its affiliates are debtors-in-possession under
Title 11, of the United States Code, 11 U.S.C. § 101 et seq.(the “Bankruptcy
Code”), and filed voluntary petitions for relief under Chapter 11 of the
Bankruptcy Code on July 28, 2009, in the United States Bankruptcy Court for the
District of Nevada (the “Bankruptcy Court”) (Case No. BK-09-52477) (the
“Bankruptcy Case”); which shall be deemed to include subsequently filed cases
that are jointly administered with Case No. BK-09-52477);

 

WHEREAS, Sellers presently conduct the Business;

 

WHEREAS, Sellers desire to sell, transfer and assign to the Purchasing Entities,
and the Purchasing Entities desire to purchase, acquire and assume from Sellers,
pursuant to the Plan (as defined below) and Sections 363, 365 and 1129 of the
Bankruptcy Code, all of the Purchased Assets and Assumed Liabilities, all as
more specifically provided herein;

 

WHEREAS, Propco is a debtor-in-possession in the Bankruptcy Case and is being
reorganized pursuant to the Plan; and

 

WHEREAS, in connection with the reorganization of Propco, the assets set forth
on Exhibit B-1 will be transferred to Purchaser or its controlled Affiliates,
and the assets set forth on Exhibit C-1 will be transferred to IP Holdco.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS


 

1.1           Certain Definitions.  For purposes of this Agreement, the
following terms shall have the meanings specified in this Section 1.1:

 

“363 Sale Orders” means a final order or orders of the Bankruptcy Court (which
order or orders may be subsumed within, or be separate from, the Confirmation
Order) pursuant to section 363 of the Bankruptcy Code and in form and substance
acceptable to Purchaser, the Required Consenting Lenders and Sellers that, as of
the Closing Date, shall not have been stayed, vacated or otherwise rendered
ineffective, which order or orders shall approve, authorize and direct the 363
Sellers to consummate this Agreement, the transactions contemplated hereby and
all of the terms and conditions hereof.  Without limiting the generality of the
foregoing, such order(s) shall find, acknowledge and/or otherwise provide, among
other things, that (i) the Purchased Assets sold by any 363 Seller to the
Purchasing Entities pursuant to this Agreement

 

1

--------------------------------------------------------------------------------


 

shall be transferred to the applicable Purchasing Entity, free and clear of all
Liens (other than Permitted Exceptions); (ii) the Liens granted to the
Collateral Agents under each of the Exit Credit Documents, and the obligations
thereunder, are legal, valid, enforceable and non-voidable, and, with respect to
Liens, upon all necessary filings and recordings duly perfected; (iii) the Opco
Agent has the requisite power and authority under the Opco Loan Documents to
consent to the termination and discharge, and will terminate and discharge on
the Closing Date and simultaneously with the receipt of the purchase price
provided for in Section 3.1 by the applicable Persons in accordance with
Section 3.2, the Liens of the Opco Agent granted under the Opco Loan Documents
in respect of the Purchased Assets other than the BofA Cash Collateral; (iv) the
Purchasing Entities have “acted in good faith” within the meaning of
Section 363(m) of the Bankruptcy Code; (v) the Purchasing Entities are acquiring
the Purchased Assets in exchange for reasonably equivalent value; (vi) this
Agreement was negotiated, proposed and entered into by the parties without
collusion, in good faith and from arm’s length bargaining positions; (vii) the
Lenders, Purchaser and each of the Purchasing Entities shall not be a successor
to any of the 363 Sellers by reason of any theory of Law or equity and shall not
have any successor or transferee Liability of any kind, nature or character,
including Liabilities arising or resulting from or relating to the transactions
contemplated hereby or by the 363 Sale Order(s); and (viii) the transactions
consummated pursuant to this Agreement or the 363 Sale Order(s) shall not
constitute a de facto merger, or a merger, as between any 363 Seller and
Purchaser and/or any Purchasing Entity under applicable Law (including Nevada
Law); provided, that such order(s) shall not provide that the sale of any
property that constitutes a Purchased Asset is free and clear of any
environmental Liability imposed by a Governmental Body arising from or related
to such property to the extent that the Bankruptcy Court determines that such
property cannot be sold to the Purchaser free and clear of such Liability
pursuant to the Bankruptcy Code; provided, further, that clauses (vii) and
(viii) hereof shall not be deemed to modify or limit the definition of “Assumed
Liabilities” under this Agreement or the Purchaser or any Purchasing Entity’s
obligations to assume the Assumed Liabilities.

 

“363 Sellers” means the Sellers that file chapter 11 proceedings pursuant to
Section 8.2.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise; provided that, neither Deutsche Bank AG
nor JPMorgan Chase & Co. nor any of their respective Subsidiaries (other than
Subsidiaries of Purchaser or entities controlled by Purchaser) shall be deemed
Affiliates of Purchaser for purposes of this Agreement.

 

“Alternate Bid” has the meaning set forth in the Bidding Procedures Order.

 

“Alternate Bid Expiration Date” has the meaning set forth in the Bidding
Procedures Order.

 

“Applied Gun Lake Reimbursement” means, if the Sellers or any of their
Subsidiaries have actually received the Gun Lake Reimbursement prior to the
Closing Date, the lesser of (a) 

 

2

--------------------------------------------------------------------------------


 

$20 million and (b) the aggregate amount of Gun Lake Reimbursement actually
received by Sellers or any of their Subsidiaries prior to the Closing Date.

 

“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto,
operated, owned or leased by such Person, including cash, cash equivalents,
accounts and notes receivable, chattel paper, documents, instruments, general
intangibles, real estate, equipment, inventory, goods and intellectual property.

 

“Assumed Liabilities” means the Exhibit A Assumed Liabilities, the Exhibit B
Assumed Liabilities and Exhibit C Assumed Liabilities.

 

“Auction” has the meaning set forth in the Bidding Procedures Order.

 

“Auction Date” means, in each case, in accordance the Bidding Procedures Order,
(a) if an Auction is conducted, the date of such Auction and (b) if no Auction
is conducted, the date of the Confirmation Hearing.

 

“Bidding Procedures Order” means an order of the Bankruptcy Court attached
hereto as Exhibit E with such changes thereto as are acceptable to the Sellers
and the Purchaser.

 

“BofA Cash Collateral” means the cash and cash equivalents pledged by Vista
Holdings, LLC for the benefit of Bank of America, N.A. to secure Cash Management
Obligations (as defined in the Opco Credit Agreement).

 

“Business” means the ownership, management and/or operation of the business of
SCI and its Subsidiaries (excluding the Propco Entities and the Excluded Opco
Entities).

 

“Business Day” means any day of the year on which national banking institutions
in New York, New York and Las Vegas, Nevada are open to the public for
conducting business and are not required or authorized to close.

 

“Business Information” of any Person means all files, documents, instruments,
papers, books and records relating to the business, operations, condition of
(financial or other), results of operations and assets and properties of such
Person, including Transaction Data, financial statements, Tax Returns and
related work papers and letters from accountants, budgets, pricing guidelines,
ledgers, journals, deeds, title policies, minute books, stock certificates and
books, stock transfer ledgers, Contracts, Permits, computer files and programs,
retrieval programs, operating data and plans and environmental studies and
plans, including employee documentation; overall HR programs documentation;
training manuals and policies and procedures; job descriptions and operations
standards and performance evaluation processes; new hire processes; time,
attendance, labor management, compendium and scheduling forms, systems and
reports; operational performance processes, metrics and reports; financial
performance and budgeting processes and reports; departmental project/action
item prioritization and organization documentation and systems; construction and
design documentation; legal and contractual documentation;
compliance/security/safety documentation and processes; physical plant and
engineering documentation and processes; departmental forms; data base and
general

 

3

--------------------------------------------------------------------------------


 

marketing analytics, segmentation and incentive methodologies; and player
development systems, processes and reporting; provided, however, that Business
Information shall not include customer lists, databases, history and other
information related to customers.

 

“Cage Cash” means all cash contained in the cage, ATMs, slot booths, count rooms
and drop boxes at the Included Properties existing at the Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Agents” means (a) such bank appointed in writing by the Mortgage
Lenders to act as collateral agent under the New Propco Credit Agreement and the
New Propco Land Loan Agreement in its capacity as such, and (b) Deutsche Bank
Trust Company Americas, in its capacity as collateral agent under the Opco Loan
Credit Agreement and the Landco Loan Credit Agreement.

 

“Confirmation Hearing” means the hearing in the Bankruptcy Court on confirmation
of the Plan.

 

“Confirmation Order” means a final order of the Bankruptcy Court in form and
substance acceptable to Purchaser, the Required Consenting Lenders and Sellers,
confirming the Plan, which Confirmation Order, as of the Closing Date, shall not
have been stayed, vacated or otherwise rendered ineffective, and shall approve,
authorize and direct the Debtors that are subject to the Plan to consummate this
Agreement, the transactions contemplated hereby and all of the terms and
conditions hereof, and shall approve the Propco Reorganization and all terms and
conditions thereof.  Without limiting the generality of the foregoing, such
order shall find, acknowledge and/or otherwise provide, among other things, that
(i) the Purchased Assets sold by any Debtor to the Purchasing Entities pursuant
to this Agreement shall be transferred to the applicable Purchasing Entity, free
and clear of all Liens (other than Permitted Exceptions); (ii) the Liens granted
to the Collateral Agents under each of the Exit Credit Documents, and the
obligations thereunder, are legal, valid, enforceable and non-voidable, and,
with respect to Liens, upon all necessary filings and recordings duly perfected;
(iii) the Opco Agent has the requisite power and authority to consent to the
termination and discharge, and will terminate and discharge on the Closing Date
and simultaneously with the receipt of the purchase price provided for in
Section 3.1 by the applicable Persons in accordance with Section 3.2, the Liens
of the Opco Agent granted under the Opco Loan Documents in respect of the
Purchased Assets other than the BofA Cash Collateral; (iv) the Purchasing
Entities have “acted in good faith” within the meaning of Section 363(m) of the
Bankruptcy Code; (v) the Purchasing Entities are acquiring the Purchased Assets
in exchange for reasonably equivalent value; (vi) this Agreement was negotiated,
proposed and entered into by the parties without collusion, in good faith and
from arm’s length bargaining positions; (vii) the Bankruptcy Court shall retain
jurisdiction to resolve any controversy or claim arising out of or relating to
this Agreement (other than relating to the Exit Credit Documents), or the breach
hereof as provided in Section 14.3; (viii) the Lenders, Purchaser and each of
the Purchasing Entities shall not be a successor to any of the Debtors that are
subject to the Plan by reason of any theory of Law or equity and shall not have
any successor or transferee Liability of any kind, nature or character,
including Liabilities arising or resulting from or relating to the transactions
contemplated hereby or by the Plan; (ix) the transactions consummated pursuant
to this Agreement and the Plan shall not constitute a de facto merger, or a

 

4

--------------------------------------------------------------------------------


 

merger, as between any such Debtor and Purchaser and/or any Purchasing Entity
under applicable Law (including Nevada Law); (x) this Agreement and the
transactions contemplated hereby may be specifically enforced against and
binding upon the parties hereto, and not subject to rejection or avoidance by
Sellers or any trustee of Sellers pursuant to chapter 7 or chapter 11 of the
Bankruptcy Code and (xi) no administrative Tax claim(s) for income tax will
result from or arise out of the implementation of the transactions contemplated
by this Agreement or the Plan, other than (subject to the last sentence hereof)
alternative minimum Taxes that in the aggregate are less than $15 million;
provided, that such order shall not provide that the sale of any property that
constitutes a Purchased Asset is free and clear of any environmental Liability
imposed by a Governmental Body arising from or related to such property to the
extent that the Bankruptcy Court determines that such property cannot be sold to
the Purchaser free and clear of such Liability pursuant to the Bankruptcy Code;
provided, further, that clauses (viii) and (ix) hereof shall not be deemed to
modify or limit the definition of “Assumed Liabilities” under this Agreement or
the Purchaser or any Purchasing Entity’s obligations to assume the Assumed
Liabilities. If the Bankruptcy Court order confirming the Plan fails to satisfy
clause (xi) of this definition because the Bankruptcy Court finds that the
administrative Tax claims that constitute alternative minimum Taxes are greater
than $15 million in the aggregate (the amount by which such alternative minimum
Taxes are greater than $15 million, the “Excess AMT Amount”) and less than the
Cash Purchase Price (prior to adjustment for any Excess AMT Amount), that
finding shall not, in and of itself, cause the order not to be a Confirmation
Order if no later than ten days after the date such order is entered (such ten
day period, the “Seller Excess AMT Election Period”), the Opco Agent (at the
direction of the Required Consenting Lenders) notifies Purchaser and SCI in
writing that it has elected to have the Cash Purchase Price (and, as a result,
the aggregate consideration) provided for in Section 3.1 reduced by an amount
equal to the Excess AMT Amount and thereafter Purchaser and Sellers shall
continue to proceed to Closing subject to the terms and conditions hereof.

 

“Contract” means any contract, indenture, note, bond, lease, commitment or other
legally binding agreement or obligation.

 

“Debtor” means SCI, Northern NV Acquisitions, LLC, Reno Land Holdings, LLC,
River Central, LLC, and Tropicana Station, LLC and any other Subsidiary of SCI
that commences a proceeding under chapter 11 of the Bankruptcy Code on or after
the date hereof in accordance with Section 8.2; provided, however, that Debtors
shall not include any of the Propco Entities.

 

“Disclosure Statement” means the Disclosure Statement in respect of the Joint
Plan of Reorganization for Station Casinos, Inc. and its Affiliated Debtors
(Dated March 24, 2010) [Docket No. 1131] as the same may be amended, in form and
substance acceptable to Purchaser and Sellers, to provide for the transactions
contemplated by this Agreement and the Propco Reorganization.

 

“Employees” means all individuals, as of the date hereof, whether or not
actively at work as of the date hereof, who are employed by any Seller in
connection with the Business, together with individuals who are hired by any
Seller in respect of the Business after the date hereof and prior to the
Closing.

 

5

--------------------------------------------------------------------------------


 

“Environmental Law” means any federal, state or local statute, regulation,
ordinance, principle of common law or other provisions that have the force or
effect of law currently in effect relating to the pollution or protection of
human health or safety (with respect to exposure to Hazardous Materials) or the
environment, including the use, handling, transportation, treatment, storage,
Release, control or remediation of Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Excess Cash” means all Cage Cash, unrestricted cash, cash equivalents, bank
deposits and similar cash items of Sellers in excess of (x) $35 million plus;
(y) the Applied Gun Lake Reimbursement; plus (z) the amount of accrued unpaid
administrative expenses of the Debtors accrued through Closing.

 

“Excess Cash Shortfall Amount” means the amount, if any, by which
(x) $115 million exceeds (y) Excess Cash.

 

“Excluded Opco Entities” means CV HoldCo, LLC, CV PropCo, LLC, Tropicana
Station, Inc., Boulder Station, Inc., Charleston Station, LLC, Palace Station
Hotel & Casino, Inc., Sunset Station, Inc., and Tropicana Acquisitions, LLC.

 

“Excluded Opco Entities Material Adverse Effect” means an effect, event,
development, change, state of facts, condition, circumstance or occurrence that
(individually or together with other such matters) is or would be reasonably
expected to be materially adverse to (i) the financial condition, assets,
liabilities, business or results of operations of the Excluded Opco Entities,
taken as a whole; provided, however, that an Excluded Opco Entities Material
Adverse Effect shall not be deemed to include effects, events, developments,
changes, states of acts, conditions, circumstances or occurrences arising out of
or resulting from:  (A) changes generally affecting the economy, financial or
securities markets or political or regulatory conditions, to the extent such
changes do not adversely affect the Excluded Opco Entities in a disproportionate
manner relative to other participants generally in the casino gaming industry;
(B) changes in the casino gaming industry generally, to the extent such changes
do not adversely affect the Excluded Opco Entities in a disproportionate manner
relative to other participants in such industry generally; (C) any change in Law
or GAAP, to the extent such changes do not adversely affect the Excluded Opco
Entities in a disproportionate manner relative to other participants generally
in such industry; (D) acts of war, armed hostility or terrorism, to the extent
such changes do not adversely affect the Excluded Opco Entities in a
disproportionate manner relative to other participants generally in such
industry; (E) any change attributable to the execution or public announcement of
this Agreement or the transactions contemplated by this Agreement, including any
litigation resulting therefrom, and any adverse change so attributable in
customer, distributor, supplier, financing source, licensor, licensee,
sub-licensee, stockholder, co-promotion or joint venture partner or similar
relationships, including as a result of the identity of Purchaser or its
Affiliates; (F) any failure by SCI to meet any internal or published industry
analyst projections or forecasts or estimates of revenues or earnings for any
period (it being understood and agreed that the facts and circumstances giving
rise to such failure that are not otherwise excluded from the definition of
Excluded Opco Entities Material Adverse Effect may be taken into account in
determining whether there has been an Excluded Opco Entities Material Adverse
Effect); and (G) compliance with the terms of, or the taking of any action
required by, this

 

6

--------------------------------------------------------------------------------


 

Agreement or (ii) the ability of the Excluded Opco Entities, taken as a whole,
to perform their obligations under this Agreement or to consummate the
transactions contemplated by this Agreement on a timely basis; provided that, if
Purchaser is selected as the Successful Bidder pursuant to (and as defined in)
the Bidding Procedures Order, clause (E) shall be deemed to be amended by
inserting the word “employee” immediately following the word “customer.”

 

“Excluded Opco Entity Document” means any agreement, document, or instrument or
certificate contemplated by this Agreement or to be executed by any Excluded
Opco Entity in connection with the consummation of the transactions contemplated
by this Agreement.

 

“Exit Credit Documents” means the Opco Loan Credit Agreement, the Landco Loan
Credit Agreement, the New Propco Credit Agreement, the New Propco Land Loan
Agreement, and the respective guarantees and collateral documents executed in
connection therewith.

 

“Expense Reimbursement” means those reasonable and reasonably documented
expenses, not to exceed $4 million in the aggregate, that are payable or
reimbursable to Purchaser, the Fertitta Parties or the Mortgage Lenders pursuant
to and in accordance with the Bidding Procedures Order.

 

“Fertitta Parties” means FG, Frank J. Fertitta III and Lorenzo J. Fertitta.

 

“FG” means Fertitta Gaming, LLC, a Nevada limited liability company.

 

“Furniture and Equipment” means (i) all furniture, fixtures, goods, inventory,
equipment, furnishings, objects of art, machinery, appliances, appurtenances and
together with tools and supplies (including spare parts inventories); (ii) beds,
bureaus, chiffonniers, chests, chairs, desks, lamps, mirrors, bookcases, tables,
rugs, carpeting, drapes, draperies, curtains, shades, blinds, screens,
paintings, hangings, pictures, divans, couches, luggage carts, luggage racks,
stools, sofas, chinaware, linens, pillows, blankets, glassware, silverware, food
carts, cookware, dry cleaning facilities, dining room wagons, keys or other
entry systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, dictating equipment, private telephone systems, medical equipment,
potted plants, fittings, plants, apparatus, stoves, ranges, refrigerators,
laundry machines, machinery, switchboards, conduits, compressors, vacuum
cleaning systems, floor cleaning, waxing and polishing equipment, call systems,
electrical signs, bulbs, bells, ash and fuel, conveyors, cabinets, lockers,
shelving, spotlighting equipment, dishwashers, garbage disposals, washers and
dryers, (iii) all gaming and financial equipment, computer equipment,
calculators, adding machines, gaming tables, video game and slot machines,
(iv) any other electronic equipment of every nature, and (v) other hotel or
casino furniture, furnishings and equipment.

 

“GAAP” means generally accepted accounting principles in the United States as of
the date hereof.

 

“Gaming Approvals” means all licenses, permits, approvals, authorizations,
registrations, findings of suitability, franchises, entitlements, waivers and
exemptions issued by any Gaming Authority or required by any Gaming Law
necessary for or relating to the conduct of activities

 

7

--------------------------------------------------------------------------------


 

by any party hereto or any of its Affiliates, including the ownership,
operation, management and development of the Purchased Assets and Assumed
Liabilities.

 

“Gaming Authorities” means (i) all governmental authorities or agencies with
regulatory control or jurisdiction over the conduct of lawful gaming or gambling
at the Included Properties, including, as applicable, in the State of Nevada,
the Nevada Gaming Commission, the Nevada State Gaming Control Board, the Clark
County Gaming and Liquor Board, the Henderson City Council, the City of Las
Vegas City Council and all other state and local regulatory and licensing bodies
with authority over gaming activities and devices in the State of Nevada or the
City of Henderson, City of Las Vegas or Clark County, Nevada, (ii) the National
Indian Gaming Commission (the “NIGC”) and the applicable gaming regulatory
authority established by the Federated Indians of Graton Rancheria, the
Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians of Michigan, the Mechoopda
Indian Tribe of Chico Rancheria, California, and the North Fork Rancheria of
Mono Indians, and (iii) any other gaming authority or agency with regulatory
control or jurisdiction over the conduct of lawful gaming or gambling in
connection with the Business.

 

“Gaming Equipment” means all furniture, fixtures, equipment, supplies, parts,
computer hardware, software and computer-related equipment, machinery, artwork
and other displayed items and other tangible personal property (including any
and all tangible “gaming devices” (as defined in Section 463.0155 of the NRS),
gaming device parts inventory and other related gaming equipment and supplies,
including, slot machines, gaming tables, cards, dice and tangible “associated
equipment” (as defined in NRS 463.0136).

 

“Gaming Law” means any federal, state, local or foreign statute, ordinance,
rule, regulation, permit, consent, registration, finding of suitability,
approval, license, judgment, order, decree, injunction or other authorization,
including any condition or limitation placed thereon, governing or relating to
casino and gaming activities and operations or manufacturing or distribution of
Gaming Equipment of the applicable Person and its Affiliates.

 

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state, or
local, or any agency, instrumentality or authority thereof, or any court,
self-regulatory authority, tribunal or arbitrator (public or private) or Gaming
Authority.

 

“Gun Lake Enterprise” shall mean the proposed gaming and entertainment business
enterprise of the Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians, to
be developed, constructed, operated and managed by MPM Enterprises, LLC in
accordance with the terms and conditions of that certain Fourth Amended and
Restated Management Agreement dated as of April 29, 2010, and as contemplated by
that certain Fourth Amended and Restated Development Agreement submitted to the
NIGC on March 16, 2010, together with any other lawful commercial activity
related to gaming allowed in, or associated with, the proposed gaming
facility to be located on U.S. Highway 131 and 129th Avenue in Wayland Township,
Michigan.

 

“Gun Lake Reimbursement” means amounts actually paid to and received by a Seller
or any of its Subsidiaries prior to Closing by Gun Lake Tribal Gaming Authority
in respect of

 

8

--------------------------------------------------------------------------------


 

amounts owed to MPM Enterprises, LLC and SC Michigan, LLC for advances made by
them to Gun Lake Tribal Gaming Authority.

 

“Hazardous Material” means any substance, material or waste which is regulated
under or for which liability or standards of care are imposed by  Environmental
Laws, including petroleum and its byproducts, asbestos, mold and any material or
substance which is defined as a “hazardous waste,” “hazardous substance,”
“hazardous material,” “restricted hazardous waste,” “industrial waste,” “solid
waste,” “contaminant,” “pollutant,” “toxic waste” or “toxic substance” under any
provision of Environmental Law.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Included Properties” means collectively, (i) Texas Station Gambling Hall &
Hotel, (ii) Santa Fe Station Hotel & Casino, (iii) Fiesta Rancho Casino Hotel,
(iv) Wildfire Casino Sportsbook Rancho, (v) Wildfire Casino Sportsbook Boulder,
(vi) Fiesta Henderson Casino Hotel, (vii) Gold Rush Casino, and (viii) Lake Mead
Lounge & Casino.

 

“Indebtedness” of any Person means, without duplication, (i) indebtedness of
such Person for money borrowed (including the aggregate principal amount
thereof, the aggregate amount of accrued but unpaid interest thereon and any
premiums thereon); (ii) indebtedness evidenced by notes, debentures, bonds or
other similar instruments for the payment of which such Person is responsible or
liable; (iii) all obligations in respect of interest rate or currency obligation
swaps, caps, floors, hedges or similar arrangements of such Person; (iv) all
obligations of such Person issued or assumed as the deferred purchase price of
property, all conditional sale obligations of such Person and all obligations of
such Person under any title retention agreement (but excluding trade accounts
payable and other accrued current liabilities arising in the Ordinary Course of
Business); (v) all obligations of such Person under leases required to be
capitalized in accordance with GAAP; (vi) all obligations of such Person for the
reimbursement of any obligor on any letter of credit, banker’s acceptance or
similar credit transaction; (vii) all obligations of the type referred to in
clauses (i) through (vi) of any Persons for the payment of which such Person is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise, including guarantees of such obligations; and (viii) all obligations
of the type referred to in clauses (i) through (vii) of other Persons secured by
any Lien on any property or asset of such Person (whether or not such obligation
is assumed by such Person).

 

“Intellectual Property Licenses” means (i) any grant to a third Person of any
right to use any of the Purchased Intellectual Property owned by any Seller, and
(ii) any grant to any Seller of a right to use a third Person’s intellectual
property rights which is necessary for the Sellers to conduct the Business as
currently conducted.

 

“IP Holdco” means an entity that (a) acquires the Assets and Properties on
Exhibit C-1 and assumes the Assumed Liabilities on Exhibit C-2, (b) is
structured such that it cannot enter into bankruptcy voluntarily without the
consent of both of the Collateral Agents (or their respective designees) and
otherwise has governance provisions reasonably acceptable to the Required
Consenting Lenders and Purchaser, (c) is to be created no later than 10 days
prior to the Confirmation Hearing, (d) shall be a trust or other entity, the
beneficial interest of such entity

 

9

--------------------------------------------------------------------------------


 

being owned by New Propco or a Subsidiary thereof (except for up to 10% to be
owned by a designee of the Opco Agent and up to 10% to be owned by a designee of
the Mortgage Lenders, with such minority interests being subject to a purchase
right of New Propco or a Subsidiary thereof at a nominal price upon
(i) repayment of the Indebtedness under the Opco Loan Credit Agreement or the
New Propco Credit Agreement, as the case may be, or (ii) the conclusion of a
transition period following a foreclosure or other enforcement action under the
Opco Loan Credit Agreement or related collateral documents or any other
transaction, in each case the result of which is that New Opco is no longer a
Subsidiary of New Propco), (e) shall be a pass-through entity for income tax
purposes allocating losses first to New Propco or a Subsidiary thereof to the
extent of its capital account, and shall have other characteristics reasonably
acceptable to Purchaser and the Required Consenting Lenders and to be set forth
in the Confirmation Order as reasonably determined by the Required Consenting
Lenders and Purchaser.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge of Sellers” means the actual knowledge of those officers and
directors of Sellers identified on Schedule 1.1(a).

 

“Landco Loans” means loans deemed made pursuant to the Landco Loan Credit
Agreement.

 

“Landco Loan Credit Agreement” means that certain Credit Agreement, entered into
as of the Closing Date, among the Landco Purchaser, as borrower, Deutsche Bank
Trust Company Americas, as Administrative Agent and Collateral Agent, the
lenders from time to time party thereto, and Deutsche Bank Securities Inc. and
J.P. Morgan Securities Inc., as Joint Lead Arrangers and Joint Bookrunners, as
described in the Opco Term Sheet in form and substance acceptable to the
Required Consenting Lenders, Sellers and Purchaser.

 

“Landco Purchaser” means a wholly-owned Subsidiary of New Opco designated in
writing by Purchaser prior to the Closing, which Subsidiary will acquire and
assume all of the Assets and Properties and be liable for all of the Liabilities
designated on Exhibits A-1 and A-2 as Assets and Properties and Liabilities to
be acquired and assumed by or obligations of, as the case may be, the Landco
Purchaser.

 

“Landco Sellers” means Inspirada Station, LLC, Centerline Holdings, LLC, Durango
Station, Inc., Town Center Station, LLC, Tropicana Station, LLC, Reno Land
Holdings, LLC, Northern NV Acquisitions, LLC and Vista Holdings, LLC.

 

“Law” means any federal, state, local or foreign law, statute, code, Order,
ordinance, rule or regulation, including any Gaming Law or common law.

 

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims or any proceedings by or before
a Governmental Body.

 

“Lenders” shall have the meaning specified in the Opco Plan Support Agreement.

 

“Liability” means any debt, liability or obligation (whether direct or indirect,
known or unknown, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to

 

10

--------------------------------------------------------------------------------


 

become due, matured or unmatured or determined or determinable), and including
all costs and expenses relating thereto.

 

“Lien” means any lien, encumbrance, preference, priority, pledge, mortgage, deed
of trust, security interest, claim, charge, option, right of first refusal,
proxy, voting trust or agreement, transfer restriction under any shareholder or
similar agreement or encumbrance.

 

“MLCA” means the Second Amended and Restated Master Lease Compromise Agreement
in the form attached hereto as Exhibit D with such changes thereto as are
acceptable to Purchaser and the Sellers.

 

“Mortgage Lenders” means German American Capital Corporation and JPMorgan Chase
Bank, N.A. and any successors thereto in their capacities as lenders under that
certain Amended and Restated Loan and Security Agreement, dated as of March 19,
2008, as amended, supplemented or otherwise modified prior to the date hereof in
accordance with its terms, pursuant to which the Mortgage Lenders made loans and
other financial accommodations to Propco; provided, that, for purposes of this
definition, no amendment of such Amended and Restated Loan and Security
Agreement occurring on or after the date of this Agreement shall be given effect
if such amendment adversely affects the Purchaser or the Lenders in any material
respect and has not been approved in writing by the Purchaser and the Required
Consenting Lenders.

 

“Mortgage Lender Commitment Letters” means those certain commitment letters,
dated of even date herewith, of each of the Mortgage Lenders in the forms
attached hereto as Exhibit F.

 

“New Opco” means a wholly-owned Subsidiary of Purchaser designated in writing by
Purchaser prior to Closing, which Subsidiary will own, directly or indirectly,
all of the equity of the Purchasing Entities that acquire and assume the
Exhibit A Purchased Assets and Exhibit A Assumed Liabilities set forth on
Exhibits A-1 and A-2.

 

“New Propco” means the Person contemplated by the Propco Term Sheet to acquire,
directly or through its Subsidiaries, the Propco Properties and other Assets and
Properties of Propco pursuant to the Propco Reorganization.

 

“New Propco Credit Agreement” means the Credit Agreement, to be entered into as
of the Closing Date, among New Propco, as borrower and the lenders from time to
time party thereto, as described in the Propco Term Sheet, as supplemented by
the Opco Term Sheet and, in form and substance satisfactory to Purchaser, FG and
the Mortgage Lenders.

 

“New Propco Landco” means a Subsidiary of New Propco designated in writing prior
to Closing by New Propco.

 

“New Propco Land Loan Agreement” means the Credit Agreement, to be entered into
as of the Closing Date, among New Propco Landco, as borrower, and the lenders
from time to time party thereto, as described in the Propco Term Sheet and in
form and substance satisfactory to Purchaser, FG and the Mortgage Lenders.

 

“NRS” means the Nevada Revised Statutes.

 

11

--------------------------------------------------------------------------------


 

“Opco Agent” means Deutsche Bank Trust Company Americas, in its capacity as
administrative agent under the Opco Credit Agreement.

 

“Opco Credit Agreement” means the Credit Agreement, dated as of November 7,
2007, among SCI, as borrower, Deutsche Bank Trust Company Americas, as
Administrative Agent, the other lenders party thereto, Deutsche Bank Securities
Inc. and J.P. Morgan Securities Inc., as joint lead arrangers and joint book
runners, JPMorgan Chase Bank, N.A., as Syndication Agent, and Bank of Scotland
plc, Bank of America, N.A., and Wachovia Bank, N.A., as Co-Documentation Agents,
as amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof; provided, that, for purposes of this definition, no
amendment of such Credit Agreement occurring on or after the date of this
Agreement shall be given effect if such amendment adversely affects the
Purchaser in any material respect; it being understood that the amendment
expressly contemplated by the Opco Plan Support Agreement shall be given effect.

 

“Opco Joint Venture” means, with respect to SCI and its Subsidiaries, any Person
in which SCI or any of its Subsidiaries, directly or indirectly, owns an equity
interest that does not have voting power under ordinary circumstances to elect a
majority of the board of directors or other person performing similar functions
but in which SCI or any of its Subsidiaries has rights with respect to the
management of such entity.

 

“Opco Loan Credit Agreement” means that certain Credit Agreement, entered into
as of the Closing Date, among New Opco, as borrower, Deutsche Bank Trust Company
Americas, as Administrative Agent and Collateral Agent, the lenders from time to
time party thereto, and Deutsche Bank Securities Inc. and J.P. Morgan Securities
Inc., as Joint Lead Arrangers and Joint Bookrunners, as described in the Opco
Term Sheet and in form and substance acceptable to Required Consenting Lenders,
Sellers and Purchaser.

 

“Opco Loan Documents” means the Loan Documents as the defined in the Opco Credit
Agreement; provided, that, for purposes of this definition, no amendment of such
Opco Loan Documents occurring on or after the date of this Agreement shall be
given effect if such amendment adversely affects the Purchaser in any material
respect and Purchaser has not approved such amendment; it being understood that
the amendment of the Opco Credit Agreement expressly contemplated by the Opco
Plan Support Agreement shall be given effect.

 

“Opco Material Adverse Effect” means an effect, event, development, change,
state of facts, condition, circumstance or occurrence that (individually or
together with other such matters) is or would be reasonably expected to be
materially adverse to (i) the financial condition, assets, liabilities, business
or results of operations of the Sellers (not including the Excluded Opco
Entities), taken as a whole; provided, however, that an Opco Material Adverse
Effect shall not be deemed to include effects, events, developments, changes,
states of acts, conditions, circumstances or occurrences arising out of or
resulting from:  (A) changes generally affecting the economy, financial or
securities markets or political or regulatory conditions, to the extent such
changes do not adversely affect the Sellers (not including the Excluded Opco
Entities) in a disproportionate manner relative to other participants generally
in the casino gaming industry; (B) changes in the casino gaming industry
generally, to the extent such changes do not adversely affect the Sellers (not
including the Excluded Opco Entities) in a

 

12

--------------------------------------------------------------------------------


 

disproportionate manner relative to other participants in such industry
generally; (C) any change in Law or GAAP, to the extent such changes do not
adversely affect the Sellers (not including the Excluded Opco Entities) in a
disproportionate manner relative to other participants generally in such
industry; (D) acts of war, armed hostility or terrorism, to the extent such
changes do not adversely affect the Sellers (not including the Excluded Opco
Entities) in a disproportionate manner relative to other participants generally
in such industry; (E) any change attributable to the execution or public
announcement of this Agreement or the transactions contemplated by this
Agreement, including any litigation resulting therefrom or any additional
bankruptcy filings required hereby, and any adverse change so attributable in
customer, distributor, supplier, financing source, licensor, licensee,
sub-licensee, stockholder, co-promotion or joint venture partner or similar
relationships, including as a result of the identity of Purchaser or its
Affiliates; (F) any failure by SCI to meet any internal or published industry
analyst projections or forecasts or estimates of revenues or earnings for any
period (it being understood and agreed that the facts and circumstances giving
rise to such failure that are not otherwise excluded from the definition of Opco
Material Adverse Effect may be taken into account in determining whether there
has been an Opco Material Adverse Effect); and (G) compliance with the terms of,
or the taking of any action required by, this Agreement or (ii) the ability of
the Sellers, taken as a whole, to perform their obligations under this Agreement
or to consummate the transactions contemplated by this Agreement on a timely
basis; provided that, if Purchaser is selected as the Successful Bidder pursuant
to (and as defined in) the Bidding Procedures Order, clause (E) shall be deemed
to be amended by inserting the word “employee” immediately following the word
“customer.”

 

“Opco Plan Support Agreement” means the Restructuring Support Agreement, dated
as of April 16, 2010 (as amended as of the date hereof and from time to time
hereafter in accordance with its terms and the terms hereof), by and among the
financial institutions party thereto, SCI and its Subsidiaries party thereto and
the Fertitta Parties (including the term sheet annexed as Annex I thereto, as
such term sheet may be amended from time to time in accordance with the terms of
such restructuring support agreement and including all annexes to the term sheet
(the “Opco Term Sheet”) provided, that, for purposes of this definition, no
amendment of such Restructuring Support Agreement occurring on or after the date
of this Agreement shall be given effect if such amendment adversely affects the
Purchaser in any material respect.

 

“Opco Term Loans” means loans made pursuant to the Opco Loan Credit Agreement.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Body.

 

“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the Business through the date hereof consistent with
past practice.

 

“Ownership or Management” means the (a) record or beneficial ownership of the
equity of any Person or any of its assets, (b) the management of any Person or
any of its assets, business or operations (including through any management
agreement or similar Contract) or (c) the identity of any officer, director,
manager or employee of any Person or any change in any of (a) through (c).

 

13

--------------------------------------------------------------------------------


 

“Permits” means any approvals, authorizations, consents, licenses, permits,
certificates, registrations, franchises and similar consents of a Governmental
Body, including all findings of suitability, approvals, registrations and
authorizations under Gaming Laws.

 

“Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances and disclosed in policies of title
insurance which have been made available to Purchaser prior to the date hereof;
(ii) statutory liens for current real and personal property Taxes or assessments
on real or personal property not yet delinquent or being contested in good faith
and for which adequate reserves have been provided for in accordance with GAAP;
(iii) landlords’, mechanics’, carriers’, workers’, repairers’ and similar liens
arising or incurred pursuant to statute or in the Ordinary Course of Business;
(iv) zoning, entitlement and other land use and environmental regulations by any
Governmental Body provided that any violations of such regulations have not and
do not materially and adversely affect the value of such property as it is being
used as of the time of determination; (v) title of a lessor under a capital or
operating lease; (vi) Liens in favor of a banking institution arising as a
matter of Law encumbering deposits (including rights of set-off) that are within
the general parameters customary in the banking industry, provided that such
Liens do not secure any Indebtedness other than Indebtedness solely in respect
of Assumed Liabilities, fees, uncollected items, expenses and other routine
liabilities incurred in connection with the ordinary course administration and
operation of the Sellers’ banking accounts with such institutions; (vii) Liens
provided under the Exit Credit Documents; (viii) Liens permitted by clauses (e),
(f), (g) (provided such Liens do not materially impair the value of the property
which they encumber), (j), (k), (l)(i) and (ii), (q), (r), (s), (t), or (u) of
Section 7.01 of the Opco Credit Agreement (as in effect on the date hereof),
such provisions set forth in this clause (viii) being applicable to all Sellers
whether or not such Seller is a party to any of the Opco Loan Documents; and
(ix) Liens on the BofA Cash Collateral.

 

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

 

“Plan” means the Joint Plan of Reorganization for Station Casinos, Inc. and its
Affiliated Debtors (Dated March 24, 2010) [Docket No. 1131] as the same may be
amended, in form and substance acceptable to Purchaser and the Required
Consenting Lenders, pursuant to which, inter alia,  the transactions
contemplated by this Agreement and the Propco Reorganization shall be
consummated and all Going Private Transaction Causes of Action (as defined in
the Plan) held by and among the Debtors, the non-Debtor Affiliates of the
Debtors, and their Estates (as defined in the Plan) shall be fully and finally
settled and released.

 

“Prepetition Secured Parties” means collectively, the Opco Agent, the Lenders,
the Hedge Banks, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Opco Agent from time to time under, and as such terms
are defined in the Opco Credit Agreement.

 

“Products” means any and all products developed, manufactured, marketed or sold
by Sellers, whether work in progress or in final form.

 

14

--------------------------------------------------------------------------------


 

“Propco” means FCP PropCo, LLC.

 

“Propco Assets” shall mean the following Assets and Properties as of the
Closing:

 

(a)                                  all Assets and Properties of the Propco
Entities; and

 

(b)                                 all Assets and Properties upon which Propco
holds a valid, perfected Lien, as described in more detail on
Schedule 1.1(b) (excluding any Assets and Properties not located on a Propco
Property and on which Propco’s Lien attaches to only an undivided percentage
interest in, and less than 100% of, such Assets and Properties).

 

For the avoidance of doubt, the characterization of any Assets and Properties as
Propco Assets pursuant to this Agreement is without prejudice to the rights of
any Person, in the event this Agreement is terminated, to dispute the title to
such Propco Assets or the extent to which such Propco Assets are in fact subject
to a valid and perfected Lien in favor of Propco.

 

“Propco Entities” means FCP MezzCo Parent, LLC, FCP MezzCo Parent Sub, LLC, FCP
MezzCo Borrower VII, LLC, FCP MezzCo Borrower VI, LLC, FCP MezzCo Borrower V,
LLC, FCP MezzCo Borrower IV, LLC, FCP MezzCo Borrower III, LLC, FCP MezzCo
Borrower II, LLC, FCP MezzCo Borrower I, LLC, and Propco.

 

“Propco Plan Support Agreement” means the Plan Support Agreement, dated as of
March 24, 2010 (as amended as of the date hereof and from time to time hereafter
in accordance with its terms), by and among the Mortgage Lenders, Deutsche Bank
AG and the Fertitta Parties (including the term sheet annexed as Attachment 1
thereto, as such term sheet may be amended from time to time in accordance with
the terms of such Plan Support Agreement and including all annexes to the term
sheet (the “Propco Term Sheet”).

 

“Propco Properties” means (i) Palace Station Hotel & Casino, (ii) Boulder
Station Hotel & Casino, (iii) Sunset Station Hotel & Casino, (iv) Red Rock
Casino Resort Spa, (v) the Wild Wild West Gambling Hall & Hotel, and (vi) Wild
Wild West Assemblage.

 

“Propco Reorganization” means the consummation of the transactions and entry
into the Contracts contemplated by the Propco Term Sheet, the Memorandum of
Understanding, entered into as of March 23, 2010 (the “MOU”), by and among the
Fertitta Parties, FC Investor LLC, Thomas Barrack, Jr., Colony Capital, LLC, and
the other parties thereto from time to time, each for the purposes and in the
capacities specified therein, the Settlement Agreement, entered into as of
March 24, 2010 (the “Settlement Agreement”), by and among the Mortgage Lenders,
the Mezz 1 Lenders, and the Junior CMBS Lenders (each as defined therein) (each
as may be amended from time to time), and the Plan to reorganize Propco,
including (a) the transfer of the Propco Properties to Purchaser or the
Subsidiaries of Purchaser designated by Purchaser and (b) the entry into the New
Propco Credit Agreement and the New Propco Land Loan Agreement and the funding
of the loans contemplated to be funded thereunder on the effective date of the
Plan, all with such changes as agreed to by Purchaser; provided that such
changes will not adversely affect the Lenders under the Opco Credit Agreement in
any material respect unless such change has been approved in writing by the
Required Consenting Lenders.   With respect to the confirmation, authorization
or approval by the Bankruptcy Court of the Propco Reorganization, the Plan, or
any other document or agreement that references the Propco Reorganization, the

 

15

--------------------------------------------------------------------------------


 

parties hereto acknowledge and agree that any such confirmation, authorization
or approval by the Bankruptcy Court shall be limited to transactions respecting
the Debtors; provided that, the Bankruptcy Court shall not prohibit any
transactions included in the Propco Reorganization among non-Debtors. 
Notwithstanding the foregoing, to the extent that the terms of either the MOU or
the Settlement Agreement conflict with the terms of this Agreement, such
conflicting terms of the MOU and Settlement Agreement shall (except for purposes
of Section 4.4(l)) be disregarded for the purposes of this Agreement and shall
not be included in the definition of Propco Reorganization (other than for
purposes of Section 4.4(l)).

 

“Public Software” means any Software that contains, or is derived in any manner
(in whole or in part) from, any Software that is distributed as free software,
open source software (e.g., Linux) or similar licensing or distribution models,
including Software licensed or distributed under any of the following licenses
or distribution models, or licenses or distribution models similar to any of the
following:  (i) GNU’s General Public License (GPL) or Lesser/Library GPL (LGPL);
(ii) the Artistic License (e.g., PERL); (iii) the Mozilla Public License;
(iv) the Netscape Public License; (v) the Sun Community Source License (SCSL);
(vi) the Sun Industry Standards License (SISL); (vii) the BSD License; and
(viii) the Apache License.

 

“Purchased Assets” means the assets set forth on Exhibits A-1, B-1 and C-1, as
modified pursuant to Section 2.6.

 

“Purchased Intellectual Property” means all intellectual property rights of
Sellers, including those arising from or in respect of the following:  (i) all
patents and applications therefor, including continuations, divisionals,
continuations-in-part, or reissues of patent applications and patents issuing
thereon (collectively, “Patents”), (ii) all trademarks, service marks, trade
names, service names, brand names, all trade dress rights, logos, internet
domain names and corporate names and general intangibles of a like nature,
together with the goodwill associated with any of the foregoing, and all
applications, registrations and renewals thereof (collectively, “Marks”),
(iii) copyrights and registrations and applications therefor and works of
authorship, and mask work rights (collectively, “Copyrights”), and (iv) all
Software, Technology and Trade Secrets of Sellers.

 

“Purchaser” means FG Opco Acquisitions LLC, a Delaware limited liability
company, or any of its assignees permitted hereunder.

 

“Purchasing Entities” means the Purchaser, IP Holdco and any controlled
Affiliate of Purchaser designated pursuant to Section 2.1(c) or Section 2.2(c).

 

“Release” means any spilling, leaking, discharging, disposing, injecting,
leaching, dumping, emitting, escaping, seeping or dispersal, including the
migration through, into or upon any land, soil, surface water, groundwater or
indoor or outdoor air, of any Hazardous Materials.

 

“Required Consenting Lenders” has the meaning specified in the Opco Plan Support
Agreement.

 

16

--------------------------------------------------------------------------------


 

“Seller Document” means any agreement, document, or instrument or certificate
contemplated by this Agreement or to be executed by any Seller in connection
with the consummation of the transactions contemplated by this Agreement.

 

“Sellers” means SCI, each of the Persons listed on Annex I and, other than for
purposes of Sections 2.1 through 2.6, Section 8.2 and Exhibits A-1 through C-2,
each of the Transferred Entities.

 

“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise,
(iii) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, and (iv) all documentation including
user manuals and other training documentation related to any of the foregoing.

 

“Subsidiary” means as to any Person, any other Person of which a majority of the
outstanding voting securities or other voting equity interests are owned,
directly or indirectly, through one or more intermediaries, or both, of such
first Person.

 

“Successful Bidder” has the meaning set forth in the Bidding Procedures Order.

 

“Super Priority Notes” means “Super-Priority Notes” (if any) to be issued
pursuant to the New Propco Credit Agreement, which are described in the Opco
Term Sheet and shall be in form and substance satisfactory to Purchaser and the
holders thereof.

 

“Tax Authority” means any federal, state or local government, or agency,
instrumentality or employee thereof, charged with the administration of any law
or regulation relating to Taxes.

 

“Taxes” means (i) all federal, state, local or foreign taxes, charges or other
assessments, including all net income, gross receipts, capital, sales, use,
ad valorem, value added, transfer, live entertainment, gaming, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property
and estimated taxes, (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any taxing authority in connection with any item
described in clause (i) and (iii) any Liability of any Seller for the payment of
amounts with respect to payments of a type described in clauses (i) or (ii) as a
result of being a member of an affiliated, consolidated, combined or unitary
group, or as a result of any obligation of any Seller under any Tax sharing
arrangement or Tax indemnity agreement.

 

“Tax Return” means all returns, declarations, reports, estimates, information
returns and statements required to be filed in respect of any Taxes.

 

“Technology” means, collectively, all designs, formulae, algorithms, procedures,
methods, techniques, ideas, know-how, research and development, technical data,
programs, subroutines, tools, materials, specifications, processes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
apparatus, creations, improvements, works of authorship and other similar
materials, and all recordings, graphs, drawings, reports, analyses, and other
writings, and other tangible embodiments of the foregoing, in any form whether
or not

 

17

--------------------------------------------------------------------------------


 

specifically listed herein, and all related technology, that are used in,
incorporated in, embodied in, displayed by or relate to, or are used or useful
in the design, development, reproduction, maintenance or modification of, any of
the Products.

 

“Texas Station Ground Lease Agreement” means the Agreement (Re Texas Ground
Lease), dated as of April 16, 2010, by and among Texas Gambling Hall &
Hotel, Inc., Texas Station, LLC, a wholly owned subsidiary of SCI, and certain
lenders as set forth on the signature pages thereto, without giving effect to
any amendment thereof not approved in accordance with Section 9.10 hereof.

 

“Trade Secrets” means confidential information, ideas, research and development,
compositions of matter, trade secrets, know-how, concepts, methods, processes,
formulae, manufacturing and production processes and techniques, technical data,
designs, drawings, specifications, customer and supplier lists, pricing and cost
information, business plans, marketing plans, business proposals, marketing
proposals, reports, data, mailing lists, business plans, drawings, functional
specifications and other proprietary information that derives independent
economic value from not being generally known to the public or to other Persons
who can obtain economic value from its disclosure or use; provided, however,
that Trade Secrets shall not include customer lists, databases, history and
other information related to customers.

 

“Transaction Data” means, in each case with respect to an Included Property or a
Propco Property, all data and information, and associated hardware used in the
ordinary course of business by any of such casinos, and includes, but is not
limited to, data relating to player tracking systems, slot and table games
accounting systems, hotel reservations systems and ticket-in/ticket-out systems
and all other transaction-based systems; identification of all vendors and
existing Contracts (which may be redacted to exclude price or other sensitive
information which a Seller is contractually prohibited from disclosing); all
“Front of house ops systems” such as:  casino accounting, cage and count;
franchising and merchandising operation systems; performance management (live,
syndicated, televised, pay-per-view); value-added guest services systems (Wi-Fi,
guest internet, lodgenet, pay-per-view, telephone); convention and conference
contract development & management systems; safety, security, surveillance
systems and CCTV infrastructure, hotel marketing and reservation channels
(including call centers, internet, interfaces with external travel brokers),
point of sale, kitchen and restaurant management systems; insurance contracts
with third-parties; payroll accounting systems; and all inventory tracking
systems, master item lists and similar information.  Any reference to “systems”
above means data within such systems, but does not include Software.

 

“Transferred Entities” means the Persons listed in Item 7 of Exhibit A-1.

 

“Voteco” has the meaning set forth in the Propco Term Sheet.

 

“WARN” means the Worker Adjustment and Retraining Notification Act of 1988, as
amended.

 

18

--------------------------------------------------------------------------------


 

1.2                                 Terms Defined Elsewhere in this Agreement. 
For purposes of this Agreement, the following terms have meanings set forth in
the sections indicated:

 

Term

 

Section

Acquired Entity

 

5.8(c)

Agreement

 

Preamble

Allocation Schedule

 

13.3

Antitrust Division

 

9.4(a)

Antitrust Laws

 

9.4(b)

Assumption Motion

 

9.9(b)

Balance Sheet

 

5.4

Balance Sheet Date

 

5.4

Bankruptcy Case

 

Recitals

Bankruptcy Code

 

Recitals

Bankruptcy Court

 

Recitals

Cash Purchase Price

 

3.1

Closing

 

4.1

Closing Date

 

4.1

COBRA

 

5.13(f)

Competing Bid

 

8.1

Copyrights

 

1.1 (in Purchased Intellectual Property definition)

Cure Amounts

 

9.9(b)

Debtor Contracts

 

9.9(a)

Directors

 

9.4(a)

Employee Benefit Plans

 

5.13(a)

Excess AMT Amount

 

1.1 (in Confirmation Order definition)

Excluded Assets

 

2.4

Excluded Liabilities

 

2.5

Exhibit A Purchased Assets

 

2.1(a)

Exhibit A Assumed Liabilities

 

2.1(b)

Exhibit B Purchased Assets

 

2.2(a)

Exhibit B Assumed Liabilities

 

2.2(b)

Exhibit C Purchased Assets

 

2.3(a)

Exhibit C Assumed Liabilities

 

2.4(b)

Financial Statements

 

5.4

FTC

 

9.4(a)

GACC

 

9.4(a)

Gaming Entities

 

9.4(a)

JPM

 

9.4(a)

Line Items

 

5.4(b)

Marks

 

1.1 (in Purchased Intellectual Property definition)

Material Contracts

 

5.12(a)

Minimum FG/JPM/GACC Directors

 

9.4(a)

MOU

 

1.1 (in Plan definition)

New Individual Applicant

 

9.4(a)

Opco Term Sheet

 

1.1 (in Opco Plan Support Agreement definition)

NIGC

 

1.1 (in Gaming Authorities definition)

 

19

--------------------------------------------------------------------------------


 

Term

 

Section

Owned Properties

 

5.9

Owned Software

 

5.11(a)

Parent Statements

 

5.4(b)

Patents

 

1.1 (in Purchased Intellectual Property definition)

Personal Property Leases

 

5.10

Pre-Closing Required O&M Licensees

 

9.4(a)

Propco Term Sheet

 

1.1 (in Propco Plan Support Agreement definition)

Previously Licensed Individuals

 

9.4(a)

Purchaser Documents

 

7.2

Purchaser Plans

 

10.2(a)

Qualified Plans

 

5.13(c)

Real Property Leases

 

5.9

SCI

 

Preamble

Seller Contract

 

2.6(a)

Seller Excess AMT Election Period

 

1.1 (in Confirmation Order definition)

Seller Properties

 

5.9

Sellers

 

Preamble

Settlement Agreement

 

1.1 (in Plan definition)

Super Priority Notes Election

 

3.1

Super Priority Notes Principal Amount

 

3.1

Termination Date

 

4.4(a)

Transferred Employees

 

10.1(a)

Transferred Equity Interest

 

Exhibit A-1

Transfer Taxes

 

13.1

Voteco Owners

 

9.4(a)

Wild Wild West Assemblage

 

Exhibit B-1

 

1.3                                 Other Definitional and Interpretive Matters.

 


(A)                                  UNLESS OTHERWISE EXPRESSLY PROVIDED, FOR
PURPOSES OF THIS AGREEMENT, THE FOLLOWING RULES OF INTERPRETATION SHALL APPLY:


 

(I)                                     CALCULATION OF TIME PERIOD.  WHEN
CALCULATING THE PERIOD OF TIME BEFORE WHICH, WITHIN WHICH OR FOLLOWING WHICH ANY
ACT IS TO BE DONE OR STEP TAKEN PURSUANT TO THIS AGREEMENT, THE DATE THAT IS THE
REFERENCE DATE IN CALCULATING SUCH PERIOD SHALL BE EXCLUDED.  IF THE LAST DAY OF
SUCH PERIOD IS A NON-BUSINESS DAY, THE PERIOD IN QUESTION SHALL END ON THE NEXT
SUCCEEDING BUSINESS DAY.

 

(II)                                  DOLLARS.  ANY REFERENCE IN THIS AGREEMENT
TO $ SHALL MEAN U.S. DOLLARS.

 

(III)                               EXHIBITS/SCHEDULES.  ALL EXHIBITS AND
SCHEDULES ANNEXED HERETO OR REFERRED TO HEREIN ARE HEREBY INCORPORATED IN AND
MADE A PART OF THIS AGREEMENT AS IF SET FORTH IN FULL HEREIN.  ANY MATTER OR
ITEM DISCLOSED ON ONE SCHEDULE SHALL BE DEEMED TO HAVE BEEN DISCLOSED ON EACH
OTHER SCHEDULE WITH RESPECT TO WHICH THE RELEVANCE OF SUCH DISCLOSURE TO SUCH
OTHER SCHEDULE IS READILY APPARENT ON THE FACE OF SUCH DISCLOSURE.  ANY

 

20

--------------------------------------------------------------------------------


 

CAPITALIZED TERMS USED IN ANY SCHEDULE OR EXHIBIT BUT NOT OTHERWISE DEFINED
THEREIN SHALL BE DEFINED AS SET FORTH IN THIS AGREEMENT.

 

(IV)                              GENDER AND NUMBER.  ANY REFERENCE IN THIS
AGREEMENT TO GENDER SHALL INCLUDE ALL GENDERS, AND WORDS IMPARTING THE SINGULAR
NUMBER ONLY SHALL INCLUDE THE PLURAL AND VICE VERSA.

 

(V)                                 HEADINGS.  THE PROVISION OF A TABLE OF
CONTENTS, THE DIVISION OF THIS AGREEMENT INTO ARTICLES, SECTIONS AND OTHER
SUBDIVISIONS AND THE INSERTION OF HEADINGS ARE FOR CONVENIENCE OF REFERENCE ONLY
AND SHALL NOT AFFECT OR BE UTILIZED IN CONSTRUING OR INTERPRETING THIS
AGREEMENT.  ALL REFERENCES IN THIS AGREEMENT TO ANY “SECTION” OR “ARTICLE” ARE
TO THE CORRESPONDING SECTION OR ARTICLE, RESPECTIVELY, OF THIS AGREEMENT UNLESS
OTHERWISE SPECIFIED.

 

(VI)                              HEREIN.  THE WORDS SUCH AS “HEREIN,”
“HEREINAFTER,” “HEREOF,” AND “HEREUNDER” REFER TO THIS AGREEMENT AS A WHOLE AND
NOT MERELY TO A SUBDIVISION IN WHICH SUCH WORDS APPEAR UNLESS THE CONTEXT
OTHERWISE REQUIRES.

 

(VII)                           INCLUDING.  THE WORD “INCLUDING” OR ANY
VARIATION THEREOF MEANS “INCLUDING, WITHOUT LIMITATION” AND SHALL NOT BE
CONSTRUED TO LIMIT ANY GENERAL STATEMENT THAT IT FOLLOWS TO THE SPECIFIC OR
SIMILAR ITEMS OR MATTERS IMMEDIATELY FOLLOWING IT.

 

(VIII)                        PERFORMANCE.  REFERENCES IN ARTICLE V, ARTICLE VI,
AND ARTICLE VII TO “PERFORMANCE HEREOF,” “PERFORMANCE OF THIS AGREEMENT,” “
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,” “CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT” OR SIMILAR REFERENCES SHALL INCLUDE
THE TRANSFER AND SALE OF ALL OF THE ASSETS AND PROPERTIES THAT COULD CONSTITUTE
PURCHASED ASSETS (WITHOUT GIVING EFFECT TO SECTION 2.6) AND THE ASSUMPTION OF
ALL OF THE LIABILITIES THAT COULD CONSTITUTE ASSUMED LIABILITIES (WITHOUT GIVING
EFFECT TO SECTION 2.6).

 


(B)                                 THE PARTIES HERETO HAVE PARTICIPATED JOINTLY
IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT AND, IN THE EVENT AN AMBIGUITY
OR QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AGREEMENT SHALL BE
CONSTRUED AS JOINTLY DRAFTED BY THE PARTIES HERETO AND NO PRESUMPTION OR BURDEN
OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE
AUTHORSHIP OF ANY PROVISION OF THIS AGREEMENT.


 


ARTICLE II


 


PURCHASE AND SALE OF ASSETS;
ASSUMPTION OF LIABILITIES


 

2.1                                 Exhibit A Purchased Assets and Assumed
Liabilities.

 


(A)                                  PURCHASE AND SALE OF ASSETS.  ON THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE CLOSING,
PURCHASER SHALL PURCHASE, ACQUIRE AND ACCEPT FROM SELLERS FREE AND CLEAR OF ALL
LIENS (OTHER THAN PERMITTED EXCEPTIONS) AND SELLERS SHALL SELL, TRANSFER,
ASSIGN, CONVEY AND DELIVER TO PURCHASER FREE AND CLEAR OF ALL LIENS (OTHER THAN
ANY

 

21

--------------------------------------------------------------------------------



 


PERMITTED EXCEPTIONS) ALL OF THE ASSETS AND PROPERTIES SET FORTH ON EXHIBIT A-1
HERETO (THE “EXHIBIT A PURCHASED ASSETS”).


 


(B)                                 ASSUMPTION OF LIABILITIES.  ON THE TERMS AND
SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE CLOSING, PURCHASER
SHALL ASSUME, EFFECTIVE AS OF THE CLOSING, AND SHALL TIMELY PERFORM AND
DISCHARGE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, THE LIABILITIES OF SELLERS
SET FORTH ON EXHIBIT A-2 HERETO (THE “EXHIBIT A ASSUMED LIABILITIES”).


 

(c)                                  Purchasing Entities.  Notwithstanding the
foregoing, Purchaser shall have the right to designate a controlled Affiliate to
purchase the Exhibit A Purchased Assets, and to assume, perform and discharge
the Exhibit A Assumed Liabilities, in each case, subject to the collateral
designations set forth on the Exhibits A-1 and A-2.

 

2.2                                 Exhibit B Purchased Assets and Assumed
Liabilities.

 


(A)                                  PURCHASE AND SALE OF ASSETS.  ON THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE CLOSING,
PURCHASER SHALL PURCHASE, ACQUIRE AND ACCEPT FROM SELLERS FREE AND CLEAR OF ALL
LIENS (OTHER THAN PERMITTED EXCEPTIONS) AND SELLERS SHALL SELL, TRANSFER,
ASSIGN, CONVEY AND DELIVER TO PURCHASER FREE AND CLEAR OF ALL LIENS (OTHER THAN
ANY PERMITTED EXCEPTIONS) ALL OF THE ASSETS AND PROPERTIES SET FORTH ON
EXHIBIT B-1 HERETO (THE “EXHIBIT B PURCHASED ASSETS”).


 


(B)                                 ASSUMPTION OF LIABILITIES.  ON THE TERMS AND
SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE CLOSING, PURCHASER
SHALL ASSUME, EFFECTIVE AS OF THE CLOSING, AND SHALL TIMELY PERFORM AND
DISCHARGE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, THE LIABILITIES OF SELLERS
SET FORTH ON EXHIBIT B-2 HERETO (THE “EXHIBIT B ASSUMED LIABILITIES”).


 

(c)                                  Purchasing Entities.  Notwithstanding the
foregoing, Purchaser shall have the right to designate a controlled Affiliate to
purchase the Exhibit B Purchased Assets, and to assume, perform and discharge
the Exhibit B Assumed Liabilities, in each case, subject to the collateral
designations set forth on the Exhibits B-1 and B-2.

 

2.3                                 Exhibit C Purchased Assets and Assumed
Liabilities.

 


(A)                                  PURCHASE AND SALE OF ASSETS.  ON THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE CLOSING, IP
HOLDCO SHALL PURCHASE, ACQUIRE AND ACCEPT FROM SELLERS FREE AND CLEAR OF ALL
LIENS (OTHER THAN PERMITTED EXCEPTIONS) AND SELLERS SHALL SELL, TRANSFER,
ASSIGN, CONVEY AND DELIVER TO IP HOLDCO FREE AND CLEAR OF ALL LIENS (OTHER THAN
ANY PERMITTED EXCEPTIONS) ALL OF THE ASSETS AND PROPERTIES SET FORTH ON
EXHIBIT C-1 HERETO (THE “EXHIBIT C PURCHASED ASSETS”).


 


(B)                                 ASSUMPTION OF LIABILITIES.  ON THE TERMS AND
SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE CLOSING, IP HOLDCO
SHALL ASSUME, EFFECTIVE AS OF THE CLOSING, AND SHALL TIMELY PERFORM AND
DISCHARGE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, THE LIABILITIES OF SELLERS
SET FORTH ON EXHIBIT C-2 HERETO (THE “EXHIBIT C ASSUMED LIABILITIES”).


 

2.4                                 Excluded Assets.  Nothing contained in this
Agreement shall be deemed to sell, transfer, assign or convey the Assets and
Properties of the Sellers set forth on Schedule 2.4

 

22

--------------------------------------------------------------------------------


 

hereto (the “Excluded Assets”), and Sellers shall retain all right, title and
interest to, in and under the Excluded Assets.

 

2.5                                 Excluded Liabilities.  Notwithstanding
anything in this Agreement to the contrary, none of the Purchasing Entities
shall assume or be liable for or be obligated to pay, perform or discharge any
of the Liabilities set forth on Schedule 2.5 hereto (the “Excluded Liabilities”)
and none of such Liabilities shall be Assumed Liabilities.

 

2.6                                 Modifications to Assets and Liabilities.

 


(A)                                  WITHIN 20 DAYS AFTER THE DATE HEREOF, THE
SELLERS SHALL PROVIDE THE PURCHASER WITH A SCHEDULE OF ANY CONTRACT TO WHICH ANY
SELLER IS A PARTY OR BY WHICH ANY SELLER IS BOUND OR TO WHICH ANY TRANSFERRED
ENTITY IS A PARTY OR BY WHICH ANY TRANSFERRED ENTITY IS BOUND (EACH A “SELLER
CONTRACT”).  SUCH SCHEDULE SHALL INCLUDE ANY OUTSTANDING MONETARY AMOUNTS
(INCLUDING ANY CURE AMOUNTS) DUE, OR ANTICIPATED TO BE DUE AS OF CLOSING (WHICH
THE SELLERS SHALL ASSUME FOR PURPOSES OF CREATING THE SCHEDULES CONTEMPLATED BY
THIS SECTION 2.6(A) TO BE JANUARY 3, 2011 OR SUCH OTHER DATE MUTUALLY AGREED TO
BY SELLERS, ON THE ONE HAND, AND PURCHASER, ON THE OTHER HAND).  NO LATER THAN
30 DAYS PRIOR TO THE AUCTION DATE, SELLERS SHALL PROVIDE PURCHASER WITH AN
UPDATED SCHEDULE.  NO LATER THAN THREE BUSINESS DAYS PRIOR TO THE AUCTION DATE,
PURCHASER SHALL PROVIDE SELLERS WITH A LIST OF ALL SELLER CONTRACTS THAT AS OF
SUCH DATE PURCHASER HAS DETERMINED SHALL BE INCLUDED IN THE PURCHASED ASSETS (IT
BEING UNDERSTOOD AND AGREED THAT NOTHING IN THIS SECTION 2.6(A) SHALL LIMIT
PURCHASER’S ABILITY TO MODIFY SUCH DETERMINATION, INCLUDING DESIGNATING ANY SUCH
SELLER CONTRACTS OR ANY OTHER SELLER CONTRACTS AS EXCLUDED ASSETS OR DESIGNATING
SELLER CONTRACTS PREVIOUSLY DESIGNATED AS EXCLUDED ASSETS AS PURCHASED ASSETS IN
ACCORDANCE WITH SECTION 2.6(B)).


 


(B)                                 AT ANY TIME AND FROM TIME TO TIME PRIOR TO
THE DATE OF THE CONFIRMATION HEARING, PURCHASER MAY, WITHOUT THE APPROVAL OF THE
SELLERS, (I) DESIGNATE ANY ASSETS AND PROPERTIES OF SELLERS AS EXCLUDED ASSETS
AND (II) DESIGNATE ANY EXCLUDED ASSETS AS PURCHASED ASSETS; PROVIDED, THAT EACH
SELLER SHALL GIVE NOTICE TO ALL APPLICABLE PARTIES AS REQUIRED BY LAW WITH
RESPECT TO ANY SELLER CONTRACT THAT IS SUBSEQUENTLY DESIGNATED AS A PURCHASED
ASSET.  IN CONNECTION WITH EACH SUCH DESIGNATION, PURCHASER SHALL PROVIDE TO
SELLERS SUCH MODIFICATIONS TO EXHIBITS A-1, B-1 AND C-1 AND SCHEDULE 2.4
REQUIRED IN ORDER TO REFLECT SUCH DESIGNATION; PROVIDED, HOWEVER, THAT AFTER THE
DATE HEREOF PURCHASER MAY NOT DESIGNATE AS AN EXCLUDED ASSET ANY ASSETS AND
PROPERTIES THAT WOULD OTHERWISE BE AN EXHIBIT A PURCHASED ASSET OR AN EXHIBIT C
PURCHASED ASSET WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED CONSENTING
LENDERS (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED); PROVIDED, FURTHER, THAT THE CONSENT OF THE REQUIRED CONSENTING LENDERS
SHALL NOT BE REQUIRED FOR SUCH DESIGNATION IF A PERSON HAS A VALID AND PERFECTED
LIEN ON SUCH ASSETS AND PROPERTIES THAT IS SENIOR TO THE LIEN OF THE OPCO AGENT
GRANTED PURSUANT TO THE OPCO LOAN DOCUMENTS (AS IN EFFECT ON THE DATE HEREOF) ON
SUCH ASSETS AND PROPERTIES.


 


(C)                                  AT ANY TIME AND FROM TIME TO TIME PRIOR TO
THE DATE OF THE CONFIRMATION HEARING, PURCHASER MAY AMEND SCHEDULE 2.5 (WITHOUT
THE APPROVAL OF ANY SELLER OR REQUIRED CONSENTING LENDER) TO (I) ADD ANY
LIABILITIES OF SELLERS AS EXCLUDED LIABILITIES OR (II) TO REMOVE ANY LIABILITIES
OF SELLERS AS ASSUMED LIABILITIES, IN ANY WRITTEN NOTICE OR NOTICES DELIVERED TO
SELLERS; PROVIDED; HOWEVER, THAT NOTHING IN THIS SECTION 2.6(C) SHALL MODIFY THE
CONSENT RIGHTS OF

 

23

--------------------------------------------------------------------------------


 


THE REQUIRED CONSENTING LENDERS AS PROVIDED IN SECTION 2.6(B) WITH RESPECT TO
ANY LIABILITY THAT CAN ONLY BE ASSUMED IF ASSETS AND PROPERTIES OF ANY SELLER
MUST BE ACQUIRED TO ASSUME SUCH LIABILITY.


 


(D)           NOTWITHSTANDING ANY ALLOCATION SET FORTH IN EXHIBITS A-1 AND B-1
HERETO BETWEEN NEW PROPCO (OR ITS SUBSIDIARIES) AND NEW OPCO (OR ITS
SUBSIDIARIES) IN RESPECT OF (I) INFORMATION RELATING TO CUSTOMER PLAY, PURCHASES
AND ACTIVITIES AT ANY PROPERTIES OF SELLERS OR PROPCO, (II) ALL COMPANY-WIDE
BUSINESS INFORMATION (WHETHER IN PRINT, DIGITAL COMPUTERIZED OR ELECTRONIC FORM)
THAT IS NOT CONFIDENTIAL AS BETWEEN ONE OR MORE OF THE INCLUDED PROPERTIES AND
THE PROPCO PROPERTIES, OR (III) CURRENT OR NEW LICENSES FOR SOFTWARE OR OTHER
INTELLECTUAL PROPERTY THAT ARE (X) OWNED BY THIRD PARTIES (E.G., PARTIES OTHER
THAN SELLERS, THE PROPCO ENTITIES OR THEIR AFFILIATES) AND (Y) USED BY BOTH
SELLERS AND BY THE EXCLUDED OPCO ENTITIES OR THE PROPCO ENTITIES IN THE
OPERATION OF THE PROPCO PROPERTIES, PURCHASER MAY, IN ITS DISCRETION, ELECT TO
TRANSFER ALL SUCH INFORMATION OR LICENSES TO IP HOLDCO; PROVIDED, THAT
(X) CUSTOMER DATABASE INFORMATION DESCRIBED IN CLAUSE (I) AND THE COMPANY-WIDE
BUSINESS INFORMATION IN CLAUSE (II), SHALL ONLY BE TRANSFERRED IN ITS ENTIRETY
AS TO BOTH NEW PROPCO AND NEW OPCO AND (Y) PURCHASER SHALL MAKE ANY SUCH
ELECTIONS UNDER CLAUSE (I), (II) OR (III) IN A MANNER THAT APPLIES EQUALLY TO
NEW PROPCO AND NEW OPCO AND DOES NOT DISCRIMINATE UNFAIRLY AS BETWEEN THEM),
SUBJECT TO THE DELIVERY OF THE LICENSES CONTEMPLATED BY SECTION 4.2(C).


 


(E)           PURCHASER SHALL PROVIDE PROMPT WRITTEN NOTICE TO THE OPCO AGENT OF
ANY DESIGNATIONS MADE BY PURCHASER PURSUANT TO SECTION 2.6(B) OR (C) WITH
RESPECT TO EXHIBIT A PURCHASED ASSETS, EXHIBIT C PURCHASED ASSETS, EXHIBIT A
ASSUMED LIABILITIES AND EXHIBIT C ASSUMED LIABILITIES.


 

2.7          Unassignable Assets and Properties; Further Conveyances and
Assumptions.

 


(A)           IN THE EVENT THAT THE CLOSING PROCEEDS WITHOUT THE SALE, TRANSFER,
ASSIGNMENT, CONVEYANCE OR DELIVERY OF ANY CONTRACT OR PERMIT THAT WOULD
OTHERWISE BE A PURCHASED ASSET OF ANY NON-DEBTOR SELLER THAT IS NOT CAPABLE OF
BEING SOLD, TRANSFERRED, ASSIGNED, CONVEYED OR DELIVERED IN THE ABSENCE OF THE
CONSENT, APPROVAL, WAIVER, AGREEMENT OR ACTION OF ANY OTHER PERSON OR
GOVERNMENTAL BODY WITHOUT CONFLICTING WITH, VIOLATING, CONSTITUTING A DEFAULT
UNDER OR BREACHING SUCH CONTRACT OR PERMIT SUCH CONTRACT OR GOVERNMENTAL PERMIT,
THEN FOLLOWING THE CLOSING, THE SELLERS SHALL USE THEIR REASONABLE BEST EFFORTS
TO OBTAIN PROMPTLY SUCH CONSENTS, APPROVALS, WAIVERS, AGREEMENTS, OR ACTIONS;
PROVIDED, HOWEVER, THAT NEITHER SELLER NOR PURCHASER NOR ANY OF THEIR AFFILIATES
SHALL BE REQUIRED TO EXPEND MONEY, COMMENCE OR PARTICIPATE IN ANY LITIGATION,
OFFER OR GRANT ANY ACCOMMODATION OR UNDERTAKE ANY OBLIGATION OR LIABILITY, IN
EACH CASE FINANCIAL OR OTHERWISE TO ANY THIRD PARTY OR GOVERNMENTAL BODY. 
PENDING SUCH CONSENT, APPROVAL, WAIVER, AGREEMENT OR ACTION, THE PARTIES SHALL
REASONABLY COOPERATE WITH EACH OTHER TO FIND AND ENTER INTO MUTUALLY AGREEABLE
ARRANGEMENTS (TO THE EXTENT ANY SUCH ARRANGEMENTS ARE FEASIBLE) TO PROVIDE THE
PARTIES THE ECONOMIC (TAKING INTO ACCOUNT TAX COSTS AND BENEFITS) AND
OPERATIONAL EQUIVALENT, TO THE EXTENT PERMITTED, OF OBTAINING SUCH CONSENT,
APPROVAL, WAIVER, AGREEMENT OR ACTION AND THE PERFORMANCE BY PURCHASER OF THE
OBLIGATIONS THEREUNDER.  ONCE CONSENT, APPROVAL, WAIVER, AGREEMENT OR ACTION FOR
THE SALE, TRANSFER, ASSIGNMENT, CONVEYANCE OR DELIVERY OF ANY SUCH CONTRACT OR
PERMIT NOT SOLD, TRANSFERRED, ASSIGNED, CONVEYED OR DELIVERED AT THE CLOSING IS
OBTAINED, THE APPLICABLE SELLER SHALL SELL, ASSIGN, TRANSFER, CONVEY AND DELIVER
SUCH CONTRACT OR PERMIT TO PURCHASER OR THE APPLICABLE PURCHASING ENTITY AT NO

 

24

--------------------------------------------------------------------------------



 


ADDITIONAL COST TO PURCHASER OR THE APPLICABLE PURCHASING ENTITY.  TO THE EXTENT
THAT ANY SUCH CONTRACT OR PERMIT CANNOT BE TRANSFERRED FOLLOWING THE CLOSING
PURSUANT TO THIS SECTION 2.7(A), THEN PURCHASER AND SELLER SHALL COOPERATE
REASONABLY IN AN EFFORT TO FIND AND ENTER INTO MUTUALLY AGREEABLE ARRANGEMENTS
(TO THE EXTENT SUCH ARRANGEMENTS ARE FEASIBLE) TO PROVIDE THE PARTIES THE
ECONOMIC (TAKING INTO ACCOUNT TAX COSTS AND BENEFITS) AND OPERATIONAL
EQUIVALENT, TO THE EXTENT PERMITTED, OF OBTAINING SUCH CONSENT, APPROVAL,
WAIVER, AGREEMENT OR ACTION AND THE PERFORMANCE BY PURCHASER OF THE OBLIGATIONS
THEREUNDER.  THE APPLICABLE SELLER SHALL HOLD IN TRUST FOR AND PAY TO PURCHASER
OR THE APPLICABLE PURCHASING ENTITY PROMPTLY UPON RECEIPT THEREOF, ALL INCOME,
PROCEEDS AND OTHER MONIES RECEIVED BY SUCH SELLER OR AN AFFILIATE THEREOF IN
RESPECT OF PURCHASER’S PERFORMANCE OF ANY SUCH CONTRACT, OR PERMIT (NET OF ANY
TRANSFER TAXES AND ANY OTHER COSTS IMPOSED UPON SELLER) IN CONNECTION WITH THE
ARRANGEMENTS UNDER THIS SECTION 2.7(A).


 


(B)           FROM AND AFTER THE DATE OF THE ENTRY OF THE CONFIRMATION ORDER,
SELLERS SHALL, OR SHALL CAUSE THEIR AFFILIATES TO, MAKE AVAILABLE TO THE
PURCHASING ENTITIES, TO THE EXTENT PERMITTED BY LAW, SUCH DATA IN PERSONNEL
RECORDS OF TRANSFERRED EMPLOYEES AS IS REASONABLY NECESSARY FOR THE PURCHASING
ENTITIES TO TRANSITION SUCH EMPLOYEES INTO THEIR RECORDS.


 


(C)           FROM TIME TO TIME FOLLOWING THE CLOSING, SELLERS AND THE
PURCHASING ENTITIES SHALL, AND SHALL CAUSE THEIR RESPECTIVE AFFILIATES TO,
EXECUTE, ACKNOWLEDGE AND DELIVER ALL SUCH FURTHER CONVEYANCES, NOTICES,
ASSUMPTIONS, RELEASES AND ACQUAINTANCES AND SUCH OTHER INSTRUMENTS, AND SHALL
TAKE SUCH FURTHER ACTIONS, AS MAY BE REASONABLY NECESSARY OR APPROPRIATE TO
ASSURE FULLY TO THE PURCHASING ENTITIES AND THEIR RESPECTIVE SUCCESSORS OR
ASSIGNS, ALL OF THE PROPERTIES, RIGHTS, TITLES, INTERESTS, ESTATES, REMEDIES,
POWERS AND PRIVILEGES INTENDED TO BE CONVEYED TO THE PURCHASING ENTITIES UNDER
THIS AGREEMENT TO ASSURE FULLY TO SELLERS AND THEIR AFFILIATES AND THEIR
SUCCESSORS AND ASSIGNS, THE ASSUMPTION OF THE LIABILITIES AND OBLIGATIONS
INTENDED TO BE ASSUMED BY THE PURCHASING ENTITIES UNDER THIS AGREEMENT, AND TO
OTHERWISE MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED HEREBY.


 

2.8          Bulk Sales.  Each non-Debtor Seller shall provide Purchaser with
reasonable assurance of payment of all sums under NRS 244.335 and 244.3352 and
comply with NRS 360.525 and 612.695 and any “bulk sales” Laws (including any
requirement for Purchaser or Seller to withhold any amount from payment of the
Cash Purchase Price) that are or may be applicable to the sale of the Purchased
Assets of such Seller pursuant to this Agreement if Purchaser directs such
Seller to comply with such laws, provided that Purchaser provides such notice no
later than the Auction Date.

 


ARTICLE III


 


CONSIDERATION


 

3.1          Consideration.  The aggregate consideration for the Purchased
Assets shall be (a) an amount in cash equal to $317 million, less the Excess AMT
Amount, if any, less the Super Priority Notes Principal Amount, plus the Gun
Lake Reimbursement proceeds in excess of $20 million (the “Cash Purchase
Price”), (b) $430 million in aggregate principal amount of Opco Term Loans less
the Gun Lake Reimbursement proceeds in excess of $20 million, (c) $25 million in
aggregate principal amount of Landco Loans, (d) if Purchaser elects to pay the
Excess Cash Shortfall Amount that would otherwise be required for the Opco Agent
or the

 

25

--------------------------------------------------------------------------------


 

Prepetition Secured Parties, as the case may be, to receive cash payments in an
amount equal to the Cash Purchase Price by issuing up to $43 million in
aggregate principal amount of Super Priority Notes by delivering to Sellers one
Business Day prior to the Closing written notice (the “Super Priority Notes
Election”) of such election and the principal amount of Super Priority Notes to
be issued (the “Super Priority Notes Principal Amount”), Super Priority Notes in
aggregate principal amount equal to the Super Priority Principal Amount, and
(e) the assumption of the Assumed Liabilities.

 

3.2          Payment of Cash Purchase Price.

 


(A)           SELLERS HEREBY DIRECT THE PURCHASER TO PAY THE CASH PURCHASE PRICE
DIRECTLY TO THE PREPETITION SECURED PARTIES OR TO THE OPCO AGENT, AS THE OPCO
AGENT SHALL DIRECT BY WRITTEN INSTRUCTION DELIVERED TO PURCHASER AT LEAST FIVE
BUSINESS DAYS PRIOR TO THE CLOSING, AND AGREE THAT THE CASH PURCHASE PRICE, WHEN
SO PAID, SHALL (I) DISCHARGE PURCHASER’S OBLIGATIONS TO PAY SUCH AMOUNTS
DIRECTLY TO SELLERS AND (II) SHALL CONSTITUTE VALUE GIVEN IN EXCHANGE FOR THE
TRANSFERS OF PURCHASED ASSETS HEREUNDER.


 


(B)           ON THE CLOSING DATE, PURCHASER SHALL PAY THE CASH PURCHASE PRICE
TO THE PREPETITION SECURED PARTIES OR TO THE OPCO AGENT, AS THE OPCO AGENT SHALL
DIRECT BY WRITTEN INSTRUCTION DELIVERED TO PURCHASER AT LEAST FIVE BUSINESS DAYS
PRIOR TO THE CLOSING, PURSUANT TO THE PLAN, WHICH SHALL BE PAID BY WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FUNDS INTO AN ACCOUNT DESIGNATED BY THE OPCO AGENT,
PROVIDED THAT PURCHASER MAY DELIVER OR CAUSE TO BE DELIVERED TO THE PREPETITION
SECURED PARTIES EXCESS CASH AND GUN LAKE REIMBURSEMENT TO PAY A PORTION OF THE
CASH PURCHASE PRICE (OR OFFSET A PORTION OF THE CASH PURCHASE PRICE WITH SUCH
EXCESS CASH AND GUN LAKE REIMBURSEMENT).


 


ARTICLE IV


 


CLOSING AND TERMINATION


 

4.1          Closing Date.  Subject to the satisfaction of the conditions set
forth in Sections 11.1, 11.2 and 11.3 hereof (or the waiver thereof by the party
entitled to waive that condition), the closing of the purchase and sale of the
Purchased Assets and the assumption of the Assumed Liabilities provided for in
Article II hereof (the “Closing”) shall take place at the offices of Milbank,
Tweed, Hadley & McCloy LLP located at 601 S. Figueroa St., Suite 3000, Los
Angeles, CA 90017 or at such other place as the parties may designate in
writing) at 10 a.m. (Pacific time) on the date that is three Business Days
following the satisfaction or waiver of the conditions set forth in Article XI
(other than conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or waiver of such conditions), unless another
time or date, or both, are agreed to in writing by the parties hereto.  The date
on which the Closing shall be held is referred to in this Agreement as the
“Closing Date.”  Unless otherwise agreed by the parties in writing, the Closing
shall be deemed effective and all right, title and interest of Sellers to be
acquired by Purchaser (or any Purchasing Entity) hereunder shall be considered
to have passed to Purchaser (or any Purchasing Entity) as of 12:01 a.m. (Pacific
time) on the Closing Date.

 

26

--------------------------------------------------------------------------------


 

4.2          Deliveries by Sellers.  At the Closing, Sellers shall deliver to
Purchaser and the applicable Purchasing Entity:

 


(A)           DULY EXECUTED BILLS OF SALE IN THE FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE PURCHASER, THE REQUIRED CONSENTING LENDERS AND SELLERS;


 


(B)           DULY EXECUTED ASSIGNMENT AND ASSUMPTION AGREEMENTS IN THE FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE PURCHASER, THE REQUIRED CONSENTING
LENDERS AND SELLERS AND DULY EXECUTED ASSIGNMENTS OF THE U.S. AND STATE
TRADEMARK REGISTRATIONS AND APPLICATIONS INCLUDED IN THE PURCHASED INTELLECTUAL
PROPERTY, IN A FORM SUITABLE FOR RECORDING IN THE U.S. PATENT AND TRADEMARK
OFFICE AND THE APPLICABLE SECRETARY OF STATE OFFICES, AND GENERAL ASSIGNMENTS OF
ALL OTHER PURCHASED INTELLECTUAL PROPERTY;


 


(C)           (I) ALL DULY EXECUTED AGREEMENTS REQUIRED TO FORM, EFFECTUATE AND
COMMENCE THE ACTIVITIES OF IP HOLDCO, (II) A DULY EXECUTED LICENSE AMONG IP
HOLDCO AND NEW OPCO AND EACH OF ITS SUBSIDIARIES, PURSUANT TO WHICH IP HOLDCO
GRANTS TO NEW OPCO AND EACH OF ITS SUBSIDIARIES A PERPETUAL, WORLDWIDE LICENSE
IN AND TO ALL PURCHASED INTELLECTUAL PROPERTY OWNED BY IP HOLDCO, AS FURTHER SET
FORTH THEREIN; (III) A DULY EXECUTED LICENSE AMONG IP HOLDCO AND NEW PROPCO AND
EACH OF ITS SUBSIDIARIES (OTHER THAN NEW OPCO AND EACH OF ITS SUBSIDIARIES),
PURSUANT TO WHICH IP HOLDCO GRANTS TO SUCH DESIGNEE A PERPETUAL, WORLDWIDE
LICENSE IN AND TO ALL PURCHASED INTELLECTUAL PROPERTY OWNED BY IP HOLDCO, AS
FURTHER SET FORTH THEREIN; AND (IV) ALL OTHER AGREEMENTS, DULY EXECUTED, THAT
ARE NECESSARY OR DESIRABLE TO CONFIRM AND VALIDATE THE RIGHTS OF NEW OPCO, NEW
PROPCO AND IP HOLDCO WITH RESPECT TO THEIR RESPECTIVE OWNERSHIP OF OR RIGHT TO
USE ANY PURCHASED INTELLECTUAL PROPERTY;


 


(D)           SPECIAL WARRANTY OR GRANT BARGAIN SALE DEEDS IN PROPER STATUTORY
FORM FOR RECORDING AND OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO PURCHASER CONVEYING GOOD AND MARKETABLE TITLE TO THE OWNED PROPERTY, FREE AND
CLEAR OF ALL LIENS (OTHER THAN PERMITTED EXCEPTIONS);


 


(E)           A DULY EXECUTED STATE OF NEVADA DECLARATION OF VALUE IN THE FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE PURCHASER, THE REQUIRED CONSENTING
LENDERS AND SELLERS;


 


(F)            CERTIFICATES OF TITLE OR ORIGIN (OR LIKE DOCUMENTS) WITH RESPECT
TO ANY VEHICLES OR OTHER EQUIPMENT INCLUDED IN THE PURCHASED ASSETS FOR WHICH A
CERTIFICATE OF TITLE OR ORIGIN IS REQUIRED IN ORDER TO TRANSFER TITLE;


 


(G)           AN ASSIGNMENT AND ASSUMPTION AGREEMENT, IN RECORDABLE FORM, WITH
RESPECT TO EACH OF THE REAL PROPERTY LEASES, DULY EXECUTED BY THE APPLICABLE
SELLER AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO PURCHASER; AND


 


(H)           ALL OTHER INSTRUMENTS OF CONVEYANCE AND TRANSFER, IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO PURCHASER, AS MAY BE NECESSARY TO CONVEY THE
PURCHASED ASSETS TO THE APPLICABLE PURCHASING ENTITY.

 

27

--------------------------------------------------------------------------------


 

4.3          Deliveries by Purchaser.  At the Closing, Purchaser or the
applicable Purchasing Entity shall deliver to Sellers:

 


(A)           THE CASH PURCHASE PRICE, IN IMMEDIATELY AVAILABLE FUNDS PAID
DIRECTLY TO THE PREPETITION SECURED PARTIES;


 


(B)           DULY EXECUTED ASSIGNMENT AND ASSUMPTION AGREEMENTS IN THE FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE PURCHASER, THE REQUIRED CONSENTING
LENDERS AND SELLERS;


 


(C)           A DULY EXECUTED STATE OF NEVADA DECLARATION OF VALUE IN THE FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO THE PURCHASER, THE REQUIRED CONSENTING
LENDERS AND SELLERS; AND


 


(D)           SUCH OTHER DOCUMENTS, INSTRUMENTS AND CERTIFICATES AS SELLERS MAY
REASONABLY REQUEST TO DOCUMENT THE ASSUMPTION OF THE ASSUMED LIABILITIES BY THE
APPLICABLE PURCHASING ENTITY.


 

4.4          Termination of Agreement.  This Agreement may be terminated prior
to the Closing as follows:

 


(A)           BY PURCHASER OR SELLERS, IF THE EFFECTIVE DATE OF THE PLAN AND THE
CLOSING HAVE NOT OCCURRED BY THE CLOSE OF BUSINESS ON JANUARY 3, 2011 (SUCH
DATE, AS EXTENDED PURSUANT TO CLAUSES (I), (III) OR (IV) OF THIS PARAGRAPH (A),
THE “TERMINATION DATE”); PROVIDED, HOWEVER, THAT (I) THE PURCHASER MAY, FOR ANY
REASON OR NO REASON, BY DELIVERING WRITTEN NOTICE TO SELLERS AT LEAST FIVE
BUSINESS DAYS PRIOR TO THE TERMINATION DATE, EXTEND THE TERMINATION DATE ONE OR
MORE TIMES TO NO LATER THAN MARCH 31, 2011, (II) IF THE EFFECTIVE DATE OF THE
PLAN OR THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE THE TERMINATION DATE
DUE SOLELY TO A MATERIAL BREACH OF ANY REPRESENTATIONS, WARRANTIES, COVENANTS OR
AGREEMENTS CONTAINED IN THIS AGREEMENT BY PURCHASER OR ANY SELLER, THEN THE
PURCHASER (IF PURCHASER IS THE BREACHING PARTY) OR THE SELLERS (IF ANY SELLER IS
A BREACHING PARTY) MAY NOT TERMINATE THIS AGREEMENT PURSUANT TO THIS
SECTION 4.4(A) UNLESS SUCH MATERIAL BREACH HAS BEEN CURED AND A PERIOD OF TIME
BEYOND JANUARY 3, 2011 HAS PASSED THAT IS EQUAL TO THE TIME SUCH BREACH WAS
ONGOING; (III) IF ALL OF THE CONDITIONS SET FORTH IN ARTICLE XI (OTHER THAN
CONDITIONS THAT BY THEIR NATURE ARE TO BE SATISFIED ON THE CLOSING DATE AND WITH
RESPECT TO WHICH NO FACTS OR CIRCUMSTANCES EXIST THAT WOULD CAUSE SUCH
CONDITIONS NOT TO BE SATISFIED ON THE CLOSING DATE) ARE SATISFIED OR HAVE BEEN
WAIVED AS OF THE TERMINATION DATE OTHER THAN THE CONDITION SET FORTH IN
SECTION 11.3(E)(I), THEN THE TERMINATION DATE SHALL AUTOMATICALLY EXTEND TO
MARCH 31, 2011; AND (IV) IF ALL OF THE CONDITIONS SET FORTH IN ARTICLE XI (OTHER
THAN (X) CONDITIONS THAT BY THEIR NATURE ARE TO BE SATISFIED ON THE CLOSING AND
WITH RESPECT TO WHICH NO FACTS OR CIRCUMSTANCES EXIST THAT WOULD CAUSE SUCH
CONDITIONS NOT TO BE SATISFIED ON THE CLOSING DATE OR (Y) THE CONDITION SET
FORTH IN SECTION 11.3(E)(I)) ARE SATISFIED OR HAVE BEEN WAIVED AS OF THE
TERMINATION DATE, OTHER THAN SECTION 11.3(D), SOLELY BECAUSE THE CONFIRMATION
ORDER IS SUBJECT TO APPEAL BY A U.S. FEDERAL GOVERNMENTAL BODY, THEN THE
TERMINATION DATE SHALL AUTOMATICALLY EXTEND TO JUNE 30, 2011; PROVIDED, FURTHER
THAT IF THE TERMINATION DATE IS EXTENDED PURSUANT TO THIS CLAUSE (IV) THE
SELLERS SHALL, AT THE WRITTEN DIRECTION OF THE OPCO AGENT, TERMINATE THIS
AGREEMENT AT ANY TIME AFTER MARCH 31, 2011 IF THE CONFIRMATION ORDER REMAINS
SUBJECT TO APPEAL BY A U.S. FEDERAL GOVERNMENTAL BODY AS OF THE DATE OF
TERMINATION OF THIS AGREEMENT, PROVIDED THAT THE OPCO AGENT (AT THE DIRECTION OF
THE REQUIRED CONSENTING LENDERS) HAS DELIVERED TO

 

28

--------------------------------------------------------------------------------



 


PURCHASER AND SCI A WRITTEN DIRECTION NOTICE TO TERMINATE THIS AGREEMENT AT
LEAST 10 DAYS PRIOR TO THE DATE OF SUCH TERMINATION (WHICH NOTICE MAY BE
PROVIDED TO PURCHASER AND SCI PRIOR TO MARCH 31, 2011 AND UPON THE EXPIRATION OF
THE NOTICE PERIOD THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN TERMINATED WITHOUT
THE NECESSITY OF ANY FURTHER ACTION OR NOTICE); PROVIDED, HOWEVER, THAT SELLERS
SHALL NOT TERMINATE THIS AGREEMENT, AND SUCH WRITTEN DIRECTION OF THE OPCO AGENT
SHALL HAVE NO FURTHER FORCE AND EFFECT, IF PRIOR TO THE DATE OF SUCH TERMINATION
PURCHASER HAS WAIVED AS A CONDITION TO CLOSING THE EXISTENCE OF SUCH APPEAL.


 


(B)           BY MUTUAL WRITTEN CONSENT OF SELLERS, PURCHASER AND THE REQUIRED
CONSENTING LENDERS;


 


(C)           BY PURCHASER, IF ANY OF THE CONDITIONS TO THE OBLIGATIONS OF
PURCHASER SET FORTH IN SECTION 11.1 OR 11.3 SHALL HAVE BECOME INCAPABLE OF
FULFILLMENT (INCLUDING THE CONDITION TO CLOSING IN SECTION 11.3(I)) OTHER THAN
AS A RESULT OF A BREACH BY PURCHASER OF ANY COVENANT OR AGREEMENT CONTAINED IN
THIS AGREEMENT, AND SUCH CONDITION IS NOT WAIVED BY PURCHASER;


 


(D)           BY SELLERS, IF ANY CONDITION TO THE OBLIGATIONS OF SELLERS SET
FORTH IN SECTION 11.2 OR 11.3 SHALL HAVE BECOME INCAPABLE OF FULFILLMENT
(INCLUDING THE CONDITION TO CLOSING IN SECTION 11.3(I)) OTHER THAN AS A RESULT
OF A BREACH BY ANY SELLER OF ANY COVENANT OR AGREEMENT CONTAINED IN THIS
AGREEMENT, AND SUCH CONDITION IS NOT WAIVED BY SELLERS;


 


(E)           BY PURCHASER, IF THERE SHALL BE A BREACH BY ANY SELLER OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT
WHICH WOULD RESULT IN A FAILURE OF A CONDITION SET FORTH IN SECTION 11.1 OR 11.3
AND WHICH BREACH CANNOT BE CURED OR HAS NOT BEEN CURED BY THE EARLIER OF
(I) FORTY-FIVE (45) BUSINESS DAYS AFTER THE GIVING OF WRITTEN NOTICE BY
PURCHASER TO SELLERS OF SUCH BREACH AND (II) THE TERMINATION DATE;


 


(F)            BY SELLERS, IF THERE SHALL BE A BREACH BY PURCHASER OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT
WHICH WOULD RESULT IN A FAILURE OF A CONDITION SET FORTH IN SECTION 11.2 OR 11.3
AND WHICH BREACH CANNOT BE CURED OR HAS NOT BEEN CURED BY THE EARLIER OF
(I) FORTY-FIVE (45) BUSINESS DAYS AFTER THE GIVING OF WRITTEN NOTICE BY SELLERS
TO PURCHASER OF SUCH BREACH AND (II) THE TERMINATION DATE;


 


(G)           BY SELLERS OR PURCHASER IF THERE SHALL BE IN EFFECT A FINAL
NONAPPEALABLE ORDER OF A GOVERNMENTAL BODY OF COMPETENT JURISDICTION
RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY; IT BEING AGREED THAT THE PARTIES HERETO SHALL
PROMPTLY APPEAL ANY ADVERSE DETERMINATION WHICH IS NOT NONAPPEALABLE (AND PURSUE
SUCH APPEAL WITH REASONABLE DILIGENCE SUBJECT TO THE CONDITIONS AND TERMS OF
THIS AGREEMENT);


 


(H)           BY PURCHASER OR SELLERS IF THE BANKRUPTCY COURT HAS NOT ENTERED
THE CONFIRMATION ORDER ON OR PRIOR TO OCTOBER 31, 2010; PROVIDED THAT, IF THE
CONFIRMATION ORDER INCLUDES A FINDING THAT THERE IS AN EXCESS AMT AMOUNT, THE
SELLER EXCESS AMT ELECTION PERIOD HAS NOT EXPIRED AND THE OPCO AGENT HAS NOT
MADE AN ELECTION TO ADJUST THE CASH PURCHASE PRICE BY THE EXCESS AMT AMOUNT,
SUCH DATE SHALL BE EXTENDED TO THE DATE ON WHICH THE SELLER EXCESS AMT ELECTION
PERIOD EXPIRES;

 

29

--------------------------------------------------------------------------------



 


(I)            BY PURCHASER, IF THE BANKRUPTCY COURT HAS NOT APPROVED THE
BIDDING PROCEDURES ORDER AND AN ORDER APPROVING THE MLCA ON OR PRIOR TO JUNE 10,
2010;


 


(J)            BY PURCHASER OR SELLERS, IF A PERSON OTHER THAN PURCHASER IS
SELECTED AS THE SUCCESSFUL BIDDER AND PURCHASER’S BID IS NOT SELECTED AS THE
ALTERNATE BID;


 


(K)           BY PURCHASER OR SELLERS, IF A PERSON OTHER THAN PURCHASER IS
SELECTED AS THE SUCCESSFUL BIDDER BY THE OPCO DEBTORS (AS DEFINED IN THE BIDDING
PROCEDURES ORDER) AND PURCHASER’S BID IS SELECTED AS THE ALTERNATE BID AND THE
ALTERNATE BID EXPIRATION DATE HAS OCCURRED, ALL IN ACCORDANCE WITH THE BIDDING
PROCEDURES ORDER;


 


(L)            BY PURCHASER, AT ANY TIME PRIOR TO JUNE 21, 2010, IF PURCHASER IS
NOT SATISFIED WITH ITS TAX DILIGENCE OF THE TAX CONSEQUENCES OF THE TRANSACTIONS
CONTEMPLATED UNDER THIS AGREEMENT AND THE PLAN; OR


 


(M)          BY PURCHASER OR SELLERS IF THE OPCO PLAN SUPPORT AGREEMENT HAS
TERMINATED (OTHER THAN BY REASON OF TERMINATION UNDER SECTION 2.1(B) THEREOF).


 

4.5          Procedure Upon Termination.  In the event of termination and
abandonment by Purchaser or Sellers, or both, pursuant to Section 4.4, written
notice thereof shall forthwith be given to the other party or parties, and this
Agreement shall terminate, and the purchase of the Purchased Assets hereunder
shall be abandoned, without further action by Purchaser or Sellers.  If this
Agreement is terminated as provided herein each party shall redeliver all
documents, work papers and other material of any other party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the party furnishing the same.

 

4.6          Effect of Termination.  (a) In the event that this Agreement is
validly terminated as provided herein, then except with respect to this
Section 4.6 and Section 8.3, each of the parties shall be relieved of its duties
and obligations arising under this Agreement after the date of such termination
and such termination shall be without liability to Purchaser or Sellers.

 


(B)           NOTHING IN THIS SECTION 4.6 SHALL RELIEVE PURCHASER OR SELLERS OF
ANY LIABILITY FOR A BREACH OF THIS AGREEMENT PRIOR TO THE DATE OF TERMINATION. 
THE DAMAGES RECOVERABLE BY THE NON-BREACHING PARTY SHALL INCLUDE ALL ATTORNEYS’
FEES REASONABLY INCURRED BY SUCH PARTY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


ARTICLE V


 


REPRESENTATIONS AND WARRANTIES
OF SELLERS


 

The Sellers hereby represent and warrant to Purchaser that (it being understood
that the term Sellers for purposes of this Article V excludes the Excluded Opco
Entities):

 

5.1          Organization and Good Standing.  Each Seller is a corporation or
limited liability company duly incorporated, organized or formed, validly
existing and in good standing under the laws of its jurisdiction of its
organization or formation and has all requisite power and authority to own,
lease and operate its properties and to carry on its business as now conducted. 
Each

 

30

--------------------------------------------------------------------------------


 

Seller is duly qualified or authorized to do business as a foreign corporation
and is in good standing under the laws of each jurisdiction in which it owns or
leases real property and each other jurisdiction in which the conduct of its
business or the ownership of its properties requires such qualification or
authorization, except where the failure to be so qualified, authorized or in
good standing has not had and would not reasonably be expected to have,
individually or in the aggregate, an Opco Material Adverse Effect.

 

5.2          Authorization of Agreement.  Except for such authorization as is
required by the Bankruptcy Court (as hereinafter provided for), each Seller has
all requisite power, authority and legal capacity to execute, deliver and
perform this Agreement and has all requisite power, authority and legal capacity
to execute, deliver and perform the Seller Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance of this Agreement and the
Seller Documents and the consummation of the transactions contemplated hereby
and thereby have been duly authorized and requires no other approvals by each
Seller.  This Agreement has been, and each of the Seller Documents will be at or
prior to the Closing, duly and validly executed and delivered by the Sellers
party thereto and (assuming the due authorization, execution and delivery by the
other parties hereto and thereto, the entry of the Confirmation Order and the
363 Sale Orders) this Agreement constitutes, and each of the Seller Documents
when so executed and delivered will constitute, legal, valid and binding
obligations of the Sellers party thereto enforceable against such Sellers in
accordance with their respective terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws generally affecting
creditors’ rights and remedies in the case of non-Debtor Sellers, and subject,
as to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

5.3          Conflicts; Consents of Third Parties.

 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 5.3(A), NONE OF THE EXECUTION,
DELIVERY OR PERFORMANCE BY ANY SELLER OF THIS AGREEMENT OR THE SELLER DOCUMENTS,
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR
COMPLIANCE BY ANY SELLER WITH ANY OF THE PROVISIONS HEREOF OR THEREOF WILL
CONFLICT WITH, OR RESULT IN ANY VIOLATION OF OR DEFAULT (WITH OR WITHOUT NOTICE
OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE RISE TO A RIGHT OF CONSENT,
TERMINATION, CANCELLATION OR ACCELERATION, OR RESULT IN THE LOSS OF ANY BENEFIT
OR RIGHT, OR RESULT IN THE IMPOSITION OF ANY LIEN OR THE RIGHT TO EXERCISE ANY
RIGHTS, UNDER ANY PROVISION OF (I) THE ARTICLES OF INCORPORATION AND BY-LAWS,
CERTIFICATE OF FORMATION OR LIMITED LIABILITY COMPANY AGREEMENT, OR COMPARABLE
ORGANIZATIONAL DOCUMENTS OF ANY SELLER OR OPCO JOINT VENTURE; (II) SUBJECT TO
ENTRY OF THE CONFIRMATION ORDER AND THE 363 SALE ORDERS, ANY CONTRACT OR PERMIT
TO WHICH ANY SELLER OR OPCO JOINT VENTURE IS A PARTY OR BY WHICH ANY OF THE
PROPERTIES OR ASSETS OF ANY SELLER IS BOUND; (III) SUBJECT TO ENTRY OF THE
CONFIRMATION ORDER AND THE 363 SALE ORDERS, ANY ORDER OF ANY GOVERNMENTAL BODY
APPLICABLE TO ANY SELLER OR OPCO JOINT VENTURE OR ANY OF THE PROPERTIES OR
ASSETS OF SUCH SELLER OR OPCO JOINT VENTURE AS OF THE DATE HEREOF; OR
(IV) SUBJECT TO ENTRY OF THE CONFIRMATION ORDER AND THE 363 SALE ORDERS, ANY
APPLICABLE LAW, OTHER THAN, IN THE CASE OF CLAUSES (II), (III) AND (IV), SUCH
CONFLICTS, VIOLATIONS, DEFAULTS, TERMINATIONS OR CANCELLATIONS THAT HAVE NOT HAD
AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE,
AN OPCO MATERIAL ADVERSE EFFECT.

 

31

--------------------------------------------------------------------------------



 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 5.3(B), NO CONSENT, WAIVER,
APPROVAL, ORDER, PERMIT OR AUTHORIZATION OF, OR DECLARATION OR FILING WITH, OR
NOTIFICATION TO ANY PERSON OR GOVERNMENTAL BODY IS REQUIRED ON THE PART OF ANY
SELLER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE
SELLER DOCUMENTS, THE COMPLIANCE BY ANY SELLER WITH ANY OF THE PROVISIONS HEREOF
OR THEREOF, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OR THE TAKING BY SUCH SELLER OF ANY OTHER ACTION CONTEMPLATED HEREBY OR THEREBY,
EXCEPT FOR (I) COMPLIANCE WITH THE APPLICABLE REQUIREMENTS OF THE HSR ACT;
(II) THE ENTRY OF THE CONFIRMATION ORDER, (III) ANY APPROVALS OR FILING OF
NOTICES REQUIRED UNDER THE GAMING LAWS; (IV) SUCH CONSENTS, APPROVALS, ORDERS,
AUTHORIZATIONS, PERMITS, FILINGS, DECLARATIONS OR REGISTRATIONS RELATED TO, OR
ARISING OUT OF, COMPLIANCE WITH STATUTES, RULES OR REGULATIONS REGULATING THE
CONSUMPTION, SALE OR SERVING OF ALCOHOLIC BEVERAGES OR THE POSSIBLE RENAMING OR
REBRANDING OF THE OPERATIONS AT THE BUSINESS BY THE PURCHASER SUBSEQUENT TO THE
CLOSING; AND (V) SUCH OTHER CONSENTS, WAIVERS, APPROVALS, ORDERS, PERMITS,
AUTHORIZATIONS, DECLARATIONS, FILINGS AND NOTIFICATIONS, THE FAILURE OF WHICH TO
OBTAIN OR MAKE HAS NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, AN OPCO MATERIAL ADVERSE EFFECT.


 

5.4          Financial Statements.  (a)     Sellers have delivered to Purchaser
copies of  the unaudited combined balance sheets of the Subsidiaries of SCI
(excluding the Excluded Opco Entities, the Propco Entities and any other
Subsidiaries of SCI that are not Sellers (so long as equity interests of such
non-Seller Subsidiaries  are not being transferred or sold pursuant to this
Agreement)) as at December 31, 2009 and March 31, 2010 (the balance sheet at
March 31, 2010 is referred to as the “Balance Sheet” and such March 31, 2010
date  is referred to as the “Balance Sheet Date”) and the related combined 
statements of income of such Subsidiaries of SCI (excluding the Excluded Opco
Entities, the Propco Entities and any other Subsidiaries of SCI that are not
Sellers (so long as equity interests of such non-Seller Subsidiaries  are not
being transferred or sold pursuant to this Agreement)) for the 12-month period
ended December 31, 2009 and the three month period ended March 31, 2010 (such
unaudited balance sheets and statements  of income, including the related notes
and schedules thereto, are referred to herein as the “Financial Statements”), in
each case as attached hereto as Schedule 5.4(a). Except as provided in the notes
to such Financial Statements, each of the Financial Statements has been prepared
from books and records maintained in good faith by such Subsidiaries of Sellers
consistent with past practice and consistent with the audited consolidated
financial statements of SCI and its Subsidiaries as at and for the year ended
December 31, 2009 and present fairly in all material respects the combined
financial position and results of operations of such Subsidiaries of Sellers
(excluding the Excluded Opco Entities, the Propco Entities and any other
Subsidiaries of SCI that are not Sellers (so long as equity interests of such
non-Seller Subsidiaries  are not being transferred or sold pursuant to this
Agreement)) as at the dates and for the periods indicated therein, subject to
customary audit adjustments and the absence of complete notes.

 

(b)           Sellers have delivered to Purchaser a schedule of the following
line items from the balance sheet of SCI as of March 31, 2010, in each case as
attached hereto as Schedule 5.4(b):  “Cash and cash equivalents”, “Restricted
cash”, “Receivables, net”, “Prepaid expenses”, “Property and equipment, net”,
“Other assets, net”, “Accounts payable”, “Accrued expenses and other current
liabilities” and “Other long-term liabilities, net” (collectively the “Line
Items”).  The Line Items  are  the end result of the preparation of the
financial statements of SCI as at  and for the period ended March 31, 2010.
Those SCI financial statements (the “Parent Statements”) have been prepared in
accordance with GAAP from books and records maintained in good faith

 

32

--------------------------------------------------------------------------------


 

by SCI consistent with past practice and consistent with the audited
consolidated financial statements of SCI and its Subsidiaries as at and for the
year ended December 31, 2009.  The Parent Statements  are fairly stated in all
material respects in relation to the consolidated financial statements of SCI
and Subsidiaries as of and for the period ending March 31, 2010.  The Line Items
are fairly stated in all material respects in relation to the Parent Statements.

 

(c)           Notwithstanding the foregoing, the Sellers make no representation
or warranty in this Section 5.4 with respect to financial data or other
financial information of any Propco Entity or Propco Asset.

 

5.5          Operations Since Balance Sheet Date.  Except as set forth on
Schedule 5.5, since the Balance Sheet Date, there has been no Opco Material
Adverse Effect.

 

5.6          No Undisclosed Liabilities.  Except as set forth on Schedule 5.6 or
reflected on the Financial Statements, Sellers do not have any Liabilities other
than Liabilities not required to be disclosed on a balance sheet prepared in
accordance with GAAP, Liabilities incurred in the Ordinary Course of Business
since the Balance Sheet Date, Liabilities incurred from the negotiation,
drafting and performance of this Agreement, Excluded Liabilities and Liabilities
that have not had, or would not reasonably be expected to have, individually or
in the aggregate, an Opco Material Adverse Effect.

 

5.7          Title to Purchased Assets.  Except as set forth in Schedule 5.7,
and other than the real property subject to the Real Property Leases,
intellectual property licensed to Sellers and the personal property subject to
the Personal Property Leases, Sellers have good, valid and marketable title to
each of the Purchased Assets, and Purchaser (and any Purchasing Entity) will be
vested with good, valid and marketable title to such Purchased Assets, free and
clear of all Liens, other than Permitted Exceptions, to the fullest extent
permissible under Section 363(f) of the Bankruptcy Code and, with respect to any
Purchased Assets owned by Sellers which are not Debtors (as defined in the
Plan), the Bankruptcy Court shall find in the Confirmation Order that the assets
will be transferred free and clear of all Liens except Permitted Exceptions.

 

5.8          Taxes.  (a) Except as set forth on Schedule 5.8(a), (i) Sellers
have timely filed all Tax Returns required to be filed with the appropriate Tax
Authorities in all jurisdictions in which such Tax Returns are required to be
filed (taking into account any extension of time to file granted or to be
obtained on behalf of any Seller) and all Taxes shown to be payable on such Tax
Returns have been paid (ii) all Tax Returns filed by Sellers are complete and
accurate in all material respects; (iii) Sellers have paid all material Taxes
imposed on them or on the Purchased Assets by a Governmental Body other than
Taxes that are being contested in good faith and for which adequate reserves
have been provided in accordance with GAAP; (iv) all Taxes required to be
withheld by Sellers (including from employees of the Business for income taxes
and social security and other payroll Taxes) have been collected or withheld,
and either paid to the respective Tax Authorities, set aside in accounts for
such purpose, or accrued, reserved against and entered upon the books of the
Business; and (v) none of the Purchased Assets is properly treated as owned by
persons other than the applicable Seller for income Tax purposes.

 

33

--------------------------------------------------------------------------------



 


(B)           NO TRANSACTION CONTEMPLATED BY THIS AGREEMENT IS SUBJECT TO
WITHHOLDING UNDER SECTION 1445 OF THE CODE.


 


(C)           EXCEPT AS SET FORTH ON SCHEDULE 5.8(C), WITH RESPECT TO ANY
TRANSFERRED EQUITY INTEREST OR THE EQUITY INTERESTS IN CV PROPCO, LLC, NO ISSUER
OF ANY SUCH EQUITY INTEREST OR ANY PERSON IN WHICH SUCH ISSUER OWNS AN EQUITY
INTEREST (EACH, AN “ACQUIRED ENTITY”) HAS, AT ANY TIME SINCE ITS FORMATION
THROUGH THE CLOSING DATE, BEEN TAXABLE AS A CORPORATION FOR FEDERAL INCOME TAX
PURPOSES AND NO ACQUIRED ENTITY HAS ANY LIABILITY FOR TAXES OF ANOTHER PERSON
UNDER TREASURY REGULATION SECTION 1.1502-6 (OR ANY SIMILAR PROVISION OF STATE,
LOCAL OR FOREIGN LAW).


 


(D)           WITH RESPECT TO ANY TRANSFERRED EQUITY INTEREST, ALL TAX SHARING
ARRANGEMENTS AND TAX INDEMNITY ARRANGEMENTS WITH RELATING TO THE ISSUER OF ANY
SUCH EQUITY INTEREST OR ANY SUBSIDIARY OF ANY SUCH ISSUER WILL TERMINATE PRIOR
TO THE CLOSING DATE AND NEITHER SUCH ISSUER OF A TRANSFERRED EQUITY INTEREST NOR
ANY SUBSIDIARY OF ANY SUCH ISSUER SHALL HAVE ANY LIABILITY THEREUNDER ON OR
AFTER THE CLOSING DATE.


 

5.9          Real Property.  Schedule 5.9 sets forth a complete list (including
a description in reasonable detail and with dimensions of the related real
property) of (i) all real property and interests in real property owned by
Sellers and not included in the Propco Assets or set forth in Exhibit B-1 hereto
(individually, an “Owned Property” and collectively, the “Owned Properties”),
(ii) all real property and interests in real property leased, subleased or
otherwise occupied by Sellers as lessee or lessor and not included in the Propco
Assets or set forth in Exhibit B-1 hereto (individually, a “Real Property Lease”
and collectively, the “Real Property Leases”; the Owned Properties and the Real
Property Leases being referred to herein individually as a “Seller Property” and
collectively as the “Seller Properties”) as lessee or lessor.  Sellers have
good, valid and marketable fee simple title to each Owned Property, free and
clear of all Liens of any nature whatsoever except (A) Liens set forth on
Schedule 5.9 and (B) Permitted Exceptions.  To the Knowledge of Sellers, no
Seller has received any written notice of any default or event that with notice
or lapse of time, or both, would constitute a default by any Seller under any of
the Real Property Leases.

 

5.10        Tangible Personal Property.  Schedule 5.10 sets forth all leases of
personal property (“Personal Property Leases”) involving an annual payment in
excess of $250,000 relating to personal property used by any Seller in the
Business or to which any Seller is a party or by which the properties or assets
of any Seller is bound.  No Seller has received any written notice of any
default or event that with notice or lapse of time or both would constitute a
default by any Seller under any of the Personal Property Leases.

 

5.11        Intellectual Property; Software.

 


(A)           SCHEDULE 5.11(A)(1) CONTAINS A LIST AND DESCRIPTION OF ALL
REGISTERED PATENTS, COPYRIGHTS AND MARKS OWNED BY SELLERS, AND ALL APPLICATIONS
TO REGISTER THE SAME OWNED BY SELLERS.  SCHEDULE 5.11(A)(2) CONTAINS  A LIST AND
DESCRIPTION OF (I) ALL MATERIAL SOFTWARE OWNED BY SELLERS OR WHICH SELLERS
PURPORT TO OWN (THE “OWNED SOFTWARE”), AND (II) ALL MATERIAL SOFTWARE NOT OWNED
BY SELLERS WHICH IS LICENSED TO SELLERS OR CURRENTLY USED BY SELLERS.

 

34

--------------------------------------------------------------------------------



 


(B)           EXCEPT AS DISCLOSED IN SCHEDULE 5.11(B), WITH RESPECT TO PATENTS,
COPYRIGHTS AND MARKS REQUIRED TO BE DISCLOSED IN SCHEDULE 5.11(A)(1):  (I) ALL
ISSUED PATENTS, COPYRIGHTS AND MARKS ARE VALID AND IN FORCE, AND ALL
APPLICATIONS TO REGISTER ANY PATENT, COPYRIGHT OR MARK ARE PENDING AND IN GOOD
STANDING, WITHOUT CHALLENGE OF ANY KIND; AND (II) THERE ARE NO PENDING OR, TO
THE KNOWLEDGE OF SELLERS, THREATENED INTERFERENCES, RE-EXAMINATIONS, OPPOSITIONS
OR CANCELLATION PROCEEDINGS INVOLVING THE PATENTS, COPYRIGHTS AND MARKS.


 


(C)           SCHEDULE 5.11(C) CONTAINS A LIST AND DESCRIPTION OF ALL MATERIAL
INTELLECTUAL PROPERTY LICENSES THAT RELATE TO ANY PATENTS, MARKS, SOFTWARE OR
COPYRIGHTS USED BY SELLERS.  NO SELLER HAS RECEIVED ANY WRITTEN NOTICE OF ANY
DEFAULT OR ANY EVENT THAT WITH NOTICE OR LAPSE OF TIME, OR BOTH, WOULD
CONSTITUTE A DEFAULT UNDER ANY MATERIAL INTELLECTUAL PROPERTY LICENSES TO WHICH
ANY SELLER IS A PARTY OR BY WHICH IT IS BOUND.


 


(D)           EXCEPT AS SET FORTH ON SCHEDULE 5.11(D), (I) SELLERS OWN ALL
RIGHT, TITLE AND INTEREST IN AND TO, OR HAVE VALID LICENSES TO USE, ALL MATERIAL
PURCHASED INTELLECTUAL PROPERTY USED BY THEM IN THE ORDINARY COURSE OF BUSINESS,
EXCEPT TO THE EXTENT THE FAILURE TO BE THE OWNER OR THE VALID LICENSEE WOULD NOT
HAVE, AND WOULD NOT BE REASONABLY LIKELY TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, AN OPCO MATERIAL ADVERSE EFFECT; AND (II) SELLERS OWN ALL RIGHT,
TITLE AND INTEREST IN AND TO ALL MATERIAL PURCHASED INTELLECTUAL PROPERTY
DEVELOPED OR CREATED BY, OR PARTLY DEVELOPED OR CREATED BY, EMPLOYEES, AGENTS,
CONSULTANTS OR CONTRACTORS.  THERE IS NO MATERIAL INTELLECTUAL PROPERTY (OTHER
THAN THE INTELLECTUAL PROPERTY SET FORTH IN SUBSECTIONS 5.11(D)(I) AND
5.11(D)(II) HEREIN OR THAT COVERED BY AN INTELLECTUAL PROPERTY LICENSE)
NECESSARY FOR SELLERS TO CONDUCT THE BUSINESS AS CURRENTLY CONDUCTED OR PLANNED
TO BE CONDUCTED.


 


(E)           EXCEPT AS SET FORTH ON SCHEDULE 5.11(E):  (I) NO CLAIM OF ANY
INFRINGEMENT, MISAPPROPRIATION, VIOLATION OR DILUTION OF ANY PURCHASED
INTELLECTUAL PROPERTY OR ANY INTELLECTUAL PROPERTY OF ANY OTHER PERSON HAS BEEN
MADE OR ASSERTED BY OR AGAINST SELLERS IN RESPECT OF THE OPERATIONS OF THE
BUSINESS; (II) NO PROCEEDINGS ARE PENDING OR, TO THE KNOWLEDGE OF SELLERS,
THREATENED AGAINST SELLERS THAT CHALLENGE THE VALIDITY, OWNERSHIP OR USE OF ANY
PURCHASED INTELLECTUAL PROPERTY OWNED BY SELLERS; AND (III) NO PERSON INFRINGES,
MISAPPROPRIATES OR VIOLATES ANY PURCHASED INTELLECTUAL PROPERTY OWNED BY OR
LICENSED TO SELLERS, EXCEPT AS HAS NOT HAD AND WOULD NOT REASONABLY BE EXPECTED
TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, AN OPCO MATERIAL ADVERSE EFFECT.


 


(F)            EXCEPT AS DISCLOSED IN SCHEDULE 5.11(F):  (I) SELLERS HAVE NOT
TRANSFERRED ANY RIGHT, TITLE OR INTEREST IN OR TO ANY MATERIAL SOFTWARE OTHER
THAN SUCH LICENSE RIGHTS THAT ARE SET FORTH IN THE AGREEMENTS LISTED IN
SCHEDULE 5.11(C); (II) SELLERS HAVE MAINTAINED AND PROTECTED THE MATERIAL OWNED
SOFTWARE (INCLUDING ALL SOURCE CODE AND SYSTEM SPECIFICATIONS) WITH APPROPRIATE
MEASURES AS ARE NECESSARY TO PROTECT THE PROPRIETARY INFORMATION CONTAINED
THEREIN; AND (III) ANY MATERIAL OWNED SOFTWARE INCLUDES THE SOURCE CODE, SYSTEM
DOCUMENTATION, STATEMENTS OF PRINCIPLES OF OPERATION AND SCHEMATICS, AS WELL AS
ANY PERTINENT COMMENTARY, EXPLANATION, PROGRAM (INCLUDING COMPILERS),
WORKBENCHES, TOOLS, AND HIGHER LEVEL (OR “PROPRIETARY”) LANGUAGE USED FOR THE
DEVELOPMENT, MAINTENANCE, IMPLEMENTATION AND USE THEREOF, TO THE EXTENT THEY
EXIST.


 


(G)           EXCEPT AS SET FORTH IN SCHEDULE 5.11(G), SELLERS HAVE NOT USED ANY
PUBLIC SOFTWARE IN, NOR INCORPORATED OR EMBEDDED ANY PUBLIC SOFTWARE INTO ANY
PURCHASED INTELLECTUAL

 

35

--------------------------------------------------------------------------------



 


PROPERTY OWNED BY SELLERS OR INTO ANY PRODUCT, SERVICE, APPLICATION, SOFTWARE,
EQUIPMENT, MACHINERY OR PROCESS USED BY, EXCLUSIVELY LICENSED BY OR DISTRIBUTED
IN WHOLE OR IN PART BY SELLERS.


 

5.12        Material Contracts.

 


(A)           SCHEDULE 5.12(A) SETS FORTH ALL OF THE FOLLOWING CONTRACTS TO
WHICH ANY SELLER IS A PARTY OR BY WHICH IT IS BOUND (COLLECTIVELY, THE “MATERIAL
CONTRACTS”):


 

(I)            CONTRACTS WITH ANY AFFILIATE OR CURRENT OR FORMER OFFICER OR
DIRECTOR OF ANY SELLER (OTHER THAN CONTRACTS MADE IN THE ORDINARY COURSE OF
BUSINESS ON TERMS GENERALLY AVAILABLE TO SIMILARLY-SITUATED NON-AFFILIATED
PARTIES);

 

(II)           CONTRACTS WITH ANY LABOR UNION OR ASSOCIATION REPRESENTING ANY
EMPLOYEES OF ANY SELLER;

 

(III)          CONTRACTS FOR THE SALE OF ANY OF THE ASSETS OF THE BUSINESS,
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, FOR CONSIDERATION IN EXCESS OF
$250,000;

 

(IV)          CONTRACTS RELATING TO THE ACQUISITION BY ANY SELLER OF ANY
OPERATING BUSINESS OR THE CAPITAL STOCK OF ANY OTHER PERSON, IN EACH CASE FOR
CONSIDERATION IN EXCESS OF $ 250,000;

 

(V)           CONTRACTS RELATING TO INCURRENCE OF INDEBTEDNESS OR THE MAKING OF
ANY LOANS, IN EACH CASE INVOLVING AMOUNTS IN EXCESS OF $250,000;

 

(VI)          CONTRACTS RELATING TO ANY GUARANTEE OF THE OBLIGATIONS OF
CUSTOMERS, SUPPLIERS, OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES OR OTHERS;

 

(VII)         ANY KEEP-WELL AGREEMENT, DEVELOPMENT AGREEMENT OR MANAGEMENT
AGREEMENT WITH OBLIGATIONS IN EXCESS OF $250,000; OR

 

(VIII)        CONTRACTS MATERIAL TO THE OPERATION OF THE BUSINESS.

 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 5.12(B), NO SELLER HAS RECEIVED
ANY WRITTEN NOTICE OF ANY DEFAULT OR EVENT THAT WITH NOTICE OR LAPSE OF TIME OR
BOTH WOULD CONSTITUTE A DEFAULT BY ANY SELLER UNDER ANY MATERIAL CONTRACT,
EXCEPT FOR DEFAULTS THAT HAVE NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, AN OPCO MATERIAL ADVERSE EFFECT.  EXCEPT
AS SET FORTH ON SCHEDULE 5.12(B), EACH SELLER HAS FULFILLED AND PERFORMED ITS
OBLIGATIONS UNDER EACH OF THE MATERIAL CONTRACTS, AND NO SELLER HAS RECEIVED
WRITTEN NOTICE THAT IT IS IN BREACH OR DEFAULT THEREUNDER. 
SCHEDULE 5.12(B) SETS FORTH A LIST OF EACH MATERIAL CONTRACT TO WHICH A
NON-DEBTOR SELLER IS A PARTY OR BY WHICH ANY NON-DEBTOR SELLER IS BOUND WHICH BY
ITS TERMS REQUIRES THE CONSENT, APPROVAL OR WAIVER OF THE OTHER PARTY THERETO IN
ORDER TO BE ASSIGNED.


 

5.13        Employee Benefits.

 


(A)           SCHEDULE 5.13(A) LISTS ALL EMPLOYEE BENEFIT PLANS.  FOR PURPOSES
OF THIS AGREEMENT, THE TERM “EMPLOYEE BENEFIT PLANS” MEANS ANY EMPLOYEE BENEFIT
PLAN AS DEFINED IN

 

36

--------------------------------------------------------------------------------



 


SECTION 3(3) OF ERISA, AND ALL OTHER MATERIAL EMPLOYEE BENEFIT OR COMPENSATION
ARRANGEMENTS OR PAYROLL PRACTICES, INCLUDING, BONUS PLANS, CONSULTING OR OTHER
COMPENSATION AGREEMENTS, INCENTIVE, EQUITY OR EQUITY-BASED COMPENSATION, OR
DEFERRED COMPENSATION ARRANGEMENTS, STOCK PURCHASE, SEVERANCE PAY, SICK LEAVE,
VACATION PAY, SALARY CONTINUATION, DISABILITY, HOSPITALIZATION, MEDICAL
INSURANCE, LIFE INSURANCE, SCHOLARSHIP PROGRAMS MAINTAINED BY ANY SELLER OR TO
WHICH ANY SELLER CONTRIBUTED OR IS OBLIGATED TO CONTRIBUTE THEREUNDER FOR
CURRENT OR FORMER EMPLOYEES OF THE ANY SELLER.


 


(B)           TRUE, CORRECT AND COMPLETE COPIES OF THE FOLLOWING DOCUMENTS, WITH
RESPECT TO EACH OF THE EMPLOYEE BENEFIT PLANS HAVE BEEN MADE AVAILABLE TO
PURCHASER (A) ANY PLANS AND RELATED TRUST DOCUMENTS, AND ALL AMENDMENTS THERETO,
(B) THE MOST RECENT FORMS 5500 FOR THE PAST THREE (3) YEARS AND SCHEDULES
THERETO, (C) THE MOST RECENT FINANCIAL STATEMENTS AND ACTUARIAL VALUATIONS FOR
THE PAST THREE (3) YEARS, (D) THE MOST RECENT IRS DETERMINATION LETTER AND
(E) THE MOST RECENT SUMMARY PLAN DESCRIPTIONS (INCLUDING LETTERS OR OTHER
DOCUMENTS UPDATING SUCH DESCRIPTIONS).


 


(C)           EACH OF THE EMPLOYEE BENEFIT PLANS INTENDED TO QUALIFY UNDER
SECTION 401 OF THE CODE (“QUALIFIED PLANS”) HAS BEEN DETERMINED BY THE IRS TO BE
SO QUALIFIED, AND, EXCEPT AS DISCLOSED ON SCHEDULE 5.13(C), TO THE KNOWLEDGE OF
SELLERS, NOTHING HAS OCCURRED WITH RESPECT TO THE OPERATION OF ANY SUCH PLAN
WHICH COULD REASONABLY BE EXPECTED TO RESULT IN THE REVOCATION OF SUCH FAVORABLE
DETERMINATION LETTER.  THERE ARE NO ACTIONS, SUITS OR CLAIMS (OTHER THAN ROUTINE
CLAIMS FOR BENEFITS) PENDING OR, TO THE KNOWLEDGE OF SELLERS, THREATENED
INVOLVING SUCH QUALIFIED PLANS OR THE ASSETS OF SUCH PLANS OTHER THAN SUCH
ACTIONS, SUITS OR CLAIMS WHICH HAVE NOT HAD AND WOULD NOT REASONABLY BE EXPECTED
TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, AN OPCO MATERIAL ADVERSE EFFECT.


 


(D)           ALL CONTRIBUTIONS AND PREMIUMS REQUIRED BY LAW OR BY THE TERMS OF
ANY EMPLOYEE BENEFIT PLAN OR ANY AGREEMENT RELATING THERETO HAVE BEEN TIMELY
MADE (TAKING INTO ACCOUNT ANY WAIVERS GRANTED WITH RESPECT THERETO) TO ANY FUNDS
OR TRUSTS ESTABLISHED THEREUNDER OR IN CONNECTION THEREWITH IN ALL MATERIAL
RESPECTS.


 


(E)           NEITHER ANY SELLER, NOR ANY TRADE OR BUSINESS (WHETHER OR NOT
INCORPORATED) WHICH IS UNDER COMMON CONTROL, OR WHICH IS TREATED AS A SINGLE
EMPLOYER, WITH ANY SELLER UNDER SECTION 414(B), (C), (M) OR (O) OF THE CODE,
HAVE INCURRED ANY LIABILITY UNDER TITLE IV OF ERISA OR SECTION 412 OF THE CODE.


 


(F)            NONE OF THE EMPLOYEE BENEFIT PLANS WHICH ARE “WELFARE BENEFIT
PLANS” WITHIN THE MEANING OF SECTION 3(1) OF ERISA PROVIDE FOR CONTINUING
BENEFITS OR COVERAGE FOR ANY PARTICIPANT OR ANY BENEFICIARY OF A PARTICIPANT
POST-TERMINATION OF EMPLOYMENT EXCEPT AS MAY BE REQUIRED UNDER THE CONSOLIDATED
OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”).


 


(G)           EACH OF THE EMPLOYEE BENEFIT PLANS HAS BEEN MAINTAINED IN
ACCORDANCE WITH ITS TERMS AND ALL PROVISIONS OF APPLICABLE LAW, AND THERE HAS
BEEN NO NOTICE ISSUED BY ANY GOVERNMENTAL BODY QUESTIONING OR CHALLENGING SUCH
COMPLIANCE, EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN LIABILITY TO
THE PURCHASER.

 

37

--------------------------------------------------------------------------------



 


(H)           EXCEPT AS SET FORTH ON SCHEDULE 5.13(H), NEITHER THE EXECUTION AND
DELIVERY OF THIS AGREEMENT NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY WILL (I) RESULT IN ANY PAYMENT BECOMING DUE TO ANY EMPLOYEE OF ANY
SELLER; (II) INCREASE ANY BENEFITS OTHERWISE PAYABLE UNDER ANY EMPLOYEE BENEFIT
PLAN; OR (III) RESULT IN THE ACCELERATION OF THE TIME OF PAYMENT OR VESTING OF
ANY SUCH BENEFITS.  NONE OF SUCH MATTERS WILL RESULT IN ANY LIABILITY TO ANY
PURCHASING ENTITY.


 

5.14        Labor.  (a) Except as set forth on Schedule 5.14(a), no Seller is a
party to any labor or collective bargaining agreement.

 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 5.14(B), AND EXCEPT AS HAS NOT HAD
AND WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
RESULT IN AN OPCO MATERIAL ADVERSE EFFECT, (I) THERE IS NO LABOR STRIKE,
SLOWDOWN, WORK STOPPAGE, ORGANIZATIONAL ACTIVITY, LOCKOUT, PICKETING, OR OTHER
MATERIAL LABOR DISPUTE INVOLVING ANY SELLER ACTUALLY PENDING OR, TO THE
KNOWLEDGE OF SELLERS, THREATENED, (II) NO COMPLAINT, CHARGE, INVESTIGATION, OR
LEGAL PROCEEDING BY OR BEFORE ANY GOVERNMENTAL BODY BROUGHT BY OR ON BEHALF OF
ANY EMPLOYEE, PROSPECTIVE EMPLOYEE, FORMER EMPLOYEE, RETIREE, LABOR ORGANIZATION
OR OTHER REPRESENTATIVE OF SELLER’S EMPLOYEES IS PENDING OR, TO THE KNOWLEDGE OF
SELLERS, THREATENED AGAINST ANY SELLER, (III) NO GRIEVANCE IS PENDING OR, TO THE
KNOWLEDGE OF SELLERS, THREATENED AGAINST ANY SELLER, (IV) NO SELLER IS A PARTY
TO, OR OTHERWISE BOUND BY, ANY CONSENT DECREE WITH, OR CITATION BY, ANY
GOVERNMENTAL BODY RELATING TO EMPLOYEES OR EMPLOYMENT OR LABOR RELATIONS
PRACTICES, AND (V) EACH SELLER IS IN MATERIAL COMPLIANCE WITH ITS OBLIGATIONS
UNDER ALL APPLICABLE LAWS RELATING TO WAGES, HOURS, IMMIGRATION, DISCRIMINATION
IN EMPLOYMENT, WORKPLACE HEALTH AND SAFETY, WORKERS’ COMPENSATION, LABOR
RELATIONS, AND COLLECTIVE BARGAINING, AND IS NOT LIABLE FOR ANY ARREARS OF WAGES
OR ANY TAXES OR PENALTIES FOR FAILURE TO COMPLY WITH ANY OF THE FOREGOING.  EACH
SELLER IS IN COMPLIANCE WITH WARN AND COMPARABLE STATE LAWS AND HAS NO
LIABILITIES PURSUANT TO WARN OR ANY COMPARABLE STATE LAWS.


 

5.15        Litigation.  Except as set forth on Schedule 5.15, no Seller is
subject to any Order and there are no Legal Proceedings pending or, to the
Knowledge of Sellers, threatened against any Seller before any Governmental
Body, which, if adversely determined, would result in assessments, judgments, or
penalties of greater than $250,000 that is not covered by insurance.

 

5.16        Compliance with Laws; Permits.

 


(A)           SELLERS ARE IN COMPLIANCE WITH ALL LAWS APPLICABLE TO THEIR
RESPECTIVE OPERATIONS OR ASSETS OR THE BUSINESS, EXCEPT WHERE THE FAILURE TO BE
IN COMPLIANCE HAS NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, AN OPCO MATERIAL ADVERSE EFFECT AND EXCEPT
WITH RESPECT TO ENVIRONMENTAL LAWS.  NO SELLER HAS RECEIVED ANY WRITTEN NOTICE
OF OR BEEN CHARGED WITH THE VIOLATION OF ANY LAWS, EXCEPT WHERE SUCH VIOLATION
HAS NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, AN OPCO MATERIAL ADVERSE EFFECT.


 


(B)           SELLERS CURRENTLY HAVE ALL PERMITS WHICH ARE REQUIRED FOR THE
OPERATION OF THE BUSINESS AS PRESENTLY CONDUCTED, EXCEPT WHERE THE ABSENCE OF
WHICH HAS NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR
IN THE AGGREGATE, AN OPCO MATERIAL ADVERSE EFFECT.  NEITHER ANY SELLER NOR THE
GUN LAKE ENTERPRISE IS IN DEFAULT OR VIOLATION (AND NO EVENT

 

38

--------------------------------------------------------------------------------



 


HAS OCCURRED WHICH, WITH NOTICE OR THE LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A
DEFAULT OR VIOLATION) OF ANY TERM, CONDITION OR PROVISION OF ANY PERMIT TO WHICH
IT IS A PARTY, EXCEPT WHERE SUCH DEFAULT OR VIOLATION HAS NOT HAD, AND WOULD NOT
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, AN OPCO
MATERIAL ADVERSE EFFECT.


 

5.17        Environmental Matters.  The representations and warranties contained
in this Section 5.17 are the sole and exclusive representations and warranties
of Sellers pertaining or relating to any environmental, health or safety
matters, including any arising under any Environmental Laws or relating to
Hazardous Materials.  Except as set forth on Schedule 5.17 hereto or in each
case as has not had, and would not reasonably be expected to have, individually
or in the aggregate, an Opco Material Adverse Effect, to the Knowledge of the
Sellers:

 


(A)           THE OPERATIONS OF SELLERS ARE CURRENTLY IN COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS;


 


(B)           SELLERS HAVE OBTAINED ALL PERMITS REQUIRED UNDER ALL APPLICABLE
ENVIRONMENTAL LAWS NECESSARY FOR THE CONSTRUCTION AND OPERATION OF THE SELLER
PROPERTIES AND THE BUSINESS, AND THE SELLER PROPERTIES AND THE BUSINESS ARE IN
COMPLIANCE WITH ALL TERMS AND CONDITIONS OF SUCH PERMITS;


 


(C)           THERE HAS BEEN NO RELEASE OF HAZARDOUS MATERIALS AT, ON OR FROM
ANY PROPERTIES OR ASSETS OR OTHERWISE RELATED TO SELLERS’ OPERATIONS THEREON
(INCLUDING THE TREATMENT OR DISPOSAL OF ANY HAZARDOUS MATERIALS AT OR FROM THE
SELLER PROPERTIES) WHICH HAS RESULTED OR WOULD REASONABLY BE EXPECTED TO RESULT
IN THE IMPOSITION OF ANY LIABILITY OR REMEDIAL OBLIGATION UNDER ENVIRONMENTAL
LAWS.


 


(D)           NO SELLER IS THE SUBJECT OF ANY LEGAL PROCEEDING, REQUEST FOR
INFORMATION OR OUTSTANDING ORDER OR CONTRACT WITH ANY GOVERNMENTAL BODY OR OTHER
PERSON RESPECTING ANY NON-COMPLIANCE WITH ENVIRONMENTAL LAWS OR ANY RELEASE OF A
HAZARDOUS MATERIAL; AND


 


(E)           NO SELLER HAS RECEIVED ANY WRITTEN COMMUNICATION IN THE FIVE YEARS
PRIOR TO THE DATE OF THIS AGREEMENT FROM ANY GOVERNMENTAL BODY OR OTHER PERSON
ALLEGING EITHER OR BOTH THAT ANY SELLER IS OR MAY BE IN VIOLATION OF ANY
ENVIRONMENTAL LAW, OR ANY PERMIT ISSUED PURSUANT TO ENVIRONMENTAL LAW, OR MAY
HAVE ANY LIABILITY UNDER ANY ENVIRONMENTAL LAW.


 

5.18        Financial Advisors.  Except as set forth on Schedule 5.18, no Person
has acted, directly or indirectly, as a broker, finder or financial advisor for
any Seller in connection with the transactions contemplated by this Agreement
and no Person is entitled to any fee or commission or like payment from
Purchaser or any Seller in respect thereof.

 

5.19        Sufficiency of Purchased Assets.  The Purchased Assets will, taking
into account this Agreement, the Plan and the transactions contemplated hereby
and thereby, and subject to the exceptions set forth in Schedule 5.19,
constitute in all material respects all of the assets necessary to conduct the
Business immediately after the Closing in substantially the same manner as
conducted on the date hereof and the Closing Date; provided, however, that
nothing in this Section 5.19 shall be deemed to constitute a representation or
warranty as to the adequacy of the amounts of cash or working capital.

 

39

--------------------------------------------------------------------------------


 

5.20        Condition of Purchased Assets.  Except as forth on Schedule 5.20,
the Purchased Assets constituting tangible property, taken as a whole, are in
adequate operating condition and repair, other than usual wear and tear, are
usable in the Ordinary Course of Business and conform in all material respects
to applicable Laws, except to the extent as individually and in the aggregate
has not had, and would not reasonably be expected to have, an Opco Material
Adverse Effect.

 

5.21        No Other Representations or Warranties; Schedules.  Except for the
representations and warranties contained in this Article V (as modified by the
Schedules hereto), no Seller nor any other Person makes any other express or
implied representation or warranty with respect to any Seller, the Business, the
Purchased Assets, the Assumed Liabilities or the transactions contemplated by
this Agreement, and Sellers disclaim any other representations or warranties,
whether made by Sellers, any Affiliate of Sellers or any of their respective
officers, directors, employees, agents or representatives.  The disclosure of
any matter or item in any schedule hereto shall not be deemed to constitute an
acknowledgment that any such matter is required to be disclosed or is material
or that such matter would result in an Opco Material Adverse Effect.

 


ARTICLE VI


 


REPRESENTATIONS AND WARRANTIES OF EXCLUDED OPCO ENTITIES


 

Each Excluded Opco Entity hereby represents and warrants to Purchaser that:

 

6.1          Organization and Good Standing.  Each Excluded Opco Entity is a
corporation or limited liability company duly incorporated, organized or formed,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as now conducted.  Each Excluded Opco Entity is
duly qualified or authorized to do business as a foreign corporation and is in
good standing under the laws of each jurisdiction in which it owns or leases
real property and each other jurisdiction in which the conduct of its business
or the ownership of its properties requires such qualification or authorization,
except where the failure to be so qualified, authorized or in good standing has
not had and would not reasonably be expected to have, individually or in the
aggregate, an Excluded Opco Entity Material Adverse Effect.

 

6.2          Authorization of Agreement.  Except for such authorization as is
required by the Bankruptcy Court (as hereinafter provided for), each Excluded
Opco Entity has all requisite power, authority and legal capacity to execute,
deliver and perform this Agreement and each Excluded Opco Entity has all
requisite power, authority and legal capacity to execute, deliver and perform
the Excluded Opco Entity Documents, to perform their respective obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance of this Agreement and the
Excluded Opco Entity Documents and the consummation of the transactions
contemplated hereby and thereby have been duly authorized and requires no other
approvals by any Excluded Opco Entity.  This Agreement has been, and each of the
Excluded Opco Entity Documents will be at or prior to the Closing, duly and
validly executed and delivered by each Excluded Opco Entity and (assuming

 

40

--------------------------------------------------------------------------------


 

the due authorization, execution and delivery by the other parties hereto and
thereto, the entry of the Confirmation Order and the 363 Sale Orders) this
Agreement constitutes, and each of the Excluded Opco Entity Documents when so
executed and delivered will constitute, legal, valid and binding obligations of
each Excluded Opco Entity enforceable against each Excluded Opco Entity in
accordance with their respective terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws generally affecting
creditors’ rights and remedies in the case of non-Debtor Excluded Opco Entity,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

 

6.3          Conflicts; Consents of Third Parties.

 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 6.3(A), NONE OF THE EXECUTION,
DELIVERY OR PERFORMANCE BY THE EXCLUDED OPCO ENTITIES OF THIS AGREEMENT OR THE
EXCLUDED OPCO ENTITY DOCUMENTS, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR COMPLIANCE BY THE EXCLUDED OPCO ENTITIES WITH
ANY OF THE PROVISIONS HEREOF OR THEREOF WILL CONFLICT WITH, OR RESULT IN ANY
VIOLATION OF OR DEFAULT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH)
UNDER, OR GIVE RISE TO A RIGHT OF CONSENT, TERMINATION, CANCELLATION OR
ACCELERATION, OR RESULT IN THE LOSS OF ANY BENEFIT OR RIGHT, OR RESULT IN THE
IMPOSITION OF ANY LIEN OR THE RIGHT TO EXERCISE ANY RIGHTS, UNDER ANY PROVISION
OF (I) THE ARTICLES OF INCORPORATION AND BY-LAWS, CERTIFICATE OF FORMATION OR
LIMITED LIABILITY COMPANY AGREEMENT, OR COMPARABLE ORGANIZATIONAL DOCUMENTS OF
ANY EXCLUDED OPCO ENTITY; (II) SUBJECT TO ENTRY OF THE CONFIRMATION ORDER AND
THE 363 SALE ORDERS, ANY CONTRACT OR PERMIT TO WHICH ANY EXCLUDED OPCO ENTITY IS
A PARTY OR BY WHICH ANY OF THE PROPERTIES OR ASSETS OF ANY EXCLUDED OPCO ENTITY
IS BOUND; (III) SUBJECT TO ENTRY OF THE CONFIRMATION ORDER AND THE 363 SALE
ORDERS, ANY ORDER OF ANY GOVERNMENTAL BODY APPLICABLE TO ANY EXCLUDED OPCO
ENTITY OR ANY OF THE PROPERTIES OR ASSETS OF ANY EXCLUDED OPCO ENTITY AS OF THE
DATE HEREOF; OR (IV) SUBJECT TO ENTRY OF THE CONFIRMATION ORDER AND THE 363 SALE
ORDERS, ANY APPLICABLE LAW, OTHER THAN, IN THE CASE OF CLAUSES (II), (III) AND
(IV), SUCH CONFLICTS, VIOLATIONS, DEFAULTS, TERMINATIONS OR CANCELLATIONS THAT
HAVE NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, AN EXCLUDED OPCO ENTITY MATERIAL ADVERSE EFFECT.


 


(B)           EXCEPT AS SET FORTH ON SCHEDULE 6.3(B), NO CONSENT, WAIVER,
APPROVAL, ORDER, PERMIT OR AUTHORIZATION OF, OR DECLARATION OR FILING WITH, OR
NOTIFICATION TO ANY PERSON OR GOVERNMENTAL BODY IS REQUIRED ON THE PART OF ANY
EXCLUDED OPCO ENTITY IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR THE EXCLUDED OPCO ENTITY DOCUMENTS, THE COMPLIANCE BY ANY EXCLUDED
OPCO ENTITY WITH ANY OF THE PROVISIONS HEREOF OR THEREOF, THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE TAKING BY ANY EXCLUDED
OPCO ENTITY OF ANY OTHER ACTION CONTEMPLATED HEREBY OR THEREBY, EXCEPT FOR
(I) COMPLIANCE WITH THE APPLICABLE REQUIREMENTS OF THE HSR ACT; (II) THE ENTRY
OF THE CONFIRMATION ORDER AND THE 363 SALE ORDERS; (III) ANY APPROVALS OR FILING
OF NOTICES REQUIRED UNDER THE GAMING LAWS; (IV) SUCH CONSENTS, APPROVALS,
ORDERS, AUTHORIZATIONS, PERMITS, FILINGS, DECLARATIONS OR REGISTRATIONS RELATED
TO, OR ARISING OUT OF, COMPLIANCE WITH STATUTES, RULES OR REGULATIONS REGULATING
THE CONSUMPTION, SALE OR SERVING OF ALCOHOLIC BEVERAGES OR THE POSSIBLE RENAMING
OR REBRANDING OF THE OPERATIONS AT THE BUSINESS BY THE PURCHASER SUBSEQUENT TO
THE CLOSING; AND (V) SUCH OTHER CONSENTS, WAIVERS, APPROVALS, ORDERS, PERMITS,
AUTHORIZATIONS, DECLARATIONS, FILINGS AND NOTIFICATIONS, THE FAILURE OF WHICH TO
OBTAIN OR MAKE HAS NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, AN EXCLUDED OPCO ENTITY MATERIAL ADVERSE
EFFECT.

 

41

--------------------------------------------------------------------------------



 


6.4          NO OTHER REPRESENTATIONS OR WARRANTIES; SCHEDULES.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE VI (AS MODIFIED BY THE
SCHEDULES HERETO), NO EXCLUDED OPCO ENTITY NOR ANY OTHER PERSON MAKES ANY OTHER
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO ANY EXCLUDED OPCO
ENTITY, THE BUSINESS, THE PURCHASED ASSETS, THE ASSUMED LIABILITIES OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND EXCLUDED OPCO ENTITIES DISCLAIM
ANY OTHER REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY EXCLUDED OPCO ENTITIES,
ANY AFFILIATE OF EXCLUDED OPCO ENTITIES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES.  THE DISCLOSURE OF ANY MATTER
OR ITEM IN ANY SCHEDULE HERETO SHALL NOT BE DEEMED TO CONSTITUTE AN
ACKNOWLEDGMENT THAT ANY SUCH MATTER IS REQUIRED TO BE DISCLOSED OR IS MATERIAL
OR THAT SUCH MATTER WOULD RESULT IN AN EXCLUDED OPCO ENTITY MATERIAL ADVERSE
EFFECT.


 


ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF PURCHASER


 

Purchaser hereby represents and warrants to the Sellers that:

 

7.1          Organization and Good Standing.  Purchaser is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has all requisite limited liability company power and
authority to own, lease and operate its properties and to carry on its business
as now conducted.

 

7.2          Authorization of Agreement.  Purchaser has full limited liability
company power and authority to execute and deliver this Agreement and each other
agreement, document, instrument or certificate contemplated by this Agreement or
to be executed by Purchaser in connection with the consummation of the
transactions contemplated hereby and thereby (the “Purchaser Documents”), and to
consummate the transactions contemplated hereby and thereby.  The execution,
delivery and performance by Purchaser of this Agreement and each Purchaser
Document have been duly authorized by all necessary limited liability company
action on behalf of Purchaser.  This Agreement has been, and each Purchaser
Document will be at or prior to the Closing, duly executed and delivered by
Purchaser and (assuming the due authorization, execution and delivery by the
other parties hereto and thereto) this Agreement constitutes, and each Purchaser
Document when so executed and delivered will constitute, the legal, valid and
binding obligations of Purchaser, enforceable against Purchaser in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

 

7.3          Conflicts; Consents of Third Parties.

 


(A)           EXCEPT AS SET FORTH ON SCHEDULE 7.3, NONE OF THE EXECUTION AND
DELIVERY BY PURCHASER OF THIS AGREEMENT OR THE PURCHASER DOCUMENTS, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR THE
COMPLIANCE BY PURCHASER WITH ANY OF THE PROVISIONS HEREOF OR THEREOF WILL
CONFLICT WITH, OR RESULT IN ANY VIOLATION OF OR DEFAULT (WITH OR WITHOUT NOTICE

 

42

--------------------------------------------------------------------------------



 


OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE RISE TO A RIGHT OF TERMINATION OR
CANCELLATION UNDER ANY PROVISION OF (I) THE CERTIFICATE OF FORMATION, OPERATING
AGREEMENT OR OTHER GOVERNING DOCUMENTS OF PURCHASER, (II) ANY CONTRACT OR PERMIT
TO WHICH PURCHASER IS A PARTY OR BY WHICH PURCHASER OR ITS PROPERTIES OR ASSETS
ARE BOUND OR (III) ANY ORDER OF ANY GOVERNMENTAL BODY APPLICABLE TO PURCHASER OR
BY WHICH ANY OF THE PROPERTIES OR ASSETS OF PURCHASER ARE BOUND OR (IV) ANY
APPLICABLE LAW.


 


(B)           NO CONSENT, WAIVER, APPROVAL, ORDER, PERMIT OR AUTHORIZATION OF,
OR DECLARATION OR FILING WITH, OR NOTIFICATION TO, ANY PERSON OR GOVERNMENTAL
BODY IS REQUIRED ON THE PART OF PURCHASER IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT OR THE PURCHASER DOCUMENTS, THE COMPLIANCE BY
PURCHASER WITH ANY OF THE PROVISIONS HEREOF OR THEREOF, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE TAKING BY PURCHASER OF ANY
OTHER ACTION CONTEMPLATED HEREBY OR THEREBY, OR FOR PURCHASER TO CONDUCT THE
BUSINESS, EXCEPT FOR COMPLIANCE WITH THE APPLICABLE REQUIREMENTS OF THE HSR ACT
AND THE GAMING LAWS, AND SPECIFICALLY, OBTAINING THE GAMING APPROVALS.


 

7.4          Financial Advisors.  No Person has acted  as a broker, finder or
financial advisor for Purchaser in connection with the transactions contemplated
by this Agreement and no Person is entitled to any fee or commission or like
payment in respect thereof.

 

7.5          Commitment Letter.  A true, accurate and complete copy of an
executed commitment letter in the form of Exhibit F hereto to provide equity
financing to Purchaser has been delivered to Sellers prior to the date hereof. 
As of the date hereof, the foregoing commitment letter, in the form so
delivered, is a legal, valid and binding obligation of the parties thereto.  As
of the date hereof, the foregoing commitment letter is in full force and effect
and has not been withdrawn or terminated (and no party thereto has indicated an
intent to so withdraw or terminate) or otherwise amended or modified in any
respect and Purchaser is not in breach of any the terms or conditions set forth
therein.

 


ARTICLE VIII


 


BANKRUPTCY COURT MATTERS


 

8.1          Competing Transaction.  This Agreement is subject to approval by
the Bankruptcy Court and the consideration by Sellers of higher or better
competing bids (each a “Competing Bid”) solely in accordance with the procedures
specified in the Bidding Procedures Order.  From the date hereof (and any prior
time) and until the transaction contemplated by this Agreement is consummated,
Sellers are permitted to cause its representatives and Affiliates to initiate
contact with, solicit or encourage submission or any inquiries, proposals or
offers by, any Person (in addition to Purchaser and its Affiliates, agents and
representatives) in connection with any sale or other disposition of the
Purchased Assets solely in accordance with, and as provided in the Bidding
Procedures Order.  In addition, Sellers shall have the responsibility and
obligation to respond to any inquiries or offers to purchase all or any part of
the Purchased Assets and perform any and all other acts related thereto which
are required by the Bidding Procedures Order, the Bankruptcy Code or other
applicable law, including supplying information relating to the Business, the
Excluded Opco Entities (other than the Propco Assets and the assets

 

43

--------------------------------------------------------------------------------


 

contemplated by Annex 1 of the MLCA to be acquired by New Propco) and the assets
of Sellers to prospective purchasers as provided in, the Bidding Procedures
Order.

 

8.2          Bankruptcy Court Actions.  Promptly following the date of entry of
the Confirmation Order, each of the Sellers that is not then a Debtor shall
commence a chapter 11 proceeding.  Sellers shall file with the Bankruptcy Court
all papers and take all actions reasonably necessary to obtain entry of the
Confirmation Order and the 363 Sale Orders.  Without limiting the foregoing,
Sellers shall provide actual notice of the relief sought to be obtained through
entry of the Confirmation Order and the 363 Sale Orders, in form and substance
reasonably acceptable to Purchaser, the Required Consenting Lenders and Sellers,
to (a) Governmental Bodies who have asserted or, in the Sellers’ or Purchaser’s
reasonable judgment, could assert claims against any of the Sellers, (b) each
Lender, and (c) any other Person who has asserted or, in the Sellers’ or
Purchaser’s reasonable judgment, could assert claims against any of the
Sellers.  Sellers shall also request the Bankruptcy Court establish a bar date
for administrative claims to occur prior to the effective date of the Plan. 
Purchaser agrees that it will promptly take such actions as are reasonably
requested by Sellers to assist in obtaining entry of the Confirmation Order, the
363 Sale Orders and the Bidding Procedures Order and a finding of adequate
assurance of future performance by Purchaser, including furnishing affidavits or
other documents or information for filing with the Bankruptcy Court for the
purposes, among others, of providing necessary assurances of performance by
Purchaser under this Agreement and demonstrating that Purchaser is a “good
faith” purchaser under Section 363(m) of the Bankruptcy Code.  In the event the
entry of the Confirmation Order, the 363 Sale Orders or the Bidding Procedures
Order shall be appealed, Sellers and Purchaser shall use their respective
reasonable efforts to defend such appeal.

 

8.3          Approval of Expense Reimbursement.  Sellers shall pay the Expense
Reimbursement on the first Business Day following consummation of a Competing
Bid in accordance with the Bidding Procedures Order.

 

8.4          Bidding Procedures Order and Plan.  Except as contemplated therein,
SCI shall not, and shall cause each of its Subsidiaries not to, amend either the
Bidding Procedures Order or the Plan without the prior written consent of the
Required Consenting Lenders and Purchaser, such consent not to be unreasonably
withheld, conditioned or delayed.

 


ARTICLE IX


 


COVENANTS


 

9.1          Access to Information.  Sellers agree that, prior to the Closing
Date, Purchaser shall be entitled, through their respective officers, employees
and representatives (including, their respective legal advisors and
accountants), to make such investigation of the properties, businesses and
operations of the Business and such examination of the books and records of the
Business, the Purchased Assets and the Assumed Liabilities as it reasonably
requests and to make extracts and copies of such books and records.  Any such
investigation and examination shall be conducted during regular business hours
upon reasonable advance notice and under reasonable circumstances and shall be
subject to restrictions under applicable Law, including

 

44

--------------------------------------------------------------------------------


 

Gaming Laws.  Sellers shall cause the officers, employees, consultants, agents,
accountants, attorneys and other representatives of Sellers to cooperate with
Purchaser and/or its representatives in connection with such investigation and
examination, and Purchaser and its representatives shall reasonably cooperate
with Sellers and its representatives and shall use their reasonable efforts to
minimize any disruption to the Business.  Notwithstanding anything herein to the
contrary, no such investigation or examination shall be permitted to the extent
that it would require any Seller to disclose information subject to
attorney-client privilege or conflict with any confidentiality obligations to
which any Seller is bound so long as the Sellers have taken all reasonable steps
to permit inspection or examination of or to disclose information on a basis
that does not compromise such privilege or violate such confidentiality
obligations.  In addition, no such investigation or examination shall include
any intrusive investigation or sampling, such as a Phase II environmental
investigation, of any of the properties of the Business without Sellers’ prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed.

 

9.2          Conduct of the Business Pending the Closing.

 


(A)           PRIOR TO THE CLOSING, EXCEPT (1) AS SET FORTH ON SCHEDULE 9.2(A),
(2) AS REQUIRED BY APPLICABLE LAW (INCLUDING ANY BINDING BANKRUPTCY COURT
ORDER), (3) AS OTHERWISE EXPRESSLY REQUIRED BY THIS AGREEMENT OR (4) WITH THE
PRIOR WRITTEN CONSENT OF PURCHASER (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED), SELLERS SHALL AND SHALL CAUSE THE TRANSFERRED
ENTITIES TO:


 

(I)            CONDUCT THE BUSINESS ONLY IN THE ORDINARY COURSE OF BUSINESS; AND

 

(II)           USE THEIR COMMERCIALLY REASONABLE EFFORTS TO (A) PRESERVE THE
PRESENT BUSINESS OPERATIONS, ORGANIZATION AND GOODWILL OF THE BUSINESS, AND
(B) PRESERVE THE PRESENT RELATIONSHIPS WITH CUSTOMERS AND SUPPLIERS OF THE
BUSINESS.

 


(B)           EXCEPT (1) AS SET FORTH ON SCHEDULE 9.2(B), (2) AS REQUIRED BY
APPLICABLE LAW (INCLUDING ANY BINDING BANKRUPTCY COURT ORDER), (3) AS OTHERWISE
EXPRESSLY REQUIRED BY THIS AGREEMENT OR (4) WITH THE PRIOR WRITTEN CONSENT OF
PURCHASER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED), SELLERS SHALL NOT AND SHALL NOT PERMIT ANY TRANSFERRED ENTITY TO,
SOLELY AS IT RELATES TO THE BUSINESS:


 

(I)            OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, (A) MATERIALLY
INCREASE THE ANNUAL LEVEL OF COMPENSATION OF ANY DIRECTOR OR EXECUTIVE OFFICER
OF ANY SELLER, (B) GRANT ANY UNUSUAL OR EXTRAORDINARY BONUS, BENEFIT OR OTHER
DIRECT OR INDIRECT COMPENSATION TO ANY DIRECTOR OR EXECUTIVE OFFICER,
(C) MATERIALLY INCREASE THE COVERAGE OR BENEFITS AVAILABLE UNDER ANY (OR CREATE
ANY NEW) EMPLOYEE BENEFIT PLAN OR (D) ENTER INTO ANY EMPLOYMENT, DEFERRED
COMPENSATION, SEVERANCE, CONSULTING, NON-COMPETITION OR SIMILAR AGREEMENT (OR
AMEND ANY SUCH AGREEMENT) WITH A DIRECTOR OR EXECUTIVE OFFICER OF ANY SELLER,
EXCEPT, IN EACH CASE, AS REQUIRED BY APPLICABLE LAW FROM TIME TO TIME IN EFFECT
OR BY ANY OF THE EMPLOYEE BENEFIT PLANS;

 

(II)           MAKE OR RESCIND ANY MATERIAL ELECTION RELATING TO TAXES, SETTLE
OR COMPROMISE ANY CLAIM, ACTION, SUIT, LITIGATION, PROCEEDING, ARBITRATION,
INVESTIGATION, AUDIT

 

45

--------------------------------------------------------------------------------


 

OR CONTROVERSY RELATING TO TAXES, OR EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW
OR GAAP, MAKE ANY MATERIAL CHANGE TO ANY OF ITS METHODS OF ACCOUNTING OR METHODS
OF REPORTING INCOME OR DEDUCTIONS FOR TAX OR ACCOUNTING PRACTICE OR POLICY FROM
THOSE EMPLOYED IN THE PREPARATION OF ITS MOST RECENT TAX RETURNS;

 

(III)          SUBJECT ANY OF THE PURCHASED ASSETS TO ANY LIEN, EXCEPT FOR
PERMITTED EXCEPTIONS;

 

(IV)          ACQUIRE ANY MATERIAL PROPERTIES OR ASSETS THAT WOULD BE PURCHASED
ASSETS OR SELL, ASSIGN, LICENSE, TRANSFER, CONVEY, LEASE OR OTHERWISE DISPOSE OF
ANY MATERIAL PURCHASED ASSETS (EXCEPT PURSUANT TO AN EXISTING CONTRACT FOR FAIR
CONSIDERATION IN THE ORDINARY COURSE OF BUSINESS OR FOR THE PURPOSE OF DISPOSING
OF OBSOLETE OR WORTHLESS ASSETS);

 

(V)           ENTER INTO ANY CONTRACT THAT IF ENTERED INTO PRIOR TO THE DATE
HEREOF WOULD BE A MATERIAL CONTRACT OR AMEND OR MODIFY ANY MATERIAL CONTRACT IN
A MANNER ADVERSE TO THE BUSINESS OR THE PURCHASER, OR EXTEND THE TERM OF ANY
MATERIAL CONTRACT;

 

(VI)          (X) ACCELERATE OR DELAY COLLECTION OF ANY NOTES OR ACCOUNTS
RECEIVABLE GENERATED BY THE BUSINESS IN ADVANCE OF OR BEYOND THEIR REGULAR DUE
DATES OR THE DATES THEY WOULD HAVE BEEN COLLECTED IN THE ORDINARY COURSE OF
BUSINESS, (Y) DELAY OR ACCELERATE PAYMENT OF ANY ACCOUNT PAYABLE OR OTHER
LIABILITY OF THE BUSINESS BEYOND OR IN ADVANCE OF ITS DUE DATE OR THE DATE WHEN
SUCH LIABILITY WOULD HAVE BEEN PAID IN THE ORDINARY COURSE OF BUSINESS OR
(Z) OTHERWISE ALTER THEIR PRACTICES RELATING TO CURRENT ASSETS OR CURRENT
LIABILITIES OR OTHER ITEMS THAT COULD AFFECT EXCESS CASH;

 

(VII)         INCUR, ASSUME OR GUARANTEE ANY INDEBTEDNESS OR AMEND, MODIFY OR
CHANGE THE TERMS OF ANY INDEBTEDNESS;

 

(VIII)        CANCEL OR COMPROMISE ANY MATERIAL DEBT OR CLAIM OR WAIVE OR
RELEASE ANY MATERIAL RIGHT OF ANY SELLER THAT CONSTITUTES A PURCHASED ASSET
EXCEPT IN THE ORDINARY COURSE OF BUSINESS;

 

(IX)           MAKE ANY CAPITAL EXPENDITURES THAT IN THE AGGREGATE WITH ALL
OTHER CAPITAL EXPENSES INCURRED FROM AND AFTER APRIL 1, 2010, ARE IN EXCESS OF
$26 MILLION;

 

(X)            ENTER INTO, MODIFY OR TERMINATE ANY LABOR OR COLLECTIVE
BARGAINING AGREEMENT OR, THROUGH NEGOTIATION OR OTHERWISE, MAKE ANY COMMITMENT
OR INCUR ANY LIABILITY TO ANY LABOR ORGANIZATION; OR

 

(XI)           AGREE TO DO ANYTHING PROHIBITED BY THIS SECTION 9.2.

 


(C)           WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED), NONE OF THE SELLERS
SHALL (OR AUTHORIZE OR PERMIT ANY AFFILIATE OR OPCO JOINT VENTURE, OR ANY OTHER
PERSON WITH RESPECT TO WHICH ANY SELLER HAS THE RIGHT OR ABILITY, DIRECTLY OR
INDIRECTLY, BY CONTRACT OR OTHERWISE, TO CONTROL OR PREVENT SUCH ACTION, TO)
ENTER INTO ANY CONTRACT THAT CONTAINS, OR AMEND, CHANGE, SUPPLEMENT OR OTHERWISE
MODIFY (INCLUDING THROUGH ANY CONDITIONAL WAIVER) ANY EXISTING CONTRACT TO
INCLUDE, ANY

 

46

--------------------------------------------------------------------------------



 


PROVISION OR TERM (I) PROHIBITING, OR REQUIRING THE CONSENT OF ANY PERSON IN
CONNECTION WITH, THE ASSIGNMENT TO ANY PURCHASING ENTITY OF ANY CONTRACT TO
WHICH ANY SELLER IS A PARTY OR THE SALE OR TRANSFER OF ANY ASSETS AND PROPERTIES
OF ANY SELLER TO ANY PURCHASING ENTITY OR (II) PROVIDING FOR ANY ONE OR MORE OF
THE FOLLOWING RELATING TO ANY PERSON’S OWNERSHIP OR MANAGEMENT OR ANY CHANGE
THEREIN: (A) ANY ACCELERATION OF ANY RIGHT OR BENEFIT OF ANY PARTY TO ANY
CONTRACT OR OF ANY OF ITS AFFILIATES (OTHER THAN OF ANY SELLER), (B) ANY LOSS OF
ANY BENEFIT OR RIGHT OF ANY PARTY TO ANY CONTRACT OR OF ANY OF THEIR RESPECTIVE
AFFILIATES, (C) ANY RIGHT OF TERMINATION, CANCELLATION OR MODIFICATION FOR ANY
PARTY TO ANY CONTRACT OR FOR ANY OF ITS AFFILIATES (OTHER THAN FOR ANY SELLER)
OR (D) ANY OTHER RIGHT OR EVENT THAT ADVERSELY AFFECTS PURCHASER OR THE MORTGAGE
LENDERS.  THE PARTIES UNDERSTAND AND AGREE THAT PURCHASER HAS PROVIDED ITS
WRITTEN CONSENT WITH RESPECT TO THE DOCUMENTS ATTACHED HERETO AS SCHEDULE
9.2(C), BUT NOT TO ANY CHANGES, SUPPLEMENTS OR OTHER MODIFICATIONS THERETO.


 

9.3          Consents.  Sellers shall use their reasonable best efforts, and
Purchaser shall reasonably cooperate with Sellers, to obtain at the earliest
practicable date all consents, approvals, waivers, agreements and actions, in
form and substance reasonably acceptable to Purchaser, from any party to any
Seller Contract or any Contract to which a Transferred Entity is a party or
bound required to be obtained and any other consent, approval, waiver, agreement
or action required or advisable to consummate the transactions contemplated by
this Agreement, including Permits and the consents and approvals referred to in
Section 5.3(b) hereof; provided, however, that Sellers and the Transferred
Entities shall not pay any consideration, grant any accommodation or undertake
any Liability therefor or agree to amend or modify any Seller Contract or any
Contract to which any Transferred Entity is a party or bound  in connection
therewith without the prior written consent of Purchaser.

 

9.4          Regulatory Approvals.

 


(A)           IF NECESSARY, PURCHASER AND SELLERS SHALL (I) MAKE OR CAUSE TO BE
MADE ALL FILINGS REQUIRED OF EACH OF THEM OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES OR AFFILIATES UNDER THE HSR ACT OR OTHER ANTITRUST LAWS OR GAMING
LAWS OR OTHER APPLICABLE LAWS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY AS PROMPTLY AS PRACTICABLE AND, IN ANY EVENT, WITHIN FIVE (5) BUSINESS
DAYS AFTER THE AUCTION DATE IN THE CASE OF ALL FILINGS REQUIRED UNDER THE HSR
ACT, ALL FILINGS REQUIRED BY OTHER ANTITRUST LAWS AND ALL FILINGS UNDER GAMING
LAWS TO OBTAIN THE GAMING APPROVALS, (II) COMPLY AT THE EARLIEST PRACTICABLE
DATE WITH ANY REQUEST UNDER THE HSR ACT OR OTHER ANTITRUST LAWS OR GAMING LAWS
OR OTHER APPLICABLE LAWS FOR ADDITIONAL INFORMATION, DOCUMENTS, OR OTHER
MATERIALS RECEIVED BY EACH OF THEM OR ANY OF THEIR RESPECTIVE SUBSIDIARIES FROM
FEDERAL TRADE COMMISSION (THE “FTC”), THE ANTITRUST DIVISION OF THE UNITED
STATES DEPARTMENT OF JUSTICE (THE “ANTITRUST DIVISION”) OR ANY OTHER
GOVERNMENTAL BODY IN RESPECT OF SUCH FILINGS OR SUCH TRANSACTIONS, AND
(III) COOPERATE WITH EACH OTHER IN CONNECTION WITH ANY SUCH FILING (INCLUDING
PROVIDING THE NON-FILING PARTY WITH A REASONABLE OPPORTUNITY TO REVIEW AND
COMMENT ON DRAFTS OF SUCH FILINGS AND CONSIDERING IN GOOD FAITH ALL SUCH
REASONABLE COMMENTS) AND IN CONNECTION WITH RESOLVING ANY INVESTIGATION OR OTHER
INQUIRY OF ANY OF THE FTC, THE ANTITRUST DIVISION OR OTHER GOVERNMENTAL BODY
WITH RESPECT TO ANY SUCH FILING OR ANY SUCH TRANSACTION.  EACH SUCH PARTY SHALL
USE REASONABLE BEST EFFORTS TO FURNISH TO EACH OTHER ALL INFORMATION REQUIRED
FOR ANY APPLICATION OR OTHER FILING TO BE MADE PURSUANT TO ANY APPLICABLE LAW IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH SUCH
PARTY SHALL PROMPTLY INFORM THE OTHER PARTIES HERETO OF ANY ORAL COMMUNICATION
WITH, AND PROVIDE COPIES OF

 

47

--------------------------------------------------------------------------------



 


WRITTEN COMMUNICATIONS WITH, ANY GOVERNMENTAL BODY REGARDING ANY SUCH FILINGS OR
ANY SUCH TRANSACTION.  NO PARTY HERETO SHALL INDEPENDENTLY PARTICIPATE IN ANY
FORMAL MEETING WITH ANY GOVERNMENTAL BODY IN RESPECT OF ANY SUCH FILINGS,
INVESTIGATION, OR OTHER INQUIRY WITHOUT GIVING THE OTHER PARTIES HERETO PRIOR
NOTICE OF THE MEETING AND, TO THE EXTENT PERMITTED BY SUCH GOVERNMENTAL BODY,
THE OPPORTUNITY TO ATTEND AND/OR PARTICIPATE.  SUBJECT TO APPLICABLE LAW, THE
PARTIES HERETO WILL CONSULT AND COOPERATE WITH ONE ANOTHER IN CONNECTION WITH
ANY ANALYSES, APPEARANCES, PRESENTATIONS, MEMORANDA, BRIEFS, ARGUMENTS, OPINIONS
AND PROPOSALS MADE OR SUBMITTED BY OR ON BEHALF OF ANY PARTY HERETO RELATING TO
PROCEEDINGS UNDER THE HSR ACT OR OTHER ANTITRUST LAWS, GAMING LAWS OR OTHER
APPLICABLE LAWS.  SELLERS AND PURCHASER MAY, AS EACH DEEMS ADVISABLE AND
NECESSARY, REASONABLY DESIGNATE ANY COMPETITIVELY OR PERSONALLY SENSITIVE
MATERIAL PROVIDED TO THE OTHER UNDER THIS SECTION 9.4 AS “OUTSIDE COUNSEL
ONLY.”  SUCH MATERIALS AND THE INFORMATION CONTAINED THEREIN SHALL BE GIVEN ONLY
TO THE OUTSIDE LEGAL COUNSEL OF THE RECIPIENT AND WILL NOT BE DISCLOSED BY SUCH
OUTSIDE COUNSEL TO AGENTS, CONSULTANTS, EMPLOYEES, OFFICERS, OR DIRECTORS OF THE
RECIPIENT, UNLESS EXPRESS WRITTEN PERMISSION IS OBTAINED IN ADVANCE FROM THE
SOURCE OF THE MATERIALS (SELLERS OR PURCHASER, AS THE CASE MAY BE). 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO PARTY SHALL BE
OBLIGATED TO MAKE AVAILABLE TO ANY OTHER PARTY ANY OF ITS CONFIDENTIAL OR
PROPRIETARY INFORMATION IN ANY DRAFTS OF FILINGS OR FILINGS REQUIRED UNDER
ANTITRUST LAWS OR GAMING LAWS, INCLUDING TABULAR INFORMATION IN ANY FILING
REQUIRED BY THE HSR ACT.   WITH RESPECT TO FILINGS AND APPLICATIONS OF NEW
PROPCO, VOTECO, ANY OF THEIR RESPECTIVE SUBSIDIARIES AND AFFILIATES AND ANY
OTHER ENTITY AS DIRECTED BY THE GAMING AUTHORITY  (THE “GAMING ENTITIES”), AND
EACH INDIVIDUAL DIRECTOR, OFFICER OR MANAGER OF A GAMING ENTITY, NECESSARY TO
OBTAIN GAMING APPROVALS, (I) FOR INDIVIDUALS WHO MUST BE LICENSED, APPROVED OR
OTHERWISE FOUND SUITABLE UNDER NEVADA GAMING LAW TO BE DIRECTORS (OR THE
EQUIVALENT IN LIGHT OF THE LIMITED LIABILITY COMPANY STRUCTURE) OF EACH GAMING
ENTITY (SUCH INDIVIDUALS, “DIRECTORS”), PURCHASER AGREES THAT AT LEAST FIVE
INDIVIDUALS (OR FOUR IN THE EVENT THAT FG DESIGNATES TWO, RATHER THAN THREE
INDIVIDUALS TO SERVE AS NON-INDEPENDENT DIRECTORS DESIGNATED BY FG), INCLUDING
AT LEAST ONE INDIVIDUAL DESIGNATED BY JPMORGAN CHASE BANK, N.A. (OR ITS
SUCCESSOR) AS MORTGAGE LENDER (“JPM”), ONE INDIVIDUAL DESIGNATED BY GERMAN
AMERICAN CAPITAL CORPORATION (OR ITS SUCCESSOR) AS MORTGAGE LENDER (“GACC”) AND
ONE INDIVIDUAL DESIGNATED BY FG, SHALL BE EITHER PRESENTLY OR,  WITHIN THE PAST
FIVE (5) YEARS, HAVE BEEN PREVIOUSLY, LICENSED, APPROVED OR OTHERWISE FOUND
SUITABLE BY THE NEVADA GAMING AUTHORITIES, AND SHALL REMAIN (OR, IF PREVIOUSLY
BUT NOT CURRENTLY LICENSED, APPROVED OR FOUND SUITABLE, SHALL HAVE REMAINED
DURING ANY PERIOD IN WHICH THEY MAINTAINED THEIR LICENSED, APPROVED OR
SUITABILITY STATUS) IN GOOD STANDING WITH THE NEVADA GAMING AUTHORITIES (EACH
SUCH INDIVIDUAL, A “PREVIOUSLY LICENSED INDIVIDUAL”) AND (II) FOR INDIVIDUALS
WHO MUST BE LICENSED, APPROVED OR OTHERWISE FOUND SUITABLE UNDER NEVADA GAMING
LAW TO BE OFFICERS OR MANAGERS OF A GAMING ENTITY, PURCHASER AGREES IN ITS
DISCUSSIONS WITH THE NEVADA GAMING AUTHORITIES TO SEEK TO MINIMIZE THE NUMBER OF
SUCH OFFICERS AND MANAGERS THAT MUST BE LICENSED, APPROVED OR OTHERWISE FOUND
SUITABLE UNDER NEVADA GAMING LAW PRIOR TO AND AS A CONDITION TO CLOSING (THE
“PRE-CLOSING REQUIRED O&M LICENSEES”, IT BEING UNDERSTOOD THAT VARIOUS
INDIVIDUALS MAY BE PERMITTED BY THE NEVADA GAMING AUTHORITIES TO SERVE IN THEIR
RESPECTIVE CAPACITIES FROM AND AFTER CLOSING WHILE THEIR APPLICATIONS ARE
PENDING WITHOUT THE PENDENCY OF SUCH APPLICATIONS RESULTING IN A DELAY IN THE
GAMING APPROVALS NECESSARY FOR THE CLOSING), AND TO DESIGNATE, TO THE EXTENT
PRACTICABLE, PREVIOUSLY LICENSED INDIVIDUALS AS PRE-CLOSING REQUIRED O&M
LICENSEES. THE PARTIES UNDERSTAND AND AGREE THAT PURCHASER MAY PRESENT FOR
APPROVAL, LICENSURE OR OTHER FINDINGS OF SUITABILITY IN SUCH FILINGS AND
APPLICATIONS OR IN OTHER FILINGS AND APPLICATIONS, NO MORE THAN THREE
INDIVIDUALS TO SERVE AS DIRECTORS WHO HAVE NOT BEEN

 

48

--------------------------------------------------------------------------------



 


PREVIOUSLY APPROVED, LICENSED OR FOUND SUITABLE BY THE NEVADA GAMING AUTHORITIES
(SUCH PERSONS, “NEW INDIVIDUAL APPLICANTS”), OF WHICH NOT MORE THAN ONE WILL BE
DESIGNATED BY JPM AND NOT MORE THAN TWO WILL BE DESIGNATED BY GACC; PROVIDED
THAT (X) THE FAILURE OF ANY NEW INDIVIDUAL APPLICANTS TO RECEIVE ALL NECESSARY
APPROVALS, LICENSES, OR OTHER FINDINGS OF SUITABILITY SHALL NOT, IN AND OF
ITSELF, CONSTITUTE A FAILURE OF SECTION 11.3(E)(I) TO BE SATISFIED, AND
(Y) PURCHASER AND SELLERS SHALL, WITH RESPECT TO THE NEW INDIVIDUAL APPLICANTS
AND PREVIOUSLY LICENSED INDIVIDUALS (PROVIDED THAT THE MINIMUM FG/JPM/GACC
DIRECTORS, AS DEFINED BELOW, RECEIVE ALL NECESSARY APPROVALS, LICENSES AND OTHER
FINDINGS OF SUITABILITY FROM APPLICABLE GAMING AUTHORITIES AS REQUIRED UNDER
GAMING LAWS TO SERVE IN THE APPLICABLE POSITIONS AT THE GAMING ENTITIES), USE
THEIR REASONABLE BEST EFFORTS TO WITHDRAW, SUSPEND OR AMEND THE INVOLVED
APPLICATION AND REMOVE SUCH NEW INDIVIDUAL APPLICANT OR PREVIOUSLY LICENSED
INDIVIDUAL AS A DIRECTOR, OFFICER OR MANAGER AS NECESSARY IN ORDER TO OBTAIN THE
APPLICABLE GAMING APPROVAL PRIOR TO JANUARY 3, 2011 OR SUCH LATER DATE TO WHICH
THE TERMINATION DATE IS EXTENDED IF THE TERMINATION DATE IS EXTENDED PURSUANT TO
SECTION 4.4(A) HEREOF.   NOTWITHSTANDING THE FOREGOING, PURCHASER ACKNOWLEDGES
AND AGREES THAT IF AT LEAST ONE DIRECTOR FROM EACH OF FG, JPM AND GACC  HAS BEEN
APPROVED BY THE GAMING AUTHORITIES (THE “MINIMUM FG/JPM/GACC DIRECTORS”), THE
FAILURE TO RECEIVE THE APPROVAL OF ANY OTHER DIRECTOR SHALL NOT, IN AND OF
ITSELF, CONSTITUTE A FAILURE OF SECTION 11.3(E)(I).  EACH OF PURCHASER AND
SELLERS SHALL USE REASONABLE BEST EFFORTS TO PROMPTLY RESPOND TO ANY REQUEST FOR
INFORMATION OF ANY GAMING AUTHORITY WHOSE APPROVAL IS REQUIRED IN ORDER TO
CONSUMMATE THE TRANSACTION CONTEMPLATED HEREBY IN CONNECTION WITH THEIR
RESPECTIVE APPLICATIONS AND SHALL USE REASONABLE BEST EFFORTS TO TAKE ALL
ACTIONS REASONABLY NECESSARY TO ASSIST SUCH GAMING AUTHORITIES IN THE PROCESSING
OF THE APPLICATIONS SO SUBMITTED.


 


(B)           EACH OF PURCHASER AND SELLERS SHALL USE ITS REASONABLE BEST
EFFORTS TO RESOLVE SUCH OBJECTIONS, IF ANY, AS MAY BE ASSERTED BY ANY
GOVERNMENTAL BODY WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT UNDER THE HSR ACT, THE SHERMAN ACT, AS AMENDED, THE CLAYTON ACT, AS
AMENDED, THE FEDERAL TRADE COMMISSION ACT, AS AMENDED, AND ANY OTHER UNITED
STATES FEDERAL OR STATE OR FOREIGN STATUTES, RULES, REGULATIONS, ORDERS,
DECREES, ADMINISTRATIVE OR JUDICIAL DOCTRINES OR OTHER LAWS THAT ARE DESIGNED TO
PROHIBIT, RESTRICT OR REGULATE ACTIONS HAVING THE PURPOSE OR EFFECT OF
MONOPOLIZATION OR RESTRAINT OF TRADE (COLLECTIVELY, THE “ANTITRUST LAWS”).  IN
CONNECTION THEREWITH, IF ANY LEGAL PROCEEDING IS INSTITUTED (OR THREATENED TO BE
INSTITUTED) CHALLENGING ANY TRANSACTION CONTEMPLATED BY THIS AGREEMENT IS IN
VIOLATION OF ANY ANTITRUST LAW, EACH OF PURCHASER AND SELLERS SHALL COOPERATE
AND USE ITS BEST EFFORTS TO CONTEST AND RESIST ANY SUCH LEGAL PROCEEDING, AND TO
HAVE VACATED, LIFTED, REVERSED, OR OVERTURNED ANY DECREE, JUDGMENT, INJUNCTION
OR OTHER ORDER WHETHER TEMPORARY, PRELIMINARY OR PERMANENT, THAT IS IN EFFECT
AND THAT PROHIBITS, PREVENTS, OR RESTRICTS CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING BY PURSUING ALL AVAILABLE AVENUES OF
ADMINISTRATIVE AND JUDICIAL APPEAL AND ALL AVAILABLE LEGISLATIVE ACTION, UNLESS,
BY MUTUAL AGREEMENT, PURCHASER AND SELLERS DECIDE THAT LITIGATION IS NOT IN
THEIR RESPECTIVE BEST INTERESTS.  EACH OF PURCHASER AND SELLERS SHALL USE ITS
REASONABLE BEST EFFORTS TO TAKE SUCH ACTION AS MAY BE REQUIRED TO CAUSE THE
EXPIRATION OF THE NOTICE PERIODS UNDER THE HSR ACT OR OTHER ANTITRUST LAWS WITH
RESPECT TO SUCH TRANSACTIONS AS PROMPTLY AS POSSIBLE AFTER THE EXECUTION OF THIS
AGREEMENT.  IN CONNECTION WITH AND WITHOUT LIMITING THE FOREGOING, EACH OF
PURCHASER AND SELLERS AGREES TO USE ITS REASONABLE BEST EFFORTS TO TAKE PROMPTLY
ANY AND ALL STEPS NECESSARY TO AVOID OR ELIMINATE EACH AND EVERY IMPEDIMENT
UNDER ANY ANTITRUST LAWS THAT MAY BE ASSERTED BY ANY FEDERAL, STATE AND LOCAL
AND

 

49

--------------------------------------------------------------------------------



 


NON-UNITED STATES ANTITRUST OR COMPETITION AUTHORITY, SO AS TO ENABLE THE
PARTIES TO CLOSE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS
EXPEDITIOUSLY AS POSSIBLE, INCLUDING COMMITTING TO OR EFFECTING, BY CONSENT
DECREE, HOLD SEPARATE ORDERS, TRUST OR OTHERWISE THE SALE OR DISPOSITION OF SUCH
OF ITS ASSETS OR BUSINESSES AS ARE REQUIRED TO BE DIVESTED IN ORDER TO AVOID THE
ENTRY OF, OR TO EFFECT THE DISSOLUTION OF, ANY DECREE, ORDER, JUDGMENT,
INJUNCTION, TEMPORARY RESTRAINING ORDER OR OTHER ORDER IN ANY SUIT OR PRECEDING,
THAT WOULD OTHERWISE HAVE THE EFFECT OF PREVENTING OR MATERIALLY DELAYING THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 

9.5          Further Assurances.  Subject to the terms and conditions of this
Agreement, each of Sellers and Purchaser shall use its commercially reasonable
efforts to (i) take all actions necessary or appropriate to consummate the
transactions contemplated by this Agreement and (ii) cause the fulfillment at
the earliest practicable date of all of the conditions to their respective
obligations to consummate the transactions contemplated by this Agreement.

 

9.6          Preservation of Records.  Sellers and Purchaser agree that each of
them shall preserve and keep the records held by it or their Affiliates relating
to the Business for a period of seven (7) years from the Closing Date and shall
make such records and personnel available to the other as may be reasonably
required by such party in connection with, among other things, any insurance
claims by, Legal Proceedings or tax audits against or governmental
investigations of Sellers or Purchaser or any of their Affiliates or in order to
enable Sellers or Purchaser to comply with their respective obligations under
this Agreement and each other agreement, document or instrument contemplated
hereby or thereby.  In the event Sellers or Purchaser wishes to destroy such
records before or after that time, such party shall first give ninety (90) days
prior written notice to the other and such other party shall have the right at
its option and expense, upon prior written notice given to such party within
such ninety (90) day period, to take possession of the records within one
hundred and eighty (180) days after the date of such notice.

 

9.7          Publicity.  Neither Sellers nor Purchaser shall issue any press
release or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party hereto, which approval will not be unreasonably withheld, conditioned or
delayed, unless, in the sole judgment of Purchaser or Sellers, disclosure is
otherwise required by applicable Law, including Gaming Laws, or by the
Bankruptcy Court with respect to filings to be made with the Bankruptcy Court in
connection with this Agreement or by the applicable rules of any stock exchange
on which Purchaser or Sellers list securities, provided that the party intending
to make such release shall use its reasonable best efforts consistent with such
applicable Law or Bankruptcy Court requirement to consult with the other party
with respect to the text thereof.

 

9.8          Reservations.  Following the Closing, Purchaser shall honor the
terms and rates of all pre-Closing reservations (in accordance with their terms)
at the Included Properties by customers, including advance reservation cash
deposits, for services confirmed by the Sellers for any time subsequent to the
Closing, to the extent that such reservations were made in the Ordinary Course
of Business consistent with past practices of the Sellers.  From the date of
this Agreement until the Closing, the Sellers may continue to accept
reservations for periods after the Closing in the Ordinary Course of Business in
operating the Properties, consistent with past practices of the Sellers. 
Purchaser recognizes that such reservations may include discounts or other
benefits, including benefits extended under the Sellers’ player loyalty program
or any other

 

50

--------------------------------------------------------------------------------


 

frequent player or casino awards programs, group discounts, other discounts or
requirements that food, beverage or other benefits be delivered by Purchaser to
the guest or guests, as the case may be, holding such reservations.  Purchaser
shall honor all banquet facility and service agreements which have been granted
to groups, persons or other customers for periods after the Closing Date at the
rates and on the terms provided in such agreements, to the extent that such
agreements were made in the Ordinary Course of Business consistent with the past
practices of the Sellers.  Purchaser agrees that none of the Sellers make any
representation or warranty that any party holding a reservation or agreement for
facilities or services shall utilize such reservation or honor such agreement. 
Purchaser, by the execution hereof, solely assumes the risk of non-utilization
of reservations and non-performance of such agreements from and after the
Closing.

 

9.9          Debtor Contracts; Administrative Claims.

 


(A)           PRIOR TO THE AUCTION DATE, SELLERS SHALL FILE WITH THE BANKRUPTCY
COURT A SCHEDULE OF SUCH SELLER CONTRACTS WHICH PURCHASER HAS INDICATED PURSUANT
TO SECTION 2.6(A) THAT IT INTENDS TO (OR TO CAUSE A PURCHASING ENTITY TO)
ACQUIRE AND, IN THE CASE OF SELLER CONTRACTS TO WHICH A DEBTOR IS A PARTY OR
BOUND (“DEBTOR CONTRACTS”), ANY CURE AMOUNTS RELATING THERETO.  ANY DEBTOR
CONTRACTS ACQUIRED BY A PURCHASING ENTITY SHALL BE ASSUMED AND ASSIGNED PURSUANT
TO SECTION 365 OF THE BANKRUPTCY CODE.  ANY CURE AMOUNTS FOR DEBTOR CONTRACTS
ACQUIRED BY PURCHASING ENTITY PURSUANT TO THIS AGREEMENT SHALL BE SUBJECT TO AND
DETERMINED IN ACCORDANCE WITH SECTION 9.9(B).  AT CLOSING, (AND AS REQUIRED IN
CONNECTION WITH THE CONFIRMATION HEARING), PURCHASER SHALL PROVIDE AND
DEMONSTRATE ADEQUATE ASSURANCE OF FUTURE PERFORMANCE WITH RESPECT TO THE DEBTOR
CONTRACTS TO BE ACQUIRED BY THE APPLICABLE PURCHASING ENTITY AT CLOSING.


 


(B)           THE CURE AMOUNTS, IF ANY, AS DETERMINED BY THE BANKRUPTCY COURT AT
THE CONFIRMATION HEARING (THE “CURE AMOUNTS”), NECESSARY TO CURE ALL DEFAULTS,
IF ANY, AND TO PAY ALL ACTUAL OR PECUNIARY LOSSES THAT HAVE RESULTED FROM SUCH
DEFAULTS UNDER THE DEBTOR CONTRACTS, SHALL BE PAID BY PURCHASER (PROVIDED THAT
PURCHASER MAY CAUSE TO BE PAID ALL OR A PORTION OF SUCH AMOUNTS OUT OF CASH AND
CASH EQUIVALENTS INCLUDED IN THE PURCHASED ASSETS OR OF A TRANSFERRED ENTITY),
AT THE CLOSING, AND NOT BY SELLERS AND SELLERS SHALL HAVE NO LIABILITY
THEREFOR.  SELLERS SHALL FILE A MOTION TO APPROVE PROCEDURES FOR THE ASSUMPTION
AND ASSIGNMENT OF DEBTOR CONTRACTS, AND GOVERNING OBJECTIONS TO ANY CURE
AMOUNTS, THAT SHALL BE APPROVED BY THE BANKRUPTCY COURT AT OR PRIOR TO THE
CONFIRMATION HEARING (THE “ASSUMPTION MOTION”).  PURSUANT TO THE PROCEDURES
ESTABLISHED BY THE BANKRUPTCY COURT’S ORDER APPROVING THE ASSUMPTION MOTION, THE
SELLERS SHALL FILE A SCHEDULE OF THE DEBTOR CONTRACTS TOGETHER WITH ANY CURE
AMOUNTS RELATED THERETO AND SERVE SUCH SCHEDULE ON THE COUNTERPARTIES TO ANY OF
THE DEBTOR CONTRACTS PROPOSED TO BE ASSIGNED TO ANY PURCHASING ENTITY.


 


(C)           SELLERS SHALL PAY AND BE RESPONSIBLE FOR ANY UNPAID ADMINISTRATIVE
CLAIMS AGAINST THE DEBTORS AND THEIR RESPECTIVE ESTATES AS ALLOWED AND
DETERMINED UNDER THE BANKRUPTCY CODE AND THE PLAN.


 

9.10        Texas Station Ground Lease.  SCI shall not, and shall cause each of
its Subsidiaries not to, amend the Texas Station Ground Lease Agreement without
the prior written consent of the Required Consenting Lenders, such consent not
to be unreasonably withheld, conditioned or delayed.

 

51

--------------------------------------------------------------------------------


 

9.11        Restructuring.  Sellers shall take the following actions in the
sequence specified below:

 


(A)           PRIOR TO THE CLOSING, IN PARTIAL SATISFACTION OF OBLIGATIONS OWING
TO THE MORTGAGE LENDERS UNDER THE PROPCO LOAN AGREEMENT, SELLERS SHALL CAUSE THE
PROPCO ASSETS TO BE TRANSFERRED TO NEW PROPCO OR A SUBSIDIARY OF NEW PROPCO, AS
DESIGNATED IN WRITING BY THE MORTGAGE LENDERS AT LEAST 10 DAYS PRIOR TO THE
CLOSING DATE.


 


(B)           PRIOR TO THE CLOSING DATE, SELLERS SHALL CAUSE EACH OF BOULDER
STATION, INC., DURANGO STATION, INC., FIESTA STATION, INC., GREEN VALLEY
STATION, INC., GV RANCH STATION, INC, LAKE MEAD STATION, INC., PALACE STATION
HOTEL & CASINO, INC., PAST ENTERPRISES, INC., SANTA FE STATION, INC., STATION
HOLDINGS, INC., STN AVIATION, INC., SUNSET STATION, INC. AND TROPICANA
STATION, INC. TO BE CONVERTED  INTO A LIMITED LIABILITY COMPANY OR MERGED  INTO
A LIMITED LIABILITY COMPANY WITH THE LIMITED LIABILITY COMPANY SURVIVING THE
MERGER; PROVIDED, THAT ANY SUCH CONVERSION OR MERGER SHALL NOT BE REQUIRED IF,
IN THE DISCRETION OF SELLERS, SUCH CONVERSION OR MERGER IS NOT NECESSARY TO
MATERIALLY REDUCE LIABILITIES RELATED TO THE TRANSACTIONS CONTEMPLATED HEREBY
AND BY THE PLAN.


 


(C)           SELLERS SHALL CAUSE FCP MEZZCO BORROWER I, LLC, FCP MEZZCO
BORROWER II, LLC, FCP MEZZCO BORROWER III, LLC, FCP MEZZCO BORROWER IV, LLC AND
FCP MEZZCO BORROWER V, LLC TO TRANSFER ALL EQUITY INTERESTS IN OTHER ENTITIES
HELD BY IT TO ITS MEZZANINE LENDERS IN SATISFACTION OF PLEDGES HELD BY SUCH
MEZZANINE LENDERS, AND TO COOPERATE WITH THE MORTGAGE LENDERS IN CAUSING SUCH
EQUITY INTERESTS TO BE CANCELLED IMMEDIATELY THEREAFTER.


 


SELLERS SHALL EFFECT ACTION PURSUANT TO SECTION 9.11(B) IN A MANNER THAT,
(I) THE OPCO LENDERS’ LIENS GRANTED PURSUANT TO THE OPCO LOAN DOCUMENTS (AS IN
EFFECT ON THE DATE HEREOF) IN ANY ASSETS SUBJECT TO THE TERMS HEREOF REMAINS IN
FULL FORCE AND EFFECT WITH THE SAME VALIDITY AND PRIORITY AS SUCH LIENS HAD
IMMEDIATELY PRIOR TO THE RESTRUCTURING DESCRIBED IN SECTION 9.11(B) AS
REASONABLY DETERMINED BY THE OPCO AGENT AND (II) ANY SUCCESSOR ENTITY TO THE
CONVERSION AND/OR MERGERS SET FORTH IN SECTION 9.11(B) SHALL AFFIRMATIVELY
ACKNOWLEDGE THAT SUCH SUCCESSOR ENTITY HAS ASSUMED ALL OBLIGATIONS UNDER
GUARANTIES, SECURITY DOCUMENTS AND OTHER LOAN DOCUMENTS TO WHICH THE PREDECESSOR
ENTITY IS A PARTY IN CONNECTION WITH ANY SUCH MERGER AND/OR CONVERSION, WHICH
SHALL REMAIN IN FULL FORCE AND EFFECT TO THE SAME EXTENT AS PRIOR TO SUCH MERGER
OR CONVERSION.


 


ARTICLE X


 


EMPLOYEES AND EMPLOYEE BENEFITS


 

10.1        Employment.

 


(A)           TRANSFERRED EMPLOYEES.  PRIOR TO CLOSING, PURCHASER SHALL DELIVER,
IN WRITING, AN OFFER OF EMPLOYMENT FROM ONE OR MORE PURCHASING ENTITIES,
EFFECTIVE IMMEDIATELY FOLLOWING CLOSING, TO (I) EMPLOYEES OF THE INCLUDED
PROPERTIES WHO ARE AT OR BELOW THE “GENERAL MANAGER” LEVEL AND
(II) CORPORATE-LEVEL EMPLOYEES WHO ARE EXCLUSIVELY DEDICATED TO A SPECIFIC
INCLUDED PROPERTY.  EACH SUCH OFFER OF EMPLOYMENT SHALL (A) BE AT THE SAME
SALARY OR HOURLY

 

52

--------------------------------------------------------------------------------


 


WAGE RATE AND POSITION IN EFFECT FOR THE RESPECTIVE EMPLOYEE IMMEDIATELY PRIOR
TO THE CLOSING DATE, (B) PROVIDE FOR SUBSTANTIALLY SIMILAR BENEFITS AS THE
CURRENT SECTION 401(K) PLAN OF THE SELLERS (C) PROVIDE FOR HEALTH AND WELFARE
BENEFITS THAT IN THE AGGREGATE ARE SUBSTANTIALLY SIMILAR TO THOSE PROVIDED BY
SELLERS TO THEIR RESPECTIVE EMPLOYEES UNDER BROAD-BASED EMPLOYEE BENEFIT PLANS
IN EFFECT IMMEDIATELY PRIOR TO THE CLOSING.  SUCH EMPLOYEES WHO ACCEPT SUCH
OFFER OF EMPLOYMENT BY THE CLOSING DATE AND ACTUALLY PERFORM SERVICES ON BEHALF
OF THE APPLICABLE PURCHASING ENTITY ON OR AFTER THE CLOSING DATE ARE HEREINAFTER
REFERRED TO AS THE “TRANSFERRED EMPLOYEES.”  THE EMPLOYMENT OF THE TRANSFERRED
EMPLOYEES WITH PURCHASER (OR ITS APPLICABLE AFFILIATE) SHALL BE CONSIDERED
EFFECTIVE AND THEIR EMPLOYMENT BY SELLERS SHALL TERMINATE AND TRANSFER TO
PURCHASER ON THE DATE THEY FIRST PERFORM SERVICES FOR PURCHASER.  NOTHING HEREIN
SHALL REQUIRE OR IMPLY THAT THE EMPLOYMENT OF ANY EMPLOYEES OF THE PURCHASER,
INCLUDING TRANSFERRED EMPLOYEES, WILL CONTINUE FOR ANY PARTICULAR TIME OR ON ANY
PARTICULAR TERMS OR CONDITIONS FOLLOWING THE CLOSING DATE.  THIS
SECTION 10.1(A) IS NOT INTENDED, AND SHALL NOT BE DEEMED, TO CONFER ANY RIGHTS
OR REMEDIES UPON ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS, TO CREATE ANY AGREEMENT OF
EMPLOYMENT WITH ANY PERSON, OR TO OTHERWISE CREATE ANY THIRD-PARTY BENEFICIARY
RIGHTS THEREUNDER.


 


(B)           ALTERNATE PROCEDURE.  PURSUANT TO THE “ALTERNATE PROCEDURE FOR
PREDECESSORS AND SUCCESSORS” PROVIDED IN SECTION 5 OF REVENUE PROCEDURE 2004-53,
2004-2 C.B. 320, (I) PURCHASER SHALL ASSUME SELLERS’ ENTIRE FORM W-2 REPORTING
OBLIGATIONS FOR THE TRANSFERRED EMPLOYEES AND (II) SELLERS SHALL BE RELIEVED
FROM FURNISHING AND FILING FORM W-2S WITH RESPECT TO THE TRANSFERRED EMPLOYEES.


 


(C)           SELLERS SHALL PROVIDE PURCHASER WITH SUCH ASSISTANCE AS MAY BE
REASONABLY REQUESTED IN CONNECTION WITH A TRANSFER OF SELLERS’ NEVADA DEPARTMENT
OF EMPLOYMENT, TRAINING & REHABILITATION EMPLOYMENT SECURITY DIVISION EXPERIENCE
RATING TO PURCHASER OR AN AFFILIATE OF PURCHASER, IF SO REQUESTED BY PURCHASER.


 

10.2        Employee Benefits.

 

(a)           For purposes of eligibility and vesting (but not benefit accrual)
under the employee benefit plans of Purchaser and its Affiliates providing
benefits to Transferred Employees (the “Purchaser Plans”), Purchaser shall
credit each Transferred Employee with his or her years of service with any
Seller, its Subsidiaries and any predecessor entities, to the same extent as
such Transferred Employee was entitled immediately prior to the Closing to
credit for such service under any similar Employee Benefit Plan.  The Purchaser
Plans shall not deny Transferred Employees coverage on the basis of pre-existing
conditions and shall credit such Transferred Employees for any deductibles and
out-of-pocket expenses paid in the year of initial participation in the
Purchaser Plans.  Purchaser shall credit each Transferred Employee with any
accrued but unused vacation as of Closing, and shall credit each Transferred
Employee with his or her periods of service with Sellers for purposes of
Purchaser’s vacation policy.

 


(B)           NOTHING CONTAINED IN THIS SECTION 10.2(B) OR ELSEWHERE IN THIS
AGREEMENT SHALL BE CONSTRUED TO LIMIT THE TERMINATION OF EMPLOYMENT OF ANY
INDIVIDUAL TRANSFERRED EMPLOYEE.  REGARDLESS OF ANYTHING ELSE CONTAINED HEREIN,
THE PARTIES DO NOT INTEND FOR THIS AGREEMENT TO AMEND ANY EMPLOYEE BENEFIT PLANS
OR ARRANGEMENTS OR CREATE ANY RIGHTS OR OBLIGATIONS EXCEPT BETWEEN THE PARTIES. 
NO TRANSFERRED EMPLOYEE OR OTHER CURRENT OR FORMER

 

53

--------------------------------------------------------------------------------



 


EMPLOYEE OF ANY SELLER OR PURCHASER, INCLUDING ANY BENEFICIARY OR DEPENDENT
THEREOF, OR ANY OTHER PERSON NOT A PARTY TO THIS AGREEMENT, SHALL BE ENTITLED TO
ASSERT ANY CLAIM HEREUNDER.


 


ARTICLE XI




CONDITIONS TO CLOSING


 

11.1                           Conditions Precedent to Obligations of
Purchaser.  The obligation of Purchaser to consummate the transactions
contemplated by this Agreement is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by Purchaser in whole or in part to the extent permitted by applicable
Law):

 


(A)                                  (I) THE REPRESENTATIONS AND WARRANTIES OF
EACH OF SELLERS (OTHER THAN THE EXCLUDED OPCO ENTITIES) SET FORTH IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT AT AND AS OF THE CLOSING DATE AS THOUGH MADE
AT SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY
RELATE TO AN EARLIER DATE (IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES
SHALL BE TRUE AND CORRECT ON AND AS OF SUCH EARLIER DATE) AND EXCEPT WHERE THE
FAILURE OF SUCH REPRESENTATIONS AND WARRANTIES TO BE TRUE IN CORRECT,
INDIVIDUALLY OR IN THE AGGREGATE, HAS NOT AND WOULD NOT REASONABLY BE EXPECTED
TO HAVE AN OPCO MATERIAL ADVERSE EFFECT (IT BEING UNDERSTOOD FOR PURPOSES OF
DETERMINING THE ACCURACY OF SUCH REPRESENTATIONS AND WARRANTIES, ALL OPCO
MATERIAL ADVERSE EFFECT AND OTHER MATERIALITY EXCEPTIONS OR QUALIFICATIONS
CONTAINED IN SUCH REPRESENTATIONS AND WARRANTIES SHALL BE DISREGARDED) AND
(II) THE REPRESENTATIONS AND WARRANTIES OF EACH OF THE EXCLUDED OPCO ENTITIES
SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND CORRECT AT AND AS OF THE CLOSING
DATE AS THOUGH MADE AT SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE (IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT ON AND AS OF SUCH
EARLIER DATE) AND EXCEPT WHERE THE FAILURE OF SUCH REPRESENTATIONS AND
WARRANTIES TO BE TRUE IN CORRECT, INDIVIDUALLY OR IN THE AGGREGATE, HAS NOT AND
WOULD NOT REASONABLY BE EXPECTED TO HAVE AN EXCLUDED OPCO ENTITY MATERIAL
ADVERSE EFFECT (IT BEING UNDERSTOOD FOR PURPOSES OF DETERMINING THE ACCURACY OF
SUCH REPRESENTATIONS AND WARRANTIES, ALL EXCLUDED OPCO ENTITY MATERIAL ADVERSE
EFFECT AND OTHER MATERIALITY EXCEPTIONS OR QUALIFICATIONS CONTAINED IN SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE DISREGARDED);


 


(B)                                 SELLERS SHALL HAVE PERFORMED AND COMPLIED IN
ALL MATERIAL RESPECTS WITH ALL OBLIGATIONS AND AGREEMENTS REQUIRED IN THIS
AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY THEM ON OR PRIOR TO THE CLOSING
DATE;


 


(C)                                  THE BANKRUPTCY COURT SHALL HAVE ENTERED THE
363 SALE ORDERS AND ANY STAY PERIOD APPLICABLE TO THE 363 SALE ORDERS SHALL HAVE
EXPIRED OR SHALL HAVE BEEN WAIVED BY THE APPLICABLE COURT TO THE FULLEST EXTENT
PERMITTED BY LAW AND THE 363 SALE ORDERS SHALL NOT BE SUBJECT TO APPEAL BY ANY
U.S. FEDERAL GOVERNMENTAL BODY;


 


(D)                                 THE PURCHASED ASSETS SOLD TO THE PURCHASING
ENTITIES PURSUANT TO THIS AGREEMENT SHALL BE TRANSFERRED TO THE PURCHASING
ENTITIES FREE AND CLEAR OF ALL LIENS (OTHER THAN LIENS CREATED BY PURCHASER AND
PERMITTED EXCEPTIONS); AND


 


(E)                                  SELLERS SHALL HAVE DELIVERED, OR CAUSED TO
BE DELIVERED, TO PURCHASER ALL OF THE ITEMS SET FORTH IN SECTION 4.2.


 


54

--------------------------------------------------------------------------------


 

11.2                           Conditions Precedent to Obligations of Sellers. 
The obligations of Sellers to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions (any or all of which may be waived by Sellers
in whole or in part to the extent permitted by applicable Law):

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF
PURCHASER SET FORTH IN THIS AGREEMENT QUALIFIED AS TO MATERIALITY SHALL BE TRUE
AND CORRECT, AND THOSE NOT SO QUALIFIED SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS, AT AND AS OF THE CLOSING DATE AS THOUGH MADE ON THE CLOSING
DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE TO AN
EARLIER DATE (IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES QUALIFIED AS TO
MATERIALITY SHALL BE TRUE AND CORRECT, AND THOSE NOT SO QUALIFIED SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS, ON AND AS OF SUCH EARLIER DATE);


 


(B)                                 PURCHASER SHALL HAVE PERFORMED AND COMPLIED
IN ALL MATERIAL RESPECTS WITH ALL OBLIGATIONS AND AGREEMENTS REQUIRED BY THIS
AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY PURCHASER ON OR PRIOR TO THE
CLOSING DATE; AND


 


(C)                                  PURCHASER SHALL HAVE DELIVERED, OR CAUSED
TO BE DELIVERED, TO SELLERS ALL OF THE ITEMS SET FORTH IN SECTION 4.3.


 

11.3                           Conditions Precedent to Obligations of Purchaser
and Sellers.  The respective obligations of Purchaser and Sellers to consummate
the transactions contemplated by this Agreement are subject to the fulfillment,
on or prior to the Closing Date, of each of the following conditions (any or all
of which may be waived by Purchaser and Sellers in whole or in part to the
extent permitted by applicable Law):

 


(A)                                  THERE SHALL NOT BE IN EFFECT ANY INJUNCTION
OR ORDER BY A GOVERNMENTAL BODY OF COMPETENT JURISDICTION RESTRAINING, ENJOINING
OR OTHERWISE PROHIBITING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY;


 


(B)                                 THE BANKRUPTCY COURT SHALL HAVE ENTERED THE
BIDDING PROCEDURES ORDER;


 


(C)                                  THE BANKRUPTCY COURT SHALL HAVE ENTERED A
FINAL AND NON-APPEALABLE ORDER  APPROVING THE DISCLOSURE STATEMENT RELATED TO
THE PLAN;


 


(D)                                 THE BANKRUPTCY COURT SHALL HAVE ENTERED THE
CONFIRMATION ORDER, AND ANY STAY PERIOD APPLICABLE TO THE CONFIRMATION ORDER
SHALL HAVE EXPIRED OR SHALL HAVE BEEN WAIVED BY THE APPLICABLE COURT TO THE
FULLEST EXTENT PERMITTED BY LAW AND THE CONFIRMATION ORDER SHALL NOT BE SUBJECT
TO APPEAL BY ANY U.S. FEDERAL GOVERNMENTAL BODY (IT BEING UNDERSTOOD AND AGREED
THAT FROM AND AFTER JANUARY 3, 2011, IT SHALL NOT BE A CONDITION TO THE
OBLIGATION OF ANY SELLER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY THAT
THE CONFIRMATION ORDER IS NOT SUBJECT TO APPEAL BY ANY U.S. FEDERAL GOVERNMENT
BODY);


 


(E)                                  (I) ALL GAMING APPROVALS (INCLUDING
APPROVAL, LICENSING OR REGISTRATION OF PURCHASER AND ITS MEMBERS, PARTNERS AND
LIMITED PARTNERS, EACH, AS REQUIRED BY ANY GAMING AUTHORITY) HAVE BEEN OBTAINED
AND (II) ALL OTHER ORDERS REQUIRED TO BE OBTAINED, AND ALL FILINGS REQUIRED TO
BE MADE, UNDER APPLICABLE LAW SHALL HAVE BEEN OBTAINED OR MADE, AS APPLICABLE;


 


55

--------------------------------------------------------------------------------



 


(F)                                    THE OPCO PLAN SUPPORT AGREEMENT SHALL BE
IN FULL FORCE AND EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE PLAN AND
NO EVENT OF TERMINATION SHALL HAVE OCCURRED (OTHER THAN THE EFFECTIVE DATE OF
THE PLAN OCCURRING) THAT HAS NOT BEEN WAIVED BY THE PARTIES THERETO;


 


(G)                                 THE WAITING PERIOD APPLICABLE TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT UNDER THE HSR ACT SHALL HAVE EXPIRED
OR EARLY TERMINATION SHALL HAVE BEEN GRANTED;


 


(H)                                 THE CONSENT OF BANK OF AMERICA, N.A. TO THE
MORTGAGE RESTRICTIONS AMENDMENT, THE NEW TENANT ASSIGNMENT AND THE CONFIRMING
AMENDMENT, EACH AS DEFINED IN THE TEXAS STATION GROUND LEASE AGREEMENT, SHALL
HAVE BEEN OBTAINED; AND


 


(I)                                     THE PLAN SHALL HAVE BECOME EFFECTIVE,
THE OPCO LOAN CREDIT AGREEMENT, THE LANDCO LOAN CREDIT AGREEMENT, THE NEW PROPCO
CREDIT AGREEMENT, THE NEW PROPCO LAND LOAN AGREEMENT AND THE OTHER EXIT CREDIT
DOCUMENTS SHALL HAVE BECOME EFFECTIVE, AND THE LOANS TO BE MADE THEREUNDER ON
THE EFFECTIVE DATE OF THE PLAN, INCLUDING THE ISSUANCE OF THE SUPER PRIORITY
NOTES, IF APPLICABLE, SHALL HAVE BEEN MADE.


 


ARTICLE XII




NO SURVIVAL


 

12.1                           No Survival of Representations and Warranties. 
The parties hereto agree that the representations and warranties contained in
this Agreement shall not survive the Closing hereunder, and none of the parties
shall have any liability to each other after the Closing for any breach
thereof.  The parties hereto agree that the covenants contained in this
Agreement to be performed at or after the Closing shall survive the Closing
hereunder, and each party hereto shall be liable to the other after the Closing
for any breach thereof.

 


ARTICLE XIII

TAXES


 

13.1                           Transfer Taxes.  (a) Purchaser shall be
responsible for (and shall indemnify and hold harmless Sellers and their
directors, officers, employees, Affiliates, agents, successors and permitted
assigns against) any sales, use, stamp, documentary stamp, filing, recording,
transfer or similar fees or taxes or governmental charges (including any
interest and penalty thereon) payable in connection with the transactions
contemplated by this Agreement (“Transfer Taxes”).  To the extent that any
Transfer Taxes are required to be paid by Sellers (or such Transfer Taxes are
assessed against Sellers), Purchaser shall promptly reimburse Sellers, as
applicable, for such Transfer Taxes.  Sellers and Purchaser shall cooperate and
consult with each other prior to filing any Tax Returns in respect of Transfer
Taxes; provided, however, Sellers may initially pay any Transfer Taxes (for
which Purchaser shall promptly reimburse Sellers) and, thereafter, in reliance
on Section 1146(c) of the Bankruptcy Code (if applicable) apply for a refund
(which refund shall be remitted to the Purchaser to the extent such Transfer
Taxes were previously reimbursed by Purchaser).  Sellers and Purchaser shall
cooperate and otherwise take commercially reasonable efforts to obtain any
available refunds for Transfer Taxes.

 

56

--------------------------------------------------------------------------------



 


(B)                                 THE PARTIES RECOGNIZE AND ACKNOWLEDGE THAT
THEY MAY BE EXEMPT UNDER SECTION 1146(C) OF THE BANKRUPTCY CODE AND UNDER THE
PROVISIONS OF THE CONFIRMATION ORDER FROM ANY TRANSFER TAXES.  NOTWITHSTANDING
SUCH EXEMPTION, IF TRANSFER TAXES ARE ASSESSED FROM ANY REASON, PURCHASER SHALL
BE SOLELY RESPONSIBLE FOR THE PAYMENT OF SUCH TRANSFER TAXES.  SELLERS AGREE TO
TAKE ALL ACTIONS REASONABLY REQUESTED BY PURCHASER IN CONNECTION WITH THE
DETERMINATION OF THE AMOUNT OF POTENTIAL TRANSFER TAXES PAYABLE IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ANY PROCEEDINGS
RELATING THERETO.


 

13.2                           Proration.  All real and personal property Taxes
or similar ad valorem obligations levied with respect to the Purchased Assets
for any taxable period that includes the Closing Date and ends after the Closing
Date, whether imposed or assessed before or after the Closing Date, shall be
prorated between Sellers and Purchaser as of the close of the Closing Date.  If
any Taxes subject to proration are paid by Purchaser, on the one hand, and
Sellers, on the other hand, the proportionate amount of such Taxes paid (or in
the event of a refund of any portion of such Taxes previously paid is received,
such refund) shall be paid promptly by (or to) the other after the payment of
such Taxes (or promptly following the receipt of any such refund)

 

13.3                           Purchase Price Allocation.  Within 120 days
following the Closing (or, in the case of Owned Properties, not later than 30
days prior to Closing), Purchaser shall deliver to Sellers a schedule (the
“Allocation Schedule”) allocating the Purchase Price (including, for purposes of
this Section 13.3, the Assumed Liabilities) among the Purchased Assets.  The
Allocation Schedule shall be reasonable and shall be prepared in accordance with
Section 1060 of the Code and the Treasury Regulations thereunder.  Sellers agree
that promptly after receiving said Allocation Schedule Sellers shall return an
executed copy thereof to Purchaser.  Purchaser, on the one hand, and Sellers, on
the other hand, each agree to file IRS Form 8594, and all federal, state, local
and foreign Tax Returns, in accordance with the Allocation Schedule.  Purchaser,
on the one hand, and Sellers, on the other hand, each agrees to provide the
other promptly with any other information required to complete Form 8594.

 

13.4                           Tax Returns.  Sellers shall prepare (or cause to
be prepared) in a timely manner all Tax Returns relating to the Purchased Assets
with respect to tax periods ending on or before the Closing Date.  Purchaser
shall prepare and file as required by applicable Law with the appropriate Tax
Authority (or cause to be prepared and filed) in a timely manner all Tax Returns
relating to the Purchased Assets for any Tax period beginning before the Closing
Date and ending after the Closing Date and any other such Tax Returns not
described in the preceding sentence.

 

13.5                           Tax Cooperation.  Purchaser and Sellers shall
provide each other with such assistance as may be reasonably requested in
connection with the preparation of any Tax Return, any claim or request for a
refund, rebate, abatement or other recovery for Taxes, including any such claim
or request made with respect to any claim, right or interest of any Seller
described in item 18 of Exhibit A-1, or any audit or other examination by any
Tax Authority or any judicial or administrative proceeding relating to Taxes and
shall retain (and provide the other party with reasonable access to) all records
or information which may be relevant to such Tax Return, claim or request,
audit, examination or proceeding.  Seller shall take such actions as may be
reasonably requested by Purchaser to allow Purchaser to recover under any claim,
right or interest of any Seller described in item 18 of Exhibit A-1 that is
acquired by Purchaser pursuant to this

 

57

--------------------------------------------------------------------------------


 

Agreement, including assigning any such claim, right or interest to Purchaser or
an Affiliate of Purchaser.

 


ARTICLE XIV


 


MISCELLANEOUS


 

14.1                           Expenses and Transfer of Utilities.

 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, EACH OF SELLERS AND PURCHASER SHALL BEAR ITS OWN EXPENSES INCURRED IN
CONNECTION WITH THE NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND EACH OTHER
AGREEMENT, DOCUMENT AND INSTRUMENT CONTEMPLATED BY THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


(B)                                 PURCHASER AND SELLERS SHALL COOPERATE AND
USE ITS REASONABLE BEST EFFORTS TO TRANSFER ALL SEWER, WATER, TELEPHONE,
ELECTRICITY AND OTHER UTILITIES RELATING TO THE BUSINESS INTO THE PURCHASER’S
NAME (OR THE NAME OF ANY PURCHASING ENTITY) AS OF THE CLOSING DATE.


 

14.2                           Equitable Relief.  The parties agree that
irreparable damage would occur and no adequate remedy would exist for any breach
of any of the covenants, promises and agreements contained in this Agreement,
and, accordingly, any party hereto shall be entitled to equitable relief
(without the posting of any bond) with respect to any such breach, including
specific performance of such covenants, promises or agreements or an order
enjoining a party from any threatened, or from the continuation of any actual,
breach of the covenants, promises or agreements contained in this Agreement. 
Except as otherwise provided herein, the rights set forth in this Section 14.2
shall be in addition to any other rights which a party may have at law or in
equity pursuant to this Agreement.

 

14.3                           Submission to Jurisdiction; Consent to Service of
Process.

 


(A)                                  WITHOUT LIMITING ANY PARTY’S RIGHT TO
APPEAL ANY ORDER OF THE BANKRUPTCY COURT, (I) THE BANKRUPTCY COURT SHALL RETAIN
EXCLUSIVE JURISDICTION TO ENFORCE THE TERMS OF THIS AGREEMENT AND TO DECIDE ANY
CLAIMS OR DISPUTES WHICH MAY ARISE OR RESULT FROM, OR BE CONNECTED WITH, THIS
AGREEMENT, ANY BREACH OR DEFAULT HEREUNDER, OR THE TRANSACTIONS CONTEMPLATED
HEREBY, AND (II) ANY AND ALL PROCEEDINGS RELATED TO THE FOREGOING SHALL BE FILED
AND MAINTAINED ONLY IN THE BANKRUPTCY COURT, AND THE PARTIES HEREBY CONSENT TO
AND SUBMIT TO THE JURISDICTION AND VENUE OF THE BANKRUPTCY COURT AND SHALL
RECEIVE NOTICES AT SUCH LOCATIONS AS INDICATED IN SECTION 14.7 HEREOF; PROVIDED,
HOWEVER, THAT IF THE BANKRUPTCY CASE HAS CLOSED, THE PARTIES AGREE TO
UNCONDITIONALLY AND IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN CLARK COUNTY, NEVADA, AND ANY APPELLATE
COURT FROM ANY THEREOF, FOR THE RESOLUTION OF ANY SUCH CLAIM OR DISPUTE.  THE
PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM
FOR THE MAINTENANCE OF SUCH DISPUTE.  EACH OF THE PARTIES HERETO AGREES THAT A
JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

58

--------------------------------------------------------------------------------



 


(B)                                 EACH OF THE PARTIES HERETO HEREBY CONSENTS
TO PROCESS BEING SERVED BY ANY PARTY TO THIS AGREEMENT IN ANY SUIT, ACTION OR
PROCEEDING BY DELIVERY OF A COPY THEREOF IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 14.7.


 

14.4                           Waiver of Right to Trial by Jury.  Each party to
this Agreement waives any right to trial by jury in any action, matter or
proceeding regarding this Agreement or any provision hereof.

 

14.5                           Entire Agreement; Amendments and Waivers.  This
Agreement (including the schedules and exhibits hereto) and other agreements,
documents, and instruments contemplated hereby represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof.  This Agreement may not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each of the parties hereto and by the Required Consenting
Lenders (except as expressly provided for in Section 2.6) and, with respect to
any amendment, modification or supplement with respect to Section 14.11, the
Mortgage Lenders.  Any term or provision of this Agreement may be waived by the
parties or parties entitled to the benefit thereof which waiver will only be
effective if it is authorized in writing by an authorized representative of such
party and with respect to any waiver of Section 14.11, the Mortgage Lenders.  No
action taken pursuant to this Agreement, including, any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any representation, warranty, covenant or
agreement contained herein.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  Except as otherwise provided herein, all
remedies hereunder are cumulative and are not exclusive of any other remedies
provided by law.  Notwithstanding anything to the contrary contained in this
Agreement, this Agreement shall not be deemed to modify (i) the obligations owed
by the parties hereto to the Lenders or the Mortgage Lenders pursuant to the
Opco Plan Support Agreement or the Propco Plan Support Agreement, as the case
maybe, or (ii) the consent rights of the Required Consenting Lenders or FG or
the Mortgage Lenders set forth in the Opco Plan Support Agreement or FG or the
Mortgage Lenders, under the Propco Plan Support Agreement or any other Contract,
provided, however, that the parties acknowledge and agree that the terms of this
Agreement supersede the Opco Term Sheet and Annex 9 to the Propco Term Sheet, in
each case, to the extent of any inconsistency with the terms of this Agreement.

 

14.6                           Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made and performed in such State.

 

14.7                           Notices.  All notices and other communications
under this Agreement shall be in writing and shall be deemed given (i) when
delivered personally by hand (with written confirmation of receipt), (ii) when
sent by facsimile (with written confirmation of transmission) or (iii) one
business day following the day sent by overnight courier (with written
confirmation of receipt), in each case at the following addresses and facsimile
numbers (or to such other

 

59

--------------------------------------------------------------------------------


 

address or facsimile number as a party may have specified by notice given to the
other party pursuant to this provision):

 

If to Sellers, to:

 

Station Casinos, Inc.
1505 South Pavilion Center Drive
Las Vegas, NV 89135
Facsimile:  (702) 495-4260
Attention:  Richard J. Haskins

 

With a copy (which shall not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP
601 S. Figueroa St., 30th Floor
Los Angeles, CA  900117
Facsimile:  (213) 629-5063
Attention:  Kenneth J. Baronsky

 

If to Purchaser, to:

 

FG Opco Acquisitions LLC
10801 W. Charleston Boulevard
Suite 600Las Vegas, NV 89135
Facsimile:  (702) 362-5889
Attention:  Frank J. Fertitta, III

 

With a copy to:  (which shall not constitute notice) to:

 

Fertitta Gaming, LLC
10801 W. Charleston Boulevard
Suite 600
Las Vegas, NV 89135
Facsimile:  (702) 362-5889
Attention:  Frank J. Fertitta, III

 

With a copy (which shall not constitute notice) to:

 

Munger, Tolles & Olson LLP

355 South Grand Avenue

35th Floor

Los Angeles, CA 90071-1560

Facsimile:  (213) 683-5193

 

60

--------------------------------------------------------------------------------


 

Attention:  Thomas B. Walper

Brett J. Rodda

 

With a copy to:  (which shall not constitute notice) to:

 

German American Capital Corporation
60 Wall Street, 10th Floor
New York, NY 10005
Facsimile:  (212) 797-4489
Attention:  Robert W. Pettinato, Jr.

General Counsel

 

With a copy (which shall not constitute notice) to:

 

Sidley Austin LLP
One South Dearborn Street
Chicago, IL  60603
Facsimile:  (312) 853-7036
Attention:  Larry J. Nyhan

John J. Sabl

 

With a copy to:  (which shall not constitute notice) to:

 

JPMorgan Chase Bank, N.A.
383 Madison Avenue, 31st Floor
New York, NY 10179
Facsimile:  (917) 463-0946
Attention:  Joseph Geoghan

Scott Dauer

 

With a copy (which shall not constitute notice) to:

 

Cadwalader, Wickersham & Taft
700 Sixth Street, N.W.
Washington, DC 20001
Facsimile:  (202) 862-2400
Attention:  Peter M. Dodson

Alexander Lin

 

14.8                           Severability.  If any term or other provision of
this Agreement is invalid, illegal, or incapable of being enforced by any law or
public policy, all other terms or provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal

 

61

--------------------------------------------------------------------------------


 

substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a reasonably
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.

 

14.9                           Binding Effect; Assignment.  This Agreement shall
be binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.  Nothing in this Agreement shall create or be
deemed to create any third-party beneficiary rights in any Person or entity not
a party to this Agreement except as provided below.  Neither this Agreement nor
any right, interest or obligation hereunder may be assigned by any party hereto
without the prior written consent of the other parties hereto and any attempt to
do so will be void, except (a) for assignments and transfers by operation of Law
and (b) that Purchaser may assign any or all of its rights, interests and
obligations hereunder to (i) New Propco or any of its Subsidiaries, provided
that any New Propco or such Subsidiary, as the case may be, agrees in writing to
be bound by all of the terms, conditions and provisions contained herein (and
thereafter, all references herein to Purchaser shall be deemed to be to New
Propco or such Subsidiary), (ii) any post-Closing purchaser of the Business or a
substantial part of the Purchased Assets or (iii) any financial institution
providing purchase money or other financing to Purchaser from time to time as
collateral security for such financing, but no such assignment referred to in
clause (ii) shall relieve Purchaser of its obligations hereunder.  Upon any such
permitted assignment, the references in this Agreement to Purchaser shall also
apply to any such assignee unless the context otherwise requires.

 

14.10                     Counterparts.  This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

 

14.11                     Manner of Acting.  All decisions of Purchaser shall be
made jointly by the Mortgage Lenders, on the one hand, and the Fertitta Parties,
on the other hand.  If Purchaser is entitled to exercise a right under this
Agreement (such as the right to terminate this Agreement or the right to assert
that a condition to Closing has not been satisfied, but not an approval, consent
or waiver) and the Mortgage Lenders, on the one hand, and the Fertitta Parties,
on the other hand, are unable to agree on whether to exercise such right, then
Purchaser shall be deemed to have exercised such right.  If Purchaser’s
approval, consent or waiver is required, such approval, consent or waiver shall
not be exercised unless the Mortgage Lenders and FG each direct Purchaser in
writing to provide such approval, consent or waiver.

 

14.12                     No Third-Party Beneficiary.  The terms and provisions
of this Agreement are intended solely for the benefit of each party hereto and
their respective successors or permitted assigns, and it is not the intention of
the parties to confer third-party beneficiary rights upon any other Person
except that (i) IP Holdco shall be a third-party beneficiary of the Agreement,
and (ii) the Mortgage Lenders shall be third-party beneficiaries of this
Agreement with respect to Section 14.11.

 

62

--------------------------------------------------------------------------------


 

14.13                     Non-Recourse.  No past, present or future director,
officer, employee, incorporator, member, partner or equityholder of Purchaser,
any Purchasing Entity, Seller, FG, Lenders, Opco Agent or the Mortgage Lenders
shall have any Liability for any of its obligations or liabilities under this
Agreement or the Seller Documents (it being understood and acknowledged that the
Opco Plan Support Agreement, the Equity Commitment Letter (as defined in the
Opco Plan Support Agreement), the Propco Plan Support Agreement, the Commitment
Letter, dated April 16, 2010, of Fertitta Parties to the Mortgage Lenders, and
the Mortgage Lender Commitment Letters are not Seller Documents) or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby and thereby.

 

14.14                     Settlement.  This Agreement is part of a proposed
settlement in respect of the Bankruptcy Case.  Nothing herein shall be deemed an
admission of any kind.

 

[Signature page to follow]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

 

FG OPCO ACQUISITIONS LLC

 

 

 

 

 

By:

/s/ Frank J. Fertitta III

 

 

Name: Frank J. Fertitta III

 

 

Title: Manager

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

STATION CASINOS, INC.

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

   Name: Thomas M. Friel

 

 

   Title: Executive Vice President, Chief

 

 

   Accounting Officer & Treasurer

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

BOULDER STATION, INC.

 

CENTERLINE HOLDINGS, LLC

 

CHARLESTON STATION, LLC

 

CV HOLDCO, LLC

 

DURANGO STATION, INC.

 

FIESTA STATION, INC.

 

FRESNO LAND ACQUISITIONS, LLC

 

GOLD RUSH STATION, LLC

 

GREEN VALLEY STATION, INC.

 

LAKE MEAD STATION, INC.

 

LML STATION, LLC

 

MAGIC STAR STATION, LLC

 

NORTHERN NV ACQUISITIONS, LLC

 

PALACE STATION HOTEL & CASINO, INC.

 

RANCHO STATION, LLC

 

RENO LAND HOLDINGS, LLC

 

RIVER CENTRAL, LLC

 

SANTA FE STATION, INC.

 

STATION HOLDINGS, INC.

 

STN AVIATION, INC.

 

SUNSET STATION, INC.

 

TEXAS STATION, LLC

 

TOWN CENTER STATION, LLC

 

TROPICANA STATION, LLC

 

TROPICANA STATION, INC.

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President and Treasurer

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

AUBURN DEVELOPMENT, LLC

 

INSPIRADA STATION, LLC

 

TROPICANA ACQUISITIONS, LLC

 

VISTA HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

   Name: Thomas M. Friel

 

 

   Title: Authorized Signatory

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

STATION CONSTRUCTION, LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

Station Casinos, Inc., a Nevada corporation, its Sole Member

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

   Name: Thomas M. Friel

 

 

   Title: Executive Vice President, Chief

 

 

Accounting Officer & Treasurer

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

PAST ENTERPRISES, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

President and Treasurer

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

SONOMA LAND HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:  Thomas M. Friel

 

Title:  President, Chief Financial Officer and Treasurer

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Auburn Development, LLC

Boulder Station, Inc.

Centerline Holdings, LLC

Charleston Station, LLC

CV HoldCo, LLC

Durango Station, Inc.

Fiesta Station, Inc.

Fresno Land Acquisitions, LLC

Gold Rush Station, LLC

Green Valley Station, Inc.

Inspirada Station, LLC

Lake Mead Station, Inc.

LML Station, LLC

Magic Star Station, LLC

Northern NV Acquisitions, LLC

Palace Station Hotel & Casino, Inc.

Past Enterprises, Inc.

Rancho Station, LLC

Reno Land Holdings, LLC

River Central, LLC

Santa Fe Station, Inc.

Sonoma Land Holdings, LLC

Station Construction, LLC

Station Holdings, Inc

STN Aviation, Inc

Sunset Station, Inc.

Texas Station, LLC

Town Center Station, LLC

Tropicana Acquisitions, LLC

Tropicana Station, Inc.

Tropicana Station, LLC

Vista Holdings, LLC

 

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

Knowledge of Sellers

 

Frank J. Fertitta III

Lorenzo J. Fertitta

Thomas M. Friel

Richard J. Haskins

Matthew Heinhold

Jeremy Hilsabeck

Kevin L. Kelley

Scott M. Nielson

 

--------------------------------------------------------------------------------


 

Schedule 1.1(b)

 

Assets and Properties Pledged to PropCo under FF&E Security Agreement(1)

 

The following Assets and Properties in which the Subtenants (defined below) have
an interest and have granted a lien and security interest therein  to PropCo
under the Security Agreement (All Furniture, Fixtures and Equipment) (“FF&E
Security Agreement”), dated as of November 7, 2007, by and among Charleston
Station, LLC (a “Subtenant”), Boulder Station, Inc. (a “Subtenant”), Palace
Station Hotel & Casino (a “Subtenant”), Sunset Station, Inc. (a “Subtenant” and
together with the other Subtenants, collectively, the “Subtenants”) and PropCo:

 

1.               All furniture, fixtures, goods, inventory, equipment,
furnishings, objects of art, machinery, appliances, appurtenances and signage
(as such terms are defined in the Uniform Commercial Code, as applicable)
together with tools and supplies (including spare parts inventories) related to
the foregoing, now or in the future contained in, used in connection with,
attached to, or otherwise placed on any part of, the Subleased Property.  This
shall include, without limitation: beds, bureaus, chiffonniers, chests, chairs,
desks, lamps, mirrors, bookcases, tables, rugs, carpeting, drapes, draperies,
curtains, shades, blinds, screens, paintings, hangings, pictures, divans,
couches, luggage carts, luggage racks, stools, sofas, chinaware, linens,
pillows, blankets, glassware, silverware, food carts, cookware, dry cleaning
facilities, dining room wagons, keys or other entry systems, bars, bar fixtures,
liquor and other drink dispensers, icemakers, radios, television sets, intercom
and paging equipment, electric and electronic equipment, dictating equipment,
private telephone systems, medical equipment, potted plants, fittings, plants,
apparatus, stoves, ranges, refrigerators, laundry machines, machinery,
switchboards, conduits, compressors, vacuum cleaning systems, floor cleaning,
waxing and polishing equipment, call systems, electrical signs, bulbs, bells,
ash and fuel, conveyors, cabinets, lockers, shelving, spotlighting equipment,
dishwashers, garbage disposals, washers and dryers, all gaming and financial
equipment, computer equipment, calculators, adding machines, gaming tables,
video game and slot machines, any other electronic equipment of every nature,
and other hotel or casino furniture, furnishings and equipment (all of the
foregoing, collectively, the “FF&E”).  Notwithstanding anything to the contrary,
“FF&E” does not include any goods purchased and held for sale or resale and any
paper goods and business supplies;

 

--------------------------------------------------------------------------------

(1)                                  Capitalized terms used but not defined in
this Schedule 1.1(b) shall have the meanings given to such terms, including by
reference, in (a) the Amended and Restated Loan and Security Agreement (the
“Loan Agreement”), dated as of March 19, 2008, among FCP PropCo, LLC (“PropCo”),
German American Capital Corporation (“GAAC”) and JPMorgan Chase Bank, N.A.
(“JPMC”) or (b) Master Lease, dated as of November 7, 2007, between Station
Casinos, Inc. (“OpCo”) and PropCo (the “Master Lease”).

 

--------------------------------------------------------------------------------



 


2.               THE SUBLEASE FF&E RESERVE(2) OF EACH SUBTENANT MAINTAINED UNDER
EACH OF THE SUBLEASES; AND


 


3.               ANY AND ALL PRODUCTS, RENTS, PROCEEDS AND PRODUCTS OF THE
FOREGOING.


 


ASSETS AND PROPERTIES PLEDGED TO PROPCO UNDER MASTER LEASE


 


THE FOLLOWING ASSETS AND PROPERTIES ARE SUBJECT TO A LIEN AND SECURITY INTEREST
IN FAVOR OF PROPCO GRANTED BY OPCO UNDER THE MASTER LEASE:


 


(A)                                  ALL FF&E (AS DEFINED ABOVE); AND


 


(B)                                 THE FF&E RESERVE COLLATERAL.


 


“FF&E RESERVE COLLATERAL” IS DEFINED AS THE FF&E RESERVES (SAME AS THE FF&E
RESERVES NOTED ABOVE) AND (I) ALL CASH, CHECKS, FUNDS, DRAFTS, CERTIFICATES,
INSTRUMENTS AND OTHER PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL DEPOSITS
AND/OR WIRE TRANSFERS FROM TIME TO TIME DEPOSITED OR HELD IN, CREDITED TO OR
MADE TO AN FF&E RESERVE, (II) ALL INTEREST, DIVIDENDS, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE PAYABLE IN
RESPECT OF, OR IN EXCHANGE FOR, ANY OR ALL OF THE FOREGOING; (III) ANY
REPLACEMENT DEPOSIT ACCOUNT DESIGNATED BY GAAC, AND (IV) TO THE EXTENT NOT
COVERED BY CLAUSES (I), (II), OR (III) ABOVE, ALL PROCEEDS (AS DEFINED UNDER THE
UNIFORM COMMERCIAL CODE) OF ANY OR ALL OF THE FOREGOING AND THE FUNDS DEPOSITED
THEREIN AND ANY SECURITIES AND OTHER ASSETS CREDITED THERETO.

 

--------------------------------------------------------------------------------

(2)                                  Specified reserves for capital and FF&E
expenditures in the amount of 2.5% of gross revenues derived from the operations
(hotel and casino components) of each Subleased Property.

 

--------------------------------------------------------------------------------


 

Schedule 2.4

 

Excluded Assets

 


EXCLUDED ASSETS INCLUDE ALL ASSETS AND PROPERTIES SET FORTH ON THIS SCHEDULE 2.4
AS OF THE CLOSING DATE:


 


1.               ALL PROPCO ASSETS.


 


2.               ALL EQUITY OR OTHER OWNERSHIP INTEREST IN ANY PERSON WHICH
EQUITY IS OWNED BY ANY SELLER, OTHER THAN THE TRANSFERRED EQUITY INTERESTS SET
FORTH ON EXHIBIT A-1 AND THE EQUITY INTERESTS IN CV PROPCO, LLC.


 


3.               ALL ASSETS AND PROPERTIES IDENTIFIED BY PURCHASER AS EXCLUDED
ASSETS PURSUANT TO SECTION 2.6 OF THE AGREEMENT, INCLUDING (I) ANY ACCOUNTS
RECEIVABLE PRIMARILY ARISING OUT OF OR IN CONNECTION WITH ANY SUCH ASSETS OR
PROPERTIES AND (II) ANY SELLERS’ DEPOSITS OR PREPAID CHARGES AND EXPENSES PAID
PRIMARILY IN CONNECTION WITH AND RELATING TO SUCH ASSETS AND PROPERTIES.


 


4.               CASH OF SELLERS IN AN AMOUNT EQUAL TO THE ACCRUED AND UNPAID
ADMINISTRATIVE EXPENSES OF DEBTORS ACCRUED THROUGH CLOSING.


 


5.               ALL EMPLOYMENT AGREEMENTS BETWEEN ANY SELLER AND ANY PERSON


 


6.               ALL INCENTIVE COMPENSATION ARRANGEMENTS BETWEEN ANY SELLER AND
ANY PERSON (INCLUDING ALL LONG-TERM STAY-ON PERFORMANCE INCENTIVE PAYMENT
AGREEMENTS) AND ALL CONFIDENTIALITY AND NON-COMPETE AGREEMENTS BETWEEN ANY
SELLER AND ANY PERSON.


 


7.               ALL EMPLOYEE BENEFIT PLANS OF SELLERS.


 


8.               CASH AND CASH EQUIVALENTS, OTHER THAN RESTRICTED CASH, OF VISTA
HOLDINGS, LLC SUFFICIENT TO PAY (I) THE SUCCESS FEE, AND (II) THE SUPPLEMENTAL
FEE, IF ANY, NOT IN EXCESS OF $2,000,000 IN THE AGGREGATE, PURSUANT TO THAT
CERTAIN CONSULTING AGREEMENT, DATED AS OF JULY 15, 2009, BETWEEN WARNER GAMING
LLC AND VISTA HOLDINGS LLC.

 

--------------------------------------------------------------------------------


 

Schedule 2.5

 

Excluded Liabilities

 


EXCLUDED LIABILITIES INCLUDE ALL LIABILITIES SET FORTH ON THIS SCHEDULE 2.5 AS
OF THE CLOSING DATE:


 

1.               All Liabilities arising out of Excluded Assets.

 

2.               Any Liabilities associated with any and all Indebtedness of any
Seller except to the extent that such Liabilities represent purchase money
indebtedness incurred to acquire any Exhibit A Purchased Asset described in
items 4 of Exhibit A-1.

 


3.               ANY COSTS AND EXPENSES INCURRED BY SELLERS INCIDENT TO THEIR
NEGOTIATION AND PREPARATION OF THE AGREEMENT AND ITS PERFORMANCE AND COMPLIANCE
WITH THE AGREEMENTS AND CONDITIONS CONTAINED HEREIN.


 


4.               ANY LIABILITIES IN RESPECT OF THE LAWSUITS, CLAIMS, SUITS,
PROCEEDINGS OR INVESTIGATIONS FOR ACTS OR OMISSIONS THAT OCCURRED, OR ARISE FROM
EVENTS THAT OCCURRED, PRIOR TO THE CLOSING.


 


5.               ANY LIABILITIES ARISING OUT OF OR INCURRED AS A RESULT OF ANY
ACTUAL OR ALLEGED VIOLATION OF LAW BY ANY SELLER PRIOR TO THE CLOSING.


 


6.               LIABILITIES ARISING OUT OF OR RESULTING FROM LAYOFFS OR
TERMINATION OF EMPLOYEES BY ANY SELLER PRIOR TO CLOSING AND/OR CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY SUFFICIENT IN THE AGGREGATE TO REQUIRE
NOTICE UNDER WARN.


 


7.               ANY LIABILITIES RELATED TO, OR ARISING FROM (I) THE OCCUPANCY,
OPERATION, USE OR CONTROL OF ANY OF THE SELLER PROPERTY OR PROPCO PROPERTY PRIOR
TO THE CLOSING DATE OR (II) THE OPERATION OF THE BUSINESS OR THE PROPCO
PROPERTIES PRIOR TO THE CLOSING DATE, IN EACH CASE INCURRED OR IMPOSED BY ANY
ENVIRONMENTAL LAW, INCLUDING LIABILITIES AND OBLIGATIONS RELATED TO, OR ARISING
FROM, ANY RELEASE OF ANY CONTAMINANT ON, AT OR FROM (A) THE SELLER PROPERTY OR
PROPCO PROPERTY, INCLUDING ALL FACILITIES, IMPROVEMENTS, STRUCTURES AND
EQUIPMENT THEREON, SURFACE WATER THEREON OR ADJACENT THERETO AND SOIL OR
GROUNDWATER THEREUNDER, OR ANY CONDITIONS WHATSOEVER ON, UNDER OR IN THE
VICINITY OF SUCH REAL PROPERTY OR (B) ANY REAL PROPERTY OR FACILITY OWNED BY A
THIRD PERSON TO WHICH CONTAMINANTS GENERATED BY THE BUSINESS OR THE BUSINESS OF
THE EXCLUDED OPCO ENTITIES WERE SENT PRIOR TO THE CLOSING DATE;


 


8.               ANY PRODUCT LIABILITY OR CLAIMS FOR INJURY TO PERSON OR
PROPERTY, REGARDLESS OF WHEN MADE OR ASSERTED, RELATING TO ANY PRODUCTS.


 


9.               ALL LIABILITIES THAT ARE NOT ASSUMED LIABILITIES.


 


10.         EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ITEM 2 OF EXHIBIT A-2,
ITEMS 2 AND 5 OF EXHIBIT B-2 AND ITEM 2 OF EXHIBIT C-2 AND SECTIONS 13.1 AND
13.2 OF THE AGREEMENT, ALL LIABILITIES FOR TAXES OF SELLERS;


 


11.         ALL LIABILITIES IDENTIFIED BY PURCHASERS AS EXCLUDED LIABILITIES
PURSUANT TO SECTION 2.6 OF THE AGREEMENT.


 


12.         ALL LIABILITIES RELATING TO (A) EMPLOYEE BENEFITS OR EMPLOYEE
BENEFIT OR COMPENSATION PLANS, PROGRAMS, AGREEMENTS OR ARRANGEMENTS OF ANY
SELLER, OR (B) ANY CURRENT OR

 

--------------------------------------------------------------------------------



 


FORMER EMPLOYEE, DIRECTOR OR OTHER SERVICE PROVIDER OF ANY SELLER, INCLUDING
(I) ALL LIABILITIES ARISING OUT OF OR RELATING TO THE FAILURE OF ANY SELLER TO
FILE TIMELY ANY REQUIRED NOTICE UNDER WARN WITH RESPECT TO EMPLOYEE TERMINATIONS
EFFECTED BY SUCH SELLER, (II) ALL LIABILITIES ARISING OUT OF OR RELATING TO ANY
PENSION, PROFIT SHARING, SAVINGS OR SIMILAR BENEFIT PLAN, INCLUDING ANY
LIABILITY ARISING UNDER TITLE IV OF ERISA OR RELATED TO ANY MULTIEMPLOYER PLAN
(WITHIN THE MEANING OF SECTION 3(37) OF ERISA), (III) ALL LIABILITIES ARISING
OUT OF OR RELATING TO ANY MEDICAL, WELFARE, RETIREE, LIFE, ACCIDENT OR
DISABILITY PROGRAM OR PLAN, (IV) ALL LIABILITIES ARISING OUT OF OR RELATING TO
WORKERS’ COMPENSATION, UNEMPLOYMENT BENEFITS, EMPLOYEE STOCK OPTION, EQUITY
COMPENSATION, BONUS OR PROFIT-SHARING PLANS OR BENEFITS OR ANY OTHER EMPLOYEE
PLANS OR BENEFITS OF ANY KIND, (V) ALL LIABILITIES ARISING OUT OF OR RELATING TO
ANY EMPLOYMENT, SEVERANCE, RETENTION OR TERMINATION CONTRACT WITH ANY CURRENT OR
FORMER EMPLOYEES, DIRECTORS OR OTHER SERVICE PROVIDERS OF ANY SELLER, (VI) ALL
LIABILITIES ARISING OUT OF OR RELATING TO THE EMPLOYMENT CLASSIFICATION
PRACTICES AND POLICIES OF ANY SELLER, (VIII) ALL LIABILITIES ASSOCIATED WITH ANY
RIGHTS, INTERESTS OR CLAIMS FOR SEVERANCE BENEFITS (INCLUDING ANY SUCH RIGHT,
INTEREST OR CLAIM OF ANY TRANSFERRED EMPLOYEE), AND (IX) ALL LIABILITIES WITH
RESPECT TO COMPENSATION AND COMMISSIONS OWED TO ANY CURRENT OR FORMER OFFICERS,
DIRECTORS, EMPLOYEES OR CONSULTANTS OF ANY SELLER; AND


 


13.         ALL UNPAID ADMINISTRATIVE EXPENSES OF THE DEBTORS.


 


14.         ALL EMPLOYMENT AGREEMENTS BETWEEN ANY SELLER AND ANY PERSON


 


15.         ALL INCENTIVE COMPENSATION ARRANGEMENTS BETWEEN ANY SELLER AND ANY
PERSON (INCLUDING ALL LONG-TERM STAY-ON PERFORMANCE INCENTIVE PAYMENT
AGREEMENTS) AND ALL CONFIDENTIALITY AND NON-COMPETE AGREEMENTS BETWEEN ANY
SELLER AND ANY PERSON.


 


16.         ALL EMPLOYEE BENEFIT PLANS OF SELLERS.


 


17.         ANY LIABILITIES ARISING OUT OF THAT CERTAIN CONSULTING AGREEMENT,
DATED AS OF JULY 15, 2009, BETWEEN WARNER GAMING LLC AND VISTA HOLDINGS LLC.

 

--------------------------------------------------------------------------------


 

Schedule 5.3(a)

No Conflicts

 

Amended and Restated Limited Liability Company Agreement of Rancho Road LLC
dated December 19, 2006 between FBLV Holding Company LLC and SC Rancho
Development, LLC

 

Limited Liability Company Agreement of Richfield Homes LLC dated February 8,
2010 between FBLV Holding Company LLC and SC Rancho Development, LLC

 

Operating Agreement of Sunset GV, LLC dated June 6, 2006 between Green Valley
Station, Inc. and G.C. Gaming, LLC

 

Operating Agreement of Greens Café, LLC dated June 20, 2005 between Green Valley
Station, Inc. and G.C. Gaming, LLC

 

First Amended and Restated Operating Agreement of Town Center Amusements, Inc. A
Limited Liability Company dated June 6, 1995 between Green Valley Station, Inc.
and G.C. Gaming, LLC (successor-in-interest to Green Valley Ventures, Inc.) (as
amended by that certain First Amendment to First Amended and Restated Operating
Agreement dated April 2, 1996, and as further amended by that certain Second
Amendment to First Amended and Restated Operating Agreement dated November 21,
1996)

 

Ground Lease and Option Agreement dated September 15, 2004 between Cohen 2006
Trust (successor-in-interest to The Robert Cohen Foundation) and Vista Holdings,
LLC

 

Option to Acquire Property and Escrow Instructions December 30, 2008 among
Station Casinos, Inc., The Tiberti Company and Chicago Title Agency of
Nevada, Inc.

 

Texas Ground Lease dated as of June 1, 1995, between Texas Gambling Hall &
Hotel, Inc., as lessor, and Station Casinos, Inc., as lessee, as amended by the
First Amendment to the Texas Ground Lease dated as of June 30, 1995 between
Station Casinos, Inc. and Texas Gambling Hall & Hotel, Inc., as assigned to
Texas Station, Inc. pursuant to that certain Assignment, Assumption & Consent
Agreement (Texas Ground Lease), dated as of July 6, 1995, between Station
Casinos, Inc. and Texas Station, Inc.,  as amended by the Lease Amendment No. 1
dated as of December 23, 1996 between Texas Station, Inc. and Texas Gambling
Hall & Hotel, Inc. and as amended by the Second Amendment to the Texas Ground
Lease dated as of January 7, 1997 between Texas Station, Inc. and Texas Gambling
Hall & Hotel.

 

Ground Sublease dated March 20, 2006 between Paradise Aviation Owners’
Association and Station Casinos, Inc.

 

Master Lease Agreement dated as of November 7, 2007, between FCP PropCo, LLC, as
landlord, and Station Casinos, Inc. as tenant.

 

--------------------------------------------------------------------------------


 

Office Lease dated as of November 1, 2007, by and between Cole SO Las Vegas NV,
LLC, as landlord, and Station Casinos, Inc., as tenant.

 

--------------------------------------------------------------------------------


 

Schedule 5.3(b)

Consents

 

All agreements set forth on Schedule 5.3(a).

 

--------------------------------------------------------------------------------


 

Schedule 5.4(a)

Financial Statements

(see attached)

 

--------------------------------------------------------------------------------


 

Balance Sheet

 

 

 

March 31, 2010

 

December 31, 2009

 

 

 

 

 

 

 

ASSETS

 

 

 

 

 

Current assets:

 

 

 

 

 

Cash and cash equivalents

 

$

167,017,813

 

$

127,093,637

 

Restricted cash

 

32,042,361

 

67,517,203

 

Receivables, net

 

7,562,229

 

7,843,815

 

Intercompany notes

 

13,575,207

 

13,575,207

 

Intercompany interest receivable

 

590,061

 

422,695

 

Intercompany, net

 

(286,007,738

)

(219,064,027

)

DIP Financing, includes interest

 

272,786,387

 

194,371,714

 

Prepaid gaming taxes

 

5,777,538

 

6,190,873

 

Prepaid expenses

 

5,315,643

 

3,878,385

 

Inventory

 

1,612,279

 

1,805,735

 

Total current assets

 

220,271,780

 

203,635,237

 

 

 

 

 

 

 

Property and equipment, net

 

671,544,172

 

676,909,877

 

Investment in JV’s

 

6,111,335

 

6,179,498

 

Land held for development

 

172,300,645

 

172,405,131

 

Goodwill

 

46,286,000

 

46,286,000

 

Intangibles assets, net

 

206,551,337

 

215,391,207

 

Investment in subs

 

102,453,000

 

102,453,000

 

Other assets

 

228,737,482

 

221,863,491

 

Total assets

 

$

1,654,255,751

 

$

1,645,123,441

 

 

 

 

 

 

 

LIABILITIES AND STOCKHOLDERS’ EQUITY

 

 

 

 

 

Current liabilties:

 

 

 

 

 

Liabilities subject to compromise

 

$

—

 

$

—

 

Current portion long-term debt

 

100,839

 

106,681

 

Accounts Payable

 

2,633,449

 

4,321,050

 

Construction payable

 

1,405,966

 

741,105

 

Accrued liabilities

 

5,109,083

 

7,783,433

 

Progressive accruals

 

1,775,503

 

1,456,260

 

Gaming related accruals

 

8,309,380

 

7,566,662

 

Intercompany interest payable

 

540,591

 

262,480

 

Payroll & related accruals

 

7,507,360

 

6,138,887

 

Total current liabilities

 

27,382,171

 

28,376,558

 

Long-term debt, less current

 

6,697,766

 

6,768,263

 

Investment in JV-Deficit

 

104,432,486.00

 

104,722,776.00

 

Total liabilities

 

138,512,423

 

139,867,597

 

 

 

 

 

 

 

Commitments and contingencies

 

 

 

 

 

 

 

 

 

 

 

Stockholders’ equity:

 

 

 

 

 

Common stock

 

1,000

 

1,000

 

Additional paid-in capital

 

2,828,010,116

 

2,828,964,773

 

Beginning retained earnings

 

(1,323,709,921

)

(757,955,069

)

Net income (loss)

 

11,442,133

 

(565,754,860

)

Total stockholders’ equity

 

1,515,743,328

 

1,505,255,844

 

Total Liabilities and stockholders’ equity

 

$

1,654,255,751

 

$

1,645,123,441

 

 

--------------------------------------------------------------------------------


 

Income Statement

 

 

 

Three Months Ended
March 21, 2010

 

Year Ended
December 31, 2009

 

 

 

 

 

 

 

OPERATING REVENUE

 

 

 

 

 

Gaming

 

$

66,740,005

 

$

275,491,842

 

Food and beverage

 

11,386,907

 

54,478,889

 

Rooms

 

2,691,964

 

11,786,717

 

Other

 

5,249,402

 

21,858,069

 

Management fees

 

12,480,992

 

43,901,696

 

GROSS REVENUE

 

98,549,270

 

407,517,213

 

Promo allowance

 

(5,497,401

)

(28,150,413

)

NET REVENUE

 

93,051,869

 

379,366,800

 

 

 

 

 

 

 

OPERATING COSTS AND EXPENSES

 

 

 

 

 

Gaming

 

26,005,551

 

115,779,447

 

Food and beverage

 

7,577,749

 

33,848,760

 

Rooms

 

1,530,187

 

6,618,700

 

Other

 

1,056,784

 

4,376,160

 

DIRECT COSTS & EXPENSES

 

36,170,271

 

160,623,067

 

 

 

 

 

 

 

General & administrative

 

8,967,100

 

35,322,986

 

Corporate expenses

 

422,971

 

796,157

 

Development expenses

 

—

 

4,000,000

 

Advertising, promo & sales

 

1,162,207

 

7,233,119

 

Security & surveillance

 

2,439,183

 

10,150,782

 

Maintenance & public areas

 

7,049,232

 

32,162,442

 

Lease and rental expense

 

1,077,644

 

4,288,300

 

Severance

 

172,210

 

567,123

 

Preopening expenses

 

519,991

 

5,664,355

 

Impairment loss

 

—

 

576,626,154

 

Depreciation and amortization

 

18,350,445

 

96,107,446

 

 

 

 

 

 

 

OTHER COSTS & EXPENSES

 

40,160,983

 

772,918,864

 

 

 

 

 

 

 

EARNINGS FROM JOINT VENTURES

 

483,384

 

(106,624,537

)

 

 

 

 

 

 

Interest - I/C income (expense)

 

1,324,124

 

957,918

 

Interest income (expense)

 

198,060

 

1,573,205

 

Interest income (expense)

 

43,543

 

1,292,901

 

Interest income (expense)-JV

 

(587,757

)

(5,162,896

)

Gain/(loss) on disposal

 

105,505

 

(5,101,719

)

Loss on lease termination

 

—

 

(3,107,551

)

Reorganization Costs

 

(2,600

)

(2,600

)

INCOME BEFORE FEES & INC TAX

 

18,284,874

 

(670,350,410

)

Management fee

 

(2,280,877

)

(9,819,210

)

Federal tax expense

 

(4,561,864

)

114,414,760

 

 

 

 

 

—

 

NET INCOME (LOSS)

 

$

11,442,133

 

$

(565,754,860

)

 

--------------------------------------------------------------------------------


 

Schedule 5.4(b)

Selected Line Items

 

 

 

March 31, 2010

 

Cash and cash equivalents

 

$

693,605

 

Restricted cash

 

$

10,336,451

 

Receivables, net

 

$

22,632,674

 

Prepaid expenses

 

$

4,196,114

 

Property and equipment, net

 

$

93,295,957

 

Other assets, net

 

$

71,212,898

 

Accounts payable

 

$

555,801

 

Accrued expenses and other current liabilities

 

$

18,512,587

 

Other long-term liabilities, net

 

$

6,665,127

 

 

--------------------------------------------------------------------------------


 

Schedule 5.5

Operations Since Balance Sheet Date (Material Adverse Effect)

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.6

Liabilities

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.7

Title to Purchased Assets

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.8(a)

Taxes

 

California Forms 568, Limited Liability Company Return of Income - for the year
ended December 31, 2009 with respect to the entities set forth below were filed
on April 16, 2010.  These forms were due on April 15, 2010 and were delinquent. 
All taxes were paid during the tax year and no taxes were payable with the
filing of these returns. The Company anticipates no penalties or interest will
be assessed for late filing of these returns.

 

Auburn Development, LLC

 

Chico Land Acquisitions, LLC

Fresno Land Acquisitions, LLC

 

Madera Property Management, LLC

SC Butte Development, LLC

 

SC Butte Management, LLC

SC Madera Development, LLC

 

Sonoma Land Acquisition Company, LLC

SC Madera Management, LLC

 

SC Sonoma Development, LLC

SC Sonoma Management, LLC

 

Sonoma Land Holdings, LLC

Station California, LLC

 

Station Development, LLC

 

California Forms 3522, LLC Tax Voucher — for the 2010 taxable year with respect
to the entities set forth below were filed on April 16, 2010.  These forms were
due on April 15, 2010 and were delinquent.  All taxes were paid with these
returns, however there will be penalties for late filing which are estimated to
less than $1,000.

 

Auburn Development, LLC

 

Fresno Land Acquisitions, LLC

SC Butte Development, LLC

 

SC Butte Management, LLC

SC Madera Development, LLC

 

Sonoma Land Acquisition Company, LLC

SC Madera Management, LLC

 

SC Sonoma Development, LLC

SC Sonoma Management, LLC

 

Sonoma Land Holdings, LLC

Station California, LLC

 

Station Development, LLC

 

--------------------------------------------------------------------------------


 

Schedule 5.8(c)

Taxable as a Corporation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.9

Real Property

 

Unless otherwise indicated, all real property is owned in fee.

 

Property Name

 

Legal Name

 

Location and Acreage/Size

 

Assessors Parcel Numbers

 

 

 

 

 

 

 

Fiesta Henderson Casino Hotel

 

Lake Mead Station, Inc.

 

777 West Lake Mead Parkway, Henderson, Nevada
(35.3 acres)

 

178-13-301-017

 

 

 

 

 

 

 

Fiesta Rancho Casino Hotel

 

Fiesta Station, Inc.

 

2400 North Rancho Drive, North Las Vegas, Nevada
(25.46 acres)

 

139-19-501-009

 

 

 

 

 

 

 

Gold Rush Casino

 

Gold Rush Station, LLC

 

1195 West Sunset Road, Henderson, Nevada
(1.26 acres)

 

178-03-701-002

 

 

 

 

 

 

 

Lake Mead Casino

 

LML Station, LLC

 

846 East Lake Mead Parkway, Henderson, Nevada
(3.32 acres)

 

179-08-102-003

 

 

 

 

 

 

 

Wildfire Casino — Boulder Highway

 

Magic Star Station, LLC

 

2000 South Boulder Highway, Henderson, Nevada
(1.9 acres)

 

179-28-703-001

 

 

 

 

 

 

 

Santa Fe Station Hotel & Casino

 

Santa Fe Station, Inc.

 

4949 North Rancho Drive, Las Vegas, Nevada
(38.57 acres)

 

125-34-801-003

 

 

 

 

 

 

 

Texas Station Gambling Hall & Hotel

 

Texas Station, LLC.

 

2101 Texas Star Lane, North Las Vegas, Nevada(3)
(47.57 acres)

 

139-19-502-001 (Lease)
139-19-602-001 (Lease)

 

 

 

 

 

 

 

Wildfire Casino

 

Rancho Station, LLC

 

1901 North Rancho Drive, Las Vegas, Nevada
(5.14 acres)

 

139-19-703-005
139-19-703-008
139-19-703-011
139-19-703-034

 

--------------------------------------------------------------------------------

(3)    The Texas Station Gambling Hall & Hotel property is leased pursuant to
that certain Ground Lease between Texas Station, LLC and Texas Gambling Hall &
Hotel, Inc. dated June 1, 1995, which has a maximum term of 65 years, ending in
June 2060.

 

--------------------------------------------------------------------------------


 

Property Name

 

Legal Name

 

Location and Acreage/Size

 

Assessors Parcel Numbers

 

 

 

 

 

 

 

Fiesta Henderson — Excess Land

 

Lake Mead Station, Inc.

 

No address assigned — located adjacent to Fiesta Henderson Casino Hotel located
at 777 West Lake Mead Parkway, Henderson, Nevada
(10.54 acres)

 

178-13-401-015

 

 

 

 

 

 

 

Fiesta Henderson — NDOT

 

Lake Mead Station, Inc.

 

No address assigned — located adjacent to Fiesta Henderson Casino Hotel located
at 777 West Lake Mead Parkway, Henderson, Nevada
(0.68 acres)

 

178-13-399-009 (Lease)

 

 

 

 

 

 

 

Las Vegas — Castaways Site

 

Centerline Holdings, LLC

 

2800 Freemont Street, Las Vegas, Nevada
No address assigned

 

162-01-201-001
162-01-201-002

 

 

 

 

2960 Fremont Street, Las Vegas, Nevada

 

162-01-201-003

 

 

 

 

2960 Fremont Street, Las Vegas, Nevada

 

162-01-201-004

 

 

 

 

(30.3 acres)

 

 

 

 

 

 

 

 

 

Las Vegas — Durango Site

 

Durango Station, Inc.

 

70.98 acres located at the southwest corner of the intersection of Clark County
Road 215 and Durango Drive in Clark County, Nevada

 

176-05-601-028

 

 

 

 

 

 

 

Las Vegas — Flamingo/Town Center Site

 

Town Center Station, LLC

 

58.27 acres located at the southwest corner of the intersection of Clark County
Road 215 and Town Center Drive in Clark County, Nevada

 

164-13-301-002

 

 

 

 

 

 

 

Las Vegas — Horizon Trailer Park Site

 

Boulder Station, Inc.

 

7.96 acres located at 2950 South Sandhill Road, Las Vegas, Nevada

 

161-07-702-001

 

 

 

 

 

 

 

Las Vegas — Inspirada Site

 

Inspirada Station, LLC

 

45.74 acres located in the Inspirada master-planned community in Henderson,
Nevada

 

191-15-811-006
191-14-411-004

 

--------------------------------------------------------------------------------


 

Property Name

 

Legal Name

 

Location and Acreage/Size

 

Assessors Parcel Numbers

 

 

 

 

 

 

 

Las Vegas - Sunset/Lindell Property

 

Vista Holdings, LLC

 

10.26 acres located southeast of the intersection of Sunset Road and Lindell
Road in Clark County, Nevada

 

176-01-501-002
176-01-501-005

 

 

 

 

 

 

 

Las Vegas — Mail Center

 

Station Casinos, Inc.

 

10,500 rentable square feet of office and warehouse space in the building
located at 3236 Meade Avenue, Las Vegas (Clark County), Nevada.  The property is
used as a centralized mail center for Station Casinos, Inc.

 

N/A (Lease)(4)

 

 

 

 

 

 

 

Las Vegas — Hangar

 

Station Casinos, Inc.

 

Approximately 25,958 square feet airplane hanger located at 5220 Haven Street,
Las Vegas (Clark County), Nevada   — Hangar #3

 

N/A (Sublease)(5)

 

 

 

 

 

 

 

Las Vegas - Corporate Office Building

 

Station Casinos, Inc.

 

1505 South Pavilion Center Drive, Las Vegas, Nevada

 

164-01-210-004 (Lease)(6)

 

 

 

 

 

 

 

Reno Shopping Center Site

 

Northern NV Acquisitions, LLC

 

180 West Peckham Lane., Reno, Nevada

4101 South Virginia Street, Reno, Nevada

 

024-140-14

024-150-03

 

--------------------------------------------------------------------------------

(4)  The Mail Center is leased pursuant to that certain Office/Warehouse Lease
Agreement dated June 6, 2000 between JHS, LLC (successor-in-interest to The Gill
Family Trust, dated February 28, 1989, as amended), and Station Casinos, Inc.,
which terminates on February 28, 2013.

 

(5)  The Hangar is subleased leased pursuant to that certain Ground Sublease
dated March 20, 2006 between Paradise Aviation Owners’ Association, LLC
(“Sublessor”) and Station Casinos, Inc., which terminates upon the expiration or
sooner termination of that certain Lease Agreement dated November 19, 2002
between Jet Hangars, LLC (predecessor-in-interest to Sublessor) and the County
of Clark (as amended by that certain First Amendment to Lease Agreement dated
July 20, 2004, and as further amended by that certain Second Amendment to Lease
Agreement dated January 2, 2007, the “Hangar Master Lease Agreement”).  The term
of the Hangar Master Lease Agreement expires on November 19, 2042.  Sublessor
has the option to extend the term of the Hangar Master Lease Agreement for two
(2) five-year periods.

 

(6) Station Casinos, Inc. leases the Station Casinos Corporate Office Building
pursuant to that certain Office Lease between Cole SO Las Vegas NV, LLC and
Station Casinos, Inc. dated October 31, 2007, which has a maximum term of 40
years, ending October 2047.

 

--------------------------------------------------------------------------------


 

Property Name

 

Legal Name

 

Location and Acreage/Size

 

Assessors Parcel Numbers

 

 

 

 

 

 

 

 

 

 

 

4455 South Virginia Street, Reno, Nevada

4555 South Virginia Street, Reno, Nevada

4135 South Virginia Street, Reno, Nevada

4145 South Virginia Street, Reno, Nevada

(3.37 acres)

 

024-150-13

024-150-17

024-150-19

024-150-22

 

 

 

 

 

 

 

Reno Convention Center

 

Reno Land Holdings, LLC

 

4809 Kietzke Lane, Reno, Nevada

(7.76 acres)

 

024-055-12

 

 

 

 

 

 

 

Reno — Bayer Site

 

Reno Land Holdings, LLC

 

88.66 acres located on the southwest corner of Mount Rose Highway and South
Virginia Street in Reno, Nevada

 

 

 

 

 

 

 

 

 

 

 

 

 

No address assigned

No address assigned

14575 US 395 Highway, Reno, Nevada

No address assigned

 

049-385-03

049-392-11

049-392-12

049-392-13

 

 

 

 

 

 

 

Reno — Steamboat Site

 

Tropicana Station, LLC

 

100.16 acres located on the southeast corner of Geiger Grade Road and South
Virginia Street in Reno, Nevada

 

 

 

 

 

 

 

 

 

 

 

 

 

14800 South Virginia Street, Reno, Nevada

No address assigned

14530 South Virginia Street, Reno, Nevada

No address assigned

600 Geiger Grade Road, Reno, Nevada

14600 South Virginia Street, Reno, Nevada

 

017-011-02

017-011-03

017-011-05

017-011-20

017-011-21

017-011-23

 

--------------------------------------------------------------------------------


 

Property Name

 

Legal Name

 

Location and Acreage/Size

 

Assessors Parcel Numbers

 

 

 

 

 

 

 

Thunder Valley — Development Site

 

Auburn Development, LLC

 

Approximately 132 acres located near the southwest corner of Athens Avenue and
Industrial Avenue in Placer County, California

 

017-061-038

017-061-072

 

 

 

 

 

 

 

Thunder Valley — Parcel B

 

Station Casinos, Inc.

 

Approximately 50 acres located near the southwest corner of Athens Avenue and
Industrial Avenue in Placer County, California

 

017-061-084 (Option)(7)

017-061-085 (Option)

017-061-086 (Option)

017-061-087 (Option)

017-061-088 (Option)

017-061-089 (Option)

 

 

 

 

 

 

 

Graton Site (and Graton-related acquisitions)

 

SC Sonoma Development , LLC

 

 

87.61 acres bound by Wilfred Avenue on the north, Dowdell Avenue on the east,
Business Park Drive on the south., and Langner Avenue on the west in Rohnert
Park, California

 

 

045-073-001

045-073-002

045-073-003

045-073-004

045-074-007

045-074-014

045-074-016

045-074-009

045-074-010

 

 

 

 

 

 

 

 

 

Sonoma Land Acquisition Company, LLC

 

 

186 Wilfred Lane, Santa Rosa, California

4630 LaBath Avenue, Santa Rosa, California

4646 LaBath Avenue, Santa Rosa, California

170 Wilfred Avenue, Santa Rosa, California

148 Wilfred Avenue, Santa Rosa, California

152 Wilfred Avenue, Santa Rosa, California

150 Wilfred Avenue, Santa Rosa, California

 

045-074-001

045-074-002

045-074-003

045-074-004

045-074-006

045-074-011

045-074-012

 

--------------------------------------------------------------------------------

(7)  Refer to that certain Option Purchase and Sale Agreement and Joint Escrow
Instructions dated June 19, 2007 between Station Casinos, Inc. and the United
Auburn Indian Community.

 

--------------------------------------------------------------------------------


 

Property Name

 

Legal Name

 

Location and Acreage/Size

 

Assessors Parcel Numbers

 

 

 

 

 

 

 

 

 

 

 

No address assigned
(9.63 acres)

 

045-074-015

 

 

 

 

 

 

 

 

 

SC Sonoma Development, LLC

 

 

181.71 acres located on northeast corner of Stony Point Rd. and Rohnert Park
Expressway in Rohnert Park, California

 

046-021-020

046-021-021

046-021-039

046-021-040

 

 

 

 

 

 

 

 

 

Sonoma Land Holdings, LLC

 

4.71 acres located on Park Court in Rohnert Park, California

 

143-040-068

 

 

 

 

 

 

 

 

 

SC Sonoma Development, LLC

 

321.83 acres located on the corner of Highway 37 and Lakeville Highway in Sonoma
County, California

 

068-150-006

068-150-010

068-150-027

068-150-039

068-150-040

 

 

 

 

 

 

 

Mechoopda Site

 

SC Butte Development, LLC

 

639.14 acres located on the northeast corner of Highway 99 and Highway 149 in
Butte County, California

 

041-190-045

041-190-048

 

 

 

 

 

 

 

North Fork Site

 

Fresno Land Acquisitions, LLC

 

305.49 acres bound by Avenue 18 on the north, Golden State Highway on the east,
Avenue 17 on the south and Road 23 on the west in Madera, California

 

033-030-010

033-030-011

033-030-012

033-030-013

033-030-014

033-030-015

033-030-017

 

 

 

 

 

 

 

Warehouse storage at Viva Assemblage(8)

 

Station Casinos, Inc.

 

3345 w. Tompkins Ave., Las Vegas, Nevada

3265 w. Tompkins Ave., Las Vegas, Nevada

3325 w. Tompkins Ave., Las Vegas, Nevada

3285 w. Tompkins Ave., Las Vegas, Nevada

 

N/A

 

--------------------------------------------------------------------------------

(8) Station Casinos, Inc. has a verbal arrangement with CV PropCo, LLC to store
items at these locations.

 

--------------------------------------------------------------------------------


 

Property Name

 

Legal Name

 

Location and Acreage/Size

 

Assessors Parcel Numbers

 

 

 

 

 

 

 

 

 

 

 

3217 w. Tompkins Ave., Las Vegas, Nevada

3151 w. Tompkins Ave., Las Vegas, Nevada

3155/59 w. Tompkins Ave., Las Vegas, Nevada

3055 w. Tompkins Ave., Las Vegas, Nevada

3355 Palms Center, Las Vegas, Nevada

3265 Palms Center, Las Vegas, Nevada

3245 Palms Center, Las Vegas, Nevada

3225 Palms Center, Las Vegas, Nevada

3185 Palms Center, Las Vegas, Nevada

4630 Polaris, Las Vegas, Nevada

4625 S. Polaris, Suites 101, 102, Las Vegas Nevada

3550 w. Tompkins Ave., Las Vegas Nevada

4630 Procyon, Las Vegas, Nevada

3565 Harmon, Suites A, F, Las Vegas, Nevada

4645 S. Procyon, Suites C-E, Las Vegas, Nevada

4665 S. Procyon, Suites H, J-L, N-O, Las Vegas, Nevada

4640 S. Valley View, Suites F-H, Las Vegas, Nevada

4620 S. Valley View, Suites A-E, Las Vegas, Nevada

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5.10

Tangible Personal Property

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.11(a)(1)

Sellers’ Intellectual Property

 

I.                                         PATENTS

 

A.                                    U.S. Patents

 

Title

 

Registration
No.

 

Issued

 

Inventor(s)

 

Claimant

Multi-Property Player Tracking System

 

6302793

 

10/16/2001

 

Frank Fertitta, III
Blake Sartini
Marshall Andrew
Thomas Westdorp

 

Station Casinos, Inc

Player Tracking System for Gaming Tables

 

6672589

 

01/06/2004

 

Michael L. Lemke
Ray Frankulin

 

Station Casinos, Inc

Player Tracking System for Gaming Tables

 

7018291

 

03/28/2006

 

Michael L. Lemke
Ray Frankulin

 

Station Casinos, Inc.

Paging System and Location Verification for Remote Access to Wagering Systems

 

7690995

 

04/06/2010

 

Ray Frankulin
Stan Jones

 

Station Casinos, Inc.

 

B.                                    U.S. Patent Applications

 

Title

 

Application
No.

 

Filing Date

 

Inventor(s)

 

Claimant

Method and System for Operating a Linked Casino Activity

 

12082879

 

04/15/2008

 

Weldon Russell
Thomas Winward

 

Station Casinos, Inc.

Method and System for Remote Gaming

 

12077440

 

03/18/2008

 

Howard Letovsky
Tony Fontaine

 

Station Casinos, Inc.

Methods and Devices for Operating a Modified Bingo Game

 

11999544

 

12/04/2007

 

Shaun Bailey
Weldon Russell

 

Station Casinos, Inc.

Methods and Devices for Playing a Modified Baccarat Game

 

11820686

 

06/20/2007

 

Patrick Abbott
Kearns Sr.

 

Station Casinos, Inc.

 

C.                                    Foreign Patents

 

None.

 

D.                                    Foreign Patent Applications

 

None.

 

--------------------------------------------------------------------------------


 

II.                                     COPYRIGHTS

 

A.                                    U.S. Copyright Registrations

 

Title

 

Registration No.

 

Registration
Date

 

Author

 

Claimant

Barley’s Casino and Brewing Company, drawing

 

VAU-348-243

 

10/23/1995

 

Station Casinos, Inc.

 

Station Casinos, Inc.

Wildfire (logo and design)

 

VAU-522-784

 

09/04/2001

 

Bauchman Gaming
Ventures, LLC

 

Station Casinos, Inc.

Screen Displays of Station Casinos Sports Connection Website

 

VA 1-660-925

 

11/12/2008

 

Station Casinos, Inc.

 

Station Casinos, Inc.

 

B.                                    U.S. Copyright Applications.

 

None.

 

C.                                    Foreign Copyright Registrations

 

None.

 

D.                                    Foreign Copyright Applications

 

None.

 

III.                               MARKS

 

A.                                    U.S. Trademark Registrations

 

Mark

 

Class(es)

 

Reg. No.

 

Reg. Date

$100,000 BONUS COUNTDOWN COVERALL 5 95 (and design)

 

41

 

3534904

 

11/18/2008

4949

 

43

 

3415393

 

04/22/2008

4949 LOUNGE (and design)

 

43

 

3496902

 

09/02/2008

A3

 

45

 

3333612

 

11/13/2007

THE ACTION BUFFET

 

42

 

1565241

 

11/07/1989

ALWAYS YOUR BEST BET

 

41

 

2927333

 

02/22/2005

BARLEY’S

 

41

 

2253168

 

06/15/1999

BARLEY’S CASINO & BREWING COMPANY (and design)

 

42

 

2145819

 

03/24/1998

BET BETTER

 

41

 

3626342

 

05/26/2009

BET BETTER (and design)

 

41

 

3626438

 

05/26/2009

BIG 3 BINGO

 

41

 

3434449

 

05/27/2008

BOARDING PASS

 

41

 

2083905

 

07/29/1997

BOARDING PASS REWARDS

 

41

 

2617317

 

09/10/2002

BOULDER STATION

 

42

 

1661188

 

10/15/1991

BOULDER STATION

 

41

 

1634453

 

02/05/1991

BOUNCE BACK BONUS!

 

41

 

2746828

 

08/05/2003

CABO

 

41

 

2579020

 

06/11/2002

 

--------------------------------------------------------------------------------


 

Mark

 

Class(es)

 

Reg. No.

 

Reg. Date

CAR A DAY IN MAY GIVEAWAY (and design)

 

41

 

1850941

 

08/23/1994

CAR-A-DAY

 

41

 

2085185

 

08/05/1997

CHINA SPICE

 

43

 

2918552

 

01/18/2005

CHINA SPICE (and design)

 

43

 

3057294

 

02/07/2006

COSTA DEL SOL

 

42

 

2184884

 

08/25/1998

DAILY SUPER SWIPE GIVEAWAY

 

41

 

3736395

 

01/12/2010

DURANGO STATION

 

41

 

2851133

 

06/08/2004

EVERYBODY NEEDS SOME TEXAS!

 

41

 

2046546

 

03/18/1997

FALLS BAR

 

43

 

2915716

 

01/04/2005

FEAST AROUND THE WORLD

 

42

 

2168341

 

06/23/1998

FEAST BUFFET

 

43

 

3555873

 

01/06/2009

FEAST BUFFET (and design)

 

43

 

3555901

 

01/06/2009

FIESTA

 

41

 

2234239

 

03/23/1999

FIESTA

 

41

 

2647760

 

11/12/2002

FIESTA

 

41

 

2661120

 

12/17/2002

FIESTA

 

35

 

2661121

 

12/17/2002

FIESTA (and design)

 

35

 

2647767

 

11/12/2002

FIESTA (and design)

 

41

 

2647768

 

11/12/2002

FIESTA (and design)

 

42

 

2849987

 

06/08/2004

FIESTA (and design)

 

41

 

2825399

 

03/23/2004

FISHERMANS BROILER (and Design)

 

42

 

1484814

 

04/12/1988

FOOTBALL FRENZY

 

41

 

2746368

 

08/05/2003

GAUDI BAR

 

42

 

2207672

 

12/01/1998

GET YOUR GAME ON

 

41

 

3738584

 

01/19/2010

GET YOUR GAME ON

 

43

 

3577568

 

02/17/2009

GRANDE BINGO (stylized)

 

41

 

2769058

 

09/30/2003

GREAT HANDS $10,000 HOLD’EM BONUS CHALLENGE AAAJJ (and design)

 

41

 

3376109

 

01/29/2008

GREEN VALLEY RANCH

 

16

 

3531901

 

11/11/2008

HACHI

 

43

 

3321554

 

10/23/2007

INDIAN SUNSHINE LOGO

 

41

 

1996778

 

08/27/1996

JOKERS GONE WILD

 

41

 

1788564

 

08/17/1993

JUMBO BINGO

 

41

 

2848825

 

06/01/2004

JUMBO BLACKJACK

 

41

 

3382302

 

02/12/2008

JUMBO HOLD`EM POKER PROGRESSIVE

 

41

 

3001950

 

09/27/2005

JUMBO HOLD `EM POKER PROGRESSIVE (and design)

 

41

 

3456662

 

07/01/2008

JUMBO JACKPOT

 

41

 

3618956

 

05/12/2009

JUMBO JACKPOT MY CARD BONUS (and design)

 

41

 

3610004

 

04/21/2009

JUMBO JACKPOT BOARDING PASS BONUS (and design)

 

41

 

3053536

 

01/31/2006

JUMBO KENO

 

41

 

3029709

 

12/13/2005

JUMBO PENNY

 

41

 

2889937

 

09/28/2004

JUMBO RACE JACKPOT

 

41

 

3267998

 

07/24/2007

KENO-TO-GO

 

41

 

3391916

 

03/04/2008

KENOMANIA

 

41

 

1634451

 

02/05/1991

LAST MAN STANDING

 

41

 

3355895

 

12/18/2007

LOCALS FAVORITE

 

41

 

2901067

 

11/09/2004

LUCKY BAR

 

41, 43

 

3204545

 

01/30/2007

LUXE VEGAS

 

41

 

3396567

 

03/11/2008

MARCH IN DRIVE OUT

 

41

 

2433618

 

03/06/2001

MILLION $ BINGO (and design)

 

41

 

3506777

 

09/23/2008

MY CARD

 

41

 

3597437

 

03/31/2009

 

--------------------------------------------------------------------------------


 

Mark

 

Class(es)

 

Reg. No.

 

Reg. Date

MY REWARDS

 

41

 

3597438

 

03/31/2009

MY REWARDS MY WAY

 

41

 

3660807

 

07/28/2009

MY WAY

 

41

 

3654710

 

07/14/2009

OVATION

 

43

 

3425564

 

05/13/2008

PALACE STATION HOTEL-CASINO (and design)

 

41

 

1494589

 

06/28/1988

PALACE STATION HOTEL-CASINO (and design)

 

42

 

1494641

 

06/28/1988

PALACE STATION HOTEL-CASINO (and design)

 

35

 

1494471

 

06/28/1988

PALACE STATION (stylized)

 

35

 

1479936

 

03/08/1988

PALACE STATION (stylized)

 

41

 

1480097

 

03/08/1988

PALACE STATION (stylized)

 

42

 

1491647

 

06/07/1988

PASTA PALACE

 

42

 

1634536

 

02/05/1991

PERSONAL PROGRESSIVE

 

41

 

2948392

 

05/10/2005

PLAY CASH

 

41

 

2901942

 

11/09/2004

PLUNGE

 

35

 

3500799

 

09/16/2008

POINT. CLICK. CHILL...

 

41

 

3582178

 

03/03/2009

POINT. CLICK. CHILL...

 

43

 

3394631

 

03/11/2008

QUINN’S

 

43

 

3374513

 

01/22/2008

RAINING REWARDS

 

41

 

2746827

 

08/05/2003

RED ROCK

 

16

 

3339158

 

11/20/2007

RED ROCK

 

41

 

3424069

 

05/06/2008

RED ROCK

 

43

 

3552181

 

12/23/2008

RED ROCK CASINO RESORT & SPA

 

41

 

3424068

 

05/06/2008

RED ROCK CASINO RESORT SPA

 

43

 

3674651

 

08/25/2009

RED ROCK CASINO RESORT SPA

 

35

 

3757660

 

03/09/2010

RED ROCK CASINO RESORT SPA

 

25

 

3754790

 

03/02/2010

RED ROCK LANES

 

41

 

3447885

 

06/17/2008

RED ROCK SPA

 

44

 

3298840

 

09/25/2007

RED ROCK SPA ESSENTIELS (and design)

 

3

 

3533012

 

11/18/2008

RED ROCK STATION

 

25

 

2931043

 

03/08/2005

RED ROCK STATION

 

35

 

2976428

 

07/26/2005

RED ROCK STATION

 

41

 

2845193

 

05/25/2004

RED ROCK STATION

 

42

 

3076981

 

04/04/2006

REVERSIBLE ROYALS

 

41

 

1634452

 

02/05/1991

ROCKS LOUNGE

 

41

 

3458072

 

07/01/2008

ROCKS LOUNGE (and design)

 

43

 

3467902

 

07/15/2008

ROYAL COURT

 

41

 

1788563

 

08/17/1993

SAND BAR

 

41

 

3563154

 

01/20/2009

SANDBAR RED ROCK RESORT (and design)

 

43

 

3448576

 

06/17/2008

SANTA FE STATION

 

41

 

2592683

 

07/09/2002

SANTA FE STATION

 

42

 

2568347

 

05/07/2002

SOUTH BEACH

 

41

 

2360645

 

06/20/2000

SPORTS CONNECTION

 

41

 

3626090

 

05/26/2009

SPORTS ON THE RUN

 

41

 

2040709

 

02/25/1997

STATION CASINOS SPORTS CONNECTION (and design)

 

41

 

3626343

 

05/26/2009

STATION CASINOS

 

42

 

1863360

 

11/15/1994

STATION CASINOS

 

41

 

1864405

 

11/22/1994

STATION CASINOS

 

25

 

2224338

 

02/16/1999

STATION REWARDS

 

41

 

3029595

 

12/13/2005

SUNSET STATION(9)

 

21

 

2087587

 

08/12/1997

 

--------------------------------------------------------------------------------

(9) Subject to disclosure on Schedule 5.11(b).

 

--------------------------------------------------------------------------------


 

Mark

 

Class(es)

 

Reg. No.

 

Reg. Date

SUNSET STATION(10)

 

25

 

2106796

 

10/21/1997

SUNSET STATION(11)

 

41

 

2793353

 

12/16/2003

SUNSET STATION(12)

 

42

 

2793354

 

12/16/2003

SUSHI + SAKE

 

43

 

3080981

 

04/11/2006

SUSHI + SAKE (and design)

 

43

 

3023414

 

12/06/2005

TERRA ROSA

 

43

 

3149992

 

09/26/2006

TERRA VERDE

 

43

 

3394736

 

03/11/2008

TEXAS STATION

 

41

 

2085735

 

08/05/1997

TEXAS STATION

 

35, 42

 

2129911

 

01/20/1998

TEXAS STATION GAMBLING HALL & HOTEL

 

41

 

2097143

 

09/16/1997

TEXAS STATION GAMBLING HALL & HOTEL

 

42

 

2121064

 

12/16/1997

THE FEAST

 

42

 

1920433

 

09/19/1995

THE FEAST (and design)

 

42

 

1661178

 

10/15/1991

THE GREAT GIVEAWAY

 

41

 

2266731

 

08/03/1999

THE MIDNIGHT FEAST (and design)

 

42

 

1653993

 

08/13/1991

THE OFFICIAL ROYAL FLUSH CAPITAL OF THE WORLD

 

41

 

2421330

 

01/16/2001

THE ROYAL FLUSH CAPITAL OF THE WORLD!

 

41

 

2040710

 

02/25/1997

TIDES

 

43

 

3276785

 

08/07/2007

TRIPLE DOWN

 

41

 

3565316

 

01/20/2009

TRIPLE PAY DEUCES WILD POKER

 

41

 

1788560

 

08/17/1993

TURF GRILL

 

41, 43

 

3290343

 

09/11/2007

VIVA

 

25

 

3735308

 

01/05/2010

VIVA

 

41

 

3342201

 

11/20/2007

VIVA

 

43

 

3628800

 

05/26/2009

VIVA CASINO

 

41

 

3473703

 

07/22/2008

VIVA LAS VEGAS

 

43

 

3705345

 

11/03/2009

WICKED 21

 

41

 

3717829

 

12/01/2009

WILD WILD WEST(13)

 

41

 

2053006

 

04/15/1997

WILD WILD WEST(14)

 

42

 

2053007

 

04/15/1997

WILDFIRE CASINO

 

41

 

3200378

 

01/23/2007

WILDFIRE CASINO (and design)

 

41

 

3034960

 

12/27/2005

WILDFIRE CASINO AND LANES

 

41

 

3532274

 

11/11/2008

WILDFIRE GAMING

 

41

 

3618700

 

05/12/2009

WILDFIRE GAMING

 

4

 

3733250

 

01/05/2010

WILDFIRE GAMING (and design)

 

41

 

3618999

 

05/12/2009

WILDFIRE GAMING (and design)

 

43

 

3730544

 

12/29/2009

WIN WITHOUT WINNING

 

41

 

2827502

 

03/30/2004

XTRA “PLAY CASH”

 

41

 

2660649

 

12/10/2002

YOUR NEIGHBORHOOD JOINT

 

43

 

3555585

 

12/30/2008

YOUR NEIGHBORHOOD JOINT

 

41

 

3532318

 

11/11/2008

 

--------------------------------------------------------------------------------

(10) Subject to disclosure on Schedule 5.11(b).

(11) Subject to disclosure on Schedule 5.11(b).

(12) Subject to disclosure on Schedule 5.11(b).

(13) Subject to disclosure on Schedule 5.11(b).

(14) Subject to disclosure on Schedule 5.11(b).

 

--------------------------------------------------------------------------------


 

B.                                    U.S. Trademark Applications

 

Mark

 

Class(es)

 

Application
No.

 

Filing Date

DETOX/RETOX

 

43

 

77/624,741

 

12/02/2008

DETOX/RETOX

 

41

 

77/624,819

 

12/02/2008

DETOX/RETOX

 

44

 

77/624,749

 

12/02/2008

DURANGO STATION

 

35

 

77/481,768

 

05/22/2008

DURANGO STATION

 

43

 

77/499,076

 

06/13/2008

EARN ‘N PLAY BONUS DAYS

 

41

 

77/860,368

 

10/29/2009

FAMOUS FOR WINNERS

 

41

 

77/905,514

 

01/05/2010

FIESTA (and design)

 

25

 

75/804,186

 

09/16/1999

JUMBO CASH WHEEL

 

41

 

77/919,502

 

01/25/2010

JUMBO POKER

 

41

 

77/170,824

 

05/02/2007

JUMBO REEL

 

41

 

77/767,553

 

06/24/2009

JUMBO REEL CASH BONUS (and design)

 

41

 

77/776,855

 

07/08/2009

JUMBO ROYALS

 

41

 

77/930,909

 

02/08/2010

JUMBO WIN FOR ALL JACKPOT

 

41

 

77/589,913

 

10/09/2008

LIGHTNING FAST CASH

 

41

 

77/919,537

 

01/25/2010

MO’ ROCKKAN

 

25, 43

 

78/594,873

 

03/24/2005

MOUNT ROSE STATION

 

41

 

78/929,792

 

07/14/2006

MOUNT ROSE STATION

 

37

 

78/929,784

 

07/14/2006

MOUNT ROSE STATION

 

25

 

78/929,720

 

07/14/2006

MOUNT ROSE STATION

 

35

 

78/929,739

 

07/14/2006

MOUNT ROSE STATION

 

36

 

78/929,744

 

07/14/2006

MOUNT ROSE STATION

 

43

 

78/929,798

 

07/14/2006

MY PLAY

 

41

 

77/381,463

 

01/26/2008

MY STATION

 

41

 

77/640,989

 

12/29/2008

MY VACATION

 

41

 

77/918,716

 

01/23/2010

MY VACATION

 

43

 

77/918,713

 

01/23/2010

MY VACATION

 

44

 

77/918,718

 

01/23/2010

POINT. CLICK. CONVENE.

 

43

 

77/895,617

 

12/17/2009

POINT. CLICK. CONVENE.

 

45

 

77/895,601

 

12/17/2009

POINT. CLICK. DINE.

 

43

 

77/896,748

 

12/18/2009

POINT. CLICK. DINE.

 

45

 

77/893,834

 

12/15/2009

POINT. CLICK. PAMPER.

 

44

 

77/895,581

 

12/17/2009

POINT. CLICK. PAMPER.

 

45

 

77/895,546

 

12/17/2009

POINT. CLICK. PLAY.

 

45

 

77/893,847

 

12/15/2009

POINT. CLICK. PLAY.

 

41

 

77/893,873

 

12/15/2009

POINT. CLICK. RELAX.

 

44

 

77/893,947

 

12/15/2009

POINT. CLICK. RELAX.

 

45

 

77/893,932

 

12/15/2009

POINT. CLICK. STAY.

 

43

 

77/893,994

 

12/15/2009

POINT. CLICK. STAY.

 

45

 

77/893,985

 

12/15/2009

POINT. CLICK. TASTE.

 

43

 

77/895,656

 

12/17/2009

POINT. CLICK. TASTE.

 

45

 

77/895,640

 

12/17/2009

REVOLVER

 

41

 

77/885,163

 

12/03/2009

REVOLVER

 

43

 

77/885,181

 

12/03/2009

 

--------------------------------------------------------------------------------


 

Mark

 

Class(es)

 

Application
No.

 

Filing Date

REVOLVER SALOON DANCE HALL (and design)

 

41

 

77/895,824

 

12/17/2009

REVOLVER SALOON DANCE HALL (and design)

 

43

 

77/895,799

 

12/17/2009

SOCIAL CLICK

 

45

 

77/893,782

 

12/15/2009

THE RESIDENCES AT RED ROCK (and design)

 

36, 37

 

78/849,420

 

03/29/2006

VIVA

 

36

 

78/640,577

 

05/31/2005

VIVA

 

41

 

78/640,590

 

05/31/2005

VIVA

 

37

 

78/146,812

 

04/02/2007

VIVA

 

35, 36, 37

 

78/616,285

 

04/25/2005

VIVA

 

16

 

77/489,501

 

06/03/2008

VIVA

 

18

 

77/488,988

 

06/02/2008

VIVA

 

21

 

77/488,976

 

06/26/2008

VIVA

 

20

 

77/489,163

 

06/02/2008

VIVA

 

41

 

77/488,992

 

06/02/2008

VIVA

 

38

 

77/488,999

 

06/02/2008

VIVA

 

35

 

77/966,647

 

03/23/2010

VIVA CASINO

 

36

 

78/640,607

 

05/31/2005

VIVA CASINO

 

43

 

78/640,616

 

05/31/2005

VIVA CASINO

 

37

 

77/229,994

 

07/15/2007

VIVA CASINO

 

35

 

77/966,674

 

02/23/2010

VIVA ENTERTAINMENT(15)

 

25

 

77/818,863

 

09/02/2009

VIVA ENTERTAINMENT(16)

 

35

 

77/818,862

 

09/02/2009

VIVA ENTERTAINMENT

 

41

 

77/409,324

 

02/29/2008

VIVA ENTERTAINMENT

 

41

 

77/818,859

 

09/02/2009

VIVA ENTERTAINMENT(17)

 

43

 

77/409,328

 

02/29/2008

VIVA ENTERTAINMENT(18)

 

43

 

77/818,850

 

02/09/2009

VIVA RESORT SPA CASINO

 

25

 

77/725,571

 

04/29/2009

VIVA RESORT SPA CASINO

 

36

 

78/640,627

 

05/31/2005

VIVA RESORT SPA CASINO

 

37

 

77/242,439

 

07/30/2007

VIVA RESORT SPA CASINO

 

41

 

77/910,035

 

01/12/2010

VIVA RESORT SPA CASINO

 

43

 

78/640,638

 

05/31/2005

VIVA RESORT SPA CASINO

 

35

 

77/966,666

 

03/23/2010

WILD CARD(19)

 

41

 

77/598,066

 

10/22/2008

 

C.                                    Foreign Trademark Registrations

 

None.

 

--------------------------------------------------------------------------------

(15) Subject to disclosure on Schedule 5.11(b).

(16) Subject to disclosure on Schedule 5.11(b).

(17) Subject to disclosure on Schedule 5.11(b).

(18) Subject to disclosure on Schedule 5.11(b).

(19) Subject to disclosure on Schedule 5.11(b).

 

--------------------------------------------------------------------------------


 

D.                                    Foreign Trademark Applications

 

None.

 

E.                                      State Trademark Registrations

 

Mark

 

State

 

Reg. No.

 

Reg. Date

$1.6 MILLION WINFALL OF CASH

 

NV

 

E0649812009-3

 

12/11/2009

$100,000 BINGO COUNTDOWN COVERALL (and design)

 

NV

 

SM00360895

 

12/07/2004

$100,000 BINGO COUNTDOWN COVERALL (and design)

 

NV

 

SM00360896

 

12/07/2004

$100,000 BINGO COUNTDOWN COVERALL & DESIGN

 

NV

 

SM00360897

 

12/07/2004

$100 GET-IT-BACK GUARANTEE

 

NV

 

E0421292008-4

 

06/30/2008

55+

 

NV

 

SM00340315

 

10/16/2001

A3

 

NV

 

E0272172007-8

 

05/13/2007

ADVENTURE SPA

 

NV

 

E0542782007-8

 

07/31/2007

AMIGO’S MEXICAN CANTINA

 

NV

 

E0150732005-7

 

03/28/2005

AMIGO’S MEXICAN CANTINA

 

NV

 

E0150742005-8

 

03/28/2005

AMIGO’S MEXICAN CANTINA

 

NV

 

EO150692005-1

 

03/28/2005

AUSTINS STEAKHOUSE

 

CA

 

58005

 

08/05/2003

AUSTINS STEAKHOUSE

 

NV

 

SM00360760

 

10/06/2004

AUSTINS STEAKHOUSE

 

NV

 

SM00360761

 

10/06/2004

AUSTINS STEAKHOUSE

 

NV

 

SM00360762

 

10/06/2004

BAJA BEACH CAFÉ

 

NV

 

SM00340255

 

09/21/2001

BARLEY’S CASINO & BREWING COMPANY (and design)

 

NV

 

SM00280582

 

11/08/1995

BET BETTER

 

NV

 

E0629602008-3

 

10/03/2008

BEYOND THE BEST

 

NV

 

SM00290976

 

05/15/1997

BEYOND THE BEST

 

NV

 

SM00290977

 

05/15/1997

BIG 3 BINGO

 

NV

 

E0083882006-0

 

02/06/2006

BIG 3 BINGO

 

NV

 

E0083882006-3

 

02/06/2006

BIG 3 BINGO

 

NV

 

E0083882006-8

 

02/06/2006

BINGO PALACE

 

NV

 

SM00310027

 

06/15/1998

BLACK MOUNTAIN (and design)

 

NV

 

TM00280865

 

03/05/1996

BLUE DIAMOND (and design)

 

NV

 

TM00280866

 

03/05/1996

BOARDING PASS

 

NV

 

SM00290326

 

08/21/1996

BOARDING PASS REWARDS

 

NV

 

SM00330730

 

03/13/2001

BOULDER STATION

 

NV

 

SM00230432

 

03/09/1990

BOULDER STATION

 

NV

 

SM00230433

 

03/09/1990

BOUNCE BACK BONUS!

 

NV

 

SM00350134

 

12/02/2002

BULLFIGHTER’S BAR

 

NV

 

SM00300774

 

03/06/1998

CABO (and design)

 

NV

 

SM00300793

 

03/09/1998

CABO (and design)

 

NV

 

TM00300791

 

03/09/1998

CABO & DESIGN

 

NV

 

TM00300792

 

03/09/1998

CAPRI

 

NV

 

SM00300769

 

03/06/1998

CAR-A-DAY

 

MN

 

20,691

 

05/07/1993

CAR A DAY GIVEAWAY

 

NV

 

SM00190856

 

10/02/1985

CAR A DAY IN MAY GIVEAWAY

 

NV

 

SM00190782

 

08/19/1985

CAR-A-DAY IN MAY

 

MN

 

20,672

 

04/30/1993

CAR-A-DAY IN MAY GIVEAWAY (and design)

 

MN

 

20,673

 

04/30/1993

CERVEZA CANTINA

 

NV

 

SM00340238

 

09/13/2001

CHINA SPICE

 

NV

 

SM00350667

 

07/10/2003

CHROME

 

NV

 

E0248882005-1

 

04/29/2005

 

--------------------------------------------------------------------------------


 

Mark

 

State

 

Reg. No.

 

Reg. Date

CHROME

 

NV

 

E0248902005-5

 

04/29/2005

CHROME

 

NV

 

E0248932005-8

 

04/29/2005

CLUB MADRID

 

NV

 

SM00300768

 

03/06/1998

CLUB TEQUILA

 

NV

 

SM00350737

 

08/13/2003

COCO LOCO

 

NV

 

SM00340237

 

09/13/2001

DETOX/RETOX

 

NV

 

E0031512010-4

 

01/22/2010

DETOX/RETOX

 

NV

 

E0042582010-4

 

01/22/2010

DETOX/RETOX

 

NV

 

E0651682009-0

 

12/17/2009

DRINKO DE MAYO

 

NV

 

E0403472008-4

 

06/18/2008

ENDLESS PASTABILITIES

 

NV

 

SM0030616

 

08/10/2004

EVERYBODY NEEDS SOME TEXAS!

 

NV

 

SM00280717

 

12/28/1995

EVERYBODY NEEDS SOME TEXAS!

 

NV

 

SM00280718

 

12/28/1995

EVERYBODY’S WINNING AT TEXAS

 

NV

 

SM00290406

 

09/23/1996

EVERYONE WINS!

 

NV

 

E0348062007-6

 

05/15/2007

FALLS BAR

 

CA

 

58003

 

08/05/2003

FAMOUS FOR WINNERS!

 

NV

 

SM00290463

 

10/23/1996

FANTASTIC FIVES

 

NV

 

SM00250796

 

12/17/1992

FEAST AROUND THE WORLD

 

CA

 

58004

 

08/05/2003

FEAST AROUND THE WORLD (and design)

 

NV

 

SM00360744

 

09/30/2004

FEAST AROUND THE WORLD (and design)

 

NV

 

SM00360745

 

09/30/2004

FEAST AROUND THE WORLD (and design)

 

NV

 

SM00360746

 

09/30/2004

FEAST BUFFET

 

NV

 

E0343702006-8

 

05/08/2006

FEAST BUFFET

 

NV

 

E0346122006-1

 

05/08/2006

FEAST BUFFET

 

NV

 

E0346632006-2

 

05/08/2006

FESTIVAL BUFFET

 

NV

 

SM00330999

 

06/14/2001

FIESTA

 

NV

 

E0123202010-8

 

03/11/2010

FIESTA

 

NV

 

SM00300878

 

04/03/1998

FOOTBALL FRENZY

 

NV

 

SM0034056

 

09/21/2001

FROM THE PEOPLE WHO CREATED LOCAL CASINOS

 

NV

 

SM00340511

 

02/21/2002

FROM THE PEOPLE WHO CREATED LOCAL CASINOS

 

NV

 

SM00340512

 

02/21/2002

FUEGO STEAKHOUSE

 

NV

 

E0275682005-0

 

05/10/2005

FUEGO STEAKHOUSE

 

NV

 

E0275722005-8

 

05/10/2005

FUEGO STEAKHOUSE

 

NV

 

E0275722005-6

 

05/10/2005

GOLD RUSH

 

NV

 

TN00320215

 

07/27/1999

GOLD RUSH

 

NV

 

TN00320216

 

07/27/1999

GOLD RUSH

 

NV

 

SM00320217

 

07/27/1999

GOLD RUSH

 

NV

 

SM00320218

 

07/27/1999

GRANDE BINGO PROGRESSIVE

 

NV

 

SM00350485

 

04/30/2003

GREENS

 

NV

 

E0281192006-0

 

04/14/2006

GREENS

 

NV

 

E0281222006-5

 

04/14/2006

GREENS

 

NV

 

E0281242006-7

 

04/14/2006

HANK`S

 

NV

 

E0753402005-7

 

11/01/2005

HANK`S

 

NV

 

E0753442005-1

 

11/01/2005

HANK`S

 

NV

 

E0753482005-5

 

11/01/2005

JOKERS GONE WILD

 

NV

 

SM00250798

 

12/17/1992

JUMBO BINGO

 

NV

 

SM00350484

 

04/30/2003

JUMBO BINGO PROGRESSIVE

 

NV

 

SM00340072

 

07/17/2001

JUMBO HOLD’EM POKER PROGRESSIVE

 

NV

 

SM00350522

 

05/07/2003

JUMBO JACKPOT

 

NV

 

SM00350467

 

04/18/2003

JUMBO KENO

 

NV

 

E0879832005-9

 

12/20/2005

JUMBO KENO

 

NV

 

E0879862005-2

 

12/20/2005

 

--------------------------------------------------------------------------------


 

Mark

 

State

 

Reg. No.

 

Reg. Date

JUMBO KENO

 

NV

 

E0880022005-5

 

12/20/2005

JUMBO PENNY

 

NV

 

SM00360499

 

06/25/2004

KEGLERS

 

NV

 

SM00360984

 

01/10/2005

KEGLERS

 

NV

 

SM00360985

 

01/10/2005

KEGLERS

 

NV

 

SM00360986

 

01/10/2005

KENOMANIA

 

NV

 

SM00230436

 

03/09/1990

KING OF LATE-NIGHT

 

NV

 

E0470472005-2

 

07/21/2005

KING OF LATE-NIGHT

 

NV

 

E0470512005-8

 

07/21/2005

LAST MAN STANDING

 

NV

 

E0332862007-4

 

05/10/2007

LUCKY BAR

 

NV

 

E0326522005-4

 

05/26/2005

LUCKY BAR

 

NV

 

E0326562005-8

 

05/26/2005

LUCKY BAR

 

NV

 

E0326572005-9

 

05/26/2005

LOCAL’S FAVORITE

 

NV

 

SM00340686

 

04/16/2002

LOCAL’S FAVORITE

 

NV

 

SM00340687

 

04/16/2002

MAGIC STAR

 

NV

 

SM00320219

 

07/27/1999

MAGIC STAR

 

NV

 

MS00320220

 

07/27/1999

MARCH MAYHEM

 

NV

 

E0275532005-3

 

05/10/2005

MARCH MAYHEM

 

NV

 

E0275602005-2

 

05/10/2005

MARCH MAYHEM

 

NV

 

E0275642005-6

 

05/10/2005

MILLION $ BINGO

 

NV

 

E0042512008-3

 

01/17/2008

MY CARD

 

NV

 

E0129702008-0

 

02/25/2008

MY REWARDS

 

NV

 

E0129682008-6

 

02/25/2008

NO JACKPOTS REQUIRED!

 

NV

 

SM00310076

 

06/29/1998

ODDBALL BINGO

 

NV

 

SM00300811

 

03/10/1998

ONE CARD DOES IT ALL!

 

NV

 

SM00330188

 

08/21/2000

ONYX BAR

 

NV

 

E0346712006-2

 

05/08/2006

ONYX BAR

 

NV

 

E0346732006-4

 

05/08/2006

ONYX BAR

 

NV

 

E0346752006-6

 

05/08/2006

PALACE STATION

 

NV

 

SM00210229

 

07/28/1987

PALACE STATION

 

NV

 

TN00180796

 

12/05/1983

PALACE STATION (logo)

 

NV

 

SM00210230

 

07/28/1987

PALACE STATION CASINO

 

NV

 

TN00180795

 

12/05/1983

PALACE STATION CASINO (and design)

 

NV

 

SM00190042

 

04/16/1984

PASTA PALACE

 

NV

 

SM00230434

 

03/09/1990

PAYCHECK BONANZA PLUS

 

NV

 

SM00330359

 

10/18/2000

PUT YOUR MONEY ON THE SPORTS THAT MATTER

 

NV

 

E0629572008-8

 

10/03/2008

QUINNS

 

NV

 

E0234162008-2

 

04/03/2008

QUINN’S

 

NV

 

E0193752008-3

 

03/18/2008

RED ROCK

 

NV

 

SM00360797

 

10/07/2004

RED ROCK

 

NV

 

SM00360798

 

10/07/2004

RED ROCK

 

NV

 

SM00360799

 

10/07/2004

RED ROCK

 

NV

 

TM00280867

 

03/05/1996

RED ROCK LANES

 

NV

 

E0320942007-0

 

05/02/2007

RED ROCK RESORT CASINO

 

NV

 

SM00360800

 

10/07/2004

RED ROCK RESORT CASINO

 

NV

 

SM00360801

 

10/07/2004

RED ROCK RESORT CASINO

 

NV

 

SM00360802

 

10/07/2004

RED ROCK STATION

 

NV

 

SM00360831

 

10/21/2004

RED ROCK STATION

 

NV

 

SM00360832

 

10/21/2004

RED ROCK STATION

 

NV

 

SM00360833

 

10/21/2004

REVERSIBLE ROYALS

 

NV

 

SM00230437

 

03/09/1990

ROSALITA’S

 

NV

 

SM00300772

 

03/06/1998

 

--------------------------------------------------------------------------------


 

Mark

 

State

 

Reg. No.

 

Reg. Date

ROYAL COURT

 

NV

 

SM00250801

 

12/17/1992

SANDBAR

 

NV

 

E0346372006-0

 

05/08/2006

SANDBAR

 

NV

 

E0346582006-5

 

05/08/2006

SANDBAR

 

NV

 

E0346592006-6

 

05/08/2006

SANDBAR (and design)

 

NV

 

E0343602006-6

 

05/08/2006

SANDBAR (and design)

 

NV

 

E0346192006-8

 

05/08/2006

SANDBAR (and design)

 

NV

 

E0346262006-7

 

05/08/2006

ROYAL FLUSH CAPITAL OF THE WORLD (and design)

 

NV

 

TM00280402

 

09/18/1995

ROYAL FLUSH CAPITAL OF THE WORLD (and design)

 

NV

 

TM00280403

 

09/18/1995

ROYAL FLUSH CAPITAL OF THE WORLD (and design)

 

NV

 

TM00280404

 

09/18/1995

ROYAL FLUSH CAPITAL OF THE WORLD (and design)

 

NV

 

TM00280405

 

09/18/1995

ROYAL FLUSH CAPITAL OF THE WORLD (and design)

 

NV

 

TM00280406

 

09/18/1995

ROYAL FLUSH CAPITAL OF THE WORLD (and design)

 

NV

 

TM00280407

 

09/18/1995

ROYAL FLUSH CAPITAL OF THE WORLD!

 

NV

 

TN00280408

 

09/18/1995

SANDBAR

 

NV

 

E0346372006-0

 

05/08/2006

SANDBAR

 

NV

 

E0346582006-5

 

05/08/2006

SANDBAR

 

NV

 

E0346592006-6

 

05/08/2006

SANDBAR (and design)

 

NV

 

E0343602006-6

 

05/08/2006

SANDBAR (and design)

 

NV

 

E0346192006-8

 

05/08/2006

SANDBAR (and design)

 

NV

 

E0346262006-7

 

05/08/2006

SANTA FE STATION

 

NV

 

SM00330325

 

10/11/2000

SANTA FE STATION

 

NV

 

TN00280408

 

09/18/1995

SEVILLE BAR

 

NV

 

SM00300767

 

03/06/1998

SO CLOSE YOU CAN TOUCH THE STAR!

 

NV

 

SM00290640

 

12/11/1996

SOUTH BEACH (and design)

 

NV

 

SM00300790

 

03/09/1998

SOUTH BEACH (and design)

 

NV

 

TM00300788

 

03/09/1998

SOUTH BEACH (and design)

 

NV

 

TM00300789

 

03/09/1998

SOUTH PADRE

 

NV

 

E0608272008-7

 

09/16/2008

SOUTH PADRE

 

NV

 

E0608212008-1

 

09/16/2008

SPORTS CONNECTION

 

NV

 

E0601942008-1

 

09/10/2008

SPORTS ON THE RUN (and design)

 

NV

 

TM00280410

 

09/18/1995

SPORTS ON THE RUN (and design)

 

NV

 

TM00280411

 

09/18/1995

SPORTS ON THE RUN (and design)

 

NV

 

TM00280412

 

09/18/1995

SPORTS ON THE RUN (and design)

 

NV

 

TM00280413

 

09/18/1995

SPORTS ON THE RUN (and design)

 

NV

 

TM00280414

 

09/18/1995

SPORTS ON THE RUN (and design)

 

NV

 

TM00280415

 

09/18/1995

STATION CASINOS

 

NV

 

SM00260089

 

03/22/1993

STATION CASINOS

 

NV

 

SM00260090

 

03/22/1993

STIMULUS FRIDAYS

 

NV

 

E0673372008-8

 

10/24/2008

STIMULUS FRIDAYS

 

NV

 

E0673322008-3

 

10/24/2008

STRIKE ZONE

 

NV

 

E0275772005-1

 

05/10/2005

STRIKE ZONE

 

NV

 

E0275852005-1

 

05/10/2005

STRIKE ZONE

 

NV

 

E0275862005-2

 

05/10/2005

SUNSET CAFE

 

NV

 

SM00300770

 

03/06/1998

SUNSET LANES

 

NV

 

TN00320481

 

11/05/1999

SUNSET LANES BOWLING CENTER

 

NV

 

TN00260598

 

09/17/1993

SUNSET STATION

 

NV

 

SM00290407

 

09/23/1996

SUNSET STATION

 

NV

 

SM00290408

 

09/23/1996

SUSHI + SAKE

 

NV

 

SM00350668

 

07/10/2003

T BONE CHOPHOUSE & LOUNGE

 

NV

 

E0343362006-6

 

05/08/2006

T BONES CHOPHOUSE & LOUNGE

 

NV

 

E0345562006-2

 

05/09/2006

 

--------------------------------------------------------------------------------


 

Mark

 

State

 

Reg. No.

 

Reg. Date

T BONES CHOPHOUSE & LOUNGE

 

NV

 

E0345582006-4

 

05/09/2006

TERRA VERDE

 

NV

 

E0652332007-8

 

09/18/2007

TERRA ROSSA

 

NV

 

E0345802006-2

 

05/08/2006

TERRA ROSSA

 

NV

 

E0346912006-6

 

05/09/2006

TERRA ROSSA

 

NV

 

E0346952006-0

 

05/09/2006

TEXAS STATION

 

NV

 

SM00290164

 

07/16/1996

TEXAS STATION

 

NV

 

SM00290165

 

07/16/1996

TEXAS STATION GAMBLING HALL & HOTEL

 

NV

 

SM00290162

 

07/16/1996

TEXAS STATION GAMBLING HALL & HOTEL

 

NV

 

SM00290163

 

07/16/1996

THE BROILER

 

NV

 

E0244532008-9

 

04/11/2008

THE CHARCOAL ROOM

 

NV

 

SM00360394

 

05/11/2004

THE FEAST

 

NV

 

SM00240184

 

01/14/1991

THE GRAND CAFÉ

 

NV

 

E0293212005-7

 

05/16/2005

THE GRAND CAFÉ

 

NV

 

E0293252005-1

 

05/16/2005

THE GRAND CAFE

 

NV

 

SM00360395

 

05/11/2004

THE RESIDENCES AT RED ROCK

 

NV

 

E0339772006-9

 

05/04/2006

THE RESIDENCES AT RED ROCK

 

NV

 

E0339782006-0

 

05/04/2006

THE RESIDENCES AT RED ROCK

 

NV

 

E0339822006-6

 

05/04/2006

THE SPA AT RED ROCK

 

NV

 

E0346652006-4

 

05/08/2006

THE SPA AT RED ROCK

 

NV

 

E0346672006-6

 

05/08/2006

THE SPA AT RED ROCK

 

NV

 

E0346692006-8

 

05/08/2006

TIDES OYSTER BAR

 

NV

 

E0346142006-3

 

05/09/2006

TIDES OYSTER BAR

 

NV

 

E0346792006-0

 

05/09/2006

TIDES OYSTER BAR

 

NV

 

E0346842006-7

 

05/08/2006

TIDES OYSTER BAR

 

NV

 

E0346002006-7

 

05/08/2006

TIDES OYSTER BAR

 

NV

 

E0346222006-3

 

05/09/2006

TIDES OYSTER BAR

 

NV

 

E0346862006-9

 

05/09/2006

TRIPLE PAY DEUCES WILD

 

NV

 

SM00250804

 

12/17/1992

TURF GRILL

 

NV

 

E0346602006-9

 

05/08/2006

TURF GRILL

 

NV

 

E0346612006-0

 

05/08/2006

WILD CARD

 

NV

 

E0378702008-1

 

6/13/2008

WILDFIRE CASINO

 

NV

 

E0128652005-9

 

03/22/2005

WILDFIRE CASINO

 

NV

 

E0128662005-0

 

03/22/2005

WILDFIRE CASINO

 

NV

 

SM00330560

 

01/22/2001

WIN WITHOUT WINNING

 

NV

 

SM00350538

 

05/14/2003

WINNERS EXPRESS

 

NV

 

E0025182006-9

 

01/13/2006

WINNERS EXPRESS

 

NV

 

E0025222006-5

 

01/13/2006

WINNERS EXPRESS

 

NV

 

E0025242006-7

 

01/13/2006

VIVA SALSA

 

NV

 

SM00300766

 

03/06/1998

 

F.             Top-Level Domain Names

 

xtraplaycash.org

xtraplaycash.net

xtraplaycash.com

wwwstationscasinos.com

wwwstations.com

wwwstationcasinosgp.com

wwwstationcasinos.com

wwwstationcasino.com

wwwwildfire.com

wildfirestationlasvegas.com

wildfirestationcasino.com

wildfirerancho.com

wildfirelasvegas.net

wildfirelasvegas.com

 

--------------------------------------------------------------------------------


 

wildfirelanes.com

wildfiregrille.com

wildfiregaming.com

wildfirecasinos.com

wildfirecasinorancho.com

wildfirecasinolasvegas.net

wildfirecasinolasvegas.mobi

wildfirecasinolasvegas.com

wildfirecasinolanes.com

wildfirecasinoboulderhighway.com

wildfireboulderhighway.com

vegas-station.com

vegas-station-casion.com

twudealersstationcasinos.org

tstationcasino.com

thisisstations.com

thestationcasinossucks.net

thestationcasinossucks.com

thestationcasinoschannel.com

thestationcasinochannel.com

thegreenscasino.net

thegreenscasino.com

thegreatgiveaway.info

thediceroom.net

the-station-casinos-sucks.net

the-station-casinos-sucks.com

wwwtexasstationcasino.com

thetexasstation.com

texastationhotel.com

texastationcasino.com

texasstationscasino.com

texasstationpokerroom.com

texasstationpoker.com

texasstationmovies.com

texasstationhotellasvegas.com

texasstationhotelcasino.com

texasstationhotelandcasino.com

texasstationgiftshop.net

texasstationgiftshop.com

texasstationgamblinghallhotel.com

texasstationgamblinghallandhotel.com

texasstationgamblinghall.com

texasstationcasinos.com

texasstationcasino.com

texasstation.us

texasstation.org

texasstation.net

texasstation.info

texasstation.com

tationcasinos.com

tationcasino.com

sttioncasino.com

ststioncasinos.com

ststioncasino.com

stnjobs.net

stnjobs.com

stnboardingpass.net

stnboardingpass.com

stattioncasinos.com

stattioncasino.com

statonscasino.com

statoncasinos.com

statoncasino.com

statoinscasino.com

statoincasinos.com

statoincasino.com

statioscasino.com

stationvip.com

stationtostationtravel.info

stationssucks.net

stationssucks.com

stationssportsconnection.net

stationssportsconnection.com

stationssportsconection.net

stationssportsconection.com

stationssportconnection.net

stationssportconnection.com

stationssportconection.net

stationssportconection.com

stationsreservations.com

stationsportsconnection.net

stationsportsconnection.com

stationsportsconection.net

stationsportsconection.com

stationsportconnection.net

stationsportconnection.com

stationsportconection.net

stationsportconection.com

stationspoker.com

stationshotelslasvegas.com

stationshotels.com

stationshotelreservations.com

stationshotel.com

stationsgiftcards.com

stationsgiftcard.com

stationscassinos.com

 

--------------------------------------------------------------------------------


 

stationscasionos.com

stationscasion.com

stationscasinossucks.net

stationscasinossucks.com

stationscasinossportsnetwork.net

stationscasinossportsnetwork.com

stationscasinossportsnet.net

stationscasinossportsnet.com

stationscasinossportsconnection.net

stationscasinossportsconnection.com

stationscasinossportsconection.net

stationscasinossportsconection.com

stationscasinossportsbook.net

stationscasinossportsbook.com

stationscasinossports.net

stationscasinossports.com

stationscasinosreservations.com

stationscasinosraceandsports.net

stationscasinosraceandsports.com

stationscasinosportsnetwork.net

stationscasinosportsnetwork.com

stationscasinosportsnet.net

stationscasinosportsnet.com

stationscasinosportsconnection.net

stationscasinosportsconnection.com

stationscasinosportsconection.net

stationscasinosportsconection.com

stationscasinosportsbook.net

stationscasinosportsbook.com

stationscasinosports.net

stationscasinosports.com

stationscasinosportnetwork.net

stationscasinosportnetwork.com

stationscasinosportnet.net

stationscasinosportnet.com

stationscasinosportconnection.net

stationscasinosportconnection.com

stationscasinosportconection.net

stationscasinosportconection.com

stationscasinosportbook.net

stationscasinosportbook.com

stationscasinosport.net

stationscasinosport.com

stationscasinosjob.com

stationscasinosgp.com

stationscasinosgiftcards.com

stationscasinoscareeres.com

stationscasinosbingo.com

stationscasinos.com

stationscasinoraceandsports.net

stationscasinoraceandsports.com

stationscasinoemployment.com

stationscasino.org

stationscasino.net

stationscasino.info

stationscasino.com

stationsbingo.com

stations-sucks.net

stations-sucks.com

stations-casinos-sucks.net

stations-casinos-sucks.com

stations-casino.com

stationpokerrooms.com

stationinfo.com

stationhotelsandcasinos.com

stationgroup.net

stationgiftcards.com

stationgiftcard.com

stationfiesta.com

stationcsino.com

stationcsaino.com

stationcosinos.com

stationcassinos.com

stationcassino.com

stationcasonos.com

stationcasoins.com

stationcasoin.com

stationcasnois.com

stationcasios.com

stationcasions.com

stationcasionos.com

stationcasiono.com

stationcasion.com

stationcasins.com

stationcasinoweddings.com

stationcasinotickets.com

stationcasinosweddings.com

stationcasinostv.com

stationcasinossucks.net

stationcasinossucks.com

stationcasinossportsnetwork.net

stationcasinossportsnetwork.com

stationcasinossportsnet.net

stationcasinossportsnet.com

stationcasinossportsconnection.net

stationcasinossportsconnection.com

 

--------------------------------------------------------------------------------


 

stationcasinossportsconection.net

stationcasinossportsconection.com

stationcasinossportsbook.net

stationcasinossportsbook.com

stationcasinossports.net

stationcasinossports.com

stationcasinossportnetwork.net

stationcasinossportnetwork.com

stationcasinosspa.com

stationcasinosrewards.com

stationcasinosreservations.com

stationcasinosraceandsports.net

stationcasinosraceandsports.com

stationcasinosportsnetwork.net

stationcasinosportsnetwork.com

stationcasinosportsnet.net

stationcasinosportsnet.com

stationcasinosportsconnection.net

stationcasinosportsconnection.com

stationcasinosportsconection.net

stationcasinosportsconection.com

stationcasinosportscenter.net

stationcasinosportscenter.com

stationcasinosportsbook.net

stationcasinosportsbook.com

stationcasinosports.net

stationcasinosports.com

stationcasinosportnetwork.net

stationcasinosportnetwork.com

stationcasinospoker.com

stationcasinosplayersclub.com

stationcasinospas.com

stationcasinospa.com

stationcasinosmobile.com

stationcasinosmeetings.com

stationcasinoslv.com

stationcasinoslasvegas.com

stationcasinosl.com

stationcasinosjumbobingo.com

stationcasinosjobs.net

stationcasinosjobs.com

stationcasinosinc.com

stationcasinoshotels.com

stationcasinoshotelrooms.com

stationcasinoshotelreservations.com

stationcasinosgvr.com

stationcasinosgp.com

stationcasinosgiftcards.com

stationcasinosgiftcard.com

stationcasinosemail.com

stationcasinosboardingpass.com

stationcasinosbingo.net

stationcasinosbingo.com

stationcasinosbenefit.com

stationcasinos.us

stationcasinos.net

stationcasinos.mobi

stationcasinos.info

stationcasinos.com

stationcasinos.biz

stationcasinoresort.com

stationcasinoreservations.com

stationcasinoraceandsports.net

stationcasinoraceandsports.com

stationcasinopoker.com

stationcasinons.com

stationcasinon.com

stationcasinolasvegas.com

stationcasinojobs.com

stationcasinoinlasvegas.com

stationcasinohotel.com

stationcasinogrp.com

stationcasinogreatgiveaway.com

stationcasinogiftcard.com

stationcasinoes.com

stationcasinoemployment.com

stationcasinoe.com

stationcasinodealers.org

stationcasinodealers.net

stationcasinodealers.com

stationcasinochannel.com

stationcasinoc.com

stationcasinobingo.com

stationcasino.org

stationcasino.net

stationcasino.info

stationcasino.com

stationcasinnos.com

stationcasinios.com

stationcasini.com

stationcasin.com

stationcasiinos.com

stationcaseno.com

stationcasdinos.com

stationcascinos.com

stationcaisno.com

 

--------------------------------------------------------------------------------


 

stationcainos.com

stationcaasinos.com

stationasinos.com

stationasino.com

stationacsino.com

station-play.net

station-play.com

station-casinos.com

station-casinos-sucks.net

station-casinos-sucks.com

station-casino.net

station-casino.com

statiomcasinos.com

statiocasinos.com

statiocasino.com

statinocasinos.com

statinocasino.com

statincasinos.com

statincasino.com

stastionscasinos.com

stastioncasinos.com

staionscasinos.com

staioncasinoemployment.com

silverstationcasino.com

secretsofstatoncasinos.com

secretsofstationscasinos.com

secretsofstationcasinos.org

secretsofstationcasinos.net

secretsofstationcasinos.info

secretsofstationcasinos.com

secretsofstationcasinos.biz

secretsofstaioncasinos.com

secretofstationcasinos.com

secretofstationcasino.com

scruggsstationcasino.com

scorestationcasinos.com

saveonvegashotels.com

saveonvegas.com

sattioncasino.com

sationcasino.com

stantafestation.com

santefestationcasino.com

santefestation.us

santefestation.com

santefehotelcasino.com

santafestationvegas.com

santafestationscasino.com

santafestations.com

santafestationonline.com

santafestationlasvegas.com

santafestationhotelcasino.com

santafestationhotelandcasino.com

santafestationgiftshop.net

santafestationgiftshop.com

santafestationcasinos.com

santafestationcasino.com

santaferrstation.com

santafecasinolv.org

santafecasinolv.net

santafecasinolv.com

santafecasinolasvegas.org

santafecasinolasvegas.net

santafecasinolasvegas.com

revolversaloonlv.com

ranchofiestacasino.com

rancho-fiestacasino.mobi

racejumbojackpot.net

racejumbojackpot.com

racejackpots.net

racejackpots.com

racejackpot.net

racejackpot.com

pokergamesfiesta.com

pointclicktaste.com

pointclickpamper.com

pointclickconvene.com

pointclickchill.com

playstationbook.com

playmagicstarcasino.com

playmagicstar.com

playgoldrushcasino.com

northforkrancheria.org

northforkrancheria.net

northforkrancheria.info

northforkrancheria.com

northforkrancheria.biz

northforkproject.org

northforkproject.net

northforkproject.info

northforkproject.com

northforkproject.biz

northforkmonorancheria.org

northforkmonorancheria.net

northforkmonorancheria.info

northforkmonorancheria.com

northforkmonorancheria.biz

 

--------------------------------------------------------------------------------


 

northforkcasino.org

northforkcasino.net

northforkcasino.info

northforkcasino.com

northforkcasino.biz

nightlifestation.com

nevada-station-casino.com

myvacation-station.com

mystationscasino.org

mystationscasino.net

mystationscasino.info

mystationscasino.com

mystationcasinos.org

mystationcasinos.net

mystationcasinos.info

mystationcasinos.com

mystation.us

mystation.com

mysportsconnection.net

mysportconnection.net

mygreatgiveaway.com

myfootballfrenzy.com

myfiestafootball.com

myboardingpass.com

mechoopdatribecasino.net

mechoopdatribecasino.com

mechoopdatribe.net

mechoopdatribe.com

mechoopdaindians.org

mechoopdaindians.net

mechoopdaindians.com

mechoopdacasino.net

mechoopdacasino.com

mechoopda.net

mechoopda.com

magicstarlasvegas.com

magicstargaming.com

magicstarcasinolv.net

magicstarcasinolv.com

magicstarcasinolasvegas.net

magicstarcasinolasvegas.com

lvstation.com

lighteningvalleycasino.com

lighteningvalley.com

lasvegasstations.com

lasvegasstationcasinos.com

lasvegasstationcasino.com

lasvegasmeetingspace.com

lasvegashangar.com

lasvegasconferencerooms.com

lakemeadlounge.com

lakemeadcasino.com

jumboslotchampionsip.org

jumboslotchampionsip.net

jumboslotchampionsip.com

jumboslotchampionship.org

jumboslotchampionship.net

jumboslotchampionship.com

jumboracejackpots.net

jumboracejackpots.com

jumboracejackpot.net

jumboracejackpot.com

jumborace.net

jumborace.com

jumbokeno.net

jumbokeno.com

jackpotsrace.net

jackpotsrace.com

hotelesfiesta.com

hendersonstationcasino.com

hendersonfiestacasino.com

greensstationcasino.com

greenscasinos.net

greenscasinos.com

greenscasinolasvegas.com

greenscasino.net

goldrushstationlasvegas.com

goldrushcasinolv.net

goldrushcasinolv.com

goldrushcasinolasvegas.net

goldrushcasinolasvegas.com

goldenvalleyreservation.com

goldenvalleyhotelcasino.com

goldenvalleyhotel.com

goldenvalleygaming.com

goldenvalleycasinohotel.com

gameingstation.net

gamecastlive.com

gamblingfiesta.com

friendsofmechoopdaindians.org

friendsofmechoopdaindians.net

friendsofmechoopdaindians.com

fiestastationcasino.com

fiestastation.us

fiestasrewardscenter.com

fiestasrewardcenter.com

 

--------------------------------------------------------------------------------


 

fiestaslasvegas.com

fiestarewardscenter.com

fiestarewardcenter.com

fiestaresortandcasino.com

fiestaranchostationlasvegas.com

fiestarancholasvegas.com

fiestaranchohotelcasino.com

fiestaranchohotelandcasino.com

fiestaranchohotel.com

fiestaranchocasinohotel.com

fiestaranchocasinoandhotel.com

fiestalasvegasbingo.com

fiestajob.com

fiestaiceclub.net

fiestaiceclub.com

fiestaice.net

fiestahotellasvegas.com

fiestahendersonstationlasvegas.com

fiestahendersonlasvegas.com

fiestahendersonhotelcasino.com

fiestahendersonhotelandcasino.com

fiestahendersoncasinohotel.com

fiestahendersoncasinoandhotel.com

fiestagiftshop.net

fiestagiftshop.com

fiestagiftcards.com

fiestagiftcard.com

fiestafootball.com

fiestadaycasino.com

fiestaclubcasino.net

fiestaclubcasino.com

fiestacasinosrewardscenter.com

fiestacasinosrewardcenter.com

fiestacasinosgiftcards.com

fiestacasinosgiftcard.com

fiestacasinosbingo.net

fiestacasinosbingo.com

fiestacasinos.org

fiestacasinorancho.org

fiestacasinorancho.net

fiestacasinorancho.com

fiestacasinohenderson.org

fiestacasinohenderson.net

fiestacasinohenderson.com

fiestacasinogiftcards.com

fiestacasinogiftcard.com

fiestacasinoclub.com

fiestacasinobingo.net

fiestacasinobingo.com

fiestacasino.org

fiestacasino.mobi

fiestacasino.com

fiestacashcasino.com

fiestabingo.net

fiestabingo.com

feistastationcasino.com

estationcasinos.com

employmentstationcasinos.com

diceroomonline.com

diceroomlv.com

diceroombar.com

diceroom.net

diceroom-projectw.com

cool-casinostation.com

coloradocentralstationcasino.com

chicorancheriacasino.net

chicorancheriacasino.com

chicorancheria.org

chicorancheria.net

chicorancheria.com

chicocasino.net

chicocasino.com

centralstationcasino.com

casinostations.com

casinostationonline.com

casinostation.net

casinostation.info

casinostation.biz

casinosstation.org

casinosstation.net

casinosstation.info

casino-station.net

casino-station.info

casino-station.com

casino-station.biz

carnivalofslotsbslog.net

carnivalofslotsbslog.com

carnivalofslots.org

carnivalofslots.net

carnivalofslots.com

boardingpassrewardsclub.com

boardingpassrewardscenter.com

boardingpassrewardscard.com

boardingpassrewards.com

boardingpasscard.com

boardingpass.info

 

--------------------------------------------------------------------------------


 

bjlive.net

bestoflasvegashotels.com

beerbingolv.com

barleysstationlasvegas.com

barleysstationcasino.com

barleyslasvegas.com

barleyscasinolasvegas.com

barleyscasino.biz

barleys.com

baleyscasino.com

adventurespa.com

2millionslotchampionship.org

2millionslotchampionship.net

2millionslotchampionship.com

wwwdurangostation.net

wwwdurangostation.com

wwdurangostation.net

wwdurangostation.com

durangostationweddingchapel.net

durangostationweddingchapel.com

durangostationvegas.net

durangostationvegas.com

durangostationsportsbook.net

durangostationsportsbook.com

durangostationsports.net

durangostationsports.com

durangostationspa.net

durangostationspa.com

durangostationslots.net

durangostationslots.com

durangostationresortvegas.net

durangostationresortvegas.com

durangostationresortsvegas.net

durangostationresortsvegas.com

durangostationresortslv.net

durangostationresortslv.com

durangostationresortslasvegas.net

durangostationresortslasvegas.com

durangostationresorts.net

durangostationresorts.com

durangostationresortlv.net

durangostationresortlv.com

durangostationresortlasvegas.net

durangostationresortlasvegas.com

durangostationresorthotellasvegas.net

durangostationresorthotellasvegas.com

durangostationresorthotelcasino.net

durangostationresorthotelcasino.com

durangostationresorthotel.net

durangostationresorthotel.com

durangostationresortcasino.net

durangostationresortcasino.com

durangostationresortandhotel.net

durangostationresortandhotel.com

durangostationresortandcasino.net

durangostationresortandcasino.com

durangostationresort.net

durangostationresort.com

durangostationresort-lv.net

durangostationresort-lv.com

durangostationlv.net

durangostationlv.com

durangostationlasvegassportsbook.net

durangostationlasvegassportsbook.com

durangostationlasvegasresortandhotel.net

durangostationlasvegasresortandhotel.com

durangostationlasvegasresort.net

durangostationlasvegasresort.com

durangostationlasvegasonline.net

durangostationlasvegasonline.com

durangostationlasvegashotelandcasino.net

durangostationlasvegashotelandcasino.com

durangostationlasvegashotel.net

durangostationlasvegashotel.com

durangostationlasvegasgaming.net

durangostationlasvegasgaming.com

durangostationlasvegascasino.net

durangostationlasvegascasino.com

durangostationlasvegas.net

durangostationlasvegas.com

durangostationhotels.net

durangostationhotels.com

durangostationhotellasvegas.net

durangostationhotellasvegas.com

durangostationhotelcasinolasvegas.net

durangostationhotelcasinolasvegas.com

durangostationhotelcasino.net

durangostationhotel.net

durangostationhotel.com

durangostationgaminglasvegas.net

durangostationgaminglasvegas.com

durangostationgaming.net

durangostationgaming.com

durangostationcasinos.net

durangostationcasinos.com

durangostationcasinoresort.net

 

--------------------------------------------------------------------------------


 

durangostationcasinoresort.com

durangostationcasinolasvegas.net

durangostationcasinolasvegas.com

durangostationcasinohotellasvegas.net

durangostationcasinohotellasvegas.com

durangostationcasinohotel.net

durangostationcasinohotel.com

durangostationcasino.net

durangostationcasino.com

durangostationcasino-resort.net

durangostationcasino-resort.com

durangostationcasino-lasvegas.net

durangostationcasino-lasvegas.com

durangostationcasino-hotel.net

durangostationcasino-hotel.com

durangostation.us

durangostation.net

durangostation-weddingchapel.net

durangostation-weddingchapel.com

durangostation-wedding-chapel.net

durangostation-wedding-chapel.com

durangostation-vegas.net

durangostation-vegas.com

durangostation-sportsbook.net

durangostation-sportsbook.com

durangostation-sports.net

durangostation-sports.com

durangostation-spa.net

durangostation-spa.com

durangostation-slots.net

durangostation-slots.com

durangostation-resortvegas.net

durangostation-resortvegas.com

durangostation-resortsvegas.net

durangostation-resortsvegas.com

durangostation-resortslv.net

durangostation-resortslv.com

durangostation-resortslasvegas.net

durangostation-resortslasvegas.com

durangostation-resorts.net

durangostation-resorts.com

durangostation-resorts-vegas.net

durangostation-resorts-vegas.com

durangostation-resorts-lv.net

durangostation-resorts-lv.com

durangostation-resorts-lasvegas.net

durangostation-resorts-lasvegas.com

durangostation-resortlv.net

durangostation-resortlv.com

durangostation-resortlasvegas.net

durangostation-resortlasvegas.com

durangostation-resorthotellasvegas.net

durangostation-resorthotellasvegas.com

durangostation-resorthotelcasino.net

durangostation-resorthotelcasino.com

durangostation-resorthotel.net

durangostation-resorthotel.com

durangostation-resortcasino.net

durangostation-resortcasino.com

durangostation-resortandhotel.net

durangostation-resortandhotel.com

durangostation-resortandcasino.net

durangostation-resortandcasino.com

durangostation-resort.net

durangostation-resort.com

durangostation-resort-vegas.net

durangostation-resort-vegas.com

durangostation-resort-lv.net

durangostation-resort-lv.com

durangostation-resort-lasvegas.net

durangostation-resort-lasvegas.com

durangostation-resort-hotellasvegas.net

durangostation-resort-hotellasvegas.com

durangostation-resort-hotelcasino.net

durangostation-resort-hotelcasino.com

durangostation-resort-hotel.net

durangostation-resort-hotel.com

durangostation-resort-hotel-lasvegas.net

durangostation-resort-hotel-lasvegas.com

durangostation-resort-hotel-casino.net

durangostation-resort-hotel-casino.com

durangostation-resort-casino.net

durangostation-resort-casino.com

durangostation-resort-andhotel.net

durangostation-resort-andhotel.com

durangostation-resort-andcasino.net

durangostation-resort-andcasino.com

durangostation-resort-and-hotel.net

durangostation-resort-and-hotel.com

durangostation-resort-and-casino.net

durangostation-resort-and-casino.com

durangostation-lv.net

durangostation-lv.com

durangostation-lasvegassportsbook.net

durangostation-lasvegassportsbook.com

durangostation-lasvegasresortandhotel.net

 

--------------------------------------------------------------------------------


 

durangostation-lasvegasresortandhotel.com

durangostation-lasvegasresort.net

durangostation-lasvegasresort.com

durangostation-lasvegasonline.net

durangostation-lasvegasonline.com

durangostation-lasvegashotelandcasino.net

durangostation-lasvegashotelandcasino.com

durangostation-lasvegashotel.net

durangostation-lasvegashotel.com

durangostation-lasvegasgaming.net

durangostation-lasvegasgaming.com

durangostation-lasvegascasino.net

durangostation-lasvegascasino.com

durangostation-lasvegas.net

durangostation-lasvegas.com

durangostation-lasvegas-sportsbook.net

durangostation-lasvegas-sportsbook.com

durangostation-lasvegas-resortandhotel.net

durangostation-lasvegas-resortandhotel.com

durangostation-lasvegas-resort.net

durangostation-lasvegas-resort.com

durangostation-lasvegas-resort-andhotel.net

durangostation-lasvegas-resort-andhotel.com

durangostation-lasvegas-resort-and-hotel.net

durangostation-lasvegas-resort-and-hotel.com

durangostation-lasvegas-online.net

durangostation-lasvegas-online.com

durangostation-lasvegas-hotelandcasino.net

durangostation-lasvegas-hotelandcasino.com

durangostation-lasvegas-hotel.net

durangostation-lasvegas-hotel.com

durangostation-lasvegas-hotel-andcasino.net

durangostation-lasvegas-hotel-andcasino.com

durangostation-lasvegas-hotel-and-casino.net

durangostation-lasvegas-hotel-and-casino.com

durangostation-lasvegas-gaming.net

durangostation-lasvegas-gaming.com

durangostation-lasvegas-casino.net

durangostation-lasvegas-casino.com

durangostation-las-vegas.net

durangostation-las-vegas.com

durangostation-hotels.net

durangostation-hotels.com

durangostation-hotellasvegas.net

durangostation-hotellasvegas.com

durangostation-hotelcasinolasvegas.net

durangostation-hotelcasinolasvegas.com

durangostation-hotelcasino.net

durangostation-hotelcasino.com

durangostation-hotel.net

durangostation-hotel.com

durangostation-hotel-lasvegas.net

durangostation-hotel-lasvegas.com

durangostation-hotel-casinolasvegas.net

durangostation-hotel-casinolasvegas.com

durangostation-hotel-casino.net

durangostation-hotel-casino.com

durangostation-hotel-casino-lasvegas.net

durangostation-hotel-casino-lasvegas.com

durangostation-gaminglasvegas.net

durangostation-gaminglasvegas.com

durangostation-gaming.net

durangostation-gaming.com

durangostation-gaming-lasvegas.net

durangostation-gaming-lasvegas.com

durangostation-casinos.net

durangostation-casinos.com

durangostation-casinoresort.net

durangostation-casinoresort.com

durangostation-casinolasvegas.net

durangostation-casinolasvegas.com

durangostation-casinohotellasvegas.net

durangostation-casinohotellasvegas.com

durangostation-casinohotel.net

durangostation-casinohotel.com

durangostation-casino.net

durangostation-casino.com

durangostation-casino-resort.net

durangostation-casino-resort.com

durangostation-casino-lasvegas.net

durangostation-casino-lasvegas.com

durangostation-casino-hotellasvegas.net

durangostation-casino-hotellasvegas.com

durangostation-casino-hotel.net

durangostation-casino-hotel.com

durangostation-casino-hotel-lasvegas.net

durangostation-casino-hotel-lasvegas.com

durangolasvegas.com

stationcasinosreno.us

stationcasinosreno.org

stationcasinosreno.net

stationcasinosreno.com

stationcasinosreno.biz

nosouthrenocasinos.us

nosouthrenocasinos.net

nosouthrenocasinos.info

 

--------------------------------------------------------------------------------


 

nosouthrenocasinos.com

nosouthrenocasinos.biz

nosouthrenocasino.us

nosouthrenocasino.org

nosouthrenocasino.net

nosouthrenocasino.info

nosouthrenocasino.com

nosouthrenocasino.biz

palacestationhotelandcasino.net

palacestationhotelandcasino.com

palacestationgiftshop.net

palacestationgiftshop.com

palacestationcasinos.com

palacestationcasinolasvegas.net

palacestationcasinolasvegas.com

palacestationcasinoandhotel.com

palacestationcasino.net

palacestationcasino.info

palacestationbingo.com

palacestationandcasino.com

palacestation.us

palacestation.org

palacestation.net

palacestation.info

palacestation.com

palacestation.biz

palacestaion.com

palaceestation.com

palacecasinoresort.mobi

wwwpalacestation.com

thepalacestationcasino.com

pokerpalacestation.com

placestationcasino.com

palcestationcasino.com

palasstation.com

palacstation.com

palacestationvegas.com

palacestationpoker.com

palacestationplayersclub.com

palacestationlasvegas.com

palacestationhotelcasino.com

bulderstation.com

bouldrestation.com

boulderststion.com

boulderstationtheaters.com

boulderstationscasionevada.com

boulderstations.com

boulderstationresortandcasino.com

boulderstationpoker.com

boulderstationlv.com

boulderstationjobs.com

boulderstationhotelcasino.com

boulderstationhotelandcasino.com

boulderstationgiftshop.net

boulderstationgiftshop.com

boulderstationcasinos.com

boulderstationcasino.org

boulderstation.us

boulderstation.net

boulderstation.info

boulderstation.com

bouderstation.com

boluderstation.com

bolderstation.com

redrockstationsucks.net

redrockstationsucks.com

redrockstationsresort.net

redrockstationsresort.com

redrockstationsportsbook.net

redrockstationsportsbook.com

redrockstationspa.net

redrockstationspa.com

redrockstationscasino.net

redrockstationscasino.com

redrockstationresort.net

redrockstationresort.com

redrockstationlasvegas.com

redrockstationhotel.net

redrockstationhotel.com

redrockstationgiftshop.net

redrockstationgiftshop.com

redrockstationcasinosucks.net

redrockstationcasinosucks.com

redrockstationcasinos.com

redrockstationcasino.net

redrockstationcasino.com

redrockstation.net

redrockstation.com

redrock-stationsresort.net

redrock-stationsresort.com

redrock-stationsportsbook.net

redrock-stationsportsbook.com

redrock-stationspa.net

redrock-stationspa.com

redrock-stationscasino.net

redrock-stationscasino.com

 

--------------------------------------------------------------------------------


 

redrock-stations-resort.net

redrock-stations-resort.com

redrock-stations-casino.net

redrock-stations-casino.com

redrock-stationresort.net

redrock-stationresort.com

redrock-stationhotel.net

redrock-stationhotel.com

redrock-stationcasino.net

redrock-stationcasino.com

redrock-station.net

redrock-station.com

redrock-station-sucks.net

redrock-station-sucks.com

redrock-station-sportsbook.net

redrock-station-sportsbook.com

redrock-station-spa.net

redrock-station-spa.com

redrock-station-resort.net

redrock-station-resort.com

redrock-station-hotel.net

redrock-station-hotel.com

redrock-station-casino.net

redrock-station-casino.com

redrock-station-casino-sucks.net

redrock-station-casino-sucks.com

charlestonstationcasino.com

wwwsunsetstation.com

thesunsetstation.net

thesunsetstation.info

susnsetstation.com

susetstation.com

sunstationcasino.com

sunsetstationsa.com

sunsetstationpokerroom.com

sunsetstationlv.com

sunsetstationjobs.com

sunsetstationhotelandcasino.com

sunsetstationhotel.com

sunsetstationgiftshop.net

sunsetstationgiftshop.com

sunsetstationevents.com

sunsetstationconcerts.com

sunsetstationcasinos.com

sunsetstationcasino.net

sunsetstationcasino.com

sunsetstation.us

sunsetstation.net

sunsetstation.info

sunsetstation.com

sunsetstaion.com

sunset-station.net

sunset-station.info

wwstation.com

wildwildweststationlasvegas.com

wildwildweststationcasino.com

vivastationspacasino.com

vivastationspa.com

vivastationresortcasino.com

vivastationresortandcasino.com

vivastationresort.com

vivastationhotelcasino.com

vivastationhotelandcasino.com

vivastationhotel.com

vivastationcasinoresort.com

vivastationcasinolasvegas.com

vivastationcasinohotel.com

vivastationcasinoandhotel.com

vivastationcasino.com

vivastationcasino-lasvegas.com

vivastation-casino.com

viva-stationcasino.com

viva-station-spa.com

viva-station-spa-casino.com

viva-station-resort.com

viva-station-resort-casino.com

viva-station-hotel.com

viva-station-hotel-casino.com

viva-station-casino.com

viva-station-casino-resort.com

viva-station-casino-hotel.com

thevivastationspa.com

thevivastationcasinolasvegas.com

thevivastationcasino.com

the-viva-station-spa.com

the-viva-station-casino.com

the-viva-station-casino-lasvegas.com

wwwvivaresorts.com

wwwvivalasvegas.com

wwwvivacasino.net

welcometoviva.net

welcometoviva.com

vivresorts.com

viviaresorts.com

viveresorts.com

vivecasino.com

 

--------------------------------------------------------------------------------


 

vivatainmentinc.net

vivatainmentinc.com

vivatainment.org

vivatainment.net

vivatainment.com

vivasparesort.net

vivasparesort.com

vivasparesort.com

vivasparesort.com

vivaspahotel.com

vivaspacasino.net

vivaspacasino.com

vivaspaandresort.net

vivaspaandresort.com

vivaspaandhotel.com

vivaspaandcasino.net

vivaspaandcasino.com

vivaresortspa.net

vivaresortspa.com

vivaresortlasvegas.net

vivaresortlasvegas.com

vivaresorthotelcasino.net

vivaresorthotelcasino.com

vivaresorthotel.net

vivaresorthotel.com

vivaresortcasinolasvegas.net

vivaresortcasinolasvegas.com

vivaresortcasinohotel.net

vivaresortcasinohotel.com

vivaresortcasino.net

vivaresortcasino.com

vivaspacasino.com

vivaresortandspa.net

vivaresortandspa.com

vivaresortandhotel.net

vivaresortandhotel.com

vivaresortandcasino.net

vivaresortandcasino.com

vivaresort.net

vivaresort-casino.net

vivaresort-casino.com

vivarealm.com

vivaonlinecasino.net

vivaonlinecasino.com

vivanightlife.net

vivanightlife.com

vivalives.com

vivalasvegaspoker.com

vivalasvegashotels.com

vivalasvegasgaming.net

vivalasvegasgaming.com

vivalasvegascasino.info

vivahotelspalasvegas.net

vivahotelspalasvegas.com

vivahotelspa.net

vivahotelspa.com

vivahotelresortlasvegas.net

vivahotelresortlasvegas.com

vivahotelresortcasinolasvegas.net

vivahotelresortcasinolasvegas.com

vivahotelresortcasino.net

vivahotelresortcasino.com

vivahotelresort.net

vivahotelresort.com

vivahotelcasinolasvegas.net

vivahotelcasinolasvegas.com

vivahotelcasino.net

vivahotelcasino.com

vivahotelandspa.net

vivahotelandspa.com

vivahotelandresort.net

vivahotelandresort.com

vivahotelandcasino.net

vivahotelandcasino.com

vivahotel.net

vivahotel-casino.net

vivahotel-casino.com

vivagaming.net

vivagaming.com

vivaeverything.com

vivaentertainmentonline.net

vivaentertainmentonline.com

vivaentertainmentinc.net

vivaentertainmentinc.com

vivaentertainment.us

vivaentertainment.biz

vivadreamvacations.net

vivadreamvacations.info

vivadelcasino.com

vivaconfessions.net

vivaconfessions.com

vivacasinoresort.net

vivacasinoresort.com

vivacasinolasvegas.net

vivacasinolasveas.net

vivacasinolasveas.com

 

--------------------------------------------------------------------------------


 

vivacasinohotel.net

vivacasinohotel.com

vivacasinoclub.com

vivacasinoandhotel.net

vivacasinoandhotel.com

vivacasino.net

vivabooking.com

vivabingo.us

vivabetting.com

viva2013.net

viva2013.com

viva2012.net

viva2012.com

viva-tainment.org

viva-tainment.net

viva-spa-resort.net

viva-spa-hotel.com

viva-spa-casino.net

viva-spa-casino.com

viva-resorts.com

viva-resortcasino.net

viva-resortcasino.com

viva-resort.net

viva-resort.com

viva-resort-spa.net

viva-resort-spa.com

viva-resort-lasvegas.net

viva-resort-lasvegas.com

viva-resort-hotel.net

viva-resort-hotel.com

viva-resort-hotel-casino.net

viva-resort-hotel-casino.com

viva-resort-casino.net

viva-resort-casino.com

viva-resort-casino-lasvegas.net

viva-resort-casino-lasvegas.com

viva-resort-casino-hotel.net

viva-resort-casino-hotel.com

viva-hotelcasino.net

viva-hotelcasino.com

viva-hotel.net

viva-hotel.com

viva-hotel-spa.net

viva-hotel-spa.com

viva-hotel-spa-lasvegas.net

viva-hotel-spa-lasvegas.com

viva-hotel-resort.net

viva-hotel-resort.com

viva-hotel-resort-lasvegas.net

viva-hotel-resort-lasvegas.com

viva-hotel-resort-casino.net

viva-hotel-resort-casino.com

viva-hotel-casino.net

viva-hotel-casino.com

viva-hotel-casino-lasvegas.net

viva-hotel-casino-lasvegas.com

viva-casino-lasveas.net

viva-casino-lasveas.com

viva-casino-hotel.net

viva-casino-hotel.com

viva-brand.com

vegasviva.com

thisisviva.net

thisisviva.mobi

thisisviva.com

thevivaspa.net

thevivaspa.com

thevivaresortcasino.net

thevivaresortcasino.com

thevivaresort.net

thevivaresort.com

thevivalv.net

thevivalv.com

thevivahotelspa.net

thevivahotelspa.com

thevivahotelresortcasino.net

thevivahotelresortcasino.com

thevivahotelresort.net

thevivahotelresort.com

thevivahotellasvegas.net

thevivahotellasvegas.com

thevivahotelcasino.net

thevivahotelcasino.com

thevivahotel.net

thevivahotel.com

thevivacasinolasvegas.net

thevivacasinolasvegas.com

theviva-resort.net

theviva-casino.net

theviva-casino.com

thenewviva.net

thenewviva.com

the-vivaresort.net

the-vivacasino.net

the-vivacasino.com

the-viva-spa.net

the-viva-spa.com

the-viva-resort.net

the-viva-resort.com

the-viva-resort-casino.net

the-viva-resort-casino.com

the-viva-hotel.net

the-viva-hotel.com

the-viva-hotel-spa.net

 

--------------------------------------------------------------------------------


 

the-viva-hotel-spa.com

the-viva-hotel-resort.net

the-viva-hotel-resort.com

the-viva-hotel-lasvegas.net

the-viva-hotel-lasvegas.com

the-viva-hotel-casino.net

the-viva-hotel-casino.com

the-viva-casinolasvegas.net

the-viva-casinolasvegas.com

the-viva-casino.net

the-viva-casino.com

the-viva-casino-lasvegas.net

the-viva-casino-lasvegas.com

spaatviva.net

spaatviva.com

onlyviva.com

lasvivalasvegas.net

lasvivalasvegas.com

bookviva.com

wwwesthotelcasino.com

wildwildwesthotellasvegas.com

wildwildwesthotelcasino.com

wildwildwesthotelandcasino.com

wildwildwestcasinolasvegas.com

wildwildwest.info

thewildwestcasino.net

thewildwestcasino.com

vegassunsetcasino.com

thesunsetcasinoclub.com

thesunsetcasino.com

sunsethotelncasino.com

sunsetcasino.net

sunset-casino.com

wwwredrockcasino.com

wwwredrock.net

wwredrock.net

wwredrock.com

theredrockcasino.com

rerocklasvegas.com

redrocllasvegas.com

redrockweddingchapel.net

redrockweddingchapel.com

redrockvips.net

redrockvip.net

redrockvegascasino.com

redrockvegas.net

redrocksucks.net

redrocksucks.com

redrockstyle.com

redrocksportsbook.net

redrocksportsbook.com

redrocksports.net

redrockspacasino.com

redrockspaandcasino.com

redrockspa.net

redrockslots.net

redrockslots.com

redrockroom.com

redrockresortvegas.net

redrockresortvegas.com

redrockresortsvegas.net

redrockresortsvegas.com

redrockresortsucks.net

redrockresortsucks.com

redrockresortspacasino.com

redrockresortspa.com

redrockresortslv.com

redrockresortslv.net

redrockresortslasvegas.net

redrockresortslasvegas.com

redrockresorts.net

redrockresortlv.net

redrockresortlv.com

redrockresortlasvegas.net

redrockresortlasvegas.com

redrockresorthotellasvegas.net

redrockresorthotellasvegas.com

redrockresorthotelcasino.net

redrockresorthotelcasino.com

redrockresorthotel.net

redrockresorthotel.com

redrockresortcasinosucks.net

redrockresortcasinosucks.com

redrockresortcasino.net

redrockresortcasino.com

redrockresortandhotel.net

redrockresortandhotel.com

redrockresortandcasino.net

redrockresortandcasino.com

redrockresort.us

redrockresort.net

redrockresort-lv.net

redrockresort-lv.com

redrockpoker.net

redrockplayersclub.com

redrockonlinecasino.com

redrocklv.net

redrocklasvegassportsbook.net

redrocklasvegassportsbook.com

redrocklasvegasresortandhotel.net

redrocklasvegasresortandhotel.com

redrocklasvegasresort.net

redrocklasvegasresort.com

redrocklasvegasresidences.com

redrocklasvegasonline.net

redrocklasvegasonline.com

 

--------------------------------------------------------------------------------


 

redrocklasvegashotelandcasino.net

redrocklasvegashotelandcasino.com

redrocklasvegashotel.net

redrocklasvegashotel.com

redrocklasvegasgaming.net

redrocklasvegasgaming.com

redrocklasvegascasino.net

redrocklasvegascasino.com

redrocklasvegas.us

redrocklasvegas.net

redrocklasvegas.mobi

redrocklasvegas.info

redrocklasvegas.com

redrocklanes.com

redrockhotels.net

redrockhotellasvegas.net

redrockhotellasvegas.com

redrockhotelcasinolasvegas.net

redrockhotelcasinolasvegas.com

redrockhotelcasino.net

redrockhotelcasino.com

redrockhotelandcasino.com

redrockgaminglasvegas.net

redrockgaminglasvegas.com

redrockgaming.net

redrockgaming.com

redrockdealers.org

redrockdealers.com

redrockconvention.info

redrockcinemas.com

redrockcasionvegas.com

redrockcasinosucks.net

redrockcasinosucks.com

redrockcasinos.net

redrockcasinos.com

redrockcasinoresortspa.org

redrockcasinoresortspa.net

redrockcasinoresortspa.com

redrockcasinoresortspa.biz

redrockcasinoresortandspa.com

redrockcasinoresort.net

redrockcasinoresort.com

redrockcasinoonline.com

redrockcasinolasvegas.net

redrockcasinolasvegas.com

redrockcasinohotellasvegas.net

redrockcasinohotellasvegas.com

redrockcasinohotel.net

redrockcasinohotel.com

redrockcasino.us

redrockcasino.org

redrockcasino.net

redrockcasino.mobi

redrockcasino.info

redrockcasino.biz

redrockcasino-resort.net

redrockcasino-resort.com

redrockcasino-lasvegas.net

redrockcasino-lasvegas.com

redrockcasino-hotel.net

redrockcasino-hotel.com

redrockbingo.com

redrock.biz

redrock-weddingchapel.net

redrock-weddingchapel.com

redrock-wedding-chapel.net

redrock-wedding-chapel.com

redrock-vegas.net

redrock-vegas.com

redrock-sucks.net

redrock-sucks.com

redrock-sportsbook.net

redrock-sportsbook.com

redrock-sports.net

redrock-sports.com

redrock-spa.net

redrock-spa.com

redrock-slots.net

redrock-slots.com

redrock-resortvegas.net

redrock-resortvegas.com

redrock-resortsvegas.net

redrock-resortsvegas.com

redrock-resortslv.net

redrock-resortslv.com

redrock-resortslasvegas.net

redrock-resortslasvegas.com

redrock-resorts.net

redrock-resorts.com

redrock-resorts-vegas.net

redrock-resorts-vegas.com

redrock-resorts-lv.net

redrock-resorts-lv.com

redrock-resorts-lasvegas.net

redrock-resorts-lasvegas.com

redrock-resortlv.net

redrock-resortlv.com

redrock-resortlasvegas.net

redrock-resortlasvegas.com

redrock-resorthotellasvegas.net

redrock-resorthotellasvegas.com

redrock-resorthotelcasino.net

redrock-resorthotelcasino.com

redrock-resorthotel.net

redrock-resorthotel.com

redrock-resortcasino.net

 

--------------------------------------------------------------------------------


 

redrock-resortcasino.com

redrock-resortandhotel.net

redrock-resortandhotel.com

redrock-resortandcasino.net

redrock-resortandcasino.com

redrock-resort.net

redrock-resort.com

redrock-resort-vegas.net

redrock-resort-vegas.com

redrock-resort-sucks.net

redrock-resort-sucks.com

redrock-resort-lv.net

redrock-resort-lv.com

redrock-resort-lasvegas.net

redrock-resort-lasvegas.com

redrock-resort-hotellasvegas.net

redrock-resort-hotellasvegas.com

redrock-resort-hotelcasino.net

redrock-resort-hotelcasino.com

redrock-resort-hotel.net

redrock-resort-hotel.com

redrock-resort-hotel-lasvegas.net

redrock-resort-hotel-lasvegas.com

redrock-resort-hotel-casino.net

redrock-resort-hotel-casino.com

redrock-resort-casino.net

redrock-resort-casino.com

redrock-resort-casino-sucks.net

redrock-resort-casino-sucks.com

redrock-resort-andhotel.net

redrock-resort-andhotel.com

redrock-resort-andcasino.net

redrock-resort-andcasino.com

redrock-resort-and-hotel.net

redrock-resort-and-hotel.com

redrock-resort-and-casino.net

redrock-resort-and-casino.com

redrock-lv.net

redrock-lv.com

redrock-lasvegassportsbook.net

redrock-lasvegassportsbook.com

redrock-lasvegasresortandhotel.net

redrock-lasvegasresortandhotel.com

redrock-lasvegasresort.net

redrock-lasvegasresort.com

redrock-lasvegasonline.net

redrock-lasvegasonline.com

redrock-lasvegashotelandcasino.net

redrock-lasvegashotelandcasino.com

redrock-lasvegashotel.net

redrock-lasvegashotel.com

redrock-lasvegasgaming.net

redrock-lasvegasgaming.com

redrock-lasvegascasino.net

redrock-lasvegascasino.com

redrock-lasvegas.net

redrock-lasvegas.com

redrock-lasvegas-sportsbook.net

redrock-lasvegas-sportsbook.com

redrock-lasvegas-resortandhotel.net

redrock-lasvegas-resortandhotel.com

redrock-lasvegas-resort.net

redrock-lasvegas-resort.com

redrock-lasvegas-resort-andhotel.net

redrock-lasvegas-resort-andhotel.com

redrock-lasvegas-resort-and-hotel.net

redrock-lasvegas-resort-and-hotel.com

redrock-lasvegas-online.net

redrock-lasvegas-online.com

redrock-lasvegas-hotelandcasino.net

redrock-lasvegas-hotelandcasino.com

redrock-lasvegas-hotel.net

redrock-lasvegas-hotel.com

redrock-lasvegas-hotel-andcasino.net

redrock-lasvegas-hotel-andcasino.com

redrock-lasvegas-hotel-and-casino.net

redrock-lasvegas-hotel-and-casino.com

redrock-lasvegas-gaming.net

redrock-lasvegas-gaming.com

redrock-lasvegas-casino.net

redrock-lasvegas-casino.com

redrock-las-vegas.net

redrock-las-vegas.com

redrock-hotels.net

redrock-hotels.com

redrock-hotellasvegas.net

redrock-hotellasvegas.com

redrock-hotelcasinolasvegas.net

redrock-hotelcasinolasvegas.com

redrock-hotelcasino.net

redrock-hotelcasino.com

redrock-hotel.net

redrock-hotel.com

redrock-hotel-lasvegas.net

redrock-hotel-lasvegas.com

redrock-hotel-casinolasvegas.net

redrock-hotel-casinolasvegas.com

redrock-hotel-casino.net

redrock-hotel-casino.com

redrock-hotel-casino-lasvegas.net

redrock-hotel-casino-lasvegas.com

redrock-gaminglasvegas.net

redrock-gaminglasvegas.com

redrock-gaming.net

redrock-gaming.com

redrock-gaming-lasvegas.net

 

--------------------------------------------------------------------------------


 

redrock-gaming-lasvegas.com

redrock-casinos.net

redrock-casinos.com

redrock-casinoresort.net

redrock-casinoresort.com

redrock-casinolasvegas.net

redrock-casinolasvegas.com

redrock-casinohotellasvegas.net

redrock-casinohotellasvegas.com

redrock-casinohotel.net

redrock-casinohotel.com

redrock-casino.net

redrock-casino.com

redrock-casino-sucks.net

redrock-casino-sucks.com

redrock-casino-resort.net

redrock-casino-resort.com

redrock-casino-lasvegas.net

redrock-casino-lasvegas.com

redrock-casino-hotellasvegas.net

redrock-casino-hotellasvegas.com

redrock-casino-hotel.net

redrock-casino-hotel.com

redrock-casino-hotel-lasvegas.net

redrock-casino-hotel-lasvegas.com

redrckcasino.com

red-rock-casino.com

lasvegasredrockhotelandcasino.com

lasvegasredrock.com

santa-fe-station-hotel.com

boulder-station-hotel.com

texas-station-gambling-hall.com

fiesta-rancho-hotel.com

fiesta-henderson-casino.com

 

G.            Foreign Domain Names

 

stationcasino.cn

stationcasino.hk

stationcasino.jp

stationcasino.sg

stationcasino.tw

stationcasinolasvegas.cn

stationcasinolasvegas.jp

stationcasinolasvegas.sg

stationcasinolasvegas.tw

stationcasinoresort.cn

stationcasinoresort.hk

stationcasinoresort.jp

stationcasinoresort.sg

stationcasinoresort.tw

stationcasinos.hk

stationcasinos.jp

stationcasinos.sg

stationcasinos.tw

stationcasinoslasvegas.cn

stationcasinoslasvegas.hk

stationcasinoslasvegas.jp

stationcasinoslasvegas.sg

stationcasinoslasvegas.tw

stationcasinosresort.cn

stationcasinosresort.hk

stationcasinosresort.jp

stationcasinosresort.sg

stationcasinosresort.tw

stationscasinos.cn

stationscasinos.hk

stationscasinos.jp

stationscasinos.sg

stationscasinos.tw

stationscasinoslasvegas.cn

stationscasinoslasvegas.jp

stationscasinoslasvegas.sg

stationscasinoslasvegas.tw

stationscasinosresort.cn

stationscasinosresort.hk

stationscasinosresort.jp

stationscasinosresort.sg

stationscasinosresort.tw

redrockcasino.hk

redrockcasino.jp

redrockcasino.sg

redrockcasino.tw

redrockhotel.cn

redrockhotel.hk

redrockhotel.jp

redrockhotel.sg

redrockhotel.tw

redrocklasvegas.hk

redrocklasvegas.jp

redrocklasvegas.sg

redrocklasvegas.tw

redrockresort.cn

redrockresort.hk

redrockresort.jp

redrockresort.sg

redrockresort.tw

 

--------------------------------------------------------------------------------


 

redrockspa.cn

redrockspa.hk

redrockspa.jp

redrockspa.sg

redrockspa.tw

redrockvegas.cn

redrockvegas.hk

redrockvegas.jp

redrockvegas.sg

redrockvegas.tw

vivahotelcasino.cn

vivahotelcasino.hk

vivahotelcasino.jp

vivahotelcasino.sg

vivahotelcasino.tw

vivahotelspa.cn

vivahotelspa.jp

vivahotelspa.sg

vivahotelspa.tw

vivaresort.cn

vivaresort.jp

vivaresort.sg

vivaresort.tw

vivaresortcasino.cn

vivaresortcasino.jp

vivaresortcasino.sg

vivaresortcasino.tw

vivaspa.cn

vivaspa.hk

vivaspa.jp

vivaspa.sg

vivaspa.tw

vivatainment.cn

vivatainment.jp

vivatainment.sg

vivatainment.tw

 

--------------------------------------------------------------------------------


 

Schedule 5.11(a)(2)

Owned and Licensed Software

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.11(b)

Validity, Good Standing and Proceedings

 

I.              PATENTS

 

A.            U.S. Patents

 

None.

 

B.            U.S. Patent Applications

 

None.

 

C.            Foreign Patents

 

None.

 

D.            Foreign Patent Applications

 

None.

 

II.            COPYRIGHTS

 

A.            U.S. Copyright Registrations

 

None.

 

B.            U.S. Copyright Applications.

 

None.

 

C.            Foreign Copyright Registrations

 

None.

 

D.            Foreign Copyright Applications

 

None.

 

III.           MARKS

 

A.            U.S. Trademark Registrations

 

Mark

 

Class(es)

 

Reg.
No.

 

Reg. Date

SUNSET STATION

 

21

 

2087587

 

08/12/1997

SUNSET STATION

 

25

 

2106796

 

10/21/1997

SUNSET STATION

 

41

 

2793353

 

12/16/2003

 

--------------------------------------------------------------------------------


 

Mark

 

Class(es)

 

Reg.
No.

 

Reg. Date

SUNSET STATION

 

42

 

2793354

 

12/16/2003

 

Use and registration of the marks identified above are subject to a Trademark
Concurrent Use Agreement between Station Casinos, Inc. and Sunset Station Group,
LLC, which limits Station Casinos Inc.’s trademark rights to the states of
Arizona, California, Colorado, Hawaii, Idaho, Montana, Nevada, Oregon, Utah,
Washington and Wyoming.

 

Mark

 

Class(es)

 

Reg. No.

 

Reg. Date

WILD WILD WEST

 

41

 

2053006

 

04/15/1997

WILD WILD WEST

 

42

 

2053007

 

04/15/1997

 

Use of the mark identified above is restricted to the area consisting of the
United States west of the Mississippi River, except for that portion of the
State of Louisiana west of the Mississippi River, pursuant to Concurrent Use
proceeding No. 34005052.

 

B.            U.S. Trademark Applications

 

Mark

 

Class(es)

 

Application.
No.

 

Reg. Date

VIVA ENTERTAINMENT

 

25

 

77/818,863

 

09/02/09

VIVA ENTERTAINMENT

 

35

 

77/818,862

 

09/02/09

VIVA ENTERTAINMENT

 

43

 

77/409,328

 

02/29/08

VIVA ENTERTAINMENT

 

43

 

77/818,850

 

02/09/09

 

--------------------------------------------------------------------------------


 

Application Serial No. 77/409,328 is the subject of Opposition Proceeding
No. 91190844 before the TTAB, between Station Casinos, Inc. and Viva
Entertainment Network, Inc.  The Proceeding is suspended pending the bankruptcy
of Station Casinos, Inc.

 

Applications Serial Nos. 77/818,862 and 77/818,862 are the potential subjects of
an Opposition Proceeding before the TTAB.  Extensions of time to Oppose were
filed March 23, 2010.

 

Application Serial No. 77/818,850 is the potential subject of an Opposition
Proceeding before the TTAB. An extension of time to Oppose was filed April 14,
2010.

 

Mark

 

Class(es)

 

Reg. No.

 

Reg. Date

WILD CARD

 

41

 

77/598,066

 

10/22/2008

 

The mark identified above is subject to a Trademark Concurrent Use Agreement
between Station Casinos, Inc. and the Seminole Tribe of Florida, which limits
Station Casinos Inc.’s trademark rights to those states West of the Mississippi
River.

 

C.            Foreign Trademark Registrations

 

None.

 

D.            Foreign Trademark Applications

 

None.

 

E.             State Trademark Registrations

 

None.

 

F.             Domain Names

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.11(c)

Intellectual Property Agreements

 

1.                                       License and Support Agreement dated
January 6, 2006 by and among Station Casinos, Inc., Aliante Station, LLC and
Aliante Gaming, LLC

 

2.                                       License and Support Agreement dated
March 10, 2000 by and between Station Casinos, Inc. and Green Valley Ranch
Gaming, LLC (as amended by Section 17 of that certain First Amendment to
Operating Agreement dated as of September 17, 2001 among Green Valley Ranch
Gaming, LLC, GCR Gaming, LLC, GV Ranch Station, Inc. and Station Casinos, Inc.)

 

--------------------------------------------------------------------------------


 

Schedule 5.11(d)

Right, Title and Interest in Purchased Intellectual Property

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.11(e)

Infringement, Violation, Misappropriation or Dilution

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.11(f)

Software

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.11(g)

Public Software

 

Application

 

Description

IT Operations

 

 

Free BSD

 

OS utility managing the DNS servers

PUTTY

 

Used to telnet into networking equipment

Videolan

 

Monitor IP video streams and video playback

CentOS

 

Network probe utility

 

 

 

IT Engineering/Development

 

 

Firefox

 

Internet browser

Coderush Express

 

Works with Visual Studio, code formatting

Virtual Clonedrive

 

Utility that mounts an image as a CD

Expresso

 

Regular expression testing tool

Fences

 

Tool to organize desktop icons

Demon tools

 

Utility that mounts ISO as a CD

Notepad 2 & Notepad ++

 

Extended editor tools

 

--------------------------------------------------------------------------------


 

Schedule 5.12(a)

Material Contracts

 

Those contracts filed as an exhibit to the Company’s Annual Report on Form 10-K
for the year ended December 31, 2009 or filed after such annual report and prior
to the date hereof as exhibits to the Company’s SEC filings.

 

Membership Interest Purchase Agreement dated November 13, 2003 between SC
Michigan, LLC and MPM Enterprises, L.L.C.

 

First Amended and Restated Operating Agreement of MPM Enterprises, LLC dated
November 13, 2003 among SC Michigan , LLC, Barton W. LaBelle, Douglas N.
LaBelle, W. Sidney Smith and James C. Fabiano

 

Third Amended and Restated Development Agreement dated May 21, 2009 between the
Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians of Michigan and MPM
Enterprises, L.L.C.

 

Fourth Amended and Restated Management Agreement dated April 29, 2010 between
the Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians of Michigan and MPM
Enterprises, L.L.C.

 

Development Agreement dated April 22, 2003 between Graton Rancheria, California
(a/k/a The Federated Indians of Graton Rancheria and The Indians of the Graton
Rancheria of California) and SC Sonoma Development, LLC

 

Management Agreement dated April 22, 2003 between Graton Rancheria, California
(a/k/a The Federated Indians of Graton Rancheria and The Indians of the Graton
Rancheria of California) and SC Sonoma Management, LLC (as amended by that
certain Amendment No. 1 Management Agreement dated August 10, 2005)

 

Development Agreement dated December 8, 2003 between The North Fork Rancheria of
Mono Indians of California and SC Madera Development, LLC

 

Management Agreement dated December 8, 2003 between The North Fork Rancheria of
Mono Indians of California and SC Madera Management, LLC

 

Development Agreement dated January 12, 2004 between The Mechoopda Indian Tribe
of Chico Rancheria, California and SC Butte Development, LLC

 

Management Agreement dated January 12, 2004 between The Mechoopda Indian Tribe
of Chico Rancheria, California and SC Butte Management, LLC

 

Amended and Restated Limited Liability Company Agreement of Rancho Road LLC
dated December 19, 2006 between FBLV Holding Company LLC and SC Rancho
Development, LLC

 

--------------------------------------------------------------------------------


 

Limited Liability Company Agreement of Richfield Homes LLC dated February 8,
2010 between FBLV Holding Company LLC and SC Rancho Development, LLC

 

Operating Agreement of Sunset GV, LLC dated June 6, 2006 between Green Valley
Station, Inc. and G.C. Gaming, LLC

 

Operating Agreement of Greens Café, LLC dated June 20, 2005 between Green Valley
Station, Inc. and G.C. Gaming, LLC

 

First Amended and Restated Operating Agreement of Town Center Amusements, Inc. A
Limited Liability Company dated June 6, 1995 between Green Valley Station, Inc.
and G.C. Gaming, LLC (successor-in-interest to Green Valley Ventures, Inc.) (as
amended by that certain First Amendment to First Amended and Restated Operating
Agreement dated April 2, 1996, and as further amended by that certain Second
Amendment to First Amended and Restated Operating Agreement dated November 21,
1996)

 

Operating Agreement of SCI/CE Rohnert Park, LLC dated February 5, 2008 between
Sonoma Land Acquisition Company, LLC and Dallas Rohnert Park, LLC

 

Ground Lease and Option Agreement dated September 15, 2004 between Cohen 2006
Trust (successor-in-interest to The Robert Cohen Foundation) and Vista Holdings,
LLC

 

Option to Acquire Property and Escrow Instructions December 30, 2008 among
Station Casinos, Inc., The Tiberti Company and Chicago Title Agency of
Nevada, Inc.

 

Texas Ground Lease dated as of June 1, 1995, between Texas Gambling Hall &
Hotel, Inc., as lessor, and Station Casinos, Inc., as lessee, as amended by the
First Amendment to the Texas Ground Lease dated as of June 30, 1995 between
Station Casinos, Inc. and Texas Gambling Hall & Hotel, Inc., as assigned to
Texas Station, Inc. pursuant to that certain Assignment, Assumption & Consent
Agreement (Texas Ground Lease), dated as of July 6, 1995, between Station
Casinos, Inc. and Texas Station, Inc.,  as amended by the Lease Amendment No. 1
dated as of December 23, 1996 between Texas Station, Inc. and Texas Gambling
Hall & Hotel, Inc. and as amended by the Second Amendment to the Texas Ground
Lease dated as of January 7, 1997 between Texas Station, Inc. and Texas Gambling
Hall & Hotel.

 

Office Lease dated November 1, 2007 between Cole So Las Vegas NV, LLC and
Station Casinos, Inc.

 

Indenture dated as of March 17, 2004 between Station Casinos, Inc. and Law
Debenture Trust Company of New York as Trustee (6% Senior Notes)

 

Indenture dated as of January 29, 2004 between Station Casinos, Inc. and Law
Debenture Trust Company of New York as Trustee (61/2% Subordinated Notes)

 

--------------------------------------------------------------------------------


 

Indenture dated as of February 27, 2004 between Station Casinos, Inc. and Law
Debenture Trust Company of New York as Trustee (67/8% Subordinated Notes)

 

Indenture dated as of March 13, 2006 between Station Casinos, Inc. and Law
Debenture Trust Company of New York as Trustee (65/8% Subordinated Notes)

 

Indenture dated as of August 1, 2006 between Station Casinos, Inc. and Law
Debenture Trust Company of New York as Trustee (73/4% Senior Notes)

 

Credit Agreement dated as of November 7, 2007 among the Company, Deutsche Bank
Trust Company Americas, the lenders party thereto, Deutsche Bank
Securities Inc., J.P. Morgan Securities Inc. and JPMorgan Chase Bank, N.A.

 

Amended and Restated Loan and Security Agreement dated as of March 19, 2008 by
and among German American Capital Corporation and JPMorgan Chase Bank, N.A. and
FCP PropCo, LLC.

 

Credit Agreement dated as of February 7, 2008 among CV PropCo, LLC, the lenders
party thereto, Deutsche Bank Trust Company Americas, JPMorgan Chase Bank, N.A.,
Deutsche Bank Securities Inc. and J.P. Morgan Securities Inc.

 

Ground Sublease dated March 20, 2006 between Paradise Aviation Owners’
Association and Station Casinos, Inc.

 

Master Lease Agreement dated as of November 7, 2007, between FCP PropCo, LLC, as
landlord, and Station Casinos, Inc. as tenant.

 

Consulting Agreement dated as of July 15, 2009, between Vista Holdings, LLC and
Warner Gaming LLC.

 

--------------------------------------------------------------------------------


 

Schedule 5.12(b)

Material Contract Defaults

 

Default:

 

Indenture dated as of March 17, 2004 between Station Casinos, Inc. and Law
Debenture Trust Company of New York as Trustee (6% Senior Notes)

 

Indenture dated as of January 29, 2004 between Station Casinos, Inc. and Law
Debenture Trust Company of New York as Trustee (61/2% Subordinated Notes)

 

Indenture dated as of February 27, 2004 between Station Casinos, Inc. and Law
Debenture Trust Company of New York as Trustee (67/8% Subordinated Notes)

 

Indenture dated as of March 13, 2006 between Station Casinos, Inc. and Law
Debenture Trust Company of New York as Trustee (65/8% Subordinated Notes)

 

Indenture dated as of August 1, 2006 between Station Casinos, Inc. and Law
Debenture Trust Company of New York as Trustee (73/4% Senior Notes)

 

Credit Agreement dated as of November 7, 2007 among the Company, Deutsche Bank
Trust Company Americas, the lenders party thereto, Deutsche Bank
Securities Inc., J.P. Morgan Securities Inc. and JPMorgan Chase Bank, N.A.

 

Amended and Restated Loan and Security Agreement dated as of March 19, 2008 by
and among German American Capital Corporation and JPMorgan Chase Bank, N.A. and
FCP PropCo, LLC.

 

Credit Agreement dated as of February 7, 2008 among CV PropCo, LLC, the lenders
party thereto, Deutsche Bank Trust Company Americas, JPMorgan Chase Bank, N.A.,
Deutsche Bank Securities Inc. and J.P. Morgan Securities Inc.

 

Consent Required:

 

Ground Lease and Option Agreement dated September 15, 2004 between Cohen 2006
Trust (successor-in-interest to The Robert Cohen Foundation) and Vista Holdings,
LLC

 

Option to Acquire Property and Escrow Instructions December 30, 2008 among
Station Casinos, Inc., The Tiberti Company and Chicago Title Agency of
Nevada, Inc.

 

Texas Ground Lease dated as of June 1, 1995, between Texas Gambling Hall &
Hotel, Inc., as lessor, and Station Casinos, Inc., as lessee, as amended by the
First Amendment to the Texas Ground Lease dated as of June 30, 1995 between
Station Casinos, Inc. and Texas Gambling Hall & Hotel, Inc., as assigned to
Texas Station, Inc. pursuant to that certain Assignment, Assumption & Consent
Agreement (Texas Ground Lease), dated as of July 6, 1995, between Station
Casinos, Inc. and Texas Station, Inc.,  as amended by the Lease Amendment No. 1
dated as of December 23, 1996 between Texas Station, Inc. and

 

--------------------------------------------------------------------------------


 

Texas Gambling Hall & Hotel, Inc. and as amended by the Second Amendment to the
Texas Ground Lease dated as of January 7, 1997 between Texas Station, Inc. and
Texas Gambling Hall & Hotel.

 

Ground Sublease dated March 20, 2006 between Paradise Aviation Owners’
Association and Station Casinos, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 5.13(a)

Employee Benefits

 

1.             Supplemental Executive Retirement Plan dated as of November 30,
1994 (as amended by that certain First Amendment to the Supplemental Executive
Retirement Plan dated as of January 21, 2005, and as further amended by that
certain Second Amendment to Supplemental Executive Retirement Plan dated as of
November 7, 2007)

 

2.             Supplemental Management Retirement Plan dated as of November 30,
1994 (as amended by that certain First Amendment to Supplemental Management
Retirement Program dated as of November 7, 2007)

 

3.             Amended and Restated Deferred Compensation Plan dated as of
January 1, 2001 (as amended by that certain First Amendment to Amended and
Restated Deferred Compensation Plan dated as of August 13, 2007, and as further
amended by that certain Second Amendment to Amended and Restated Deferred
Compensation Plan dated as of November 7, 2007)

 

4.             Station Casinos, Inc. and Affiliates 401(k) Retirement Plan

 

5.             Special Long-Term Disability Plan dated as of November 30, 1994

 

6.             Station Casinos, Inc. Employee Benefit Plan

 

7.             Benefit arrangements and payroll practices set forth in the
Station Casinos, Inc. Team Member Handbook (to the extent not set forth above)

 

8.             Miscellaneous individual employment agreements made available to
Purchaser.

 

9.             Long Term Stay On Agreements related to employees of Sellers made
available to Purchaser

 

--------------------------------------------------------------------------------


 

Schedule 5.13(c)

Qualified Plans

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.13(h)

No Employee Benefits Conflicts

 

Each of the following will (i) result in any payment becoming due to any
employee of any Seller; (ii) increase any benefits otherwise payable under any
Employee Benefit Plan; or (iii) result in the acceleration of the time of
payment or vesting of any such benefits (however, for the avoidance of doubt,
each of the following is an Excluded Liability and shall not be assumed by
Purchaser).

 

1.             In the event of a change in control, certain of the employment
agreements provide for benefits in the amount and form specified below.

 


A.            THE EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN STATION CASINOS, INC.
AND FRANK J. FERTITTA III DATED NOVEMBER 7, 2007 PROVIDES FOR (A) AN ANNUAL
BONUS OF AT LEAST 120% BASE SALARY, (B) IMMEDIATE VESTING OF STOCK-BASED AND
PERFORMANCE-BASED INTERESTS, WHICH SHALL CONTINUE TO BE AND SHALL REMAIN
EXERCISABLE FOR THE REMAINING TERM OF SUCH INTERESTS AS SET FORTH IN THE
AGREEMENTS GRANTING OR AWARDING SUCH INTERESTS, (C) A LUMP-SUM PAYMENT THAT IS
THE EQUIVALENT OF THE EXECUTIVE RECEIVING 15-YEARS OF PAYMENTS UNDER THE STATION
CASINOS, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN, (D) IMMEDIATE VESTING OF
ANY DEFERRED COMPENSATION OR BONUSES, (E) CONTINUED FUNDING OF THE EXECUTIVE’S
LIFE INSURANCE POLICIES, OR AT THE EXECUTIVE’S OPTION, AN EQUIVALENT LUMP-SUM
PAYMENT, AND (F) SUCH RIGHTS TO OTHER BENEFITS AS MAY BE PROVIDED IN THE
COMPANY’S PLANS AND PROGRAMS.


 


B.            THE EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN STATION CASINOS, INC.
AND THOMAS M. FRIEL DATED NOVEMBER 7, 2007, THE EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN STATION CASINOS, INC. AND RICHARD J. HASKINS DATED NOVEMBER 7, 2007, AND
THE EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN STATION CASINOS, INC. AND KEVIN L.
KELLEY DATED DECEMBER 14, 2007 PROVIDE FOR THE VESTING OF STOCK-BASED AND
PERFORMANCE-BASED INTERESTS.


 


C.            THE EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN STATION CASINOS, INC.
AND SCOTT M. NIELSON DATED NOVEMBER 7, 2007 PROVIDES FOR (A) THE VESTING OF
STOCK-BASED AND PERFORMANCE-BASED INTERESTS AND (B) IMMEDIATE VESTING OF ANY
DEFERRED COMPENSATION OR BONUSES, INCLUDING INTERESTS AND CREDITS.


 

2.             In the event of a termination after a change in control, certain
of the employment agreements provide for additional benefits in the amount and
form specified below.

 


A.            THE EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN STATION CASINOS, INC.
AND FRANK J. FERTITTA III DATED NOVEMBER 7, 2007 PROVIDES FOR THE FOLLOWING:


 


·      IF, FOLLOWING A CHANGE IN CONTROL, THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE FOR GOOD REASON,
THEN IN ADDITION TO THE BENEFITS DESCRIBED IN 1.A. ABOVE, THE

 

--------------------------------------------------------------------------------


 


EXECUTIVE IS ENTITLED TO (A) A LUMP-SUM PAYMENT EQUAL TO THE GREATER OF (I) 880%
BASE SALARY AT THE TIME OF THE CHANGE IN CONTROL OR (II) 880% BASE SALARY AT THE
TIME OF TERMINATION, (B) ANY ANNUAL OR SUPPLEMENTAL PERFORMANCE BONUS AWARDED
BUT NOT PAID, (C) A PRO-RATA ANNUAL BONUS FOR THE YEAR IN WHICH THE TERMINATION
OCCURS, (D) CONTINUATION OF THE CERTAIN OF THE EXECUTIVE’S EMPLOYEE BENEFITS FOR
60 DAYS, OR AT THE EXECUTIVE’S OPTION, AN EQUIVALENT LUMP-SUM PAYMENT, AND
(E) REIMBURSEMENT OF INCURRED BUT UNPAID EXPENSES.


 

·      If, following a change in control, the executive’s employment is
terminated by the executive without good reason, then in addition to the
single-trigger benefits described above, the executive is entitled to (a) a
lump-sum payment equal to 80% of the lump-sum payment described in part (a) of
the bullet point above if  such termination occurs within the first 12 months
following a change in control or (b) a lump-sum payment equal to 100% of the
lump-sum payment described in part (a) of the bullet point above if such
termination occurs after the 12 months following a change in control.  In either
case, the executive is also entitled to an additional lump-sum payment equal to
880% of his base salary at the time of the termination of employment, as well as
any annual or supplemental performance bonus awarded but not paid, any deferred
bonus under the Station Casinos, Inc. Deferred Compensation Plan for Executives,
immediate vesting of stock-based and performance-based interests without
accelerated terms of exercisability, rights and benefits as provided by the
Company’s plans and programs, and reimbursement of incurred but unpaid expenses.

 


B.            THE EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN STATION CASINOS, INC.
AND THOMAS M. FRIEL DATED NOVEMBER 7, 2007 AND THE EXECUTIVE EMPLOYMENT
AGREEMENT BETWEEN STATION CASINOS, INC. AND RICHARD J. HASKINS DATED NOVEMBER 7,
2007 PROVIDE FOR THE FOLLOWING:


 


·      IF, WITHIN 5 YEARS FOLLOWING A CHANGE IN CONTROL, THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE FOR
GOOD REASON, THEN IN ADDITION TO THE BENEFIT DESCRIBED IN 1.B. ABOVE, THE
EXECUTIVE IS ENTITLED TO (A) A LUMP-SUM PAYMENT EQUAL TO THE GREATER OF (I) 480%
BASE SALARY AT THE TIME OF THE CHANGE IN CONTROL OR (II) 480% BASE SALARY AT THE
TIME OF TERMINATION, (B) A PRO-RATA ANNUAL BONUS FOR THE YEAR IN WHICH THE
TERMINATION OCCURS, (C) ANY DEFERRED COMPENSATION OR BONUSES, INCLUDING INTEREST
OR OTHER CREDITS, (D) EXERCISE, WITHIN 180 DAYS, VESTED AND EXERCISABLE
STOCK-BASED AND PERFORMANCE-BASED INTERESTS, (E) IMMEDIATE VESTING AND PAY OUT
OF ALL AMOUNTS SET FORTH IN THE EXECUTIVE’S LONG-TERM STAY-ON PERFORMANCE
INCENTIVE PAYMENT AGREEMENT AS IF THE EXECUTIVE HAD FULLY SATISFIED ALL THE
TERMS AND CONDITIONS THEREOF, (F) IMMEDIATE VESTING OF THE EXECUTIVE’S
SUPPLEMENTAL MANAGEMENT RETIREMENT PLAN BENEFIT, (G) CONTINUED FUNDING OF THE
EXECUTIVE’S LIFE INSURANCE POLICY, OR AT THE

 

--------------------------------------------------------------------------------


 


EXECUTIVE’S OPTION, AN EQUIVALENT LUMP-SUM PAYMENT, AND (H) PAID CONTINUATION OF
THE EXECUTIVE’S MEDICAL INSURANCE FOR 36 MONTHS FOLLOWING SUCH TERMINATION, OR
AT THE EXECUTIVE’S OPTION, AN EQUIVALENT LUMP-SUM PAYMENT.

 


·      IF, WITHIN ONE YEAR AND 90 DAYS OF A CHANGE IN CONTROL, THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE EXECUTIVE WITHOUT GOOD REASON, THEN IN ADDITION
TO THE BENEFITS DESCRIBED IN 1.B. ABOVE, THE EXECUTIVE IS ENTITLED TO ALL THE
PAYMENTS AND BENEFITS DESCRIBED IN THE BULLET POINT ABOVE, EXCEPT THAT THE
EXECUTIVE SHALL NOT BE ENTITLED TO THE IMMEDIATE VESTING AND PAY OUT OF ALL
AMOUNTS SET FORTH IN THE EXECUTIVE’S LONG-TERM STAY-ON PERFORMANCE INCENTIVE
PAYMENT AGREEMENT AS IF THE EXECUTIVE HAD FULLY SATISFIED ALL THE TERMS AND
CONDITIONS THEREOF.

 


C.            THE EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN STATION CASINOS, INC.
AND KEVIN L. KELLEY DATED DECEMBER 14, 2007 PROVIDES FOR THE FOLLOWING:


 


·      IF, WITHIN 5 YEARS FOLLOWING A CHANGE IN CONTROL, THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE FOR
GOOD REASON, THEN IN ADDITION TO THE SINGLE-TRIGGER BENEFIT DESCRIBED ABOVE, THE
EXECUTIVE IS ENTITLED TO (A) A LUMP-SUM PAYMENT EQUAL TO THE GREATER OF (I) 480%
BASE SALARY AT THE TIME OF THE CHANGE IN CONTROL OR (II) 480% BASE SALARY AT THE
TIME OF TERMINATION, (B) A PRO-RATA ANNUAL BONUS FOR THE YEAR IN WHICH THE
TERMINATION OCCURS, (C) ANY DEFERRED COMPENSATION OR BONUSES, INCLUDING INTEREST
OR OTHER CREDITS, (D) EXERCISE, WITHIN 180 DAYS, ALL VESTED STOCK OPTIONS,
PHANTOM STOCK UNITS, STOCK APPRECIATION RIGHTS, AND OTHER EXERCISABLE
STOCK-BASED OR PERFORMANCE-BASED INTERESTS, (E) IMMEDIATE VESTING OF THE
EXECUTIVE’S SUPPLEMENTAL MANAGEMENT RETIREMENT PLAN BENEFIT, (F) CONTINUED
FUNDING OF THE EXECUTIVE’S LIFE INSURANCE POLICY, OR AT THE EXECUTIVE’S OPTION,
AN EQUIVALENT LUMP-SUM PAYMENT, AND (G) PAID CONTINUATION OF THE EXECUTIVE’S
MEDICAL INSURANCE FOR 36 MONTHS FOLLOWING SUCH TERMINATION, OR AT THE
EXECUTIVE’S OPTION, AN EQUIVALENT LUMP-SUM PAYMENT.


 


·      IF, WITHIN ONE YEAR AND 90 DAYS OF A CHANGE IN CONTROL, THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE EXECUTIVE WITHOUT GOOD REASON, THEN THE
EXECUTIVE IS ENTITLED TO THE BENEFITS DESCRIBED ABOVE.

 


D.            THE EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN STATION CASINOS, INC.
AND SCOTT M. NIELSON DATED NOVEMBER 7, 2007 PROVIDES FOR THE FOLLOWING:


 


·      IF, WITHIN 5 YEARS FOLLOWING A CHANGE IN CONTROL, THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE FOR
GOOD REASON, THEN IN ADDITION TO THE SINGLE-TRIGGER BENEFIT DESCRIBED ABOVE, THE
EXECUTIVE IS ENTITLED TO (A) A LUMP-SUM PAYMENT EQUAL TO THE GREATER OF (I) 480%
BASE SALARY AT THE TIME OF THE CHANGE IN CONTROL OR (II) 480% BASE SALARY AT THE
TIME OF TERMINATION, (B) A PRO-

 

--------------------------------------------------------------------------------

 


 


RATA ANNUAL BONUS FOR THE YEAR IN WHICH THE TERMINATION OCCURS, (C) ANY DEFERRED
BONUS, INCLUDING INTEREST OR OTHER CREDITS, (D) EXERCISE, WITHIN 180 DAYS, ALL
VESTED AND EXERCISABLE STOCK-BASED OR PERFORMANCE-BASED INTERESTS, (E) IMMEDIATE
VESTING OF THE EXECUTIVE’S SUPPLEMENTAL MANAGEMENT RETIREMENT PLAN BENEFIT,
(F) CONTINUED FUNDING OF THE EXECUTIVE’S LIFE INSURANCE POLICY, OR AT THE
EXECUTIVE’S OPTION, AN EQUIVALENT LUMP-SUM PAYMENT, AND (G) PAID CONTINUATION OF
THE EXECUTIVE’S MEDICAL INSURANCE FOR 36 MONTHS FOLLOWING SUCH TERMINATION, OR
AT THE EXECUTIVE’S OPTION, AN EQUIVALENT LUMP-SUM PAYMENT.


 

·      If, within one year and 90 days of a change in control, the executive’s
employment is terminated by the executive without good reason, then the
executive is entitled to the benefits described above.

 


E.             THE EMPLOYMENT AGREEMENT BETWEEN STATION CASINOS, INC. AND GLEN
BASHORE DATED JUNE 29, 2009 PROVIDES FOR THE FOLLOWING:


 

·      If, within 12 months after a change in control, the employee’s employment
with the Company is terminated without cause, then the employee is entitled to
(a) continuance of base salary for 12 months, (b) any annual bonus awarded but
not yet paid, (c) immediate vesting of any restricted stock, (d) immediate
vesting of any stock options or stock appreciation rights granted by the
Company, which stock options and stock appreciation rights shall continue to be
and shall remain exercisable until the earlier of (i) 6 months following the
date of termination of employment, and (ii) the remaining term of such stock
options and stock appreciation rights as set forth in the agreement granting or
otherwise awarding such stock option or stock appreciation rights, as if no
termination had taken place, (e) immediate vesting and payment of all amounts
set forth in the Long-Term Stay-On Agreement dated July 1, 2004 as if the
employee had fully satisfied all of the terms and conditions thereof,
(f) reimbursement for reasonable expenses incurred, but not paid,
(g) reimbursement of COBRA coverage costs for the employee and his authorized
dependents for 12 months following such termination, and (h) such rights to
other benefits as may be provided in the Company’s plans and programs.

 


F.             THE EMPLOYMENT AGREEMENT BETWEEN STATION CASINOS, INC. AND SCOTT
KREEGER DATED DECEMBER 1, 2007 AND THE EMPLOYMENT AGREEMENT BETWEEN STATION
CASINOS, INC. AND MARK DUNKESON DATED FEBRUARY 1, 2008 PROVIDE FOR THE
FOLLOWING:


 

·      If, within 12 months after a change in control, the employee’s employment
with the Company is terminated without cause, then the employee is entitled to
(a) continuance of base salary for 12 months, (b) any annual bonus awarded but
not yet paid, (c) immediate vesting of any restricted stock, (d) immediate
vesting of any stock options or

 

--------------------------------------------------------------------------------


 

stock appreciation rights granted by the Company, which stock options and stock
appreciation rights shall continue to be and shall remain exercisable until the
earlier of (i) 6 months following the date of termination of employment, and
(ii) the remaining term of such stock options and stock appreciation rights as
set forth in the agreement granting or otherwise awarding such stock option or
stock appreciation rights, as if no termination had taken place,
(e) reimbursement for reasonable expenses incurred, but not paid,
(f) reimbursement of COBRA coverage costs for the employee and his authorized
dependents for 12 months following such termination, and (g) such rights to
other benefits as may be provided in the Company’s plans and programs.

 

3.             In the event of a change in control, certain of the benefit plans
maintained for executives provide for benefits in the amount and form listed
below.

 

A.            The Station Casinos, Inc. Supplemental Executive Retirement Plan
provides for 100% vesting of benefits under the plan upon a change of control.

 

B.            The Station Casinos, Inc. Supplemental Management Retirement Plan
provides for 100% vesting of benefits under the plan upon a change of control.

 

C.            The Station Casinos, Inc. Amended and Restated Deferred
Compensation Plan provides for 100% vesting of all contributions upon a change
of control.

 

--------------------------------------------------------------------------------


 

Schedule 5.14(a)

Labor and Collective Bargaining Agreement

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.14(b)

Strikes and Labor Complaints

 

UNFAIR LABOR PRACTICE CHARGES FILED WITH REGION 28 OF THE NATIONAL LABOR
RELATIONS BOARD

 

Unfair Labor Practice Charge 28-CA-22918

Date Filed:  02/24/10

Name of Charging Party:  Local Joint Executive Board of Las Vegas

Name of Employer:  Station Casinos

Allegations:  Station Casinos has used the following intimidating and
threatening tactics in an effort to dissuade union activity:

 

1.            On or about February 19, 2010, at Aliante Station, Supervisor
Resio prohibited employees from wearing union buttons.

 

2.            On or about February 19, 2010, at Aliante Station, Supervisor
Craig threatened, interrogated, and ordered employees to remove union buttons.

 

3.            On or about February 19, 2010, at Boulder Station, Chef Chris and
Beverage Manager Chris surveiled union activity.

 

4.            On or about February 19, 2010, at Boulder Station, Manager Richard
Tafuya ordered employees to remove union buttons, ordered them to his office,
and threatened to terminate them in retaliation for union activity.

 

5.            On or about February 19, 2010, at Boulder Station, the Food and
Beverage Director threatened an employee to his face and ordered him to take off
his union button.

 

6.            On or about February 19, 2010, at Boulder Station, Human Resources
Managers Arturo Lopez and Mariaugenia Vazquez, Day Shift Supervisor Bette
Martinez, and General Manager Brian Shagon threatened that if the Union is
certified, “problems won’t be solved for several months.”

 

7.            On or about February 20, 2010, at Boulder Station, Supervisor
Christopher Drayer promised a worker that he would be granted full-time hours
without the Union.

 

8.            On or about February 20, 2010, at Boulder Station, Buffet
Supervisor Richard surveiled employees.

 

--------------------------------------------------------------------------------


 

9.            On or about February 19, 2010, at Fiesta Henderson Casino, Chef
Ruaste interrogated employees regarding union activity.

 

10.          On or about February 19, 2010, at Green Valley Ranch, Chef Chris
Fearnov and Supervisor Robert Guzman interrogated and threatened employees.

 

11.          On or about February 20, 2010, at Green Valley Ranch, Human
Resources Supervisors Sheila Lee and Cathy Huchenson surveiled employees’ union
activity in the T.D.R.

 

12.          On or about February 20, 2010, at Green Valley Ranch, men in suits
surveiled employees in the T.D.R.

 

13.          On or about February 20, 2010, at Green Valley Ranch, security
guards addressed union activists by name as they entered work.

 

14.          On or about February 24, 2010, at Green Valley Ranch, Assistant
Beverage Manager Brian Tedeschi threatened to “tighten up work rules” if the
Union is certified and promised financial rewards if employees stayed loyal to
the Company.

 

15.         On or about February 19, 2010, at Palace Station, Supervisor Starla
Martinez surveiled union activity, ordered union activists to read anti-union
literature to coworkers at shift meetings, and gave the impression it was futile
to support the Union.

 

16.         On or about February 19, 2010, at Palace Station, Supervisor Estarla
surveiled union activity and physically assaulted and insulted employees
regarding union activity.

 

17.         On or about February 19, 2010, at Palace Station, Human Resources
Supervisors surveiled union activity.

 

18.         On or about February 19, 2010, at Palace Station, Human Resources
Director Natalli Mattei and Human Resources Assistant Eleanor Wildwisky promised
a wage increase and to return to a 40 hours per week schedule, and threatened
card signers that they will “suffer the consequences.”

 

19.         On February 20, 2010 at Palace Station, Supervisor Juana
interrogated employees regarding union activity.

 

--------------------------------------------------------------------------------


 

20.         On or about February 20, 2010, at Palace Station, Supervisor Starla
Martinez threatened employees who signed union cards.

 

21.         On or about February 20, 2010, at Palace Station, Supervisor Starla
Martinez threatened to subcontract the internal maintenance department.

 

22.         On or about February 20, 2010, at Palace Station, Supervisor Starla
Martinez discriminated again union activists.

 

23.         On or about February 21, 2010, at Palace Station, Internal
Maintenance Manager Mike Hicks threatened layoffs for signing union cards,
promised never to lay off any employees and said the Union will never come into
Station Casinos.

 

24.          On or about February 19, 2010, at Red Rock Station, Sanitation
Supervisor Maria Murillo threatened to terminate employees who signed union
cards and stated that the terminated employees would have no right to
unemployment insurance.

 

25.          On or about February 19, 2010, at Red Rock Station, Supervisors
Mario Valencia and Saul BaJorques interrogated employees.

 

26.         On or about February 19, 2010, at Red Rock Station, Chef Mario
Valencia threatened employees wearing union buttons.

 

27.         On or about February 19, 2010, at Red Rock Station, Supervisor
Victor Hernandez interrogated employees regarding union activity.

 

28.          On or about February 19, 2010, at Red Rock Station, the employer
changed days off and schedules in retaliation for union activity.

 

29.          On or about February 19, 2010, at Red Rock Station, the employer
increased job duties in retaliation for union activity.

 

30.          On or about February 20, 2010, at Red Rock Station, GRA Supervisor
Desire Carrasco interrogated employees regarding union activity.

 

31.          On or about February 20, 2010, at Red Rock Station, the Security
Supervisor stopped employees from entering the property and confiscated employee
badges.

 

--------------------------------------------------------------------------------


 

32.          On or about February 20, 2010, at Red Rock Station, Supervisor
Osmani Diaz surveiled employees’ union activity.

 

33.          On or about February 20, 2010, at Red Rock Station, IM Supervisor
Butch promised wage increases and confiscated union membership cards.

 

34.          On or about February 20, 2010, at Red Rock Station, Supervisor
Mario Valeria prohibited union activists from attending an employee meeting.

 

35.          On or about February 20, 2010, at Red Rock Station, Supervisor
Victor Hernandez discriminated against an employee in retaliation for union
activity.

 

36.          On or about February 21, 2010, at Red Rock Station, Supervisor Eric
Ball gave the impression that it is futile to try and organize a union at
Station Casinos, threatened employees, and gave the impression of surveillance.

 

37.          On or about February 21, 2010, at Red Rock Station, Supervisors
Carmen, and Marylou and one unnamed Manager pulled an employee into an office
and interrogated and intimidated her.

 

38.          On or about February 21, 2010 at Red Rock Station, security guards
were walking the floors surveiling and were present during an employee meeting.

 

39.         On or about February 21, 2010, at Red Rock Station, Porter
Supervisor Jean increased an employee’s workload in retaliation for wearing a
union button.

 

40.         On or about February 22, 2010, at Red Rock Station, Supervisor
Desiree Cannisco changed an employee’s job duties in retaliation for union
activity.

 

41.          On or about February 22, 2010, at Red Rock Station, Supervisor
Carmen withheld keys in retaliation for union activity.

 

42.          On or about February 22, 2010, at Red Rock Station, Supervisor Raul
Cervantes physically assaulted an employee wearing a union button by pushing the
employee up against a sink.

 

43.          On or about February 22, 2010, at Red Rock Station, Supervisor Jean
ordered employees to remove union buttons.

 

--------------------------------------------------------------------------------


 

44.         On or about February 22, 2010, at Red Rock Station, Porter
Supervisor Estella Lezie told employees that the Union will take money out of
their checks right now if they sign a union card.

 

45.         On or about February 23, 2010, at Red Rock Station, Supervisor Raul
Cervantes physically assaulted an employee wearing a union button and ordered
employees to remove buttons.

 

46.         On or about February 23, 2010, at Red Rock Station, Supervisor Bryan
Dillun surveiled employees’ union activity.

 

47.         On or about February 23, 2010, at Red Rock Station, Supervisor Raul
Cervantes used profanity in retaliation for union activity.

 

48.          On or about February 19, 2010, at Santa Fe Station, Chef George
Jacques told employees to take off union buttons.

 

49.          On or about February 19, 2010, at Santa Fe Station, Casino Porter
Supervisor Ron Loera used violence to intimidate employees.

 

50.          On or about February 19, 2010, at Santa Fe Station, Assistant Chef
Jury Michels ordered an employee to take off his union button.

 

51.          On or about February 19, 2010, at Santa Fe Station, Supervisor
Gilberto Rodriguez threatened to cut hours if a worker supported the Union.

 

52.          On or about February 20, 2010, at Santa Fe Station, General Manager
Christy Famuda threatened “not to solve any problems one-on-one” if the Union is
certified.

 

53.          On or about February 20, 2010, at Santa Fe Station, Executive Chef
George Jaques told employees that if they sign a union card, the Union will take
money out of their checks now.

 

54.          On or about February 20, 2010, at Santa Fe Station, Beverage
Director Lu Anne Sambuto told employees it is futile to attempt to unionize.

 

55.          On or about February 22, 2010, at Santa Fe Station, Supervisor
Shamein threatened to discipline an employee wearing union

 

--------------------------------------------------------------------------------


 

buttons and asked which other employees signed union cards.

 

56.          On or about February 22, 2010, at Sunset Station, Supervisor Frank
Picolo threatened employees with customer complaints.

 

57.          On or about February 19, 2010, at Texas Station, Joe Painter, IM
Manager, and Supervisor Rafael Gonzalez told employees that union activity is
not allowed on or off property, threatened employees, and carried out
surveillance of union activities.

 

Unfair Labor Practice Charge 28-CA-22944

 

Date Filed:  03/10/10

Name of Charging Party:  Local Joint Executive Board of Las Vegas

Name of Employer:  Station Casinos

Allegations:  On or about February 27, 2010, at Sunset Station, Supervisor Ray
Velasquez terminated Leticia Blecker in retaliation for union activity.

 

Unfair Labor Practice Charge 28-CA-22945

Date Filed:  03/10/10

Name of Charging Party:  Local Joint Executive Board of Las Vegas

Name of Employer:  Station Casinos

Allegations:

 

1.             On or about February 19, 2010, at Fiesta Henderson, a Bar
Supervisor started withholding shifts from Shelley Spooner, resulting in lost
income, in retaliation for union activity.

 

2.             On or about February 25, 2010, at Fiesta Henderson, Chef Rusty
Hicks threatened that there would be no more flexibility with the job if the
Union is certified.

 

3.             On or about February 27, 2010, at Fiesta Henderson, Chef Rusty
Hicks harassed an employee in retaliation for union activity.

 

--------------------------------------------------------------------------------


 

4.             On or about February 28, 2010, at Fiesta Henderson, Chef Rusty
Hicks gave extra pay to bribe an employee to stop union activity.

 

5.             On or about February 19, 2010, at Fiesta Rancho, Executive Chef
Dennis Lamela changed Reynaldo Estrada’s shift in retaliation for union
activity.

 

6.             On or about February 23, 2010, at Fiesta Rancho, Supervisor
Dennis Demela said he would guarantee jobs if employees gave him $40.00.

 

7.             On or about February 26, 2010, at Fiesta Rancho, Supervisor Maria
Parga and Human Resources Manager Paula Coms surveiled union activity.

 

8.             On or about February 27, 2010, at Fiesta Rancho Supervisor Maria
Parga threatened termination to card signers.

 

9.             On or about February 23, 2010, at Palace Station, Human Resources
Supervisor Elena Wildswiski gave the impression of ongoing surveillance.

 

10.           On or about February 25, 2010, at Palace Station, Supervisor Raul
Castro told an employee to take off his union button.

 

11.           On or about February 25, 2010, at Palace Station, Supervisor Raul
Castro surveiled employees in retaliation for union activity.

 

12.           On or about March 1, 2010, at Palace Station, Security Guard
Albert Greis prohibited employees from public sidewalks and the street to stop
union activity by employees.

 

13.           On or about March 6, 2010, at Palace Station, Supervisor Tony
Tillman issued a verbal counseling to Antonia Gutierrez in retaliation for union
activity.

 

14.           On or about February 22, 2010, at Red Rock Station, General
Manager Renan Gorman told an employee to take off his union button.

 

15.           On or about February 24, 2010, at Red Rock Station, Supervisors
Monica Martinez and Raul Cervantes accused union

 

--------------------------------------------------------------------------------

 


 

supporters of being paid money for signing employees’ names on union cards and
accused the union supporters of threatening their co-workers to sign cards.

 

16.           On or about February 26, 2010, at Red Rock Station, Supervisor
Dina called employees shameless in retaliation for union activity.

 

17.           On or about February 27, 2010, at Red Rock Station, Supervisor
Kendrick Ganaway issued a final written warning to Pablo Ponce in retaliation
for union activity.

 

18.           On or about February 27, 2010, at Red Rock Station, Supervisors
Maria Murillo and Raul Cervantes issued a warning to Miguel Hernandez in
retaliation for union activity.

 

19.           On or about March 3, 2010, at Red Rock Station, Supervisor Desiree
issued a warning to Cecilia Lopez in retaliation for union activity.

 

20.           On or about March 3, 2010, at Red Rock Station, Supervisor Carmen
lowered the score and threatened to make life miserable to Maria Isabel
Willalter in retaliation for union activity.

 

21.           On or about March 4, 2010, at Red Rock Station, Chef Brian Dillon
and Room Chef Mario Valeria surveiled employees in retaliation for union
activity.

 

22.           On or about March 5, 2010, at Red Rock Station, Chef Brian Dillon
and Chef Carrey sent a waiter to tell an employee that because of the button he
will be fired and that Chefs Dillon and Carrey continuously surveil their
activity.

 

23.           On or about March 7, 2010, at Red Rock Station, Supervisors Ronnie
and Melany harassed employees in retaliation for union activity.

 

24.           On or about February 23, 2010, at Santa Fe Station, Supervisor
Gilberto Rodriguez threatened to reduce shifts by 2 hours in retaliation for
union activity.

 

25.           On or about February 25, 2010, at Santa Fe Station, Supervisor Ron
Loera issued a verbal warning to Delores Quezada in retaliation for union
activity.

 

--------------------------------------------------------------------------------


 

26.           On or about February 29, 2010, at Santa Fe Station, Supervisor
Cyndy Rosenberry surveiled employees regarding union activity.

 

27.           On or about February 23, 2010, at Sunset Station, a Housekeeping
Supervisor told employees that they are prohibited from talking about the Union
while on break.

 

28.           On or about February 23, 2010, at Sunset Station, Supervisor John
Beagal issued a verbal warning to Jesse Omar Mendoza in retaliation for
activity.

 

29.           On or about February 24, 2010, at Sunset Station, Supervisor Lynn
Dunn and Estella Sevilla issued a verbal warning to Dionicia Barraza in
retaliation for union activity.

 

30.           On or about February 27, 2010, at Sunset Station, Supervisor
Dragan issued Hilda Griffin discipline in retaliation for union activity.

 

31.           On or about March 3, 2010, at Sunset Station, Supervisor Carmen
Waupoose ordered Sam Dominguez to perform extra work duties in retaliation for
union activity.

 

32.           On or about February 28, 2010, at Texas Station, Assistant Steward
Edwyn Enriquez changed Rosa Herrera’s shift in retaliation for union activity.

 

Unfair Labor Practice Charge 28-CA-22982

Date Filed:  04/06/10

Name of Charging Party:  Local Joint Executive Board of Las Vegas

Name of Employer:  Station Casinos

Allegations:  In the last six months, the employer, through its supervisors and
agents, have interrogated, surveilled, threatened, and harassed employees for
their union activity. Employer has also prohibited union solicitation by
employees, distribution of union literature by employees, and pro-union speech
by employees and posted documents giving the impression of the futility of
attempting to organize a union at Station Casinos.

 

--------------------------------------------------------------------------------


 

The employer by its supervisors and agents have issued warnings to Mariana
Rodriguez, Jorge Barragan, Maria Corona, Lorena Rosendiz de Villa, and Zena
Pietsch and have changed the work schedule of Maria Isabel Villalta, Alejandro
Cuevas, and Teresa de Bellonia in retaliation for union activity. See attached
list of casinos.

 

[List of Casinos:  Aliante Station, Boulder Station, Fiesta Henderson, Fiesta
Rancho, Green Valley Ranch, Palace Station, Red Rock Station, Santa Fe Station,
Sunset Station, Texas Station]

 

Unfair Labor Practice Charge 28-CA-22983

Date Filed:  04/06/10

Name of Charging Party:  Local Joint Executive Board of Las Vegas

Name of Employer:  Station Casinos

Allegations:  On March 17, 2010, at Aliante Station, agents of the employer
terminated Joseph Inouye in retaliation for union activity.

 

Unfair Labor Practice Charge 28-CA-22984

Date Filed:  04/06/10

Name of Charging Party:  Local Joint Executive Board of Las Vegas

Name of Employer:  Station Casinos

Allegations:  On March 3, 2010, at Sunset Station, agents of the employer
terminated Tomas del Angel in retaliation for concerted activity.

 

Unfair Labor Practice Charge 28-CA-22985

Date Filed:  04/06/10

Name of Charging Party:  Local Joint Executive Board of Las Vegas

Name of Employer:  Station Casinos

Allegations:  On March 18, 2010, at Boulder Station, agents of the employer
terminated Peter Iannuzzi in retaliation for union activity.

 

--------------------------------------------------------------------------------


 

Unfair Labor Practice Charge 28-CA-22986

Date Filed:  04/06/10

Name of Charging Party:  Local Joint Executive Board of Las Vegas

Name of Employer:  Station Casinos

Allegations:  On March 10, 2010, at Sunset Station, agents of the employer
terminated Mario Medina in retaliation for union activity.

 

Unfair Labor Practice Charge 28-CA-23016

Date Filed:  04/23/10

Name of Charging Party:  Local Joint Executive Board of Las Vegas

Name of Employer:  Station Casinos

Allegations:  On or about April 12, 2010, the above-named Employer, by its
officers, agents and/or representatives, suspended Santa Fe Station employee
Tara Strong and thereafter terminated Strong on April 15, 2010 because of her
union support and/or activities.

 

Consideration of Whether Injunctive Relief is Warranted

The Regional Director of Region 28 sent letters to the Employers named above, in
each of the unfair labor practice charges discussed above, advising that he has
determined sua sponte that injunctive relief pursuant to Section 10(j) of the
National Labor Relations Act may be warranted.  The Employers will be permitted
the opportunity to present their facts and evidence to explain why
Section 10(j) relief is not warranted.

 

The Employers will respond to the unfair labor practice charges described above
during May, 2010.

 

Union Activity

The Local Joint Executive Board of Las Vegas, Culinary Workers Union Local 226
and Bartenders Local Union 165, affiliates of the international union “UNITE
HERE” (“Union”), are engaged in an aggressive campaign to pressure Station
Casinos to agree to remain “neutral” in response to the Union’s organizing
effort; provide the Union with the names and home addresses of Station Casinos
employees in specified job classifications; permit the Union access to nonwork
areas within Station Casinos facilities to facilitate the Union’s organizing
effort; and recognize the Union provided that a neutral arbitrator confirms the
Union’s majority status based upon

 

--------------------------------------------------------------------------------


 

a “card check.”  The Union thus seeks rights in excess of those that would be
available under the proposed but yet-to-be adopted “Employee Free Choice Act.” 
In pursuit of this effort, the Union has, among other things, solicited pledges
of support from candidates for political office, and filed Objections to the
Joint Plan of Reorganization in the Bankruptcy Court, on behalf of “the Informal
Committee of Station Employees.”

 

--------------------------------------------------------------------------------


 

EMPLOYMENT DISCRIMINATION CLAIMS PENDING BEFORE

THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

AND NEVADA EQUAL RIGHTS COMMISSION

 

PROPERTY

 

CHARGING
PARTY

 

AGENCY
PROCESSING
CLAIM

 

FILING
DATE

 

FILE NO.

 

ALLEGATION

 

STATUS

Fiesta Henderson

 

Dederich, Joey

 

NERC

 

07/30/07

 

0723-07-0461L

 

Former food server alleges sex discrimination, harassment and retaliation.

 

Position statement submitted 08/31/07; informal settlement conference held
09/07/07; NERC requested additional information; submitted response to
information request 01/03/08.

Fiesta Henderson

 

Murphy, Robert S.

 

EEOC

 

04/16/09

 

846-2009-29916

 

Current cook alleges race discrimination.

 

No action required at this time.

Fiesta Rancho

 

Watters, Eddie

 

NERC

 

5/06/02

 

0506-02-815L

 

Former bartender alleges discrimination on account of sex and sexual
orientation.

 

Position statement submitted 6/18/02; informal settlement conference conducted
6/20/02; supplemental submission submitted 8/30/02.

 

--------------------------------------------------------------------------------


 

PROPERTY

 

CHARGING
PARTY

 

AGENCY
PROCESSING
CLAIM

 

FILING
DATE

 

FILE NO.

 

ALLEGATION

 

STATUS

Fiesta Rancho

 

Morales, Juneth

 

EEOC

 

7/20/05

 

340-2005-03504

 

Former sous chef alleges discriminatory discharge on account of disability.

 

Mediation conducted 10/27/05; position statement submitted 11/11/05.

Fiesta Rancho

 

Mariscal, Jose

 

EEOC

 

09/03/08

 

487-2008-00926

 

Former housekeeper alleges discrimination on account of sex and national origin.

 

No action required at this time.

Santa Fe

 

Thigpenn, Willis

 

EEOC

 

04/03/09

 

34B-2009-00774

 

Former laborer alleges race discrimination.

 

Mediation held 7/23/09; unable to settle; position statement submitted 8/17/09.

Santa Fe

 

Weiss, Maria

 

EEOC

 

08/4/09

 

487-2009-00854

 

Former Black Jack Dealer alleges disability discrimination.

 

Mediation held 9/09/09; Weiss declined settlement offer; position statement
submitted 11/13/09; EEOC terminated processing of claim; issued Right To Sue
Letter 02/12/10.

 

--------------------------------------------------------------------------------


 

PROPERTY

 

CHARGING
PARTY

 

AGENCY
PROCESSING
CLAIM

 

FILING
DATE

 

FILE NO.

 

ALLEGATION

 

STATUS

Station Casinos

 

Gallo, Iris

 

NERC

 

09/05/01

 

0905-01-784L

 

Former Eastridge Staffing employee alleges discrimination on account of sex.

 

Position statement and response to request for information submitted 11/28/01;
informal settlement conference held 12/3/01; awaiting NERC determination.

Station Casinos

 

Batalla, Juano

 

EEOC

 

02/25/08

 

487-2008-00223

 

Former cook alleges unlawful refusal to rehire.

 

Mediation requested.

Sunset Station

 

Artica, Martin

 

NERC

 

03/22/2007

 

0314-07-0132L

 

Former engineer alleges discrimination due to national origin and retaliation.

 

Position statement submitted 04/20/07; informal settlement conference held
04/25/07; submitted response to second information request on 06/19/07.

Sunset Station

 

Chartier, Laura

 

EEOC

 

06/10/09

 

487-2009-00591

 

Former security officer alleges unlawful discharge due to sex, national origin
and retaliation.

 

Mediation held 7/24/09; unable to settle; position statement submitted 8/20/09.

 

--------------------------------------------------------------------------------


 

PROPERTY

 

CHARGING
PARTY

 

AGENCY
PROCESSING
CLAIM

 

FILING
DATE

 

FILE NO.

 

ALLEGATION

 

STATUS

Sunset Station

 

Willdigg, Patrick

 

NERC

 

10/05/09

 

0903-09-0519L

 

Former craps dealer alleges age discrimination.

 

Position statement submitted 11/06/09; no informal settlement conference
considered.

Sunset Station

 

Richardson, Linda

 

NERC

 

10/23/09

 

1016-09-0548L

 

Former dealer alleges age discrimination.

 

Position statement submitted 11/30/09; informal settlement conference held
12/07/09.

Sunset Station

 

Walker, Colen

 

EEOC

 

12/23/09

 

487-2010-00213

 

Former dealer alleges age and disability discrimination.

 

Mediation cancelled for 04/04/10; position statement submitted 04/27/10.

Texas Station

 

Holland, Lotty

 

EEOC

 

11/06/08

 

487-2009-00001

 

Former assistant room manager alleges unlawful discharge due to national origin.

 

Mediation held 05/14/09; parties didn’t settle; position statement submitted
06/11/09.

Wildfire

 

Domenick, June

 

EEOC

 

10/16/09 Revised charge: 11/05/09.

 

946-2010-02833

 

Former cashier alleges sexual harassment as a reason for her resignation.

 

Position statement submitted 12/14/09; EEOC witness interviews held 03/23/10;
response to request for information submitted 04/06/10.

 

--------------------------------------------------------------------------------

 


 

Schedule 5.15

Litigation

 

Luckevich, Scott and St. Cyr Litigation

 

On February 4, 2008, Josh Luckevich, Cathy Scott and Julie St. Cyr filed a
purported class action complaint against the Company and certain of its
subsidiaries in the United States District Court for the District of Nevada,
Case No. CV-00141 (the “Federal Court Action”). The plaintiffs are all former
employees of the Company or its subsidiaries. The complaint alleged that the
Company (i) failed to pay its employees for all hours worked, (ii) failed to pay
overtime, (iii) failed to timely pay wages and (iv) unlawfully converted certain
earned wages. The complaint in the Federal Court Action sought, among other
relief, class certification of the lawsuit, compensatory damages in excess of
$5,000,000, punitive damages and an award of attorneys’ fees and expenses to
plaintiffs’ counsel.

 

On October 31, 2008, the Company filed a motion for judgment on the pleadings.
During a hearing on that motion, the United States District Court questioned
whether it had jurisdiction to adjudicate the matter. After briefing regarding
the jurisdiction question, on May 16, 2009, the United States District Court
dismissed the Federal Court Action for lack of jurisdiction and entered a
judgment in the Company’s favor. Subsequently, on July 21, 2009, the plaintiffs
filed a purported class action complaint against the Company and certain of its
subsidiaries in the District Court of Clark County, Nevada, Case
No. A-09-595614-C (the “State Court Action”). The complaint in the State Court
Action alleges substantially the same claims that were alleged in the complaint
in the Federal Court Action.

 

On August 19, 2009, the corporate defendants, other than the Company, filed an
answer responding to the complaint.  Subsequently, on August 27, 2009, the
corporate defendants, other than the Company, filed a motion to stay the State
Court Action pending the resolution of the Company’s bankruptcy petition.  That
motion was granted on September 30, 2009.

 

On or about April 30, 2010, the Company and the plaintiffs reached preliminary
agreement on the terms of global settlement of all claims asserted in the State
Court Action.  The principal terms of the settlement are:

 

a.  The plaintiffs will have an aggregate allowed $5 million general unsecured
claim in the Company’s bankruptcy case in respect of all of the claims alleged
in the State Court Action that arose prior to Jan. 28, 2009.

 

b.  The Company will set aside $1.1 million to pay (i) the claims of the
plaintiffs that were employed at the Company and its subsidiaries that are
defendants in the State Court Action during the period January 28, 2009 through
the date of the approval of the settlement by the Bankruptcy Court, and (ii) the
fees and expenses of the plaintiffs’ counsel.

 

--------------------------------------------------------------------------------


 

c.   The State Court Action will be removed from the state court to the
Bankruptcy Court.  Upon approval of the settlement by the Bankruptcy Court, the
State Court Action will be dismissed.

 

The settlement remains subject to final documentation, and will further require
(i) preliminary approval by the Bankruptcy Court, (ii) notice to the current and
former employees covered by the State Court Action of their right to object to
the settlement and/or be excluded therefrom; and (iii) final approval by the
Bankruptcy Court.

 

--------------------------------------------------------------------------------


 

Schedule 5.17

Environmental Matters

 

1.             Those matters disclosed in the Phase I environmental studies
provided to Purchaser, dated 2007 relating to Texas Station Gambling Hall &
Hotel, Santa Fe Station Hotel & Casino, Fiesta Rancho Casino Hotel and Fiesta
Henderson Casino Hotel.

 

2.             Based on the Phase I Environmental Site Investigation tilted
Phase I Environmental Site Assessment, Station Casinos, Inc.-Texas Station Hotel
and Casino, 2101 Texas Star Lane, North Las Vegas, Nevada, dated May 21, 2007,
BAI identified the following environmental issue concerning this parcel of land:

 

During record reviews at the NDEP database, indicated that dissolved
tetrachloroethene (PCE) in groundwater beneath the Property was reported on
February 14, 2000.  Files reviewed at the NDEP, Las Vegas office, indicate that
the groundwater contamination was discovered during groundwater dewatering
activities for the elevator shafts located in the bowling alley at the
Property.  According to the NDEP files, the potential source of the dissolved
PCE plume may have been an automotive facility to the northwest of the
Property.  Since the discovery of the dissolved PCE, five groundwater monitoring
wells have been installed on the Property to evaluate the extent of the PCE
plume.  Historic groundwater monitoring events suggest relatively low
concentrations of dissolved PCE in the groundwater beneath the Property, and,
during the fourth quarter of 2006, only one of the monitoring wells demonstrated
a dissolved PCE concentration over the state action level of 5.0 µg/L at a
concentration of 7.2 µg/L.  Files at the NDEP did not indicate past or present
remedial activities that have been or are being performed to address the plume.

 

3.             Remedial action is currently being taken to address subsurface
soil and ground water contamination with perchloroethylene (PCE) by a former dry
cleaner tenant located at 180 West Peckham Lane, Reno, Nevada (owned by Northern
NV Acquisitions, LLC).

 

--------------------------------------------------------------------------------


 

Schedule 5.18

Financial Advisors

 

Warner Gaming, LLC

 

Lazard Frères & Co. LLC

 

--------------------------------------------------------------------------------


 

Schedule 5.19

Sufficiency of Purchased Assets

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.20

Condition of Assets

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.3(a)

No Conflicts

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.3(b)

Consents

 

The landlord under that certain Lease between Tropicana Station, Inc. and J.A.
Tiberti Construction Company, Inc. dated July 1, 1998.

 

--------------------------------------------------------------------------------


 

Schedule 7.3

No Conflicts

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 9.2(a)

Exceptions to Conduct of Business

 

Any action permitted to be taken under Section 9.2(b).

 

--------------------------------------------------------------------------------


 

Schedule 9.2(b)

Exceptions to Negative Covenants

 

(vii)

 

Pursuant to the Plan, on the effective date of the Plan, the following
promissory notes will be extinguished without any payment of offsets of amounts
due thereunder or any other transfer of value from SCI with respect to such
promissory notes:

 

·                  That certain Amended and Restated Multiple Advance Unsecured
Subordinated Term Loan Promissory Note, dated as of July 31, 2009, by Station
Casinos, Inc. in favor of Vista Holdings, LLC in the original maximum face
amount of $150,000,000, as amended by Bankruptcy Court order entered February 2,
2010 to increase the maximum face amount of the note to $185,000,000 (as may be
further amended from time to time).

 

·                  That certain Unsecured Revolving Loan Promissory Note (Past
Enterprises Loans to Station), dated as of July 31, 2009, by Station
Casinos, Inc. in favor of Past Enterprises, Inc (as may be amended from time to
time).

 

--------------------------------------------------------------------------------


 

Schedule 9.2(c)

Certain Documents

 

Fourth Amended and Restated Management Contract between the Match-E-Be-Nash Band
of Pottawatomi Indians of Michigan and MPM Enterprises, L.L.C., dated April 29,
2010.

 

The draft made available to Purchaser on May 24, 2010 of the Fourth Amended and
Restated Development Agreement, by and between the Match-E-Be-Nash Band of
Pottawatomi Indians of Michigan and MPM Enterprises, L.L.C.

 

The draft made available to Purchaser on May 24, 2010 of the Intercreditor
Agreement, by and among Gun Lake Tribal Gaming Authority, Goldman Sachs Lending
Partners LLC and MPM Enterprises, L.L.C..

 

The draft made available to Purchaser on May 24, 2010 of the Cash Collateral and
Disbursement Agreement, by and among Archon Group, L.P., Goldman Sachs Lending
Partners LLC, Inspection & Valuation International, Inc., Gun Lake Tribal Gaming
Authority, SC Michigan LLC and MPM Enterprises, L.L.C..

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

Exhibit A Purchased Assets

 


ALL OF THE RIGHT, TITLE AND INTEREST OF SELLERS IN THE ASSETS AND PROPERTIES OF
SELLERS, INCLUDING THOSE SET FORTH ON THIS EXHIBIT A-1 AS OF THE CLOSING DATE,
BUT EXCLUDING ALL ASSETS AND PROPERTIES DEFINED AS “EXCLUDED ASSETS” OR
SPECIFICALLY LISTED ON EXHIBIT B-1 OR EXHIBIT C-1:


 


1.     ALL INVENTORY AND OTHER TANGIBLE PERSONAL PROPERTY OF SELLERS.


 


2.     ALL ACCOUNTS RECEIVABLE, PREPAID EXPENSES, DEPOSITS (INCLUDING CUSTOMER
DEPOSITS AND SECURITY DEPOSITS FOR RENT, ELECTRICITY, TELEPHONE OR OTHERWISE),
PREPAID CHARGES AND EXPENSES AND OTHER CURRENT ASSETS OF SELLERS.


 


3.     ALL RIGHTS OF SELLERS UNDER EACH OWNED PROPERTY AND REAL PROPERTY LEASE,
TOGETHER WITH ALL IMPROVEMENTS, FIXTURES AND OTHER APPURTENANCES THERETO AND
RIGHTS IN RESPECT THEREOF.


 


4.     ALL GAMING EQUIPMENT AND OTHER FURNITURE AND EQUIPMENT (INCLUDING ALL
HARDWARE AND WIRES LOCATED AT ANY INCLUDED PROPERTY).


 


5.     ALL VEHICLES, CONCESSION CONTRACTS, SPACE LEASES AND SIMILAR CONTRACT
RIGHTS RELATING TO THE RETAIL VENDORS AT THE INCLUDED PROPERTIES, AND
CONSTRUCTION IN PROGRESS RELATING TO THE INCLUDED PROPERTIES.


 


6.     ALL CASH, CASH EQUIVALENTS, BANK DEPOSITS OR SIMILAR CASH ITEMS OF
SELLERS OTHER THAN SUCH AMOUNT OF CASH REQUIRED TO PAY DEBTOR’S ADMINISTRATIVE
CLAIMS.


 


7.     ALL EQUITY INTERESTS OF THE FOLLOWING ENTITIES OWNED BY SELLERS (THE
“TRANSFERRED EQUITY INTERESTS”):


 

SC Michigan, LLC

Sonoma Land Acquisition Company, LLC

Greens Café, LLC

Town Center Amusements, Inc., a Limited Liability Company

Sunset GV, LLC

Palms Station, LLC

SC Rancho Development LLC

SC Butte Development, LLC

SC Butte Management, LLC

SC Madera Development, LLC

SC Madera Management, LLC

SC Sonoma Development, LLC

SC Sonoma Management, LLC

Station California, LLC

Station Development, LLC


 


8.     ALL RIGHTS, CLAIMS, REBATES, DISCOUNTS AND CREDITS (INCLUDING ALL
INDEMNITIES, WARRANTIES AND SIMILAR RIGHTS), SECURITY AND OTHER DEPOSITS
(EXCLUDING BANK DEPOSITS), REFUNDS, CAUSES OF

 

1

--------------------------------------------------------------------------------


 


ACTION, RIGHTS OF RECOVERY, RIGHTS OF SET OFF, RIGHTS OF RECOUPMENT (OTHER THAN
TAX REFUNDS), AND RIGHTS TO INSURANCE PROCEEDS, OTHER THAN (I) CLAIMS AGAINST
THE LENDERS, THE OPCO AGENT OR THE MORTGAGE LENDERS, WHICH ARE RELEASED BY
SELLERS PURSUANT TO THE PLAN, AND (II) TO THE EXTENT RELATING TO THE PROPCO
PROPERTIES.


 


9.     THE PURCHASED INTELLECTUAL PROPERTY, INCLUDING ANY ITEMS LISTED ON ANNEX
1 TO THIS EXHIBIT A-1.


 


10.   ALL ASSETS AND PROPERTIES IDENTIFIED BY PURCHASER AS EXHIBIT A PURCHASED
ASSETS PURSUANT TO SECTION 2.6 OF THE AGREEMENT.


 


11.   ALL BUSINESS INFORMATION OF SELLERS OTHER THAN BUSINESS INFORMATION
DESCRIBED IN ITEM 22 TO THIS EXHIBIT A-1, AND EXCLUDING (I) PERSONNEL FILES FOR
EMPLOYEES OF ANY SELLER WHO ARE NOT TRANSFERRED EMPLOYEES, AND (II) SUCH FILES
AS SELLERS ARE NOT PERMITTED TO TRANSFER UNDER APPLICABLE LAWS REGARDING
PRIVACY.


 


12.   ALL PERMITS OF OR USED BY SELLERS IN THE OPERATION OF THE INCLUDED
PROPERTIES, TO THE EXTENT TRANSFERABLE UNDER APPLICABLE LAW.


 


13.   ALL SUPPLIES OWNED BY SELLERS.


 


14.   ALL RIGHTS OF ANY SELLER UNDER NON-DISCLOSURE OR CONFIDENTIALITY,
NON-COMPETE, OR NON-SOLICITATION AGREEMENTS WITH EMPLOYEES AND AGENTS OF SUCH
SELLER OR WITH THIRD PARTIES, EXCEPT FOR SUCH AGREEMENTS THAT INCLUDE
OBLIGATIONS THAT CONSTITUTE EXCLUDED LIABILITIES.


 


15.   ALL RIGHTS OF SELLERS UNDER OR PURSUANT TO ALL WARRANTIES, REPRESENTATIONS
AND GUARANTEES MADE BY SUPPLIERS, MANUFACTURERS AND CONTRACTORS.


 


16.   ALL OF SELLERS’ GAMING CHIPS AND TOKENS RELATED TO THE INCLUDED
PROPERTIES.


 


17.   ALL GOODWILL, INVESTMENT PROPERTY(1) AND OTHER INTANGIBLE ASSETS OF
SELLERS, INCLUDING SUPPLIER LISTS AND THE GOODWILL ASSOCIATED WITH THE PURCHASED
INTELLECTUAL PROPERTY.


 


18.   ALL CLAIMS, RIGHTS OR INTERESTS OF ANY SELLER IN OR TO ALL REFUNDS,
REBATES, ABATEMENTS OR OTHER RECOVERIES FOR TAXES, TOGETHER WITH ANY INTEREST
DUE THEREON OR PENALTY REBATE ARISING THEREFROM, FOR ANY TAX PERIOD (OR PORTION
THEREOF) ENDING ON OR BEFORE THE CLOSING DATE.


 

19.   All branding elements used by Sellers (other than those used exclusively
at the Propco Properties), including (i) the shade of red used in the trademark
“Station Casinos,” (ii) the arch shape of the “Station Casinos” mark, and
(iii) the type fonts used in the “Station Casinos” mark or the “Santa Fe
Station” mark (collectively, the “OpCo Elements”).

 

20.   All of Sellers’ rights to customer lists, databases, history and other
information related to the “Opco Primary Customers.”  The Opco Primary Customers
shall be:  (i) the top 25% of

 

--------------------------------------------------------------------------------


(1) 1% INTEREST IN DEQ SYSTEMS CORP, A PUBLICLY-TRADED COMPANY (IN CANADA).

 

2

--------------------------------------------------------------------------------


 

customers assigned to each Included Property, which assignment shall be
determined by Sellers in accordance with the following:  (A) the casino player
database will be segmented into active and inactive groups; (B) the assignment
of active player accounts will be determined by the customer having rated play
of any gaming type excluding Keno during the 24-month period immediately
preceding the month in which the date of the entry by the Bankruptcy Court of
the Bidding Procedures Order; and (C) each customer qualifying as active will
then be assigned to an Included Property or a Propco Property (each, a
“Property”) by determining the Property of greatest combined gaming theoretical
play for such customer within such 24-month period; and (ii) customers assigned
to an Included Property in accordance with the following:  five Business Days
prior to the Closing Date, each customer not assigned to a Property in
accordance with the preceding clause (i) shall be assigned by Sellers to the
Property at which such customer has the greatest rated play of any gaming type
excluding Keno during the period beginning on the month in which the date of the
entry by the Bankruptcy Court of the Bidding Procedures Order and ending on the
Business Day immediately preceding such date of determination.

 

21.   An undivided, equal joint ownership interest with the Purchasing Entities
that acquire the Exhibit B Purchased Assets in all customer lists, databases,
history and other information related to customers other than the Opco Primary
Customers and the Propco Primary Customers (as defined in Item 21 on
Exhibit B-1).

 

22.   An undivided, equal joint ownership interest with the Purchasing Entities
that acquire the Exhibit B Purchased Assets in all company-wide Business
Information (whether in print, digital computerized or electronic form) that is
not confidential as between one or more of the Included Properties, on the one
hand, and one or more of the Propco Properties, on the other hand (e.g., Propco
would receive a human resources manual used by all properties of Sellers but
confidential from the public).

 

23.   All rights under licenses for Software or other Intellectual Property
owned by third parties (e.g., parties other than Sellers, the Propco Entities or
their Affiliates).

 

Designation of Purchasing Entities; Collateral Designations

 

Only the Landco Purchaser shall acquire pursuant to this Agreement the Exhibit A
Purchased Assets sold, transferred, assigned, conveyed and delivered by the
Landco Sellers pursuant to this Agreement (the “Landco Purchaser Purchased
Assets”).

 

Only Purchasing Entities that are, or on the Closing Date will become, parties
to the Opco Loan Credit Agreement shall acquire the Exhibit A Purchased Assets
that are not Landco Purchaser Purchased Assets.

 

3

--------------------------------------------------------------------------------


 

Exhibit A-2

 

Exhibit A Assumed Liabilities

 


THE FOLLOWING LIABILITIES OF SELLERS (AND ONLY THE FOLLOWING LIABILITIES) ARE
EXHIBIT A ASSUMED LIABILITIES:


 


1.     ALL LIABILITIES OF SELLERS UNDER THE CONTRACTS INCLUDED IN THE EXHIBIT A
PURCHASED ASSETS THAT ARISE OUT OF OR RELATE TO THE PERIOD FROM AND AFTER THE
CLOSING DATE, EXCEPT IN EACH CASE, TO THE EXTENT SUCH LIABILITIES, BUT FOR A
BREACH OR DEFAULT BY ANY SELLER, WOULD HAVE BEEN PAID, PERFORMED OR OTHERWISE
DISCHARGED ON OR PRIOR TO THE CLOSING DATE OR TO THE EXTENT THE SAME ARISE OUT
OF ANY SUCH BREACH OR DEFAULT.


 


2.     ALL TRANSFER TAXES APPLICABLE TO THE TRANSFER OF THE EXHIBIT A PURCHASED
ASSETS PURSUANT TO THE AGREEMENT.


 


3.     ALL LIABILITIES OF SELLERS EXISTING AS OF THE CLOSING WITH RESPECT TO
AMOUNTS SHOWN ON INTERNAL PROGRESSIVE SLOT MACHINES, METERS OR METERS FOR OTHER
GAMES OR GAMING DEVICES AT THE INCLUDED PROPERTIES.


 


4.     ALL COMMITMENTS OR COUPONS OR SLOT CLUB POINTS FOR FREE OR DISCOUNTED
ACCOMMODATIONS, SERVICES, TICKETS, FOOD OR BEVERAGES ISSUED OR GRANTED BY ANY
SELLER IN RESPECT OF THE INCLUDED PROPERTIES TO CUSTOMERS OR OTHERS IN THE
ORDINARY COURSE OF THE BUSINESS AND WHICH REMAIN OUTSTANDING AFTER THE CLOSING
DATE.


 


5.     ALL LIABILITIES IDENTIFIED BY PURCHASER AS EXHIBIT A ASSUMED LIABILITIES
PURSUANT TO SECTION 2.6 OF THE AGREEMENT.


 


6.     ALL LIABILITIES EVIDENCED BY SELLERS’ GAMING CHIPS AND TOKENS RELATED TO
THE INCLUDED PROPERTIES.


 

Designation of Purchasing Entities; Collateral Designations

 

Only the Landco Purchaser shall assume pursuant to this Agreement the Exhibit A
Assumed Liabilities of the Landco Sellers (the “Landco Purchaser Assumed
Liabilities”).

 

Only Purchasing Entities that are, or on the Closing Date will become, parties
to the Opco Loan Credit Agreement shall assume pursuant to this Agreement the
Exhibit A Assumed Liabilities that are not Landco Purchaser Assumed Liabilities.

 

1

--------------------------------------------------------------------------------


 

Annex 1 to Exhibit A-1

 

Trademarks

 

A.            U.S. Trademark Registrations

 

Mark

 

Class(es)

 

Reg. No.

 

Reg. Date

 

4949

 

43

 

3415393

 

04/22/2008

 

4949 LOUNGE (and design)

 

43

 

3496902

 

09/02/2008

 

BARLEY’S

 

41

 

2253168

 

06/15/1999

 

BARLEY’S CASINO & BREWING COMPANY (and design)

 

42

 

2145819

 

03/24/1998

 

BIG 3 BINGO

 

41

 

3434449

 

05/27/2008

 

CAR A DAY IN MAY GIVEAWAY (and design)

 

41

 

1850941

 

08/23/1994

 

CAR-A-DAY

 

41

 

2085185

 

08/05/1997

 

CHINA SPICE

 

43

 

2918552

 

01/18/2005

 

CHINA SPICE (and design)

 

43

 

3057294

 

02/07/2006

 

EVERYBODY NEEDS SOME TEXAS!

 

41

 

2046546

 

03/18/1997

 

FALLS BAR

 

43

 

2915716

 

01/04/2005

 

FEAST AROUND THE WORLD

 

42

 

2168341

 

06/23/1998

 

FIESTA

 

41

 

2234239

 

03/23/1999

 

FIESTA

 

41

 

2647760

 

11/12/2002

 

FIESTA

 

41

 

2661120

 

12/17/2002

 

FIESTA

 

35

 

2661121

 

12/17/2002

 

FIESTA (and design)

 

35

 

2647767

 

11/12/2002

 

FIESTA (and design)

 

41

 

2647768

 

11/12/2002

 

FIESTA (and design)

 

42

 

2849987

 

06/08/2004

 

FIESTA (and design)

 

41

 

2825399

 

03/23/2004

 

GET YOUR GAME ON

 

41

 

3738584

 

01/19/2010

 

GET YOUR GAME ON

 

43

 

3577568

 

02/17/2009

 

GRANDE BINGO (stylized)

 

41

 

2769058

 

09/30/2003

 

GREAT HANDS $10,000 HOLD’EM BONUS CHALLENGE AAAJJ (and design)

 

41

 

3376109

 

01/29/2008

 

GREEN VALLEY RANCH

 

16

 

3531901

 

11/11/2008

 

INDIAN SUNSHINE LOGO

 

41

 

1996778

 

08/27/1996

 

JOKERS GONE WILD

 

41

 

1788564

 

08/17/1993

 

LAST MAN STANDING

 

41

 

3355895

 

12/18/2007

 

LUXE VEGAS

 

41

 

3396567

 

03/11/2008

 

MARCH IN DRIVE OUT

 

41

 

2433618

 

03/06/2001

 

OVATION

 

43

 

3425564

 

05/13/2008

 

PERSONAL PROGRESSIVE

 

41

 

2948392

 

05/10/2005

 

POINT. CLICK. CHILL

 

41

 

3582178

 

03/03/2009

 

POINT. CLICK. CHILL

 

43

 

3394631

 

03/11/2008

 

 

1

--------------------------------------------------------------------------------


 

Mark

 

Class(es)

 

Reg. No.

 

Reg. Date

 

QUINN’S

 

43

 

3374513

 

01/22/2008

 

SPORTS ON THE RUN

 

21

 

2040709

 

02/25/1997

 

SOUTH BEACH

 

41

 

2360645

 

06/20/2000

 

SUSHI + SAKE

 

43

 

3080981

 

04/11/2006

 

SUSHI + SAKE (and design)

 

43

 

3023414

 

12/06/2005

 

TERRA VERDE

 

43

 

3394736

 

03/11/2008

 

THE MIDNIGHT FEAST (and design)

 

42

 

1653993

 

08/13/1991

 

THE OFFICIAL ROYAL FLUSH CAPITAL OF THE WORLD

 

41

 

2421330

 

01/16/2001

 

THE ROYAL FLUSH CAPITAL OF THE WORLD!

 

41

 

2040710

 

02/25/1997

 

TIDES

 

43

 

3276785

 

08/07/2007

 

TRIPLE DOWN

 

41

 

3565316

 

01/20/2009

 

TRIPLE PAY DEUCES WILD POKER

 

41

 

1788560

 

08/17/1993

 

TURF GRILL

 

41, 43

 

3290343

 

09/11/2007

 

WILDFIRE CASINO

 

41

 

3200378

 

01/23/2007

 

WILDFIRE CASINO (and design)

 

41

 

3034960

 

12/27/2005

 

WILDFIRE CASINO AND LANES

 

41

 

3532274

 

11/11/2008

 

WILDFIRE GAMING

 

41

 

3618700

 

05/12/2009

 

WILDFIRE GAMING

 

4

 

3733250

 

01/05/2010

 

WILDFIRE GAMING (and design)

 

41

 

3618999

 

05/12/2009

 

WILDFIRE GAMING (and design)

 

43

 

3730544

 

12/29/2009

 

YOUR NEIGHBORHOOD JOINT

 

43

 

3555585

 

12/30/2008

 

YOUR NEIGHBORHOOD JOINT

 

41

 

3532318

 

11/11/2008

 

 

B.            U.S. Trademark Applications

 

Mark

 

Class(es)

 

Application
No.

 

Filing Date

 

EARN ‘N PLAY BONUS DAYS

 

41

 

77/860,368

 

10/29/2009

 

FIESTA (and design)

 

25

 

75/804,186

 

09/16/1999

 

LIGHTNING FAST CASH

 

41

 

77/919,537

 

01/25/2010

 

MO’ ROCKKAN

 

25, 43

 

78/594,873

 

03/24/2005

 

POINT. CLICK. CONVENE.

 

43

 

77/895,617

 

12/17/2009

 

POINT. CLICK. CONVENE.

 

45

 

77/895,601

 

12/17/2009

 

POINT. CLICK. DINE.

 

43

 

77/896,748

 

12/18/2009

 

POINT. CLICK. DINE.

 

45

 

77/893,834

 

12/15/2009

 

POINT. CLICK. PAMPER.

 

44

 

77/895,581

 

12/17/2009

 

POINT. CLICK. PAMPER.

 

45

 

77/895,546

 

12/17/2009

 

POINT. CLICK. PLAY.

 

45

 

77/893,847

 

12/15/2009

 

POINT. CLICK. PLAY.

 

41

 

77/893,873

 

12/15/2009

 

POINT. CLICK. RELAX.

 

44

 

77/893,947

 

12/15/2009

 

 

2

--------------------------------------------------------------------------------


 

Mark

 

Class(es)

 

Application
No.

 

Filing Date

 

POINT. CLICK. RELAX.

 

45

 

77/893,932

 

12/15/2009

 

POINT. CLICK. STAY.

 

43

 

77/893,994

 

12/15/2009

 

POINT. CLICK. STAY.

 

45

 

77/893,985

 

12/15/2009

 

POINT. CLICK. TASTE.

 

43

 

77/895,656

 

12/17/2009

 

POINT. CLICK. TASTE.

 

45

 

77/895,640

 

12/17/2009

 

REVOLVER

 

41

 

77/885,163

 

12/03/2009

 

REVOLVER

 

43

 

77/885,181

 

12/03/2009

 

REVOLVER SALOON DANCE HALL (and design)

 

41

 

77/895,824

 

12/17/2009

 

REVOLVER SALOON DANCE HALL (and design)

 

43

 

77/895,799

 

12/17/2009

 

WILD CARD

 

41

 

77/598,066

 

10/22/2008

 

 

C.            Foreign Trademark Registrations

 

None.

 

D.            Foreign Trademark Applications

 

None.

 

E.             State Trademark Registrations

 

Mark

 

State

 

Reg. No.

 

Reg. Date

 

55+

 

NV

 

SM00340315

 

10/16/2001

 

AMIGO’S MEXICAN CANTINA

 

NV

 

E0150732005-7

 

03/28/2005

 

AMIGO’S MEXICAN CANTINA

 

NV

 

E0150742005-8

 

03/28/2005

 

AMIGO’S MEXICAN CANTINA

 

NV

 

EO150692005-1

 

03/28/2005

 

AUSTINS STEAKHOUSE

 

CA

 

58005

 

08/05/2003

 

AUSTINS STEAKHOUSE

 

NV

 

SM00360760

 

10/06/2004

 

AUSTINS STEAKHOUSE

 

NV

 

SM00360761

 

10/06/2004

 

AUSTINS STEAKHOUSE

 

NV

 

SM00360762

 

10/06/2004

 

BAJA BEACH CAFÉ

 

NV

 

SM00340255

 

09/21/2001

 

BARLEY’S CASINO & BREWING COMPANY (and design)

 

NV

 

SM00280582

 

11/08/1995

 

BEYOND THE BEST

 

NV

 

SM00290976

 

05/15/1997

 

BEYOND THE BEST

 

NV

 

SM00290977

 

05/15/1997

 

BIG 3 BINGO

 

NV

 

E0083882006-0

 

02/06/2006

 

BIG 3 BINGO

 

NV

 

E0083882006-3

 

02/06/2006

 

BIG 3 BINGO

 

NV

 

E0083882006-8

 

02/06/2006

 

BLACK MOUNTAIN (and design)

 

NV

 

TM00280865

 

03/05/1996

 

BLUE DIAMOND (and design)

 

NV

 

TM00280866

 

03/05/1996

 

CAR-A-DAY

 

MN

 

20,691

 

05/07/1993

 

CAR A DAY GIVEAWAY

 

NV

 

SM00190856

 

10/02/1985

 

 

3

--------------------------------------------------------------------------------


 

Mark

 

State

 

Reg. No.

 

Reg. Date

 

CAR A DAY IN MAY GIVEAWAY

 

NV

 

SM00190782

 

08/19/1985

 

CAR-A-DAY IN MAY

 

MN

 

20,672

 

04/30/1993

 

CAR-A-DAY IN MAY GIVEAWAY (and design)

 

MN

 

20,673

 

04/30/1993

 

CERVEZA CANTINA

 

NV

 

SM00340238

 

09/13/2001

 

CHINA SPICE

 

NV

 

SM00350667

 

07/10/2003

 

CHROME

 

NV

 

E0248882005-1

 

04/29/2005

 

CHROME

 

NV

 

E0248902005-5

 

04/29/2005

 

CHROME

 

NV

 

E0248932005-8

 

04/29/2005

 

CLUB TEQUILA

 

NV

 

SM00350737

 

08/13/2003

 

COCO LOCO

 

NV

 

SM00340237

 

09/13/2001

 

DRINKO DE MAYO

 

NV

 

E0403472008-4

 

06/18/2008

 

EVERYBODY NEEDS SOME TEXAS!

 

NV

 

SM00280717

 

12/28/1995

 

EVERYBODY NEEDS SOME TEXAS!

 

NV

 

SM00280718

 

12/28/1995

 

EVERYBODY’S WINNING AT TEXAS

 

NV

 

SM00290406

 

09/23/1996

 

FALLS BAR

 

CA

 

58003

 

08/05/2003

 

FANTASTIC FIVES

 

NV

 

SM00250796

 

12/17/1992

 

FEAST AROUND THE WORLD

 

CA

 

58004

 

08/05/2003

 

FEAST AROUND THE WORLD (and design)

 

NV

 

SM00360744

 

09/30/2004

 

FEAST AROUND THE WORLD (and design)

 

NV

 

SM00360745

 

09/30/2004

 

FEAST AROUND THE WORLD (and design)

 

NV

 

SM00360746

 

09/30/2004

 

FESTIVAL BUFFET

 

NV

 

SM00330999

 

06/14/2001

 

FIESTA

 

NV

 

E0123202010-8

 

03/11/2010

 

FIESTA

 

NV

 

SM00300878

 

04/03/1998

 

FUEGO STEAKHOUSE

 

NV

 

E0275682005-0

 

05/10/2005

 

FUEGO STEAKHOUSE

 

NV

 

E0275722005-8

 

05/10/2005

 

FUEGO STEAKHOUSE

 

NV

 

E0275722005-6

 

05/10/2005

 

GOLD RUSH

 

NV

 

TN00320215

 

07/27/1999

 

GOLD RUSH

 

NV

 

TN00320216

 

07/27/1999

 

GOLD RUSH

 

NV

 

SM00320217

 

07/27/1999

 

GOLD RUSH

 

NV

 

SM00320218

 

07/27/1999

 

GRANDE BINGO PROGRESSIVE

 

NV

 

SM00350485

 

04/30/2003

 

GREENS

 

NV

 

E0281192006-0

 

04/14/2006

 

GREENS

 

NV

 

E0281222006-5

 

04/14/2006

 

GREENS

 

NV

 

E0281242006-7

 

04/14/2006

 

HANK`S

 

NV

 

E0753402005-7

 

11/01/2005

 

HANK`S

 

NV

 

E0753442005-1

 

11/01/2005

 

HANK`S

 

NV

 

E0753482005-5

 

11/01/2005

 

JOKERS GONE WILD

 

NV

 

SM00250798

 

12/17/1992

 

KEGLERS

 

NV

 

SM00360984

 

01/10/2005

 

KEGLERS

 

NV

 

SM00360985

 

01/10/2005

 

KEGLERS

 

NV

 

SM00360986

 

01/10/2005

 

KING OF LATE-NIGHT

 

NV

 

E0470472005-2

 

07/21/2005

 

KING OF LATE-NIGHT

 

NV

 

E0470512005-8

 

07/21/2005

 

 

4

--------------------------------------------------------------------------------


 

Mark

 

State

 

Reg. No.

 

Reg. Date

 

LAST MAN STANDING

 

NV

 

E0332862007-4

 

05/10/2007

 

MAGIC STAR

 

NV

 

SM00320219

 

07/27/1999

 

MAGIC STAR

 

NV

 

MS00320220

 

07/27/1999

 

NO JACKPOTS REQUIRED!

 

NV

 

SM00310076

 

06/29/1998

 

ODDBALL BINGO

 

NV

 

SM00300811

 

03/10/1998

 

QUINNS

 

NV

 

E0234162008-2

 

04/03/2008

 

QUINN’S

 

NV

 

E0193752008-3

 

03/18/2008

 

ROYAL FLUSH CAPITAL OF THE WORLD (and design)

 

NV

 

TM00280402

 

09/18/1995

 

ROYAL FLUSH CAPITAL OF THE WORLD (and design)

 

NV

 

TM00280403

 

09/18/1995

 

ROYAL FLUSH CAPITAL OF THE WORLD (and design)

 

NV

 

TM00280404

 

09/18/1995

 

ROYAL FLUSH CAPITAL OF THE WORLD (and design)

 

NV

 

TM00280405

 

09/18/1995

 

ROYAL FLUSH CAPITAL OF THE WORLD (and design)

 

NV

 

TM00280406

 

09/18/1995

 

ROYAL FLUSH CAPITAL OF THE WORLD (and design)

 

NV

 

TM00280407

 

09/18/1995

 

ROYAL FLUSH CAPITAL OF THE WORLD!

 

NV

 

TN00280408

 

09/18/1995

 

SO CLOSE YOU CAN TOUCH THE STAR!

 

NV

 

SM00290640

 

12/11/1996

 

SOUTH BEACH (and design)

 

NV

 

SM00300790

 

03/09/1998

 

SOUTH BEACH (and design)

 

NV

 

TM00300788

 

03/09/1998

 

SOUTH BEACH (and design)

 

NV

 

TM00300789

 

03/09/1998

 

SOUTH PADRE

 

NV

 

E0608272008-7

 

09/16/2008

 

SOUTH PADRE

 

NV

 

E0608212008-1

 

09/16/2008

 

SPORTS ON THE RUN (and design)

 

NV

 

TM00280410

 

09/18/1995

 

SPORTS ON THE RUN (and design)

 

NV

 

TM00280411

 

09/18/1995

 

SPORTS ON THE RUN (and design)

 

NV

 

TM00280412

 

09/18/1995

 

SPORTS ON THE RUN (and design)

 

NV

 

TM00280413

 

09/18/1995

 

SPORTS ON THE RUN (and design)

 

NV

 

TM00280414

 

09/18/1995

 

SPORTS ON THE RUN (and design)

 

NV

 

TM00280415

 

09/18/1995

 

SUSHI + SAKE

 

NV

 

SM00350668

 

07/10/2003

 

TERRA VERDE

 

NV

 

E0652332007-8

 

09/18/2007

 

THE CHARCOAL ROOM

 

NV

 

SM00360394

 

05/11/2004

 

TIDES OYSTER BAR

 

NV

 

E0346142006-3

 

05/09/2006

 

TIDES OYSTER BAR

 

NV

 

E0346792006-0

 

05/09/2006

 

TIDES OYSTER BAR

 

NV

 

E0346842006-7

 

05/08/2006

 

TIDES OYSTER BAR

 

NV

 

E0346002006-7

 

05/08/2006

 

TIDES OYSTER BAR

 

NV

 

E0346222006-3

 

05/09/2006

 

TIDES OYSTER BAR

 

NV

 

E0346862006-9

 

05/09/2006

 

TRIPLE PAY DEUCES WILD

 

NV

 

SM00250804

 

12/17/1992

 

TURF GRILL

 

NV

 

E0346602006-9

 

05/08/2006

 

 

5

--------------------------------------------------------------------------------


 

Mark

 

State

 

Reg. No.

 

Reg. Date

 

TURF GRILL

 

NV

 

E0346612006-0

 

05/08/2006

 

WILD CARD

 

NV

 

E0378702008-1

 

06/13/2008

 

WILDFIRE CASINO

 

NV

 

E0128652005-9

 

03/22/2005

 

WILDFIRE CASINO

 

NV

 

E0128662005-0

 

03/22/2005

 

WILDFIRE CASINO

 

NV

 

SM00330560

 

01/22/2001

 

 

F.             Top Level Domain Names

 

wwwwildfire.com

wildfirerancho.com

wildfirelasvegas.net

wildfirelasvegas.com

wildfirelanes.com

wildfiregrille.com

wildfiregaming.com

wildfirecasinos.com

wildfirecasinorancho.com

wildfirecasinolasvegas.net

wildfirecasinolasvegas.mobi

wildfirecasinolasvegas.com

wildfirecasinolanes.com

wildfirecasinoboulderhighway.com

wildfireboulderhighway.com

thegreenscasino.net

thegreenscasino.com

thegreatgiveaway.info

thediceroom.net

saveonvegashotels.com

saveonvegas.com

santafecasinolv.org

santafecasinolv.net

santafecasinolv.com

santafecasinolasvegas.org

santafecasinolasvegas.net

santafecasinolasvegas.com

revolversaloonlv.com

ranchofiestacasino.com

rancho-fiestacasino.mobi

pokergamesfiesta.com

pointclicktaste.com

pointclickpamper.com

pointclickconvene.com

pointclickchill.com

playmagicstarcasino.com

playmagicstar.com

playgoldrushcasino.com

northforkrancheria.org

northforkrancheria.net

northforkrancheria.info

northforkrancheria.com

northforkrancheria.biz

northforkproject.org

northforkproject.net

northforkproject.info

northforkproject.com

northforkproject.biz

northforkmonorancheria.org

northforkmonorancheria.net

northforkmonorancheria.info

northforkmonorancheria.com

northforkmonorancheria.biz

northforkcasino.org

northforkcasino.net

northforkcasino.info

northforkcasino.com

northforkcasino.biz

mechoopdatribecasino.net

mechoopdatribecasino.com

mechoopdatribe.net

mechoopdatribe.com

mechoopdaindians.org

mechoopdaindians.net

mechoopdaindians.com

mechoopdacasino.net

mechoopdacasino.com

mechoopda.net

 

6

--------------------------------------------------------------------------------


 

mechoopda.com

magicstarlasvegas.com

magicstargaming.com

magicstarcasinolv.net

magicstarcasinolv.com

magicstarcasinolasvegas.net

magicstarcasinolasvegas.com

lighteningvalleycasino.com

lighteningvalley.com

lasvegasmeetingspace.com

lasvegashangar.com

lasvegasconferencerooms.com

lakemeadlounge.com

lakemeadcasino.com

hotelesfiesta.com

hendersonfiestacasino.com

greenscasinos.net

greenscasinos.com

greenscasinolasvegas.com

greenscasino.net

goldrushcasinolv.net

goldrushcasinolv.com

goldrushcasinolasvegas.net

goldrushcasinolasvegas.com

goldenvalleyreservation.com

goldenvalleyhotelcasino.com

goldenvalleyhotel.com

goldenvalleygaming.com

goldenvalleycasinohotel.com

gamecastlive.com

gamblingfiesta.com

friendsofmechoopdaindians.org

friendsofmechoopdaindians.net

friendsofmechoopdaindians.com

fiestasrewardscenter.com

fiestasrewardcenter.com

fiestaslasvegas.com

fiestarewardscenter.com

fiestarewardcenter.com

fiestaresortandcasino.com

fiestarancholasvegas.com

fiestaranchohotelcasino.com

fiestaranchohotelandcasino.com

fiestaranchohotel.com

fiestaranchocasinohotel.com

fiestaranchocasinoandhotel.com

fiestalasvegasbingo.com

fiestajob.com

fiestaiceclub.net

fiestaiceclub.com

fiestaice.net

fiestahotellasvegas.com

fiestahendersonlasvegas.com

fiestahendersonhotelcasino.com

fiestahendersonhotelandcasino.com

fiestahendersoncasinohotel.com

fiestahendersoncasinoandhotel.com

fiestagiftshop.net

fiestagiftshop.com

fiestagiftcards.com

fiestagiftcard.com

fiestafootball.com

fiestadaycasino.com

fiestaclubcasino.net

fiestaclubcasino.com

fiestacasinosrewardscenter.com

fiestacasinosrewardcenter.com

fiestacasinosgiftcards.com

fiestacasinosgiftcard.com

fiestacasinosbingo.net

fiestacasinosbingo.com

fiestacasinos.org

fiestacasinorancho.org

fiestacasinorancho.net

fiestacasinorancho.com

fiestacasinohenderson.org

fiestacasinohenderson.net

fiestacasinohenderson.com

fiestacasinogiftcards.com

fiestacasinogiftcard.com

fiestacasinoclub.com

fiestacasinobingo.net

fiestacasinobingo.com

fiestacasino.org

fiestacasino.mobi

fiestacasino.com

fiestacashcasino.com

fiestabingo.net

 

7

--------------------------------------------------------------------------------


 

fiestabingo.com

diceroomonline.com

diceroomlv.com

diceroombar.com

diceroom.net

diceroom-projectw.com

chicorancheriacasino.net

chicorancheriacasino.com

chicorancheria.org

chicorancheria.net

chicorancheria.com

chicocasino.net

chicocasino.com

bjlive.net

bestoflasvegashotels.com

beerbingolv.com

barleyslasvegas.com

barleyscasinolasvegas.com

barleyscasino.biz

barleys.com

baleyscasino.com

durangolasvegas.com

nosouthrenocasinos.us

nosouthrenocasinos.net

nosouthrenocasinos.info

nosouthrenocasinos.com

nosouthrenocasinos.biz

nosouthrenocasino.us

nosouthrenocasino.org

nosouthrenocasino.net

nosouthrenocasino.info

nosouthrenocasino.com

nosouthrenocasino.biz

fiesta-rancho-hotel.com

fiesta-henderson-casino.com

 

8

--------------------------------------------------------------------------------


 

Exhibit B-1

 

Exhibit B Purchased Assets


 


ALL OF THE RIGHT, TITLE AND INTEREST OF SELLERS IN THE ASSETS AND PROPERTIES OF
SELLERS SET FORTH ON THIS EXHIBIT B-1 AS OF THE CLOSING DATE, EXCEPT FOR ASSETS
AND PROPERTIES DEFINED AS “EXCLUDED ASSETS”:

 

1.               All Marks and other branding elements exclusive to the Propco
Properties (other than trademarks listed on Exhibit C-1), but excluding any OpCo
Elements (as defined in Exhibit A-1) contained therein, including the trademarks
and domain names on Annex 1 to this Exhibit B-1, together with matching
corporate names, trade names, d/b/a names and domain names and including
trademark rights in internet key words, social networks and new media.

 

2.               All Marks and other branding elements exclusive to the Wild
Wild West Assemblage (as defined below) (including VIVA and the trademarks and
domain names on Annex 1 to this Exhibit B-1), including any matching domain
names, corporate names, trade names, d/b/a names and including trademark rights
in internet key words, social networks and new media.

 

3.               All of Sellers’ right, title and interest, if any, in and to
the terms RED ROCK, BOULDER, SUNSET and PALACE not otherwise constituting or
included in the trademarks described on Exhibit C-1.

 

4.               All Assets and Properties of Tropicana Station, Inc., including
its leasehold interest in a portion of the “Wild Wild West Assemblage” (the
“Wild Wild West Assemblage”).

 

5.               That certain Option to Acquire Property and Escrow
Instructions, dated as of December 30, 2008, by and among The Tiberti Company, a
Nevada general partnership, SCI and Chicago Title Agency of Nevada, Inc., a
Nevada corporation, as amended on December 31, 2008 (the “SCI WWW Option”).

 

6.               All of Sellers’ right, title and interest in, to and under that
certain Ground Lease and Option Agreement, dated as of September 15, 2004, by
and between The Robert Cohen Foundation, a Nevada non-profit corporation, and
Vista Holdings, LLC, a Nevada limited liability company.

 

7.               All fee owned parcels and leasehold interests (and the rents,
issues and profits thereof) owned by Tropicana Acquisitions, LLC that are
partially or fully within the Wild Wild West Assemblage or adjacent thereto.

 

8.               All vehicles allocated to the Propco Properties, concession
contracts, space leases and similar contract rights relating to the retail
vendors at the Propco Properties, and construction in progress relating to the
Propco Properties.

 

9.               All Gaming Equipment and other Furniture and Equipment
(including all hardware and wires located at any Propco Property) (i) physically
located on or otherwise allocated to one or more Propco Properties or the Wild
Wild West Assemblage based on ownership (e.g.,

 

1

--------------------------------------------------------------------------------


 

warehoused equipment belonging to the subtenants operating a Propco Property),
and (ii) not allocated to any Property which Sellers allocate to the Propco
Properties or the Wild Wild West Assemblage according to a pro rata equitable
allocation between the Included Properties, on the one hand, and the Propco
Properties and the Wild Wild West Assemblage, on the other hand.

 

10.         Slot machine licenses and parts, to the extent permitted by
applicable Law, not allocated to any Property which Sellers allocate to the
Propco Properties or the Wild Wild West Assemblage according to a pro rata
equitable allocation between the Included Properties, on the one hand, and the
Propco Properties and the Wild Wild West Assemblage, on the other hand.

 

11.         All inventory and other tangible personal property at or to be
delivered to the Propco Properties or the Wild Wild West Assemblage, including
all inventory located or dedicated to the Propco Properties or Wild Wild West
Assemblage.

 


12.         ALL ACCOUNTS RECEIVABLE, PREPAID EXPENSES, DEPOSITS (INCLUDING
CUSTOMER DEPOSITS AND SECURITY DEPOSITS FOR RENT, ELECTRICITY, TELEPHONE OR
OTHERWISE), PREPAID CHARGES AND EXPENSES AND OTHER CURRENT ASSETS OF SELLERS
ALLOCATED TO THE PROPCO PROPERTIES OR THE WILD WILD WEST ASSEMBLAGE.

 

13.         All equity interests in CV PropCo, LLC.

 

14.         All rights, claims, rebates, discounts and credits (including all
indemnities, warranties and similar rights), security and other deposits
(excluding bank deposits), refunds, causes of action, rights of recovery, rights
of set off, rights of recoupment (other than Tax refunds), and rights to
insurance proceeds to the extent relating to the Propco Properties or the Wild
Wild West Assemblage.

 

15.         All Business Information of Sellers exclusively related to one or
more of the Propco Properties and the Wild Wild West Assemblage, but excluding
(i) personnel files for Employees of any Seller who are Transferred Employees,
(ii) such files as Sellers are not permitted to transfer under applicable Laws
regarding privacy, and (iii) Business Information described in Item 5 on
Exhibit C-1.

 

16.         All Permits of or used by Sellers in the operation of the Propco
Properties or the Wild Wild West Assemblage, to the extent transferable under
applicable Law.

 

17.         All supplies owned by Sellers and allocated to the Propco Properties
or the Wild Wild West Assemblage.

 

18.         All rights of any Seller under non-disclosure or confidentiality,
non-compete, or non-solicitation agreements with employees hired by the
purchaser of the Exhibit B Purchased Assets or its Affiliates and agents of such
Seller exclusively employed in respect of the Propco Properties or with third
parties or agents in connection with the Propco Properties, except for such
agreements that include obligations that constitute Excluded Liabilities.

 

2

--------------------------------------------------------------------------------


 

19.         All rights of Sellers under or pursuant to all warranties,
representations and guarantees made by suppliers, manufacturers and contractors
in Contracts exclusively related to the Propco Properties or the Wild Wild West
Assemblage.

 

20.         All of Sellers’ gaming chips and tokens related to the Propco
Properties.

 

21.         All of Sellers’ rights to customer lists, databases, history and
other information related to the “Propco Primary Customers.”  The Propco Primary
Customers shall be:  (i) the top 25% of customers assigned to each Propco
Property, which assignment shall be determined by Sellers in accordance with the
following:  (A) the casino player database will be segmented into active and
inactive groups; (B) the assignment of active player accounts will be determined
by the customer having rated play of any gaming type excluding Keno during the
24-month period immediately preceding the month in which the date of the entry
by the Bankruptcy Court of the Bidding Procedures Order; and (C) each customer
qualifying as active will then be assigned to a Property by determining the
Property of greatest combined gaming theoretical play for such customer within
such 24-month period; and (ii) customers assigned to a Propco Property in
accordance with the following:  five Business Days prior to the Closing Date,
each customer not assigned to a Property in accordance with the preceding clause
(i) shall be assigned by Sellers to the Property at which such customer has the
greatest rated play of any gaming type excluding Keno during the period
beginning on the month in which the date of the entry by the Bankruptcy Court of
the Bidding Procedures Order and ending on the Business Day immediately
preceding such date of determination.

 

22.         An undivided, equal joint ownership interest with the Purchasing
Entities that acquire the Exhibit A Purchased Assets in all customer lists,
databases, history and other information related to customers of the Propco
Properties other than the Propco Primary Customers and the Opco Primary
Customers (as defined in Item 20 on Exhibit A-1).

 

23.         An undivided, equal joint ownership interest with the Purchasing
Entities that acquire the Exhibit A Purchased Assets in all company-wide
Business Information (whether in print, digital computerized or electronic form)
that is not confidential as between one or more of the Included Properties and
the Propco Properties (e.g., Propco would receive a human resources manual used
by all properties of Sellers but confidential from the public).

 

24.         That certain Office Lease, dated as of November 1, 2007, by and
between Cole SO Las Vegas NV, LLC, as landlord, and Station Casinos, Inc., as
tenant, unless designated as an Excluded Asset pursuant to Section 2.6 of the
Agreement.

 

25.         Furniture and Equipment and other tangible personal property (other
than physical books and records that constitute Exhibit A Purchased Assets)
located in the space subject to that certain Office Lease, dated as of
November 1, 2007, by and between Cole SO Las Vegas NV, LLC, as landlord, and
Station Casinos, Inc., as tenant.

 

26.         All Assets and Properties identified by Purchaser as Exhibit B
Purchased Assets pursuant to Section 2.6 of the Agreement.

 

3

--------------------------------------------------------------------------------


 

Designation of Purchasing Entities

 

Only New Propco Landco shall acquire pursuant to this Agreement the Exhibit B
Purchased Assets sold, transferred, assigned, conveyed and delivered by
Tropicana Station, Inc., Tropicana Acquisitions, LLC, Vista Holdings, LLC and
SCI as described in Items 2, 4, 5, 6, 7, 8, 9-12 (solely with respect to the
Wild Wild West Assemblage), 13-21 (solely with respect to the Wild Wild West
Assemblage) of this Exhibit B (the “New Propco Landco Purchased Assets”).

 

Only Purchasing Entities that are, or on the Closing Date will become, parties
to the New Propco Credit Agreement shall acquire the Exhibit B Purchased Assets
that are not New Propco Landco Purchased Assets.

 

4

--------------------------------------------------------------------------------


 

Annex 1 to Exhibit B-1

 

PropCo Exclusive Marks

 

A.                                    U.S. Trademark Registrations

 

Mark

 

Class(es)

 

Reg. No.

 

Reg. Date

A3

 

45

 

3333612

 

11/13/2007

ACTION BUFFET

 

42

 

1565241

 

11/07/1989

COSTA DEL SOL

 

42

 

2184884

 

08/25/1998

FISHERMANS BROILER (and design)

 

42

 

1484814

 

04/12/1998

GAUDI BAR

 

42

 

2207672

 

12/01/1998

HACHI

 

43

 

3321554

 

10/23/2007

KENO-TO-GO

 

41

 

3391916

 

03/04/2008

KENOMANIA

 

41

 

1634451

 

05/05/1991

LUCKY BAR

 

41, 43

 

3204545

 

01/30/2007

PASTA PALACE

 

42

 

1634536

 

02/05/1991

PLUNGE

 

35

 

3500799

 

09/16/2008

RED ROCK

 

16

 

3339158

 

11/20/2007

RED ROCK

 

41

 

3424069

 

05/06/2008

RED ROCK

 

43

 

3552181

 

12/23/2008

RED ROCK CASINO RESORT SPA

 

43

 

3674651

 

08/25/2009

RED ROCK CASINO, RESORT & SPA

 

41

 

3424068

 

05/06/2008

RED ROCK CASINO RESORT SPA

 

35

 

3757660

 

03/09/2010

RED ROCK CASINO RESORT SPA

 

25

 

3754790

 

03/02/2010

RED ROCK LANES

 

41

 

3447885

 

06/17/2008

RED ROCK SPA

 

44

 

3298840

 

09/25/2007

RED ROCK SPA ESSENTIALS (and design)

 

3

 

3533012

 

11/18/2008

REVERSIBLE ROYALS

 

41

 

1634452

 

02/05/1991

ROCKS LOUNGE

 

41

 

3458072

 

07/01/2008

ROCKSLOUNGE (and design)

 

43

 

3467902

 

07/15/2008

ROYAL COURT

 

41

 

1788563

 

08/17/1993

SAND BAR

 

41

 

3563154

 

01/20/2009

SANDBAR RED ROCK RESORT (and design)

 

43

 

3448576

 

06/17/2008

TERRA ROSSA

 

43

 

3149992

 

09/26/2006

VIVA

 

25

 

3735308

 

01/05/2010

VIVA

 

41

 

3342201

 

11/20/2007

VIVA

 

43

 

3628800

 

05/26/2009

VIVA CASINO

 

41

 

3433703

 

07/22/2008

 

1

--------------------------------------------------------------------------------


 

VIVA LAS VEGAS

 

43

 

3705345

 

11/03/2009

WICKED 21

 

41

 

3717829

 

12/01/2009

WILD WILD WEST

 

41

 

2053006

 

04/15/1997

WILD WILD WEST

 

42

 

2053007

 

04/15/1997

 

B.                                    U.S. Trademark Applications

 

Mark

 

Class(es)

 

Application No.

 

Filing Date

DETOX/RETOX

 

43

 

77/624,741

 

12/02/2008

DETOX/RETOX

 

41

 

77/624,819

 

12/02/2008

DETOX/RETOX

 

44

 

77/624,749

 

12/02/2008

THE RESIDENCES AT RED ROCK (and Design)

 

36, 37

 

78/849,420

 

03/29/2006

VIVA

 

36

 

78/640,577

 

05/31/2005

VIVA

 

41

 

78/640,590

 

05/31/2005

VIVA

 

37

 

77/146,812

 

04/02/2007

VIVA

 

35, 36, 37

 

78/616,285

 

04/25/2005

VIVA

 

16

 

77/489,501

 

06/03/2008

VIVA

 

18

 

77/488,988

 

06/02/2008

VIVA

 

21

 

77/488,976

 

06/02/2008

VIVA

 

20

 

77/489,163

 

06/02/2008

VIVA

 

41

 

77/488,992

 

06/02/2008

VIVA

 

35

 

77/966,666

 

03/23/2010

VIVA

 

38

 

77/488,999

 

06/02/2008

VIVA CASINO

 

36

 

78/640,607

 

05/31/2005

VIVA CASINO

 

43

 

78/640,616

 

05/31/2005

VIVA CASINO

 

37

 

77/229,994

 

07/15/2007

VIVA CASINO

 

35

 

77/818,863

 

09/02/2009

VIVA ENTERTAINMENT

 

25

 

77/818,863

 

09/02/2009

VIVA ENTERTAINMENT

 

35

 

77/818,862

 

09/02/2009

VIVA ENTERTAINMENT

 

41

 

77/409,324

 

02/29/2008

VIVA ENTERTAINMENT

 

41

 

77/818,859

 

09/02/2009

VIVA ENTERTAINMENT

 

43

 

77/409,328

 

02/29/2008

VIVA ENTERTAINMENT

 

43

 

77/818,850

 

02/09/2009

VIVA RESORT SPA CASINO

 

25

 

77/725,571

 

04/29/2009

VIVA RESORT SPA CASINO

 

36

 

78/640,627

 

05/31/2005

VIVA RESORT SPA CASINO

 

37

 

77/242,439

 

07/30/2007

VIVA RESORT SPA CASINO

 

41

 

77/910,035

 

01/12/2010

VIVA RESORT SPA CASINO

 

35

 

77/966,666

 

03/23/2010

VIVA RESORT SPA CASINO

 

43

 

78/640,638

 

05/31/2005

 

C.                                    Foreign Trademark Registrations

 

None.

 

2

--------------------------------------------------------------------------------


 

D.                                    Foreign Trademark Applications

 

None.

 

E.                                      Nevada State Trademark Registrations

 

Mark

 

Reg. No.

 

Reg. Date

A3

 

E0272172007-8

 

04/17/2007

ADVENTURE SPA

 

E0542782007-8

 

07/31/2007

BINGO PALACE

 

SM00310027

 

06/15/1998

BULLFIGHTER’S BAR

 

SM00300771

 

03/06/1998

CAPRI

 

SM00300769

 

03/06/1998

CLUB MADRID

 

SM00300768

 

03/06/1998

DETOX/RETOX

 

E0031512010-4

 

01/22/2010

DETOX/RETOX

 

E0042582010-4

 

01/22/2010

DETOX/RETOX

 

E0651682009-0

 

12/17/2009

ENDLESS PASTABILITIES!

 

SM0030616

 

08/10/2004

FROM THE PEOPLE WHO CREATED LOCAL CASINOS

 

SM00340511

 

02/21/2002

FROM THE PEOPLE WHO CREATED LOCAL CASINOS

 

SM00340512

 

02/21/2002

KENOMANIA

 

SM00230436

 

03/09/1990

LUCKY BAR

 

E0326522005-4

 

05/26/2005

LUCKY BAR

 

E0326562005-8

 

05/26/2005

LUCKY BAR

 

E0326572005-9

 

05/24/2005

ONYX BAR

 

E0346712006-2

 

05/08/2006

ONYX BAR

 

E0346732006-4

 

05/08/2006

ONYX BAR

 

E0346752006-6

 

05/08/2006

PASTA PALACE

 

SM00230434

 

03/09/1990

RED ROCK

 

SM00360797

 

10/07/2004

RED ROCK

 

SM00360798

 

10/07/2004

RED ROCK

 

SM00360799

 

10/07/2004

RED ROCK

 

TM00280867

 

03/05/1996

RED ROCK LANES

 

E0320942007-0

 

05/02/2007

RED ROCK RESORT CASINO

 

SM00360800

 

10/07/2004

RED ROCK RESORT CASINO

 

SM00360801

 

10/07/2004

RED ROCK RESORT CASINO

 

SM00360802

 

10/07/2004

REVERSIBLE ROYALS

 

SM00230437

 

03/09/1990

ROSALITA’S

 

SM00300772

 

03/06/1998

ROYAL COURT

 

SM00250801

 

12/17/1992

 

3

--------------------------------------------------------------------------------


 

Mark

 

Reg. No.

 

Reg. Date

SANDBAR

 

E0346372006-0

 

05/08/2006

SANDBAR

 

E0346582006-5

 

05/08/2006

SANDBAR

 

E0346592006-6

 

05/08/2006

SANDBAR (and design)

 

E0343602006-6

 

05/08/2006

SANDBAR (and design)

 

E0346192006-8

 

05/08/2006

SANDBAR (and design)

 

E0346262006-7

 

05/08/2006

SEVILLE BAR

 

SM00300767

 

03/06/1998

STIMULUS FRIDAYS

 

E0673372008-8

 

10/24/2008

STIMULUS FRIDAYS

 

E0673322008-3

 

10/24/2008

STRIKE ZONE

 

E0275772005-1

 

05/10/2005

STRIKE ZONE

 

E0275852005-1

 

05/10/2005

STRIKE ZONE

 

E0275862005-2

 

05/10/2005

SUNSET CAFÉ

 

SM00300770

 

03/06/1998

SUNSET LANES

 

TN00320481

 

11/05/1999

SUNSET LANES BOWLING CENTER

 

TN00260598

 

09/17/1993

T BONES CHOPHOUSE & LOUNGE

 

E0343362006-6

 

05/08/2006

T BONES CHOPHOUSE & LOUNGE

 

E0345562006-2

 

05/09/2006

T BONES CHOPHOUSE & LOUNGE

 

E0345582006-4

 

05/09/2006

TERRA ROSSA

 

E0345802006-2

 

05/08/2006

TERRA ROSSA

 

E0346912006-6

 

05/09/2006

TERRA ROSSA

 

E0346952006-0

 

05/09/2006

THE BROILER

 

E234162008-2

 

04/03/2008

THE GRAND CAFÉ

 

E0293212005-7

 

05/16/2005

THE GRAND CAFÉ

 

E0293252005-1

 

05/16/2005

THE GRAND CAFE

 

SM00360395

 

05/11/2004

THE RESIDENCES AT RED ROCK

 

E0339772006-9

 

05/04/2006

THE RESIDENCES AT RED ROCK

 

E0339782006-0

 

05/04/2006

THE RESIDENCES AT RED ROCK

 

E0339822006-6

 

05/04/2006

THE SPA AT RED ROCK

 

E0346652006-4

 

05/08/2006

THE SPA AT RED ROCK

 

E0346672006-6

 

05/08/2006

THE SPA AT RED ROCK

 

E0346692006-8

 

05/08/2006

VIVA SALSA

 

SM00300766

 

03/06/1998

 

F.                                      Top Level Domain Names

 

wwwvivaresorts.com

wwwvivalasvegas.com

wwwvivacasino.net

welcometoviva.net

 

4

--------------------------------------------------------------------------------


 

welcometoviva.com

vivresorts.com

viviaresorts.com

viveresorts.com

vivecasino.com

vivatainmentinc.net

vivatainmentinc.com

vivatainment.org

vivatainment.net

vivatainment.com

vivasparesort.net

vivasparesort.com

vivasparesort.com

vivasparesort.com

vivaspahotel.com

vivaspacasino.net

vivaspacasino.com

vivaspaandresort.net

vivaspaandresort.com

vivaspaandhotel.com

vivaspaandcasino.net

vivaspaandcasino.com

vivaresortspa.net

vivaresortspa.com

vivaresortlasvegas.net

vivaresortlasvegas.com

vivaresorthotelcasino.net

vivaresorthotelcasino.com

vivaresorthotel.net

vivaresorthotel.com

vivaresortcasinolasvegas.net

vivaresortcasinolasvegas.com

vivaresortcasinohotel.net

vivaresortcasinohotel.com

vivaresortcasino.net

vivaresortcasino.com

vivaspacasino.com

vivaresortandspa.net

vivaresortandspa.com

vivaresortandhotel.net

vivaresortandhotel.com

vivaresortandcasino.net

vivaresortandcasino.com

vivaresort.net

vivaresort-casino.net

vivaresort-casino.com

vivarealm.com

vivaonlinecasino.net

vivaonlinecasino.com

vivanightlife.net

vivanightlife.com

vivalives.com

vivalasvegaspoker.com

vivalasvegashotels.com

vivalasvegasgaming.net

vivalasvegasgaming.com

vivalasvegascasino.info

vivahotelspalasvegas.net

vivahotelspalasvegas.com

vivahotelspa.net

vivahotelspa.com

vivahotelresortlasvegas.net

vivahotelresortlasvegas.com

vivahotelresortcasinolasvegas.net

vivahotelresortcasinolasvegas.com

vivahotelresortcasino.net

vivahotelresortcasino.com

vivahotelresort.net

vivahotelresort.com

vivahotelcasinolasvegas.net

vivahotelcasinolasvegas.com

vivahotelcasino.net

vivahotelcasino.com

vivahotelandspa.net

vivahotelandspa.com

vivahotelandresort.net

vivahotelandresort.com

vivahotelandcasino.net

vivahotelandcasino.com

vivahotel.net

vivahotel-casino.net

vivahotel-casino.com

vivagaming.net

vivagaming.com

vivaeverything.com

vivaentertainmentonline.net

vivaentertainmentonline.com

vivaentertainmentinc.net

 

5

--------------------------------------------------------------------------------


 

vivaentertainmentinc.com

vivaentertainment.us

vivaentertainment.biz

vivadreamvacations.net

vivadreamvacations.info

vivadelcasino.com

vivaconfessions.net

vivaconfessions.com

vivacasinoresort.net

vivacasinoresort.com

vivacasinolasvegas.net

vivacasinolasveas.net

vivacasinolasveas.com

vivacasinohotel.net

vivacasinohotel.com

vivacasinoclub.com

vivacasinoandhotel.net

vivacasinoandhotel.com

vivacasino.net

vivabooking.com

vivabingo.us

vivabetting.com

viva2013.net

viva2013.com

viva2012.net

viva2012.com

viva-tainment.org

viva-tainment.net

viva-spa-resort.net

viva-spa-hotel.com

viva-spa-casino.net

viva-spa-casino.com

viva-resorts.com

viva-resortcasino.net

viva-resortcasino.com

viva-resort.net

viva-resort.com

viva-resort-spa.net

viva-resort-spa.com

viva-resort-lasvegas.net

viva-resort-lasvegas.com

viva-resort-hotel.net

viva-resort-hotel.com

viva-resort-hotel-casino.net

viva-resort-hotel-casino.com

viva-resort-casino.net

viva-resort-casino.com

viva-resort-casino-lasvegas.net

viva-resort-casino-lasvegas.com

viva-resort-casino-hotel.net

viva-resort-casino-hotel.com

viva-hotelcasino.net

viva-hotelcasino.com

viva-hotel.net

viva-hotel.com

viva-hotel-spa.net

viva-hotel-spa.com

viva-hotel-spa-lasvegas.net

viva-hotel-spa-lasvegas.com

viva-hotel-resort.net

viva-hotel-resort.com

viva-hotel-resort-lasvegas.net

viva-hotel-resort-lasvegas.com

viva-hotel-resort-casino.net

viva-hotel-resort-casino.com

viva-hotel-casino.net

viva-hotel-casino.com

viva-hotel-casino-lasvegas.net

viva-hotel-casino-lasvegas.com

viva-casino-lasveas.net

viva-casino-lasveas.com

viva-casino-hotel.net

viva-casino-hotel.com

viva-brand.com

vegasviva.com

thisisviva.net

thisisviva.mobi

thisisviva.com

thevivaspa.net

thevivaspa.com

thevivaresortcasino.net

thevivaresortcasino.com

thevivaresort.net

thevivaresort.com

thevivalv.net

thevivalv.com

thevivahotelspa.net

thevivahotelspa.com

 

6

--------------------------------------------------------------------------------


 

thevivahotelresortcasino.net

thevivahotelresortcasino.com

thevivahotelresort.net

thevivahotelresort.com

thevivahotellasvegas.net

thevivahotellasvegas.com

thevivahotelcasino.net

thevivahotelcasino.com

thevivahotel.net

thevivahotel.com

thevivacasinolasvegas.net

thevivacasinolasvegas.com

theviva-resort.net

theviva-casino.net

theviva-casino.com

thenewviva.net

thenewviva.com

the-vivaresort.net

the-vivacasino.net

the-vivacasino.com

the-viva-spa.net

the-viva-spa.com

the-viva-resort.net

the-viva-resort.com

the-viva-resort-casino.net

the-viva-resort-casino.com

the-viva-hotel.net

the-viva-hotel.com

the-viva-hotel-spa.net

the-viva-hotel-spa.com

the-viva-hotel-resort.net

the-viva-hotel-resort.com

the-viva-hotel-lasvegas.net

the-viva-hotel-lasvegas.com

the-viva-hotel-casino.net

the-viva-hotel-casino.com

the-viva-casinolasvegas.net

the-viva-casinolasvegas.com

the-viva-casino.net

the-viva-casino.com

the-viva-casino-lasvegas.net

the-viva-casino-lasvegas.com

spaatviva.net

spaatviva.com

onlyviva.com

lasvivalasvegas.net

lasvivalasvegas.com

bookviva.com

wwwesthotelcasino.com

wildwildwesthotellasvegas.com

wildwildwesthotelcasino.com

wildwildwesthotelandcasino.com

wildwildwestcasinolasvegas.com

wildwildwest.info

thewildwestcasino.net

thewildwestcasino.com

vegassunsetcasino.com

thesunsetcasinoclub.com

thesunsetcasino.com

sunsethotelncasino.com

sunsetcasino.net

sunset-casino.com

wwwredrockcasino.com

wwwredrock.net

wwredrock.net

wwredrock.com

theredrockcasino.com

rerocklasvegas.com

redrocllasvegas.com

redrockweddingchapel.net

redrockweddingchapel.com

redrockvips.net

redrockvip.net

redrockvegascasino.com

redrockvegas.net

redrocksucks.net

redrocksucks.com

redrockstyle.com

redrocksportsbook.net

redrocksportsbook.com

redrocksports.net

redrockspacasino.com

redrockspaandcasino.com

redrockspa.net

redrockslots.net

redrockslots.com

redrockroom.com

redrockresortvegas.net

 

7

--------------------------------------------------------------------------------


 

redrockresortvegas.com

redrockresortsvegas.net

redrockresortsvegas.com

redrockresortsucks.net

redrockresortsucks.com

redrockresortspacasino.com

redrockresortspa.com

redrockresortslv.com

redrockresortslv.net

redrockresortslasvegas.net

redrockresortslasvegas.com

redrockresorts.net

redrockresortlv.net

redrockresortlv.com

redrockresortlasvegas.net

redrockresortlasvegas.com

redrockresorthotellasvegas.net

redrockresorthotellasvegas.com

redrockresorthotelcasino.net

redrockresorthotelcasino.com

redrockresorthotel.net

redrockresorthotel.com

redrockresortcasinosucks.net

redrockresortcasinosucks.com

redrockresortcasino.net

redrockresortcasino.com

redrockresortandhotel.net

redrockresortandhotel.com

redrockresortandcasino.net

redrockresortandcasino.com

redrockresort.us

redrockresort.net

redrockresort-lv.net

redrockresort-lv.com

redrockpoker.net

redrockplayersclub.com

redrockonlinecasino.com

redrocklv.net

redrocklasvegassportsbook.net

redrocklasvegassportsbook.com

redrocklasvegasresortandhotel.net

redrocklasvegasresortandhotel.com

redrocklasvegasresort.net

redrocklasvegasresort.com

redrocklasvegasresidences.com

redrocklasvegasonline.net

redrocklasvegasonline.com

redrocklasvegashotelandcasino.net

redrocklasvegashotelandcasino.com

redrocklasvegashotel.net

redrocklasvegashotel.com

redrocklasvegasgaming.net

redrocklasvegasgaming.com

redrocklasvegascasino.net

redrocklasvegascasino.com

redrocklasvegas.us

redrocklasvegas.net

redrocklasvegas.mobi

redrocklasvegas.info

redrocklasvegas.com

redrocklanes.com

redrockhotels.net

redrockhotellasvegas.net

redrockhotellasvegas.com

redrockhotelcasinolasvegas.net

redrockhotelcasinolasvegas.com

redrockhotelcasino.net

redrockhotelcasino.com

redrockhotelandcasino.com

redrockgaminglasvegas.net

redrockgaminglasvegas.com

redrockgaming.net

redrockgaming.com

redrockdealers.org

redrockdealers.com

redrockconvention.info

redrockcinemas.com

redrockcasionvegas.com

redrockcasinosucks.net

redrockcasinosucks.com

redrockcasinos.net

redrockcasinos.com

redrockcasinoresortspa.org

redrockcasinoresortspa.net

redrockcasinoresortspa.com

redrockcasinoresortspa.biz

redrockcasinoresortandspa.com

redrockcasinoresort.net

 

8

--------------------------------------------------------------------------------


 

redrockcasinoresort.com

redrockcasinoonline.com

redrockcasinolasvegas.net

redrockcasinolasvegas.com

redrockcasinohotellasvegas.net

redrockcasinohotellasvegas.com

redrockcasinohotel.net

redrockcasinohotel.com

redrockcasino.us

redrockcasino.org

redrockcasino.net

redrockcasino.mobi

redrockcasino.info

redrockcasino.biz

redrockcasino-resort.net

redrockcasino-resort.com

redrockcasino-lasvegas.net

redrockcasino-lasvegas.com

redrockcasino-hotel.net

redrockcasino-hotel.com

redrockbingo.com

redrock.biz

redrock-weddingchapel.net

redrock-weddingchapel.com

redrock-wedding-chapel.net

redrock-wedding-chapel.com

redrock-vegas.net

redrock-vegas.com

redrock-sucks.net

redrock-sucks.com

redrock-sportsbook.net

redrock-sportsbook.com

redrock-sports.net

redrock-sports.com

redrock-spa.net

redrock-spa.com

redrock-slots.net

redrock-slots.com

redrock-resortvegas.net

redrock-resortvegas.com

redrock-resortsvegas.net

redrock-resortsvegas.com

redrock-resortslv.net

redrock-resortslv.com

redrock-resortslasvegas.net

redrock-resortslasvegas.com

redrock-resorts.net

redrock-resorts.com

redrock-resorts-vegas.net

redrock-resorts-vegas.com

redrock-resorts-lv.net

redrock-resorts-lv.com

redrock-resorts-lasvegas.net

redrock-resorts-lasvegas.com

redrock-resortlv.net

redrock-resortlv.com

redrock-resortlasvegas.net

redrock-resortlasvegas.com

redrock-resorthotellasvegas.net

redrock-resorthotellasvegas.com

redrock-resorthotelcasino.net

redrock-resorthotelcasino.com

redrock-resorthotel.net

redrock-resorthotel.com

redrock-resortcasino.net

redrock-resortcasino.com

redrock-resortandhotel.net

redrock-resortandhotel.com

redrock-resortandcasino.net

redrock-resortandcasino.com

redrock-resort.net

redrock-resort.com

redrock-resort-vegas.net

redrock-resort-vegas.com

redrock-resort-sucks.net

redrock-resort-sucks.com

redrock-resort-lv.net

redrock-resort-lv.com

redrock-resort-lasvegas.net

redrock-resort-lasvegas.com

redrock-resort-hotellasvegas.net

redrock-resort-hotellasvegas.com

redrock-resort-hotelcasino.net

redrock-resort-hotelcasino.com

redrock-resort-hotel.net

redrock-resort-hotel.com

redrock-resort-hotel-lasvegas.net

redrock-resort-hotel-lasvegas.com

 

9

--------------------------------------------------------------------------------


 

redrock-resort-hotel-casino.net

redrock-resort-hotel-casino.com

redrock-resort-casino.net

redrock-resort-casino.com

redrock-resort-casino-sucks.net

redrock-resort-casino-sucks.com

redrock-resort-andhotel.net

redrock-resort-andhotel.com

redrock-resort-andcasino.net

redrock-resort-andcasino.com

redrock-resort-and-hotel.net

redrock-resort-and-hotel.com

redrock-resort-and-casino.net

redrock-resort-and-casino.com

redrock-lv.net

redrock-lv.com

redrock-lasvegassportsbook.net

redrock-lasvegassportsbook.com

redrock-lasvegasresortandhotel.net

redrock-lasvegasresortandhotel.com

redrock-lasvegasresort.net

redrock-lasvegasresort.com

redrock-lasvegasonline.net

redrock-lasvegasonline.com

redrock-lasvegashotelandcasino.net

redrock-lasvegashotelandcasino.com

redrock-lasvegashotel.net

redrock-lasvegashotel.com

redrock-lasvegasgaming.net

redrock-lasvegasgaming.com

redrock-lasvegascasino.net

redrock-lasvegascasino.com

redrock-lasvegas.net

redrock-lasvegas.com

redrock-lasvegas-sportsbook.net

redrock-lasvegas-sportsbook.com

redrock-lasvegas-resortandhotel.net

redrock-lasvegas-resortandhotel.com

redrock-lasvegas-resort.net

redrock-lasvegas-resort.com

redrock-lasvegas-resort-andhotel.net

redrock-lasvegas-resort-andhotel.com

redrock-lasvegas-resort-and-hotel.net

redrock-lasvegas-resort-and-hotel.com

redrock-lasvegas-online.net

redrock-lasvegas-online.com

redrock-lasvegas-hotelandcasino.net

redrock-lasvegas-hotelandcasino.com

redrock-lasvegas-hotel.net

redrock-lasvegas-hotel.com

redrock-lasvegas-hotel-andcasino.net

redrock-lasvegas-hotel-andcasino.com

redrock-lasvegas-hotel-and-casino.net

redrock-lasvegas-hotel-and-casino.com

redrock-lasvegas-gaming.net

redrock-lasvegas-gaming.com

redrock-lasvegas-casino.net

redrock-lasvegas-casino.com

redrock-las-vegas.net

redrock-las-vegas.com

redrock-hotels.net

redrock-hotels.com

redrock-hotellasvegas.net

redrock-hotellasvegas.com

redrock-hotelcasinolasvegas.net

redrock-hotelcasinolasvegas.com

redrock-hotelcasino.net

redrock-hotelcasino.com

redrock-hotel.net

redrock-hotel.com

redrock-hotel-lasvegas.net

redrock-hotel-lasvegas.com

redrock-hotel-casinolasvegas.net

redrock-hotel-casinolasvegas.com

redrock-hotel-casino.net

redrock-hotel-casino.com

redrock-hotel-casino-lasvegas.net

redrock-hotel-casino-lasvegas.com

redrock-gaminglasvegas.net

redrock-gaminglasvegas.com

redrock-gaming.net

redrock-gaming.com

redrock-gaming-lasvegas.net

redrock-gaming-lasvegas.com

redrock-casinos.net

redrock-casinos.com

redrock-casinoresort.net

redrock-casinoresort.com

 

10

--------------------------------------------------------------------------------


 

redrock-casinolasvegas.net

redrock-casinolasvegas.com

redrock-casinohotellasvegas.net

redrock-casinohotellasvegas.com

redrock-casinohotel.net

redrock-casinohotel.com

redrock-casino.net

redrock-casino.com

redrock-casino-sucks.net

redrock-casino-sucks.com

redrock-casino-resort.net

redrock-casino-resort.com

redrock-casino-lasvegas.net

redrock-casino-lasvegas.com

redrock-casino-hotellasvegas.net

redrock-casino-hotellasvegas.com

redrock-casino-hotel.net

redrock-casino-hotel.com

redrock-casino-hotel-lasvegas.net

redrock-casino-hotel-lasvegas.com

redrckcasino.com

red-rock-casino.com

lasvegasredrockhotelandcasino.com

lasvegasredrock.com

 

G.                                    Foreign Domain Names

 

redrockcasino.hk

redrockcasino.jp

redrockcasino.sg

redrockcasino.tw

redrockhotel.cn

redrockhotel.hk

redrockhotel.jp

redrockhotel.sg

redrockhotel.tw

redrocklasvegas.hk

redrocklasvegas.jp

redrocklasvegas.sg

redrocklasvegas.tw

redrockresort.cn

redrockresort.hk

redrockresort.jp

redrockresort.sg

redrockresort.tw

redrockspa.cn

redrockspa.hk

redrockspa.jp

redrockspa.sg

redrockspa.tw

redrockvegas.cn

redrockvegas.hk

redrockvegas.jp

redrockvegas.sg

redrockvegas.tw

vivahotelcasino.cn

vivahotelcasino.hk

vivahotelcasino.jp

vivahotelcasino.sg

vivahotelcasino.tw

vivahotelspa.cn

vivahotelspa.jp

vivahotelspa.sg

vivahotelspa.tw

vivaresort.cn

vivaresort.jp

vivaresort.sg

vivaresort.tw

vivaresortcasino.cn

vivaresortcasino.jp

vivaresortcasino.sg

vivaresortcasino.tw

vivaspa.cn

vivaspa.hk

vivaspa.jp

vivaspa.sg

vivaspa.tw

vivatainment.cn

vivatainment.jp

vivatainment.sg

vivatainment.tw

 

11

--------------------------------------------------------------------------------


 

Exhibit B-2

 

Exhibit B Assumed Liabilities

 

The following Liabilities of Sellers (and only the following Liabilities) are
Exhibit B Assumed Liabilities:

 

1.                     All Liabilities of Sellers under the Contracts included
in the Exhibit B Purchased Assets that arise out of or relate to the period from
and after the Closing Date, except in each case, to the extent such Liabilities,
but for a breach or default by any Seller, would have been paid, performed or
otherwise discharged on or prior to the Closing Date or to the extent the same
arise out of any such breach or default.

 

2.                     All Transfer Taxes applicable to the transfer of the
Exhibit B Purchased Assets pursuant to the Agreement.

 

3.                     All Liabilities identified by Purchasers as Exhibit B
Assumed Liabilities pursuant to Section 2.6 of the Agreement.

 

4.                     Liabilities associated with the Summerlin Special
Improvement District.

 

5.                     All accounts payable, accrued payables, outstanding
checks, accrued payroll, accrued payroll taxes (including accrued Nevada
Modified Business Taxes), accrued gaming and customer related liabilities
(including gift certificates and gift cards), accrued gaming, property, sales,
room, entertainment, use and wagering taxes and other current liabilities
incurred in the ordinary course of operating the Propco Properties, the
corporate office, and corporate functions that are allocable to the Propco
Properties (which, for the avoidance of doubt, shall not include any liability
for income, gross receipts, franchise or similar Taxes).

 

1

--------------------------------------------------------------------------------


 

Exhibit C-1

 

Exhibit C Purchased Assets

 


ALL OF THE RIGHT, TITLE AND INTEREST OF SELLERS IN THE ASSETS AND PROPERTIES OF
SELLERS SET FORTH ON THIS EXHIBIT C-1 AS OF THE CLOSING DATE, EXCEPT FOR ASSETS
AND PROPERTIES DEFINED AS “EXCLUDED ASSETS”:

 

1.               All trademarks used non-exclusively by one or more of the
Included Properties, on the one hand, and one or more of the Propco Properties,
on the other, and any trademark containing the term “Station,” together with
matching corporate names, trade names, d/b/a names and domain names, and
including trademark rights in Internet key words, social networks and new media,
including without limitation the trademark registrations below.  Inclusion of
these trademarks refers to the trademarks as a whole, and not to variations that
do not contain the word “Station,” including:

 

A.                                    U.S. Trademark Registrations

 

Mark

 

Class(es)

 

Reg. No.

 

Reg. Date

$100,000 BONUS COUNTDOWN COVERALL 5 95 (and design)

 

41

 

3534904

 

11/18/2008

ALWAYS YOUR BEST BET

 

41

 

2927333

 

02/22/2005

BET BETTER

 

41

 

3626342

 

05/26/2009

BET BETTER

 

41

 

3626438

 

05/26/2009

BOARDING PASS

 

41

 

2083905

 

07/29/1997

BOARDING PASS REWARDS

 

41

 

2617317

 

09/10/2002

BOULDER STATION

 

42

 

166118

 

10/15/1991

BOULDER STATION

 

41

 

1634453

 

02/05/1991

BOUNCE BACK BONUS!

 

41

 

3746828

 

08/05/2003

CABO

 

41

 

2579020

 

06/11/2002

DAILY SUPER SWIPE GIVEAWAY

 

41

 

3736395

 

01/12/2010

DURANGO STATION

 

41

 

2851133

 

06/08/2004

FEAST BUFFET

 

43

 

3555873

 

01/06/2009

FEAST BUFFET (and design)

 

43

 

3555901

 

01/06/2009

FOOTBALL FRENZY

 

41

 

2746368

 

08/05/2003

JUMBO BINGO

 

41

 

2848825

 

06/01/2004

JUMBO BLACKJACK

 

41

 

3382302

 

02/12/2008

JUMBO HOLD`EM POKER PROGRESSIVE

 

41

 

3001950

 

09/27/2005

JUMBO HOLD `EM POKER PROGRESSIVE (and design)

 

41

 

3456662

 

07/01/2008

JUMBO JACKPOT

 

41

 

3618956

 

05/12/2009

JUMBO JACKPOT MY CARD BONUS (and design)

 

41

 

3610004

 

04/21/2009

JUMBO JACKPOT BOARDING PASS BONUS (and design)

 

41

 

3053536

 

01/31/2006

 

1

--------------------------------------------------------------------------------


 

JUMBO KENO

 

41

 

3029709

 

12/13/2005

JUMBO PENNY

 

41

 

2889937

 

09/28/2004

JUMBO RACE JACKPOT

 

41

 

3267998

 

07/24/2007

LOCALS FAVORITE

 

41

 

2901067

 

11/09/2004

MILLION $ BINGO (and design)

 

41

 

3506777

 

09/23/2008

MY CARD

 

41

 

3597437

 

03/31/2009

MY REWARDS

 

41

 

3597438

 

03/31/2009

MY REWARDS MY WAY

 

41

 

3660807

 

07/28/2009

MY WAY

 

41

 

3654710

 

07/14/2009

PALACE STATION HOTEL-CASINO (and design)

 

41

 

1494589

 

6/28/1988

PALACE STATION HOTEL-CASINO (and design)

 

42

 

1494641

 

6/28/1988

PALACE STATION HOTEL-CASINO (and design)

 

35

 

1494471

 

6/28/1988

PALACE STATION (stylized)

 

35

 

1479936

 

3/8/1988

PALACE STATION (stylized)

 

41

 

1480097

 

3/8/1988

PALACE STATION (stylized)

 

42

 

1491647

 

6/7/1988

PLAY CASH

 

41

 

2901942

 

11/09/2004

RAINING REWARDS

 

41

 

2746827

 

08/05/2003

RED ROCK STATION

 

25

 

2931043

 

3/8/2005

RED ROCK STATION

 

35

 

2976428

 

7/26/2005

RED ROCK STATION

 

41

 

2845193

 

5/25/2004

RED ROCK STATION

 

42

 

3076981

 

4/4/2006

SANTA FE STATION

 

41

 

2592683

 

07/09/2002

SANTA FE STATION

 

41

 

2568347

 

05/07/2002

SPORTS CONNECTION

 

41

 

3626090

 

05/26/2009

STATION CASINOS SPORTS CONNECTION (and design)

 

41

 

3626343

 

05/26/2009

STATION CASINOS

 

42

 

1863360

 

11/15/1994

STATION CASINOS

 

41

 

1864405

 

11/22/1994

STATION CASINOS

 

25

 

2224338

 

02/16/1999

STATION REWARDS

 

41

 

3029595

 

12/13/2005

SUNSET STATION

 

21

 

2087587

 

8/12/1997

SUNSET STATION

 

25

 

2106796

 

10/21/1997

SUNSET STATION

 

41

 

2793353

 

12/16/2003

SUNSET STATION

 

42

 

2793354

 

12/16/2003

TEXAS STATION

 

41

 

2085735

 

08/05/1997

TEXAS STATION

 

35, 42

 

2129911

 

01/20/1998

TEXAS STATION GAMBLING HALL & HOTEL

 

41

 

2097143

 

09/16/1997

TEXAS STATION GAMBLING HALL & HOTEL

 

42

 

2121064

 

12/16/1997

THE FEAST

 

42

 

1920433

 

09/19/1995

THE FEAST (and design)

 

42

 

1661178

 

10/15/1991

THE GREAT GIVEAWAY

 

41

 

2266731

 

08/03/1999

WIN WITHOUT WINNING

 

41

 

2827502

 

03/30/2004

XTRA “PLAY CASH”

 

41

 

2660649

 

12/10/2002

 

2

--------------------------------------------------------------------------------


 

B.                                    U.S. Trademark Applications

 

Mark

 

Class(es)

 

Application
No.

 

Filing Date

DURANGO STATION

 

35

 

77/481,768

 

05/22/2008

DURANGO STATION

 

43

 

77/499,076

 

06/13/2008

FAMOUS FOR WINNERS

 

41

 

77/905,514

 

01/05/2010

JUMBO CASH WHEEL

 

41

 

77/919,502

 

01/25/2010

JUMBO POKER

 

41

 

77/170,824

 

05/02/2007

JUMBO REEL

 

41

 

77/767,553

 

06/24/2009

JUMBO REEL CASH BONUS (and design)

 

41

 

77/776,855

 

07/08/2009

JUMBO ROYALS

 

41

 

77/930,909

 

02/08/2010

JUMBO WIN FOR ALL JACKPOT

 

41

 

77/589,913

 

10/09/2008

MOUNT ROSE STATION

 

41

 

78/929,792

 

07/14/2006

MOUNT ROSE STATION

 

37

 

78/929,784

 

07/14/2006

MOUNT ROSE STATION

 

25

 

78/929,720

 

07/14/2006

MOUNT ROSE STATION

 

35

 

78/929,739

 

07/14/2006

MOUNT ROSE STATION

 

36

 

78/929,744

 

07/14/2006

MOUNT ROSE STATION

 

43

 

78/929,798

 

07/14/2006

MY PLAY

 

41

 

77/381,463

 

01/26/2008

MY STATION

 

41

 

77/640,989

 

12/29/2008

MY VACATION

 

41

 

77/918,716

 

01/23/2010

MY VACATION

 

43

 

77/918,713

 

01/23/2010

MY VACATION

 

44

 

77/918,718

 

01/23/2010

SOCIAL CLICK

 

45

 

77/893,782

 

12/15/2009

 

C.                                    Foreign Trademark Registrations

 

None.

 

D.                                    Foreign Trademark Applications

 

None.

 

E.                                      State Trademark Registrations

 

Mark

 

State

 

Reg. No.

 

Reg. Date

$1.6 MILLION WINFALL OF CASH

 

NV

 

E0649812009-3

 

12/11/2009

$100,000 BINGO COUNTDOWN COVERALL (and design)

 

NV

 

SM00360895

 

12/07/2004

$100,000 BINGO COUNTDOWN COVERALL (and design)

 

NV

 

SM00360896

 

12/07/2004

 

3

--------------------------------------------------------------------------------


 

Mark

 

State

 

Reg. No.

 

Reg. Date

$100,000 BINGO COUNTDOWN COVERALL (and design)

 

NV

 

SM00360897

 

12/07/2004

$100 GET-IT-BACK GUARANTEE

 

NV

 

E0421292008-4

 

06/30/2008

BET BETTER

 

NV

 

E0629602008-3

 

10/03/2008

BOARDING PASS

 

NV

 

SM00290326

 

08/21/1996

BOARDING PASS REWARDS

 

NV

 

SM00330730

 

03/13/2001

BOULDER STATION

 

NV

 

SM00230433

 

03/09/1990

BOULDER STATION

 

NV

 

SM00230432

 

03/09/1990

BOUNCE BACK BONUS!

 

NV

 

SM00350134

 

12/02/2002

CABO (and design)

 

NV

 

SM00300793

 

03/09/1998

CABO (and design)

 

NV

 

TM00300791

 

03/09/1998

CABO & DESIGN

 

NV

 

TM00300792

 

03/09/1998

EVERYONE WINS!

 

NV

 

E0348062007-6

 

05/15/2007

FAMOUS FOR WINNERS!

 

NV

 

SM00290463

 

10/23/1996

FEAST BUFFET

 

NV

 

E0343702006-8

 

05/08/2006

FEAST BUFFET

 

NV

 

E0346122006-1

 

05/08/2006

FEAST BUFFET

 

NV

 

E0346632006-2

 

05/08/2006

FOOTBALL FRENZY

 

NV

 

SM0034056

 

09/21/2001

JUMBO BINGO

 

NV

 

SM00350484

 

04/30/2003

JUMBO BINGO PROGRESSIVE

 

NV

 

SM00340072

 

07/17/2001

JUMBO HOLD’EM POKER PROGRESSIVE

 

NV

 

SM00350522

 

05/07/2003

JUMBO JACKPOT

 

NV

 

SM00350467

 

04/18/2003

JUMBO KENO

 

NV

 

E0879832005-9

 

12/20/2005

JUMBO KENO

 

NV

 

E0879862005-2

 

12/20/2005

JUMBO KENO

 

NV

 

E0880022005-5

 

12/20/2005

JUMBO PENNY

 

NV

 

SM00360499

 

06/25/2004

LOCAL’S FAVORITE

 

NV

 

SM00340686

 

04/16/2002

LOCAL’S FAVORITE

 

NV

 

SM00340687

 

04/16/2002

MARCH MAYHEM

 

NV

 

E0275532005-3

 

05/10/2005

MARCH MAYHEM

 

NV

 

E0275602005-2

 

05/10/2005

MARCH MAYHEM

 

NV

 

E0275642005-6

 

05/10/2005

MILLION $ BINGO

 

NV

 

E0042512008-3

 

01/17/2008

MY CARD

 

NV

 

E0129702008-0

 

02/25/2008

MY REWARDS

 

NV

 

E0129682008-6

 

02/25/2008

ONE CARD DOES IT ALL!

 

NV

 

SM00330188

 

08/21/2000

PALACE STATION

 

NV

 

SM00210229

 

07/28/1987

PALACE STATION

 

NV

 

TN00180796

 

12/05/1983

PALACE STATION (logo)

 

NV

 

SM00210230

 

07/28/1987

 

4

--------------------------------------------------------------------------------


 

Mark

 

State

 

Reg. No.

 

Reg. Date

PALACE STATION CASINO

 

NV

 

TN00180795

 

12/05/1983

PALACE STATION CASINO (and design)

 

NV

 

SM00190042

 

04/16/1984

PAYCHECK BONANZA PLUS

 

NV

 

SM00330359

 

10/18/2000

PUT YOUR MONEY ON THE SPORTS THAT MATTER

 

NV

 

E0629572008-8

 

10/03/2008

RED ROCK STATION

 

NV

 

SM00360831

 

10/21/2004

RED ROCK STATION

 

NV

 

SM00360832

 

10/21/2004

RED ROCK STATION

 

NV

 

SM00360833

 

10/21/2004

SANTA FE STATION

 

NV

 

TN00280408

 

09/18/1995

SPORTS CONNECTION

 

NV

 

E0601942008-1

 

09/10/2008

STATION CASINOS

 

NV

 

SM00260089

 

03/22/1993

STATION CASINOS

 

NV

 

SM00260090

 

03/22/1993

SUNSET STATION

 

NV

 

SM00290407

 

09/23/1996

SUNSET STATION

 

NV

 

SM00290408

 

09/23/1996

THE FEAST

 

NV

 

SM00240184

 

01/14/1991

SANTA FE STATION

 

NV

 

SM00330325

 

10/11/2000

TEXAS STATION

 

NV

 

SM00290164

 

07/16/1996

TEXAS STATION

 

NV

 

SM00290165

 

07/16/1996

TEXAS STATION GAMBLING H ALL & HOTEL

 

NV

 

SM00290162

 

07/16/1996

TEXAS STATION GAMBLING H ALL & HOTEL

 

NV

 

SM00290163

 

07/16/1996

WIN WITHOUT WINNING

 

NV

 

SM00350538

 

05/14/2003

WINNERS EXPRESS

 

NV

 

E0025182006-9

 

01/13/2006

WINNERS EXPRESS

 

NV

 

E0025222006-5

 

01/13/2006

WINNERS EXPRESS

 

NV

 

E0025242006-7

 

01/13/2006

 

F.                                      Top Level Domain Names

 

palacestationhotelandcasino.net

palacestationhotelandcasino.com

palacestationgiftshop.net

palacestationgiftshop.com

palacestationcasinos.com

palacestationcasinolasvegas.net

palacestationcasinolasvegas.com

palacestationcasinoandhotel.com

palacestationcasino.net

palacestationcasino.info

palacestationbingo.com

palacestationandcasino.com

palacestation.us

palacestation.org

palacestation.net

palacestation.info

palacestation.com

palacestation.biz

palacestaion.com

palaceestation.com

palacecasinoresort.mobi

wwwpalacestation.com

thepalacestationcasino.com

pokerpalacestation.com

 

5

--------------------------------------------------------------------------------


 

placestationcasino.com

palcestationcasino.com

palasstation.com

palacstation.com

palacestationvegas.com

palacestationpoker.com

palacestationplayersclub.com

palacestationlasvegas.com

palacestationhotelcasino.com

bulderstation.com

bouldrestation.com

boulderststion.com

boulderstationtheaters.com

boulderstationscasionevada.com

boulderstations.com

boulderstationresortandcasino.com

boulderstationpoker.com

boulderstationlv.com

boulderstationjobs.com

boulderstationhotelcasino.com

boulderstationhotelandcasino.com

boulderstationgiftshop.net

boulderstationgiftshop.com

boulderstationcasinos.com

boulderstationcasino.org

boulderstation.us

boulderstation.net

boulderstation.info

boulderstation.com

bouderstation.com

boluderstation.com

bolderstation.com

redrockstationsucks.net

redrockstationsucks.com

redrockstationsresort.net

redrockstationsresort.com

redrockstationsportsbook.net

redrockstationsportsbook.com

redrockstationspa.net

redrockstationspa.com

redrockstationscasino.net

redrockstationscasino.com

redrockstationresort.net

redrockstationresort.com

redrockstationlasvegas.com

redrockstationhotel.net

redrockstationhotel.com

redrockstationgiftshop.net

redrockstationgiftshop.com

redrockstationcasinosucks.net

redrockstationcasinosucks.com

redrockstationcasinos.com

redrockstationcasino.net

redrockstationcasino.com

redrockstation.net

redrockstation.com

redrock-stationsresort.net

redrock-stationsresort.com

redrock-stationsportsbook.net

redrock-stationsportsbook.com

redrock-stationspa.net

redrock-stationspa.com

redrock-stationscasino.net

redrock-stationscasino.com

redrock-stations-resort.net

redrock-stations-resort.com

redrock-stations-casino.net

redrock-stations-casino.com

redrock-stationresort.net

redrock-stationresort.com

redrock-stationhotel.net

redrock-stationhotel.com

redrock-stationcasino.net

redrock-stationcasino.com

redrock-station.net

redrock-station.com

redrock-station-sucks.net

redrock-station-sucks.com

redrock-station-sportsbook.net

redrock-station-sportsbook.com

redrock-station-spa.net

redrock-station-spa.com

redrock-station-resort.net

redrock-station-resort.com

redrock-station-hotel.net

redrock-station-hotel.com

redrock-station-casino.net

redrock-station-casino.com

redrock-station-casino-sucks.net

redrock-station-casino-sucks.com

 

6

--------------------------------------------------------------------------------


 

charlestonstationcasino.com

wwwsunsetstation.com

thesunsetstation.net

thesunsetstation.info

susnsetstation.com

susetstation.com

sunstationcasino.com

sunsetstationsa.com

sunsetstationpokerroom.com

sunsetstationlv.com

sunsetstationjobs.com

sunsetstationhotelandcasino.com

sunsetstationhotel.com

sunsetstationgiftshop.net

sunsetstationgiftshop.com

sunsetstationevents.com

sunsetstationconcerts.com

sunsetstationcasinos.com

sunsetstationcasino.net

sunsetstationcasino.com

sunsetstation.us

sunsetstation.net

sunsetstation.info

sunsetstation.com

sunsetstaion.com

sunset-station.net

sunset-station.info

wwstation.com

wildwildweststationlasvegas.com

wildwildweststationcasino.com

vivastationspacasino.com

vivastationspa.com

vivastationresortcasino.com

vivastationresortandcasino.com

vivastationresort.com

vivastationhotelcasino.com

vivastationhotelandcasino.com

vivastationhotel.com

vivastationcasinoresort.com

vivastationcasinolasvegas.com

vivastationcasinohotel.com

vivastationcasinoandhotel.com

vivastationcasino.com

vivastationcasino-lasvegas.com

vivastation-casino.com

viva-stationcasino.com

viva-station-spa.com

viva-station-spa-casino.com

viva-station-resort.com

viva-station-resort-casino.com

viva-station-hotel.com

viva-station-hotel-casino.com

viva-station-casino.com

viva-station-casino-resort.com

viva-station-casino-hotel.com

thevivastationspa.com

thevivastationcasinolasvegas.com

thevivastationcasino.com

the-viva-station-spa.com

the-viva-station-casino.com

the-viva-station-casino-lasvegas.com

wwwstationscasinos.com

wwwstations.com

wwwstationcasinosgp.com

wwwstationcasinos.com

wwwstationcasino.com

vegas-station.com

vegas-station-casion.com

twudealersstationcasinos.org

tstationcasino.com

the-station-casinos-sucks.net

the-station-casinos-sucks.com

thisisstations.com

thestationcasinossucks.net

thestationcasinossucks.com

thestationcasinoschannel.com

thestationcasinochannel.com

tationcasinos.com

tationcasino.com

sttioncasino.com

ststioncasinos.com

ststioncasino.com

stnjobs.net

stnjobs.com

stnboardingpass.net

stnboardingpass.com

stattioncasinos.com

stattioncasino.com

statonscasino.com

statoncasinos.com

 

7

--------------------------------------------------------------------------------


 

statoncasino.com

statoinscasino.com

statoincasinos.com

statoincasino.com

statioscasino.com

stationvip.com

stationtostationtravel.info

stationssucks.net

stationssucks.com

stationssportsconnection.net

stationssportsconnection.com

stationssportsconection.net

stationssportsconection.com

stationssportconnection.net

stationssportconnection.com

stationssportconection.net

stationssportconection.com

stationsreservations.com

stationsportsconnection.net

stationsportsconnection.com

stationsportsconection.net

stationsportsconection.com

stationsportconnection.net

stationsportconnection.com

stationsportconection.net

stationsportconection.com

stationspoker.com

stationshotelslasvegas.com

stationshotels.com

stationshotelreservations.com

stationshotel.com

stationsgiftcards.com

stationsgiftcard.com

stationscassinos.com

stationscasionos.com

stationscasion.com

stationscasinossucks.net

stationscasinossucks.com

stationscasinossportsnetwork.net

stationscasinossportsnetwork.com

stationscasinossportsnet.net

stationscasinossportsnet.com

stationscasinossportsconnection.net

stationscasinossportsconnection.com

stationscasinossportsconection.net

stationscasinossportsconection.com

stationscasinossportsbook.net

stationscasinossportsbook.com

stationscasinossports.net

stationscasinossports.com

stationscasinosreservations.com

stationscasinosraceandsports.net

stationscasinosraceandsports.com

stationscasinosportsnetwork.net

stationscasinosportsnetwork.com

stationscasinosportsnet.net

stationscasinosportsnet.com

stationscasinosportsconnection.net

stationscasinosportsconnection.com

stationscasinosportsconection.net

stationscasinosportsconection.com

stationscasinosportsbook.net

stationscasinosportsbook.com

stationscasinosports.net

stationscasinosports.com

stationscasinosportnetwork.net

stationscasinosportnetwork.com

stationscasinosportnet.net

stationscasinosportnet.com

stationscasinosportconnection.net

stationscasinosportconnection.com

stationscasinosportconection.net

stationscasinosportconection.com

stationscasinosportbook.net

stationscasinosportbook.com

stationscasinosport.net

stationscasinosport.com

stationscasinosjob.com

stationscasinosgp.com

stationscasinosgiftcards.com

stationscasinoscareeres.com

stationscasinosbingo.com

stationscasinos.com

stationscasinoraceandsports.net

stationscasinoraceandsports.com

stationscasinoemployment.com

stationscasino.org

stationscasino.net

stationscasino.info

stationscasino.com

 

8

--------------------------------------------------------------------------------


 

stationsbingo.com

stations-sucks.net

stations-sucks.com

stations-casinos-sucks.net

stations-casinos-sucks.com

stations-casino.com

stationpokerrooms.com

stationinfo.com

stationhotelsandcasinos.com

stationgroup.net

stationgiftcards.com

stationgiftcard.com

stationfiesta.com

stationcsino.com

stationcsaino.com

stationcosinos.com

stationcassinos.com

stationcassino.com

stationcasonos.com

stationcasoins.com

stationcasoin.com

stationcasnois.com

stationcasios.com

stationcasions.com

stationcasionos.com

stationcasiono.com

stationcasion.com

stationcasins.com

stationcasinoweddings.com

stationcasinotickets.com

stationcasinosweddings.com

stationcasinostv.com

stationcasinossucks.net

stationcasinossucks.com

stationcasinossportsnetwork.net

stationcasinossportsnetwork.com

stationcasinossportsnet.net

stationcasinossportsnet.com

stationcasinossportsconnection.net

stationcasinossportsconnection.com

stationcasinossportsconection.net

stationcasinossportsconection.com

stationcasinossportsbook.net

stationcasinossportsbook.com

stationcasinossports.net

stationcasinossports.com

stationcasinossportnetwork.net

stationcasinossportnetwork.com

stationcasinosspa.com

stationcasinosrewards.com

stationcasinosreservations.com

stationcasinosraceandsports.net

stationcasinosraceandsports.com

stationcasinosportsnetwork.net

stationcasinosportsnetwork.com

stationcasinosportsnet.net

stationcasinosportsnet.com

stationcasinosportsconnection.net

stationcasinosportsconnection.com

stationcasinosportsconection.net

stationcasinosportsconection.com

stationcasinosportscenter.net

stationcasinosportscenter.com

stationcasinosportsbook.net

stationcasinosportsbook.com

stationcasinosports.net

stationcasinosports.com

stationcasinosportnetwork.net

stationcasinosportnetwork.com

stationcasinospoker.com

stationcasinosplayersclub.com

stationcasinospas.com

stationcasinospa.com

stationcasinosmobile.com

stationcasinosmeetings.com

stationcasinoslv.com

stationcasinoslasvegas.com

stationcasinosl.com

stationcasinosjumbobingo.com

stationcasinosjobs.net

stationcasinosjobs.com

stationcasinosinc.com

stationcasinoshotels.com

stationcasinoshotelrooms.com

stationcasinoshotelreservations.com

stationcasinosgvr.com

stationcasinosgp.com

stationcasinosgiftcards.com

stationcasinosgiftcard.com

stationcasinosemail.com

 

9

--------------------------------------------------------------------------------


 

stationcasinosboardingpass.com

stationcasinosbingo.net

stationcasinosbingo.com

stationcasinosbenefit.com

stationcasinos.us

stationcasinos.net

stationcasinos.mobi

stationcasinos.info

stationcasinos.com

stationcasinos.biz

stationcasinoresort.com

stationcasinoreservations.com

stationcasinoraceandsports.net

stationcasinoraceandsports.com

stationcasinopoker.com

stationcasinons.com

stationcasinon.com

stationcasinolasvegas.com

stationcasinojobs.com

stationcasinoinlasvegas.com

stationcasinohotel.com

stationcasinogrp.com

stationcasinogreatgiveaway.com

stationcasinogiftcard.com

stationcasinoes.com

stationcasinoemployment.com

stationcasinoe.com

stationcasinodealers.org

stationcasinodealers.net

stationcasinodealers.com

stationcasinochannel.com

stationcasinoc.com

stationcasinobingo.com

stationcasino.org

stationcasino.net

stationcasino.info

stationcasino.com

stationcasinnos.com

stationcasinios.com

stationcasini.com

stationcasin.com

stationcasiinos.com

stationcaseno.com

stationcasdinos.com

stationcascinos.com

stationcaisno.com

stationcainos.com

stationcaasinos.com

stationasinos.com

stationasino.com

stationacsino.com

station-play.net

station-play.com

station-casinos.com

station-casinos-sucks.net

station-casinos-sucks.com

station-casino.net

station-casino.com

statiomcasinos.com

statiocasinos.com

statiocasino.com

statinocasinos.com

statinocasino.com

statincasinos.com

statincasino.com

stastionscasinos.com

stastioncasinos.com

staionscasinos.com

staioncasinoemployment.com

secretsofstatoncasinos.com

secretsofstationscasinos.com

secretsofstationcasinos.org

secretsofstationcasinos.net

secretsofstationcasinos.info

secretsofstationcasinos.com

secretsofstationcasinos.biz

secretsofstaioncasinos.com

secretofstationcasinos.com

secretofstationcasino.com

scruggsstationcasino.com

scorestationcasinos.com

sattioncasino.com

sationcasino.com

myvacation-station.com

mystationscasino.org

mystationscasino.net

mystationscasino.info

mystationscasino.com

mystationcasinos.org

mystationcasinos.net

 

10

--------------------------------------------------------------------------------


 

mystationcasinos.info

mystationcasinos.com

mystation.us

mystation.com

mysportsconnection.net

mysportconnection.net

mygreatgiveaway.com

myfootballfrenzy.com

myfiestafootball.com

myboardingpass.com

lvstation.com

lasvegasstations.com

lasvegasstationcasinos.com

lasvegasstationcasino.com

jumboslotchampionsip.org

jumboslotchampionsip.net

jumboslotchampionsip.com

jumboslotchampionship.org

jumboslotchampionship.net

jumboslotchampionship.com

jumboracejackpots.net

jumboracejackpots.com

jumboracejackpot.net

jumboracejackpot.com

jumborace.net

jumborace.com

jumbokeno.net

jumbokeno.com

estationcasinos.com

employmentstationcasinos.com

casinostations.com

casinostationonline.com

casinostation.net

casinostation.info

casinostation.biz

casinosstation.org

casinosstation.net

casinosstation.info

casino-station.net

casino-station.info

casino-station.com

casino-station.biz

stationcasinosreno.us

stationcasinosreno.org

stationcasinosreno.net

stationcasinosreno.com

stationcasinosreno.biz

xtraplaycash.org

xtraplaycash.com

xtraplaycash.net

wildfirestationlasvegas.com

wildfirestationcasino.com

wwwtexasstationcasino.com

thetexasstation.com

texastationhotel.com

texastationcasino.com

texasstationscasino.com

texasstationpokerroom.com

texasstationpoker.com

texasstationmovies.com

texasstationhotellasvegas.com

texasstationhotelcasino.com

texasstationhotelandcasino.com

texasstationgiftshop.net

texasstationgiftshop.com

texasstationgamblinghallhotel.com

texasstationgamblinghallandhotel.com

texasstationgamblinghall.com

texasstationcasinos.com

texasstationcasino.com

texasstation.us

texasstation.org

texasstation.net

texasstation.info

texasstation.com

silverstationcasino.com

stantafestation.com

santefestationcasino.com

santefestation.us

santefestation.com

santefehotelcasino.com

santafestationvegas.com

santafestationscasino.com

santafestations.com

santafestationonline.com

santafestationlasvegas.com

santafestationhotelcasino.com

santafestationhotelandcasino.com

santafestationgiftshop.net

santafestationgiftshop.com

 

11

--------------------------------------------------------------------------------


 

santafestationcasinos.com

santafestationcasino.com

santaferrstation.com

racejumbojackpot.net

racejumbojackpot.com

racejackpots.net

racejackpots.com

racejackpot.net

racejackpot.com

playstationbook.com

nightlifestation.com

mechoo-station-casino.com

jackpotsrace.net

jackpotsrace.com

hendersonstationcasino.com

greensstationcasino.com

goldrushstationlasvegas.com

gameingstation.net

fiestastationcasino.com

fiestastation.us

fiestaranchostationlasvegas.com

fiestahendersonstationlasvegas.com

feistastationcasino.com

cool-casinostation.com

coloradocentralstationcasino.com

centralstationcasino.com

carnivalofslotsbslog.net

carnivalofslotsbslog.com

carnivalofslots.org

carnivalofslots.net

carnivalofslots.com

boardingpassrewardsclub.com

boardingpassrewardscenter.com

boardingpassrewardscard.com

boardingpassrewards.com

boardingpasscard.com

boardingpass.info

barleysstationlasvegas.com

barleysstationcasino.com

adventurespa.com

2millionslotchampionship.org

2millionslotchampionship.net

2millionslotchampionship.com

wwwdurangostation.net

wwwdurangostation.com

wwdurangostation.net

wwdurangostation.com

durangostationweddingchapel.net

durangostationweddingchapel.com

durangostationvegas.net

durangostationvegas.com

durangostationsportsbook.net

durangostationsportsbook.com

durangostationsports.net

durangostationsports.com

durangostationspa.net

durangostationspa.com

durangostationslots.net

durangostationslots.com

durangostationresortvegas.net

durangostationresortvegas.com

durangostationresortsvegas.net

durangostationresortsvegas.com

durangostationresortslv.net

durangostationresortslv.com

durangostationresortslasvegas.net

durangostationresortslasvegas.com

durangostationresorts.net

durangostationresorts.com

durangostationresortlv.net

durangostationresortlv.com

durangostationresortlasvegas.net

durangostationresortlasvegas.com

durangostationresorthotellasvegas.net

durangostationresorthotellasvegas.com

durangostationresorthotelcasino.net

durangostationresorthotelcasino.com

durangostationresorthotel.net

durangostationresorthotel.com

durangostationresortcasino.net

durangostationresortcasino.com

durangostationresortandhotel.net

durangostationresortandhotel.com

durangostationresortandcasino.net

durangostationresortandcasino.com

durangostationresort.net

durangostationresort.com

durangostationresort-lv.net

durangostationresort-lv.com

durangostationlv.net

 

12

--------------------------------------------------------------------------------


 

durangostationlv.com

durangostationlasvegassportsbook.net

durangostationlasvegassportsbook.com

durangostationlasvegasresortandhotel.net

durangostationlasvegasresortandhotel.com

durangostationlasvegasresort.net

durangostationlasvegasresort.com

durangostationlasvegasonline.net

durangostationlasvegasonline.com

durangostationlasvegashotelandcasino.net

durangostationlasvegashotelandcasino.com

durangostationlasvegashotel.net

durangostationlasvegashotel.com

durangostationlasvegasgaming.net

durangostationlasvegasgaming.com

durangostationlasvegascasino.net

durangostationlasvegascasino.com

durangostationlasvegas.net

durangostationlasvegas.com

durangostationhotels.net

durangostationhotels.com

durangostationhotellasvegas.net

durangostationhotellasvegas.com

durangostationhotelcasinolasvegas.net

durangostationhotelcasinolasvegas.com

durangostationhotelcasino.net

durangostationhotel.net

durangostationhotel.com

durangostationgaminglasvegas.net

durangostationgaminglasvegas.com

durangostationgaming.net

durangostationgaming.com

durangostationcasinos.net

durangostationcasinos.com

durangostationcasinoresort.net

durangostationcasinoresort.com

durangostationcasinolasvegas.net

durangostationcasinolasvegas.com

durangostationcasinohotellasvegas.net

durangostationcasinohotellasvegas.com

durangostationcasinohotel.net

durangostationcasinohotel.com

durangostationcasino.net

durangostationcasino.com

durangostationcasino-resort.net

durangostationcasino-resort.com

durangostationcasino-lasvegas.net

durangostationcasino-lasvegas.com

durangostationcasino-hotel.net

durangostationcasino-hotel.com

durangostation.us

durangostation.net

durangostation-weddingchapel.net

durangostation-weddingchapel.com

durangostation-wedding-chapel.net

durangostation-wedding-chapel.com

durangostation-vegas.net

durangostation-vegas.com

durangostation-sportsbook.net

durangostation-sportsbook.com

durangostation-sports.net

durangostation-sports.com

durangostation-spa.net

durangostation-spa.com

durangostation-slots.net

durangostation-slots.com

durangostation-resortvegas.net

durangostation-resortvegas.com

durangostation-resortsvegas.net

durangostation-resortsvegas.com

durangostation-resortslv.net

durangostation-resortslv.com

durangostation-resortslasvegas.net

durangostation-resortslasvegas.com

durangostation-resorts.net

durangostation-resorts.com

durangostation-resorts-vegas.net

durangostation-resorts-vegas.com

durangostation-resorts-lv.net

durangostation-resorts-lv.com

durangostation-resorts-lasvegas.net

durangostation-resorts-lasvegas.com

durangostation-resortlv.net

durangostation-resortlv.com

durangostation-resortlasvegas.net

durangostation-resortlasvegas.com

durangostation-resorthotellasvegas.net

durangostation-resorthotellasvegas.com

durangostation-resorthotelcasino.net

durangostation-resorthotelcasino.com

 

13

--------------------------------------------------------------------------------


 

durangostation-resorthotel.net

durangostation-resorthotel.com

durangostation-resortcasino.net

durangostation-resortcasino.com

durangostation-resortandhotel.net

durangostation-resortandhotel.com

durangostation-resortandcasino.net

durangostation-resortandcasino.com

durangostation-resort.net

durangostation-resort.com

durangostation-resort-vegas.net

durangostation-resort-vegas.com

durangostation-resort-lv.net

durangostation-resort-lv.com

durangostation-resort-lasvegas.net

durangostation-resort-lasvegas.com

durangostation-resort-hotellasvegas.net

durangostation-resort-hotellasvegas.com

durangostation-resort-hotelcasino.net

durangostation-resort-hotelcasino.com

durangostation-resort-hotel.net

durangostation-resort-hotel.com

durangostation-resort-hotel-lasvegas.net

durangostation-resort-hotel-lasvegas.com

durangostation-resort-hotel-casino.net

durangostation-resort-hotel-casino.com

durangostation-resort-casino.net

durangostation-resort-casino.com

durangostation-resort-andhotel.net

durangostation-resort-andhotel.com

durangostation-resort-andcasino.net

durangostation-resort-andcasino.com

durangostation-resort-and-hotel.net

durangostation-resort-and-hotel.com

durangostation-resort-and-casino.net

durangostation-resort-and-casino.com

durangostation-lv.net

durangostation-lv.com

durangostation-lasvegassportsbook.net

durangostation-lasvegassportsbook.com

durangostation-lasvegasresortandhotel.net

durangostation-lasvegasresortandhotel.com

durangostation-lasvegasresort.net

durangostation-lasvegasresort.com

durangostation-lasvegasonline.net

durangostation-lasvegasonline.com

durangostation-lasvegashotelandcasino.net

durangostation-lasvegashotelandcasino.com

durangostation-lasvegashotel.net

durangostation-lasvegashotel.com

durangostation-lasvegasgaming.net

durangostation-lasvegasgaming.com

durangostation-lasvegascasino.net

durangostation-lasvegascasino.com

durangostation-lasvegas.net

durangostation-lasvegas.com

durangostation-lasvegas-sportsbook.net

durangostation-lasvegas-sportsbook.com

durangostation-lasvegas-resortandhotel.net

durangostation-lasvegas-resortandhotel.com

durangostation-lasvegas-resort.net

durangostation-lasvegas-resort.com

durangostation-lasvegas-resort-andhotel.net

durangostation-lasvegas-resort-andhotel.com

durangostation-lasvegas-resort-and-hotel.net

durangostation-lasvegas-resort-and-hotel.com

durangostation-lasvegas-online.net

durangostation-lasvegas-online.com

durangostation-lasvegas-hotelandcasino.net

durangostation-lasvegas-hotelandcasino.com

durangostation-lasvegas-hotel.net

durangostation-lasvegas-hotel.com

durangostation-lasvegas-hotel-andcasino.net

durangostation-lasvegas-hotel-andcasino.com

durangostation-lasvegas-hotel-and-casino.net

durangostation-lasvegas-hotel-and-casino.com

durangostation-lasvegas-gaming.net

 

14

--------------------------------------------------------------------------------


 

durangostation-lasvegas-gaming.com

durangostation-lasvegas-casino.net

durangostation-lasvegas-casino.com

durangostation-las-vegas.net

durangostation-las-vegas.com

durangostation-hotels.net

durangostation-hotels.com

durangostation-hotellasvegas.net

durangostation-hotellasvegas.com

durangostation-hotelcasinolasvegas.net

durangostation-hotelcasinolasvegas.com

durangostation-hotelcasino.net

durangostation-hotelcasino.com

durangostation-hotel.net

durangostation-hotel.com

durangostation-hotel-lasvegas.net

durangostation-hotel-lasvegas.com

durangostation-hotel-casinolasvegas.net

durangostation-hotel-casinolasvegas.com

durangostation-hotel-casino.net

durangostation-hotel-casino.com

durangostation-hotel-casino-lasvegas.net

durangostation-hotel-casino-lasvegas.com

durangostation-gaminglasvegas.net

durangostation-gaminglasvegas.com

durangostation-gaming.net

durangostation-gaming.com

durangostation-gaming-lasvegas.net

durangostation-gaming-lasvegas.com

durangostation-casinos.net

durangostation-casinos.com

durangostation-casinoresort.net

durangostation-casinoresort.com

durangostation-casinolasvegas.net

durangostation-casinolasvegas.com

durangostation-casinohotellasvegas.net

durangostation-casinohotellasvegas.com

durangostation-casinohotel.net

durangostation-casinohotel.com

durangostation-casino.net

durangostation-casino.com

durangostation-casino-resort.net

durangostation-casino-resort.com

durangostation-casino-lasvegas.net

durangostation-casino-lasvegas.com

durangostation-casino-hotellasvegas.net

durangostation-casino-hotellasvegas.com

durangostation-casino-hotel.net

durangostation-casino-hotel.com

durangostation-casino-hotel-lasvegas.net

durangostation-casino-hotel-lasvegas.com

santa-fe-station-hotel.com

boulder-station-hotel.com

texas-station-gambling-hall.com

 

G.            Foreign Domain Names

 

stationcasino.cn

stationcasino.hk

stationcasino.jp

stationcasino.sg

stationcasino.tw

stationcasinolasvegas.cn

stationcasinolasvegas.jp

stationcasinolasvegas.sg

stationcasinolasvegas.tw

stationcasinoresort.cn

stationcasinoresort.hk

stationcasinoresort.jp

stationcasinoresort.sg

stationcasinoresort.tw

stationcasinos.hk

stationcasinos.jp

stationcasinos.sg

stationcasinos.tw

stationcasinoslasvegas.cn

stationcasinoslasvegas.hk

stationcasinoslasvegas.jp

stationcasinoslasvegas.sg

 

15

--------------------------------------------------------------------------------


 

stationcasinoslasvegas.tw

stationcasinosresort.cn

stationcasinosresort.hk

stationcasinosresort.jp

stationcasinosresort.sg

stationcasinosresort.tw

stationscasinos.cn

stationscasinos.hk

stationscasinos.jp

stationscasinos.sg

stationscasinos.tw

stationscasinoslasvegas.cn

stationscasinoslasvegas.jp

stationscasinoslasvegas.sg

stationscasinoslasvegas.tw

stationscasinosresort.cn

stationscasinosresort.hk

stationscasinosresort.jp

stationscasinosresort.sg

stationscasinosresort.tw

 

16

--------------------------------------------------------------------------------


 

2.               The following Patents:

 

Title

 

Pat. No./
App. No.

Method and devices for operating a modified Bingo game

 

11/999,544

Method and devices for playing a modified Baccarat game

 

11/820,686

Method and System for Remote Gaming

 

12/077,440

Method and system for operating a linked casino activity

 

12/082,879

Paging system and location verification for remote access to wagering systems

 

7,690,995

Player tracking system for gaming tables

 

7,018,291

Player tracking system for gaming tables

 

6,672,589

Multi-property player tracking system

 

6,302,793

 

3.               The following Copyrights:

 

Title

 

Reg. No.

Barley’s Casino  & Brewing Company

 

VAu000348243

Screen displays of Station Casinos Sports Connection Website

 

VA0001660925

Wildfire (logo and design)

 

VAu000522784

 

4.               All intellectual property rights in copyrighted works
(including Software) and all materials embodying same (including source code)
used non-exclusively by one or more of the Included Properties, on the one hand,
and one or more of the Propco Properties, on the other, including the following
items:

 

·                  Website content (graphics, photography, creative promotional
text for hotels)

·                  Hard-copy advertising and promotional materials

·                  On-premises textual or artistic materials and graphics

·                  Proprietary Software

·                  All macros, templates and similar items for organizing or
presenting Business Information in digital, computerized or electronic form.

 

5.               Business Information exclusively related to the Exhibit C
Purchased Assets.

 

17

--------------------------------------------------------------------------------


 

Exhibit C-2

 

Exhibit C Assumed Liabilities

 

The following Liabilities of Sellers (and only the following Liabilities) are
Exhibit C Assumed Liabilities:

 


1.               ALL LIABILITIES OF SELLERS UNDER THE CONTRACTS INCLUDED IN THE
EXHIBIT C PURCHASED ASSETS THAT ARISE OUT OF OR RELATE TO THE PERIOD FROM AND
AFTER THE CLOSING DATE, EXCEPT IN EACH CASE, TO THE EXTENT SUCH LIABILITIES, BUT
FOR A BREACH OR DEFAULT BY ANY SELLER, WOULD HAVE BEEN PAID, PERFORMED OR
OTHERWISE DISCHARGED ON OR PRIOR TO THE CLOSING DATE OR TO THE EXTENT THE SAME
ARISE OUT OF ANY SUCH BREACH OR DEFAULT.


 


2.               ALL TRANSFER TAXES APPLICABLE TO THE TRANSFER OF THE EXHIBIT C
PURCHASED ASSETS PURSUANT TO THE AGREEMENT.

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

EXHIBIT D

 

SECOND AMENDED AND RESTATED

 

MASTER LEASE COMPROMISE AGREEMENT

 

(2d Revised)(1)

 

This Second Amended and Restated Master Lease Compromise Agreement (this
“Compromise”) is entered into as of the     day of May, 2010, by and among 
Station Casinos, Inc. (“SCI”) and its wholly owned subsidiaries Boulder
Station, Inc. (“Boulder Station”), Charleston Station, LLC (“Charleston
Station”), Palace Station Hotel & Casino, Inc. (“Palace Station”) and Sunset
Station, Inc. (“Sunset Station,” and collectively with Boulder Station,
Charleston Station and Palace Station, the “Operating Subsidiaries”), and other
subsidiaries of SCI party hereto (which other subsidiaries join for purposes of
paragraph M and Annex 1 only), on the one hand, and SCI’s indirect wholly owned
subsidiary FCP PropCo, LLC (“PropCo”), on the other hand.  This Compromise
amends and restates the Amended and Restated Master Lease Compromise Agreement
(the “Original Compromise”) dated as of December 11, 2009, made by SCI and the
Operating Subsidiaries, on the one hand, and PropCo, on the other hand, as
amended by the First Amendment to Amended and Restated Master Lease Compromise
Agreement (the “First Amendment”), dated as of March 2, 2010 made by SCI and the
Operating Subsidiaries, on the one hand, and PropCo, on the other hand.  On
May 10, 2010, the Bankruptcy Court entered its order further extending the term
of the Amended and Restated Master Lease Compromise Agreement and extending the
time to assume or reject the Master Lease, in each case  to and through June 12,
2010 (the Original Compromise, as amended by the First Amendment and judicially
extended, the “Prior MLCA”).  Each of SCI and PropCo make this Compromise as a
debtor and debtor-in-possession (sometimes hereinafter SCI and PropCo are
collectively referred

 

--------------------------------------------------------------------------------

(1)

This Second Amended and Restated Master Lease Compromise Agreement has been
modified from the forms filed with the Bankruptcy Court on April 7, 2010 and
April 19, 2010 to reflect modifications agreed to with various creditor
constituencies since the time of the April 7, 2010 filing and the May 4-5, 2010
hearing before the Bankruptcy Court.

 

--------------------------------------------------------------------------------


 

to as “Debtors” or “Parties”):

 

2

--------------------------------------------------------------------------------


 

RECITALS

 

1.             The Debtors:  The Debtors commenced chapter 11 cases on July 28,
2009 (the “Petition Date”) in the United States Bankruptcy Court, District of
Nevada, which bankruptcy cases currently are being jointly administered under
Case No. 09-52477 (the “Bankruptcy Cases”).  SCI and its debtor and non-debtor
subsidiaries (collectively, the “Station Group”) constitute a gaming
entertainment enterprise that owns and operates under the “Station” and “Fiesta”
brand names.

 

2.             The Leased Hotels:  The Station Group operates, among others,
(i) Palace Station Hotel & Casino, (ii) Boulder Station Hotel & Casino,
(iii) Sunset Station Hotel & Casino, and (iv) Red Rock Casino Resort Spa
(collectively, the “Leased Hotels”).

 

3.             The Master Lease:  PropCo, as landlord, and SCI, as tenant,
entered into that certain Master Lease, dated as of November 7, 2007 (as amended
as of the Petition Date, the “Master Lease”), under which SCI leases the real
property and improvements occupied by the Leased Hotels.  The Master Lease is a
“triple net” lease under which taxes, insurance, capital expenditures, and other
expenses (in each case as provided therein) are born by SCI.  SCI pays rent to
PropCo both in the form of cash payments to PropCo and cash payments to third
parties on behalf of PropCo, all as required pursuant to the terms of the Master
Lease.  Payments to be made by SCI to PropCo under the Master Lease are due on
the day (the “Rent Payment Date”) that is the third (3rd) business day preceding
the fifteenth (15th) day of each calendar month.  Such rent payments cover the
period from the fifteenth (15th) day of the month in which such rent payment is
made through the fourteenth (14th) day of the next month (the “Rental Period”).

 

4.             The Stipulations Extending Time Period To Assume Or Reject
Nonresidential Real Property Leases:  On October 23, 2009, the Parties jointly
filed a motion for an order, pursuant to 11 U.S.C. § 365(d)(4), to extend the
time to assume or reject various unexpired nonresidential real property leases,
including the Master Lease (extending the date to assume or reject the Master
Lease through February 23, 2010).  Such motion and the related proposed order
were approved, subject to the modifications thereto set forth on the record, at
a

 

3

--------------------------------------------------------------------------------


 

hearing before the Bankruptcy Court on November 20, 2009.  Subsequently, on
March 2, 2010, the Bankruptcy Court entered its order extending the last day to
assume or reject the Master Lease to May 12, 2010, as a component of the relief
granted under the Parties’ joint motion for an order approving the First
Amendment.  Pursuant to Bankruptcy Court’s order entered on May 10, 2010, the
last day to assume or reject the Master Lease has been extended to and through
June 12, 2010.

 

5.             The License Agreement:  Concurrently with the execution of the
Master Lease, SCI and PropCo executed and delivered the License and Reservation
Service Agreement (the “License Agreement”), dated as of November 7, 2007,
pursuant to which SCI agreed to provide to PropCo, among other things, certain
trademarks (both exclusive and non-exclusive), the use of certain customer lists
and other items identified therein, and the use of SCI’s common reservation
system (the “Licensed Assets”).  In addition to providing the Licensed Assets,
without limiting the agreements contained in the License Agreement, SCI also
agreed to provide, under certain circumstances, after termination of the Master
Lease: (i) an eighteen month license on certain specified trademarks;
(ii) non-exclusive use of certain lists of Primary Customers (as defined in the
License Agreement) for advertising purposes for an eighteen month period; and
(iii) non-exclusive use of SCI’s common reservation system for the same eighteen
month period.

 

6.             The PropCo FF&E Security Agreement From SCI:  Section 12.4 of the
Master Lease contains a security agreement, pursuant to which SCI pledged,
assigned and granted PropCo a security interest and an express contractual lien
in and to (i) all of the personal property (including furniture, fixtures,
goods, inventory, equipment, furnishings, objects of art, machinery, appliances,
appurtenances and signage together with tools and supplies (including spare
parts inventories) related to the Leased Hotels) owned by SCI as described in
the Master Lease and (ii) the FF&E Reserve Collateral as defined in the Master
Lease (collectively the “SCI Lease Collateral”).

 

7.             The PropCo FF&E Security Agreement From The Sublessees: 
Concurrently with the execution of the Master Lease and the License Agreement,
PropCo and

 

4

--------------------------------------------------------------------------------


 

the Operating Subsidiaries entered into the Security Agreement (All Furniture,
Fixtures and Equipment) (the “Security Agreement”) dated November 7, 2007
granting liens on and security interests in all of the personal property
(including furniture, fixtures, goods, inventory,  equipment, furnishings,
objects of art, machinery, appliances, appurtenances and signage together with
tools and supplies (including spare parts inventories) related to the Leased
Hotels) owned by the Operating Subsidiaries as described in such Security
Agreement to PropCo to further secure SCI’s obligations to PropCo under the
Master Lease and the Sublease FF&E Reserve as defined in the Master Lease
(collectively the “Operating Subsidiaries Lease Collateral”).

 

8.             The PropCo Mortgage Loan:  PropCo entered into that certain
Amended and Restated Loan and Security Agreement, dated as of March 19, 2008
(the “Mortgage Loan Agreement”), with German American Capital Corporation and JP
Morgan Chase Bank (collectively, the “Mortgage Lenders”), pursuant to which the
Mortgage Lenders made loans to PropCo in the aggregate amount of $1,800,000,000
(the “Mortgage Loan”).

 

9.             The SCI Loan:  SCI, as borrower, Deutsche Bank Trust Company
Americas (“DBTCA”), as administrative agent (the “Prepetition Agent”) the other
lenders from time to time party thereto (together with DBTCA, the “Prepetition
Lenders”), entered into that certain Credit Agreement, dated as of November 7,
2007 (as amended, supplemented or otherwise modified from time to time, the “SCI
Loan Agreement”).  The SCI Loan Agreement provided for (i) a $250,000,000 term
loan facility and (ii) a $650,000,000 revolving credit facility.

 

10.           The SCI Forbearance Agreement:  On July 28, 2009, SCI and certain
of its operating subsidiaries, including the Operating Subsidiaries, the
Prepetition Agent and certain of

 

5

--------------------------------------------------------------------------------


 

the Prepetition Lenders entered into the Forbearance Agreement(2) pursuant to
which the Prepetition Agent and the Prepetition Lenders have agreed (subject to
the terms thereof) to forbear from exercising their default-related rights,
remedies, powers and privileges against the operating subsidiaries, among other
things.  SCI desired to enter into the Forbearance Agreement primarily to permit
SCI to reorganize in Chapter 11 without the necessity of commencing bankruptcy
cases for most of its subsidiaries, including the Operating Subsidiaries.

 

11.           The PropCo Cash Collateral Stipulation:  On September 9, 2009, the
Bankruptcy Court entered its final order approving the Stipulation And Final
Order For (i) Adequate Protection and (ii) Use Of Cash Collateral With Respect
To Secured Loans To FCP PropCo, LLC, (the “PropCo Cash Collateral Stipulation”),
which stipulation was entered into between PropCo, SCI, the Mortgage Lenders and
Deutsche Bank AG, as swap counterparty (“DB”).  Pursuant to the PropCo Cash
Collateral Stipulation, PropCo makes certain adequate protection payments to the
Mortgage Lenders, including payment of current interest on the Mortgage Loan and
reimbursement of the expenses of the Mortgage Lenders.  As additional adequate
protection, PropCo and SCI agreed to continue to perform their respective
obligations under the Master Lease.  In consideration for such adequate
protection payments, PropCo was authorized to pay its ongoing operating and
reorganization expenses, including periodic payments on the Swap in
consideration of DB’s agreement to forbear from terminating the Swap while such
payments continued.  In December 2009 PropCo announced its intention to
discontinue making continuing payments under the Swap and the Swap was
terminated effective as of January 8, 2010.

 

--------------------------------------------------------------------------------

(2)

“Forbearance Agreement” means the Second Forbearance Agreement; and Second
Amendment to the Credit Agreement dated July 28, 2009, as amended, supplemented
or otherwise modified from time to time pursuant to the terms thereof.

 

 

6

--------------------------------------------------------------------------------


 

12.           The SCI Cash Collateral Stipulation:  On October 13, 2009, the
Bankruptcy Court entered its SCI Final Cash Collateral Order.(3)  Pursuant to
the SCI Final Cash Collateral Order, SCI is required to submit to the
Prepetition Lenders on a regular basis a proposed operating budget for the
entire Station Group (the “SCI Budget”) for approval by the Prepetition Agent
and the Required Lenders (as defined in the SCI Loan Agreement and referred to
herein as the “Required Prepetition Lenders”) as a condition to SCI’s ongoing
use of cash collateral.  Pursuant to the terms of the SCI Final Cash Collateral
Order, the existence at all times of a SCI Budget approved by the Prepetition
Agent and the Required Prepetition Lenders is one of the conditions to SCI’s use
of cash collateral under the SCI Final Cash Collateral Order.  As a result, all
payments to be made by the Debtors (other than PropCo) under this Compromise are
subject to the SCI Final Cash Collateral Order.  If SCI loses consensual use of
cash collateral under the SCI Final Cash Collateral Order due to, among other
things, expiration of the most recently approved SCI Budget, the Prepetition
Lenders would have the right to terminate the Forbearance Agreement and take
action against SCI’s non-debtor operating subsidiaries and their assets which,
in turn, may require such operating subsidiaries to file their own bankruptcy
cases.   If SCI loses consensual use of cash collateral under the SCI Final Cash
Collateral Order, then pursuant to and subject to the terms of, paragraph 15 of
the SCI Final Cash Collateral Order, SCI could seek nonconsensual use of cash
collateral to make all payments due under this Compromise.  Payments will
continue to become due and owing under this Compromise whether or not consensual
use of cash collateral is permitted under the SCI Final Cash Collateral Order
provided, in all cases, that the Master Lease has not been the subject of an
entered order

 

--------------------------------------------------------------------------------

(3)

“SCI Final Cash Collateral Order” means the Final Order Pursuant To 11 U.S.C. §§
105, 361, 362, 363, 364 and 552 and Fed. R. Bankr. P. Rule 4001(B), (C) and
(D) (i) Authorizing the Debtors to (A) Use Cash Collateral; (B) Obtain
Unsecured, Subordinated Post-Petition Financing; (C) Make Loans to Non-Debtor
Subsidiaries, (ii) Granting Adequate Protection to Prepetition Secured Parties,
and (iii) Granting Related Relief entered on October 13, 2009.

 

7

--------------------------------------------------------------------------------


 

approving and/or directing its rejection prior to the due date of such payment
and the terms of this Compromise.

 

13.           The SCI Cash Collateral Budget:  Since the Parties entered into
the Prior MLCA, the Prepetition Agent and the Required Prepetition Lenders have
approved on a month by month basis, the continued payment of rent (as reduced
thereunder) for the rent payments due through April 2010.  Accordingly, SCI’s
ability to make any payments proposed to be made by SCI under this Compromise
remains subject to the SCI Final Cash Collateral Order; provided that any and
all payments due from SCI under this Compromise shall remain obligations of SCI
and shall remain due and owing and, if not paid, constitute a breach of the
Compromise by SCI provided, in all cases, that the Master Lease has not been the
subject of an entered order approving its rejection prior to the due date of
such payment and the terms of this Compromise.

 

14.           The Potential Rejection Of The Master Lease And License
Agreement:  Because SCI had no authority under the then-approved SCI Budget to
make the rental payment due on December 10, 2009, SCI notified PropCo that
unless SCI could negotiate a reduction of current cash rent that was
satisfactory to the Prepetition Agent and the Required Prepetition Lenders, SCI
would have no authority under the then-approved SCI Budget to pay rent under the
Master Lease in December 2009 and would, therefore, be forced to default under
the Master Lease or to seek appropriate relief from the Bankruptcy Court.  The
parties therefore entered into the Prior MLCA to reduce the rent under the
Master Lease and ensure such authority for the payment dates in each of
December 2009, January 2010, February 2010, March 2010, April 2010 and
May 2010.  If SCI ceases to have authority under the SCI Budget to make reduced
rent payments, SCI could be forced to default and SCI’s board of directors would
need to determine whether immediate rejection of the Master Lease and the
License Agreement is in the best interest of SCI’s stakeholders, and instruct
management to take appropriate action.

 

15.           Dispute over Ramifications Arising From Rejection of the Master
Lease and License Agreement:  The Parties disagree as to the extent,
ramifications, and even availability of an immediate rejection of the Master
Lease and the License Agreement.  It is

 

8

--------------------------------------------------------------------------------


 

undisputed that an uncontrolled (or non-negotiated) rejection of the Master
Lease and the License Agreement would unduly and unnecessarily harm the Parties’
respective bankruptcy estates.

 

16.           Modification of Prior MLCA:  The Prior MLCA provides the Parties
with a “Deferral Period” ending on the lease payment date in June 2010 and
allowed SCI to pay “Reduced Rent” during such Deferral Period pending assumption
or rejection of the Master Lease and the License Agreement.  On March 24, 2010,
the Debtors filed with the Bankruptcy Court a proposed plan of reorganization
(the “Proposed Plan”), which incorporates terms governing a PropCo restructuring
involving the Leased Hotels and is supported by the Mortgage Lenders pursuant to
that certain Plan Support Agreement dated March 24, 2010, entered into by and
among the Mortgage Lenders and Fertitta Gaming, LLC, among others (as amended,
supplemented or otherwise modified, the “Plan Support Agreement”).  In
furtherance of confirmation of the Proposed Plan, and to ensure continuity of
the operations of the Leased Hotels during the confirmation process, the Parties
wish to negotiate an extension of the Deferral Period through the effective date
of the Proposed Plan (or through the effective date of any other confirmed plan
of reorganization, whether a joint plan for both SCI and PropCo or a standalone
plan of reorganization for PropCo, which the Mortgage Lenders have agreed to
support pursuant to the Plan Support Agreement (the Proposed Plan or any such
other plan of reorganization, each, a “Consensual Plan”)) and further reduce the
rent under the Master Lease during that extended Deferral Period to effectively
a “break even” level for SCI’s estate, in exchange for which concessions PropCo
and the Mortgage Lenders have required that certain terms in the Prior MLCA be
modified as provided herein.

 

17.           Asset Transfer Provisions:  This Compromise further acknowledges
and accommodates the mutual agreement of Opco, Propco, certain of the
Prepetition Lenders and the Mortgage Lenders that the assets that secure their
respective credit facilities may not be jointly owned at the conclusion of the
Bankruptcy Cases and that it is in the best interests of all of them to reach
agreement on the treatment of certain assets of SCI and its subsidiaries that
should be

 

9

--------------------------------------------------------------------------------


 

transferred to Propco or licensed for use by Propco in order for an orderly
separation of SCI’s operations into two separate and independent companies.  In
furtherance of this, SCI, the Operating Subsidiaries and other subsidiaries of
SCI having an interest therein have agreed to certain transfers of assets
specified on Annex 1, including assets that are neither SCI Lease Collateral nor
Operating Subsidiary Lease Collateral, either (x) pursuant to a plan of
reorganization that keeps the Leased Hotels and the assets of SCI under common
ownership (a “Joint Plan”), if such plan is confirmed, or (y) for the agreed
upon cash price to be paid from Propco to Opco as set forth in the adjustable
amount specified in Paragraph M and Annex 1 if (i) no Joint Plan is confirmed
and (ii) a Transfer Event (defined below) has occurred.  In the event that
(i) no Joint Plan is confirmed and (ii) no Transfer Event has occurred, then SCI
and the Operating Subsidiaries shall transfer assets and grant licenses to
Propco as provided in and subject to the terms and conditions of the Prior MLCA,
as specified in Paragraph M(iii).

 

18.           Compromise Providing An Interim Period Of Relief:  In light of the
disputes between the Parties regarding the Master Lease, the License Agreement,
the ramifications of a rejection of both the Master Lease and License Agreement,
and in furtherance of the mutual goal of providing all the relevant parties in
the Bankruptcy Cases the time to confirm the Proposed Plan or a replacement
Consensual Plan that maximizes the value of both the PropCo and SCI estates and
resolves issues related to the Master Lease, the Parties believe it to be in
their respective best interests to resolve their issues regarding the Master
Lease, the License Agreement and the potential rejection of both on an interim
basis by providing PropCo a level of transition services if the Master Lease and
License Agreement are ultimately rejected and/or a Consensual Plan is
confirmed.   This Compromise shall neither (i) limit PropCo, or its successors
and assigns, or any other party in interest, from seeking different or
additional transition services to the extent legally provided for under any
written agreements between the Parties or other applicable law, nor (ii) limit
SCI and the Operating Subsidiaries, or their successors and assigns, or any
other party in interest from defending against any such requested relief and
taking the position that, except as provided in this Compromise, no additional

 

10

--------------------------------------------------------------------------------


 

transition services are legally required under any written agreements between
the Parties or other applicable law and nothing herein shall be deemed to modify
the PropCo Cash Collateral Stipulation, the SCI Final Cash Collateral Order or
the Forbearance Agreement or any of the rights, remedies or privileges
thereunder of the parties thereto.

 

AGREEMENT

 

Therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties hereby agree as follows:

 

A.            Interim Period Rent Reduction under the Master Lease:  Subject to
the SCI Final Cash Collateral Order, provided that no order authorizing and/or
directing SCI to reject the Master Lease has previously been entered, SCI shall
continue to make monthly rent payments to PropCo under the Master Lease on the
Rent Payment Date and as required under Bankruptcy Code section 365(d)(3). 
However, the amount of rent payable in cash to PropCo during the “Deferral
Period” (as defined below) shall be reduced for the interim period provided in
this Compromise (as so reduced, the “Reduced Rent”).  As used herein, the
“Deferral Period” means the period from the date hereof through the confirmation
date of a Consensual Plan, provided that if a “Transition Event” (as defined on
Exhibit C) occurs, then the Deferral Period shall cease as of the date of such
Transition Event, as the case may be, and the “Transition Period” (as defined
below) shall commence.  In the event the Deferral Period ends due to
confirmation of a Consensual Plan, the “Transition Period” shall commence in
accordance with the terms and provisions of the Consensual Plan and such
Consensual Plan shall supersede the terms and provisions of this Compromise. 
For purpose of clarity, notwithstanding that SCI’s ability to consensually use
cash collateral to pay rent under the Master Lease is subject to the SCI Final
Cash Collateral Order, SCI’s obligation to pay such rent hereunder and under the
Master Lease is not subject to the availability of consensual use of cash
collateral under the SCI Final Cash Collateral Order and any rent due under the
Master Lease, as modified by this Compromise, shall remain due and payable on
the applicable Rent Payment Date, provided, in all cases, that the Master Lease
has not been the subject of an entered order approving its rejection prior to
the due

 

11

--------------------------------------------------------------------------------


 

date of such payment.  If an entered order approving and/or directing rejection
of the Master Lease is entered and, pursuant to this Compromise a payment that
became due prior to the entry of such rejection order remains unpaid after the
date of entry of such rejection order, then such payment shall remain
immediately due and payable notwithstanding the intervening entry of such
rejection order.

 

B.            Computation and Payment of Reduced Rent: True Ups:  SCI shall
deliver to PropCo and the Mortgage Lenders:  (i) within 30 days following the
approval by the Bankruptcy Court of this Compromise, a schedule of monthly
capital expenditures and other expenses made in respect of the Leased Hotels and
therefore previously deducted in the computation of Reduced Rent under the Prior
MLCA; and (ii) within 30 days following the approval by the Bankruptcy Court of
this Compromise and every thirteen weeks thereafter, a detailed budget of
scheduled capital expenditures to be made in respect of the Leased Hotels for in
the succeeding thirteen week period (and therefore to be deducted in the
computation of Reduced Rent payable hereunder for such period or otherwise
compensated to SCI after the Deferral Period has ended) which budget must be
consistent with the current management and operating expenses for the Leased
Hotels under current operating standards and practices and must be mutually
acceptable to SCI, PropCo and the Mortgage Lenders (each such budget described
in this clause (ii), the “Approved Budget”).  SCI shall, and shall cause the
Operating Subsidiaries to, fund all capital improvements and acquisition of FF&E
relating to the Leased Hotels out of the existing FF&E Reserve Accounts pledged
to PropCo before using their own funds to make such expenditures.  Reduced Rent
payable on each Rent Payment Date occurring during the Deferral Period shall be
calculated by computing the aggregate EBITDAR(4) for the Leased Hotels for the
calendar month ending immediately prior to such Rent Payment Date (the “Prior
Calendar Month”) and deducting therefrom an amount equal to the sum, without

 

--------------------------------------------------------------------------------

(4)   As used in this Compromise, EBITDAR shall be calculated in the manner in
which SCI has previously calculated EBITDAR for the Leased Hotels on its books
and records.

 

12

--------------------------------------------------------------------------------


 

duplication, of (i) all capital expenditures made by SCI or the Operating
Subsidiaries in the Prior Calendar Month to fund capital improvements at the
Leased Hotels, to the extent not funded out of the FF&E Reserve Accounts
pursuant to the immediately preceding sentence, and (ii) current rent due under
the Boulder ground lease,(5) in each case to the extent not previously deducted
in the computation of EBITDAR and in amounts that do not, in the aggregate with
capital expenditures for the prior months in the applicable 13-week period and
the preceding 13-week period, exceed the amounts set forth in the Approved
Budget for such combined period.  Reduced Rent for each month of the Deferral
Period shall initially be paid on the applicable Rent Payment Date on an
estimated basis.  Upon calculation by SCI of the final aggregate monthly EBITDAR
for the Leased Hotels for the relevant Prior Calendar Month, and in no event
later than thirty (30) days after the end of each such Prior Calendar Month, SCI
shall deliver to PropCo, the Mortgage Lenders and the Prepetition Agent a
certification of the final EBITDAR calculation for such Prior Calendar Month
together with either a payment of any additional Reduced Rent due for the
corresponding Rent Payment Date (a “True Up Payment”) or, if the final certified
EBITDAR calculation is less than the corresponding assumed EBITDAR for the
applicable Reduced Rent Payment Date, a credit to be applied to future Reduced
Rent due under this Compromise; provided that if no further Reduced Rent
payments are to be made, then PropCo shall immediately reimburse SCI in cash for
all such accumulated credits.  The aggregate amount of scheduled rent due under
the Master Lease that is not paid in cash as Reduced Rent during the Deferral
Period (after credit for any amounts paid as a True Up Payment), shall
constitute deferred rent (“Deferred Rent”).  The Parties shall reconcile and
true up capital expenditures for the Three Month Period and the Two Month Period
(each as defined in the First Amendment) in the manner provided in the First
Amendment.  In order to fully account for the

 

--------------------------------------------------------------------------------

(5)   In compliance with the Master Lease, SCI will continue to remit the
monthly property tax reserves and the Boulder ground lease payment to PropCo to
be escrowed and paid over to the taxing authorities and the Boulder landlord by
PropCo.

 

13

--------------------------------------------------------------------------------


 

extension to and through June 12, 2010, the Parties shall on or before July 31,
2010, further reconcile and true up capital expenditures for the two calendar
month period of April and May, 2010 in the manner provided in the First
Amendment with respect to the Two Month Period contemplated therein.  With
respect to each successive three calendar month period commencing on June 1,
2010, and ending on the last day of the last full month ending prior to
rejection of the Master Lease, SCI shall deliver to PropCo, the Mortgage Lenders
and the Prepetition Agent, within 30 days after the end of each such three month
period or portion thereof, a certified reconciliation computing the aggregate
amount of capital expenses (“Three Month CapEx”) incurred by SCI or the
Operating Subsidiaries in respect of the Leased Hotels (net of any insurance
recoveries actually received by SCI or its Operating Subsidiaries) during such
three calendar month period (such period, the “Three Month Period”).  The
certified reconciliation shall further compute whether Three Month CapEx is less
than, equal to or more than the capital expenditures deducted from EBITDAR
during such Three Month Period for the purpose of computing monthly Reduced Rent
during such Three Month Period (the “CapEx Cash”).  In the event that Three
Month CapEx is less than CapEx Cash, SCI shall deliver together with the
reconciliation a payment to PropCo in an amount equal the amount by which Three
Month CapEx is less than CapEx Cash.  If an order approving and/or directing
rejection of the Master Lease is entered and, pursuant to this Compromise a true
up payment or credit with respect to a period occurring prior to the entry of
such rejection order would become due and payable after the date of entry of
such rejection order, then such true up payment or credit shall remain due and
payable notwithstanding the intervening entry of such rejection order.  Upon the
termination of the Deferral Period for any reason, SCI shall continue to pay
PropCo Reduced Rent and any True Up Payment owing for the period from the last
rent payment date through such date of termination, and, to the extent that the
final certified EBITDAR for such period is less than the corresponding assumed
EBITDAR used to make Reduced Rent Payments, SCI shall invoice PropCo for such
True-Up Payment, which amount shall be immediately due and payable to SCI.

 

14

--------------------------------------------------------------------------------


 

C.            Cooperation With PropCo and Mortgage Lender re Licensing. 
Commencing immediately on the entry of the order approving this Compromise, SCI
and the Operating Subsidiaries agree to provide to any potential replacement
operator designated by PropCo or the Mortgage Lenders, subject to the receipt by
SCI of a confidentiality letter in the form of Exhibit B to this Compromise from
such person, a list of all permits and licenses (gaming and otherwise) held by
SCI or its subsidiaries that are necessary to the operation of the Leased Hotels
as currently operated, together with any information relating to the Leased
Hotels and reasonable and supervised access to senior corporate management and
employees of SCI that such replacement operator may reasonably require in order
to complete all applications for any replacement gaming licenses, liquor
licenses and any other licenses relating to the operation of the Leased Hotels
and in order for such operator to respond to any information requests of
applicable regulators, including without limitation, information requested by
any such regulatory authorities with respect to transition plans for the Leased
Hotels.

 

D.            Authority to Pay Reduced Rent Shall Be Limited To The Deferral
Period:  Except as otherwise provided herein, and unless SCI, PropCo and the
Mortgage Lenders otherwise subsequently agree in a writing approved by the
Bankruptcy Court (and provided that the Master Lease has not previously been
rejected under Bankruptcy Code Section 365 pursuant to an entered order, with
such rejection effective as of the later of the date that the order authorizing
rejection is entered or, if such order included an effective date for such
rejection, such effective date), the rent due under the Master Lease for each
rent payment date occurring once the Deferral Period has ended shall revert to
the scheduled rent amounts as provided under the Master Lease before the
execution of this Compromise.  Payment of such reinstated rent amounts shall be
subject to the terms of the SCI Final Cash Collateral Order.

 

E.             SCI Shall Perform All Other Requirements Under The Master Lease: 
Except for the deferral of payment of Deferred Rent and the payment of the
Reduced Rent, SCI shall, subject to its rights to be reimbursed hereunder for
any True Up Payments in its favor,

 

15

--------------------------------------------------------------------------------


 

otherwise continue to perform all of its other obligations to PropCo and/or the
Mortgage Lenders under the Master Lease during the Deferral Period.

 

F.             PropCo Shall Hold A Claim For Any Deferred Rent; OpCo Shall Hold
A Claim For Any Amounts Owed To It:  PropCo shall hold a claim against SCI for
Deferred Rent, subject to the limitations described in this Compromise.  SCI and
PropCo further agree, in order to clarify the status of the Deferred Rent
pending assumption or rejection of the Master Lease, that SCI shall not have any
obligation to pay the Deferred Rent in cash under Bankruptcy Code
Section 365(d)(3), and PropCo: (i)  shall forbear from enforcing or collecting
any such obligation and hereby waives its right to compel payment of the
Deferred Rent under Bankruptcy Code Section 365(d)(3), unless and until the
Master Lease is actually assumed; and (ii) hereby waives any right to, and
agrees not to, seek payment of Deferred Rent as an expense of administration
under Bankruptcy Code Section 503(b) or assert any other priority or secured
claim concerning the Deferred Rent, in each case prior to assumption by SCI of
the Master Lease.  For avoidance of doubt, PropCo is not waiving or releasing
(i) its right to its claims against SCI, including the claim for Deferred Rent,
as such claims are allowed and provided pursuant to this Compromise nor (ii) its
right, in the event that the Master Lease is rejected and/or SCI defaults on its
obligations hereunder, to seek to compel performance of such obligations or to
claim any damages resulting from such default as an expense of administration. 
Any payments (including, without limitation, any credits) owed to SCI or its
Operating Subsidiaries under this Compromise shall be deemed allowed
administrative expense claims against PropCo under Bankruptcy Code section
503(b).

 

G.            If The Master Lease Is Assumed, Payment Of The Deferred Rent Shall
Be Required As Part Of Any Cure Amount And Shall Constitute An Administrative
Claim In The SCI Case:  In the event that SCI seeks to assume the Master Lease,
then (i) SCI will be required to, as a condition of such assumption, pay the
accrued and unpaid Deferred Rent as of the assumption order date to PropCo, in
cash, and (ii) such Deferred Rent shall constitute an allowed administrative
claim against SCI pursuant to Bankruptcy Code section 503(b).

 

16

--------------------------------------------------------------------------------


 

H.            PropCo Shall Hold An Allowed Indefeasible Claim Upon Rejection Of
The Master Lease:  In the event that SCI rejects the Master Lease, then the
Deferred Rent shall constitute for all purposes (subject to the immediately
succeeding two sentences) a prepetition claim against SCI arising in favor of
PropCo under the Master Lease.  PropCo shall have an allowed, indefeasible
partially secured prepetition claim against SCI (secured solely by the SCI Lease
Collateral and the Operating Subsidiaries Lease Collateral and any other
collateral encumbered pursuant to any other enforceable written security
agreement made by SCI or any Operating Subsidiary in favor of PropCo) for the
sum of: (i) the amount of Deferred Rent that accrued prior to the later of the
date that the order authorizing rejection is entered or, if such order included
an effective date for such rejection, such effective date, plus (ii) statutory
lease rejection damages in respect of the Master Lease (collectively, the
“Allowed Indefeasible Claim”).(6)  The Parties reserve all rights, defenses and
arguments as to the computation of the statutory lease rejection damage claim
component of the prepetition Allowed Indefeasible Claim.   Upon full compliance
by SCI and the Operating Subsidiaries with the transfer of all SCI Lease
Collateral and Operating Subsidiaries Lease Collateral as provided for in
paragraph M the Allowed Indefeasible Claim shall, except for any claim for
proceeds of SCI Lease Collateral and Operating Subsidiaries Lease Collateral,
convert to an unsecured claim, provided that the transfer of all SCI Lease
Collateral and Operating Subsidiaries Lease Collateral shall not result in any
reduction of the allowed amount of such Allowed Indefeasible Claim.  If the
Master Lease is rejected by SCI, subject to the last sentence of this paragraph
H, (i) for the limited purpose of determining the allowance and character of the
Deferred Rent, the date of such rejection of the Master Lease shall be deemed to
have occurred on the date of the approval of the Prior MLCA by the Bankruptcy
Court, (ii) PropCo’s sole remedy with respect to Deferred Rent shall be a
prepetition claim as provided in this paragraph and (iii) PropCo shall not have
any right to, and

 

--------------------------------------------------------------------------------

(6)   For the avoidance of doubt, statutory lease rejection damages shall be
calculated on the basis of the total rent due without giving effect to this
Compromise or the Prior MLCA.

 

17

--------------------------------------------------------------------------------


 

shall not, seek payment of Deferred Rent as an expense of administration or
other priority claim under Bankruptcy Code Section 503(b) or under any other
theory.  SCI agrees that any claim that PropCo may have as a result of a breach
by SCI of its obligation to pay Reduced Rent that became due and payable prior
to the date that the Master Lease is rejected under Bankruptcy Code Section 365
pursuant to an entered order and if such order included an effective date for
such rejection, such effective date has passed, or perform any other acts
required by this Compromise whether before or after entry of such order, shall
have administrative claim priority in the SCI Bankruptcy Case pursuant to
Bankruptcy Code Section 503(b) notwithstanding the relation back of the date of
rejection of the Master Lease to the date of the approval of this Prior MLCA by
the Bankruptcy Court.

 

I.              License Agreement Rejection Claim:  Except as provided for in
this Compromise, the Parties reserve all rights, defenses and arguments with
respect to any rejection of the License Agreement, including whether any
licensee rights under Bankruptcy Code Section 365(n) for PropCo may exist,
whether any such licensee rights will be satisfied by SCI through the delivery
of Transition Services as contemplated in this Compromise and whether PropCo is
entitled to assert any additional licensee rights under Bankruptcy Code section
365(n) with respect to the License Agreement(5).  The Parties hereby agree that:
(a) any obligations that SCI may have to honor rights, if any,  that PropCo may
have against SCI under Bankruptcy Code section 365(n) in respect of rejection of
the License Agreement will constitute specifically enforceable postpetition
obligations of SCI; and (b) any claim for monetary damages against SCI in
respect of rejection of the License Agreement will constitute a general
unsecured prepetition claim.

 

J.             Interim Resolution Of Rent Under The Master Lease And Minimum
Transition Services Only Provided In This Compromise:  The Parties hereby
acknowledge and

 

--------------------------------------------------------------------------------

(5)   SCI does not admit that any claim in respect of rejection by SCI of the
License Agreement would result in a claim under Bankruptcy Code Section 365(n).

 

18

--------------------------------------------------------------------------------


 

agree, for themselves and their successors and assigns, that the rights and
treatment of claims provided under this Compromise constitutes the Parties’ sole
and exclusive rights and remedies against each other with regard to the Reduced
and Deferred Rent.  The Parties hereby acknowledge and agree, for themselves and
their successors and assigns, that the transition services required to be
provided by SCI under this Compromise are being provided in exchange for and in
direct response to PropCo’s agreements regarding the treatment of the Reduced
Rent and the Deferred Rent.  Neither PropCo, its successors and assigns nor any
other party in interest (including PropCo’s “Designees” as defined below) shall
be limited from seeking different or additional transition services as may be
legally required under the written agreements between the Parties or by other
applicable law or as may be sought pursuant to the terms of this Compromise;
provided, however, that neither SCI nor the Operating Subsidiaries, nor their
successors and assigns, nor any other party in interest are limited from
defending against any such requested relief and taking the position that, except
as provided in this Compromise, no additional transition services are legally
required under the written agreements between the Parties or by other applicable
law.  The Bankruptcy Court shall have exclusive jurisdiction over all such
disputes.  For purposes of this Compromise, “Designee” shall mean (i) any person
or entity to which PropCo, with the consent of the Mortgage Lenders, assigns its
rights and interests under this Compromise, (ii) any person or entity that
PropCo, with the consent of the Mortgage Lenders, designates in writing to act
or operate on its behalf, (iii) any person or entity designated under a
Consensual Plan as a replacement manager or operator for the Leased Hotels, or
(iv) any person or entity having foreclosed on PropCo’s rights and interests
that are at issue under this Compromise, in each case subject, to the extent of
any specific actions requiring regulatory approvals under applicable gaming
laws, to such person’s having obtained any necessary approvals for performance
of such actions.

 

K.            SCI Shall Provide, Or Shall Cause To Be Provided, Transition
Services To PropCo Upon The Occurrence of a Transition Event:  Commencing upon
the occurrence of a Transition Event and continuing for a period of sixty (60)
days after the occurrence of a

 

19

--------------------------------------------------------------------------------


 

Transition Event, or such longer initial period as may be applicable pursuant to
this paragraph K (such sixty (60) day or longer period, the “Initial Transition
Service Period”), SCI shall take all steps reasonably necessary to continue the
uninterrupted operation of the Leased Hotels by the Operating Subsidiaries as if
the Master Lease and License Agreement were in full force and effect and as
otherwise provided hereunder, and to transition such operation to a replacement
manager or operator (the “Transition Services”) and shall cooperate with PropCo
in providing such Transition Services.  Without limiting the generality of the
foregoing, the Transition Services to be provided by SCI (subject to the terms
and conditions hereof, including the payment by PropCo of the amounts set forth
herein) shall include:

 

(i)            Operation of the Leased Hotels by the Operating Subsidiaries and
SCI during the Transition Period (defined in paragraph T below) in the same
general manner in which they were operated immediately prior to the date of this
Compromise, including performance by SCI and the Operating Subsidiaries of all
performance covenants and other obligations under the Master Lease and the
related Subleases, except as expressly modified hereby, subject to the same
level of care and diligence with which SCI and its subsidiaries (other than the
Operating Subsidiaries) operate the other hotels and casinos owned by SCI or
such subsidiaries, including but not limited to marketing activities consistent
with prior marketing practices;

 

(ii)           Allowing PropCo, the Mortgage Lenders and any Designee to use the
database of Primary Customers(7) for each Leased Hotel, other intellectual
property and reservation services to the same extent currently provided under
the License Agreement, in the same manner as if the License Agreement were in
full force and effect and as provided herein, which for the avoidance of doubt
shall include

 

--------------------------------------------------------------------------------

(7)   “Primary Customer” as used herein has the meaning set forth in Annex 1.

 

20

--------------------------------------------------------------------------------


 

the receipt by the Designees of all Transaction Data to be provided hereunder in
electronic format that can be accessed and downloaded onto the analogous systems
of any replacement operator for the Leased Hotels, in each case as necessary to
the ability of the Designees to provide continuing operations at the Leased
Hotels and transition to a replacement manager at the conclusion of the
Transition Period;

 

(iii)          Providing to PropCo, or its Designees, upon the commencement of
the Transition Period every four weeks thereafter until the end of the
Transition Period, and as of the end of the Transition Period, copies in
readable format of the then current electronic database of all Primary Customers
(as defined herein) for each Leased Hotel, including gaming histories, names,
addresses, program points, status and such other information as is customarily
and has been historically maintained by the Operating Subsidiaries or by SCI for
such Primary Customers of each Leased Hotel, to ensure the proper updating of
such information;

 

(iv)          Promptly following the first to occur of the commencement of the
Transition Period or the date specified in Annex 1: (a) permitting, and causing
the Operating Subsidiaries to permit to, the extension by PropCo, or its
Designee, of offers of employment as provided in Annex 1 hereto to certain
employees of SCI and the Operating Subsidiaries as provided in such Annex 1;
(b) releasing any such employees described in this paragraph from any
non-compete agreements or similar contractual obligations which would otherwise
preclude their working for PropCo, and (c) providing a listing for each job
title or description that may be solicited pursuant to this sub-clause by job
title or description, of the current salary range for such job title or
description at each of the Leased Hotels, broken down between base compensation
and the aggregate value of benefits provided;

 

(v)           Delivery to any potential replacement manager for the Leased
Hotels of all Transaction Data, financial information and other books and
records that pertain

 

21

--------------------------------------------------------------------------------


 

exclusively to, or are otherwise necessary for, the day-to-day operation of the
Leased Hotels or that are used in multiple SCI and Propco properties without
differentiation in order to facilitate licensing of and/or management transition
to such potential replacement manager, including without limitation the
financial information and other books and records to be provided as set forth in
Annex 1;  provided, that any provision of confidential or competitive
information shall be subject to receipt by SCI of a confidentiality agreement
from such replacement manager substantially in the form of Exhibit B hereto or
as otherwise consented to by SCI, and neither SCI nor any Operating Subsidiaries
shall be required to disclose any future plans for development or any other
confidential or competitive information regarding SCI that is not related to the
operations of the Leased Hotels;

 

(vi)          Providing onsite access at the Leased Hotels to PropCo or its
Designees for inspection of books and records (to the extent that such
information is agreed to be provided elsewhere herein, in the PropCo Cash
Collateral Stipulation, in the Mortgage Loan Agreement, in the Master Lease or
in any transaction document executed in connection therewith) and observation of
operations; and make their senior management employees available at reasonable
times and on reasonable notice to discuss with such Designees such matters
related to transition as such Designees may reasonably request;

 

(vii)         Providing such accounting information to PropCo or its Designees
as PropCo may reasonably require in order to prepare separate financial
statements and separate accounting records for the Leased Hotels, including
historical financial information necessary to the preparation of pro forma
historical financial statements showing the results of the Leased Hotels as a
separate entity, and authorizing its accountants to reasonably cooperate with
(and, subject to prior implementation of appropriate confidentiality
restrictions acceptable to SCI, to be

 

22

--------------------------------------------------------------------------------


 

engaged by) PropCo and its Designees, it being understood that PropCo or its
Designees and not SCI shall have sole responsibility for the payment of
incremental accounting fees relating to such financial statements;

 

(viii)        Taking such other and further preparatory steps as may be
reasonably requested by PropCo and not otherwise inconsistent with this
Compromise to be performed by SCI while Transition Services are being provided
to PropCo to facilitate the continuation of uninterrupted operations from and
after the occurrence of a Transition Event;

 

(ix)           Taking such other and further commercially reasonable steps as
may be requested by PropCo, or its Designee (subject to paragraph R) to be
performed by SCI while Transition Services are being provided to PropCo, or its
Designee to facilitate the transition of the hotel, hospitality and gaming
operations conducted at the Leased Hotels from SCI and the Operating
Subsidiaries to a successor manager or managers selected by PropCo or its
Designee and to enable such successor manager to promptly assume control over
operation of the Leased Hotels upon the conclusion of the Transition Period;

 

(x)            Subject to paragraph R, taking all commercially reasonable steps
necessary to keep in full force and effect during the Transition Period all
insurance policies and coverage that are applicable to the Leased Hotels,
PropCo, and/or the business operations (including hotel, hospitality and gaming)
and property of SCI and the Operating Subsidiaries at the Leased Hotels,
including, without limitation, all liability and casualty insurance policies and
coverage, as existed as of the date of this Compromise; and

 

(xi)           In the event of a conflict between any provision of this
Compromise and a specific provision of Annex 1, Annex 1 shall control.

 

As used herein, (i) the term “Transaction Data” has the meaning set forth on
Annex 1.  It is the mutual intent of the Parties that the right to receive
Transaction Data

 

23

--------------------------------------------------------------------------------


 

shall include the right to access such data through software provided by third
party vendors in the form so provided, and all data collected by such vendor
provided software, and that PropCo and its Designees shall have a temporary
license, for the duration of the Transition Period and subject to any other
terms in this Compromise, to use any software developed by or at the direction
of SCI or any Operating Subsidiary (“proprietary software”), in each case as
needed to access such Transaction Data, but shall not, except as otherwise
provided in Annex 1, have any ownership interests in such proprietary software. 
SCI and the Operating Subsidiaries will provide PropCo and/or any Designee with
reasonable access to third party vendors, and all data collected by such vendor
provided software, to the extent consist with limitations on access to data set
forth elsewhere in this Compromise.

 

In furtherance of the foregoing Transition Services, each of PropCo and SCI
agrees, during the Deferral Period, to cooperate with the Mortgage Lenders, and
to cause their respective officers and employees to cooperate, in preparing a
business separation plan and transition timeline in order to ensure an orderly
implementation of the asset transfers and other transactions described on Annex
1 hereto or as otherwise contemplated under the Proposed Plan or any successor
Consensual Plan.

 

L.             Other Actions to Occur on Transition Event.  The parties agree
that if a Transition Event occurs, but the Mortgage Lenders are continuing to
support a Consensual Plan, then, at the option of the Mortgage Lenders, the
obligation of SCI to provide Transition Services other than such services as are
required during the Deferral Period (and the rights of the other parties and
beneficiaries hereto to demand such Transition Services other than those
required during the Deferral Period)  may be suspended until confirmation of a
Plan, and as a result thereof the Initial Transition Service Period shall be
deemed to continue until the later of (x) sixty (60) days after the Parties have
terminated efforts to confirm a Consensual Plan or (y) confirmation of such
Consensual Plan.  It is expressly acknowledged that any postpetition obligations
payable to PropCo under the PropCo Cash Collateral Stipulation shall continue to
be

 

24

--------------------------------------------------------------------------------


 

payable notwithstanding that the commencement of the Transition Period or other
actions contemplated under this Compromise constitutes a termination event under
the PropCo Cash Collateral Stipulation, in order that PropCo may continue paying
its postpetition obligations when due.  The parties further agree that, (i) from
and after the commencement of the Transition Period, PropCo will not waive or
suspend any of its rights under this Compromise without the prior written
consent of the Mortgage Lenders, (ii) PropCo will consult with the Mortgage
Lenders before taking any actions to enforce any of its rights and remedies
under this Compromise, and (iii) PropCo will cooperate with the Mortgage Lenders
in any actions to enforce their respective rights and remedies against SCI and
the Operating Subsidiaries under this Compromise.

 

M.           Transfers to Occur at Conclusion of Transition Period.  Subject to
the terms and conditions for each set forth in this paragraph M, no later than
the conclusion of the Transition Period, the asset transfers provided for in
M(i) in all events, and the asset transfers provided for in either M(ii) or
M(iii), as applicable, shall occur:

 

(i)            Transfers of Collateral.  Propco, SCI, and the Operating
Subsidiaries each shall transfer to the Mortgage Lenders or their Designees, by
deed in lieu of foreclosure or similar instrument and in full satisfaction of
their claims under the Mortgage Loan, all of Propco’s right, title and interest
in and to the Leased Hotels, all of SCI and the Operating Subsidiaries’ rights
with respect to the SCI Lease Collateral and the Operating Subsidiary Lease
Collateral, all of Propco’s rights under the License Agreement and under this
Compromise and any other real or personal property pledged as collateral to
secure the Mortgage Loan, including without limitation the cash collateral held
in favor of the Mortgage Lenders under the PropCo Cash Collateral Stipulation,
any cash held in the FF&E Reserve Accounts and any pre-petition cash collateral
held in the accounts established pursuant to the Mortgage Loan Agreement
(subject to payment of any postpetition obligations of PropCo due and payable as
provided in paragraph L) (collectively,

 

25

--------------------------------------------------------------------------------


 

a “Collateral Transfer”).  Any statutory or other rights of SCI or the Operating
Subsidiaries to remain in possession of the Leased Hotels shall concurrently
with such transfer cease and be of no further force and effect.  In connection
with the foregoing,  SCI shall and shall cause the Operating Subsidiaries to
consent, pursuant to Uniform Commercial Code Section 9-620(a), to the transfer
to PropCo or its Designees, of all the SCI Lease Collateral and the Operating
Subsidiaries Lease Collateral in satisfaction of the obligations of SCI and the
Operating Subsidiaries with respect to PropCo’s liens on such SCI Lease
Collateral and Operating Subsidiaries Lease Collateral; provided, that nothing
in this Compromise shall in any way modify, impede, impair or delay PropCo’s
lien and foreclosure rights on the SCI Lease Collateral and Operating
Subsidiaries Lease Collateral nor any lien and foreclosure rights of the
Mortgage Lenders and/or the mezzanine lenders (the “Mezz I Lenders”) who have
advanced funds to FCP MezzCo Borrower I, LLC (“Mezz I”) and have a lien on the
equity of PropCo, which may be enforced after rejection of the Master Lease and
prior to, during or after any transfer of the SCI Lease Collateral and/or
Operating Subsidiaries Lease Collateral to PropCo.

 

(ii)           Additional Transfers upon a Transfer Event.  Upon the occurrence
of both of (x) a Transfer Event (as defined below) and (y) the effective date of
a Consensual Plan or of any other standalone plan of reorganization for Propco,
then in addition to the Collateral Transfers, SCI, the Operating Subsidiaries
and, as to fractionalized interests held by other operating subsidiaries of SCI,
such other subsidiaries party hereto, shall grant, sell and assign to PropCo
(the “IP-IT Transfers”), at the mutually agreed upon price set forth in Annex 1,
all of the assets, licenses and other rights and benefits specified on Annex 1.

 

(iii)          Alternative Additional Transfers in the Absence of A Transfer
Event.  If the Transition Period ends prior to the occurrence of a Transfer
Event, then in

 

26

--------------------------------------------------------------------------------


 

addition to Propco, SCI and the Operating Subsidiaries making the Collateral
Transfers to the Mortgage Lenders, SCI and the Operating Subsidiaries shall
transfer (the “Prior MLCA Transfers”) assets and grant licenses to Propco as
provided in and subject to the terms and conditions of the Prior MLCA.   For
avoidance of doubt, on the conclusion of the Transition Period, Propco shall in
every event be entitled to receive either the Collateral Transfers and the IP-IT
Transfers, if a Transfer Event has occurred, or the Collateral Transfers and the
Prior MLCA Transfers as provided in and subject to the terms and conditions of
the Prior MLCA, if no Transfer Event has occurred.

 

(iv)          Definition of Transfer Event.  As used in this Paragraph M,
“Transfer Event” means:

 

(1)           a person other than the proposed purchaser under the Joint Plan is
selected by SCI as the successful bidder in accordance with the bid procedures
approved by the Bankruptcy Court for SCI assets; or

 

(2)           the Prepetition Lender voting class under the Joint Plan does not
accept the Joint Plan and such Joint Plan is not confirmed pursuant to section
1129(b) of the Bankruptcy Code; or

 

(3)           (i) the Joint Plan is not confirmed, and (ii) any Prepetition
Lender that is party to that certain Restructuring Support Agreement dated as of
April 16, 2010 (as amended, supplemented or otherwise modified) with SCI
breaches a material obligation under such agreement and such breach is the
primary cause of the Bankruptcy Court not entering an order approving (a) this
Compromise, (b) the bidding procedures for SCI assets being proposed
concurrently herewith, (c) the Debtors’ motion to extend exclusivity or
(d) confirmation of the Joint Plan.

 

27

--------------------------------------------------------------------------------


 

(v)           General Provisions applicable to Collateral Transfers, IP-IT
Transfers and Prior MLCA Transfers.  (a) PropCo shall not have any obligation to
purchase any such property, (b) any such unencumbered inventory or equipment
owned by SCI or any SCI subsidiary other than an Operating Subsidiary that is
stored at, but is not in use and not contemplated by SCI to be used by, a Leased
Hotel shall not be included in such sale, (c) inventory or equipment which is
expected to be used and/or consumed within the Interim License Period described
in paragraph O below and any prepaid goods, services or premiums that are not
exclusively for the benefit of the Leased Hotels, shall in each case be excluded
from such sale, and (d) all asset sales, assignments, and licensings by SCI or
any debtor subsidiary contemplated hereunder, under Annex 1 in the event of an
IP-IT Transfer or under the Prior MLCA in the event of a Prior MLCA Transfer
(1) shall be made free and clear of all liens pursuant to Section 363 or 1129 of
the Bankruptcy Code, as applicable, with any liens of the Prepetition Agent on
the sold assets attaching to the cash consideration specified in Annex 1, and
(2) shall not require further approval of the Bankruptcy Court, except to the
extent that the Prior MLCA requires further order in the event that the Prior
MLCA Transfers occur pursuant to paragraph M(iii).

 

(vi)          Method of Completion of IP-IT Transfers by Non-Debtor
Subsidiaries.  All asset sales by any non-debtor subsidiary contemplated
hereunder or under Annex 1 may be accomplished by (x) agreement with the
applicable non-debtor subsidiaries with the approval of the requisite level of
Prepetition Lenders (including facilitating amendments to the SCI Loan Agreement
as required, if any), (y) the Prepetition Agent conducting a private foreclosure
sale to PropCo of such assets pursuant to Uniform Commercial Code Section 9-610,
in partial satisfaction of the claims of the Prepetition Lenders, for the cash
consideration specified in clause M(vii) below (and, as such, such asset sales
shall be free of

 

28

--------------------------------------------------------------------------------


 

any lien securing the obligations under the SCI Loan Agreement), or (z) any
other method of sale of such assets to Propco free and clear of all liens,
claims and encumbrances, with any liens of the Prepetition Agent attaching to
the cash consideration specified in clause M(viii) below, permissible under
applicable law and/or court order.

 

(vii)         Definitive Documentation.  Documentation for such licenses and
asset transfers shall be consistent with this Compromise, Annex 1 in respect of
IP-IT Transfers or the Prior MLCA in respect of Prior MLCA Transfers, and
otherwise in form and content customary for transactions of this nature, and in
particular shall be without recourse to, representation or warranty, express or
implied by, and without indemnification from, SCI or its subsidiaries, the
Prepetition Agent or the other Prepetition Lenders and any other person holding
obligations secured by the liens granted to the Prepetition Agent.

 

(viii)        Consideration for IP-IT Transfers.  Under an IP-IT Transfer,
PropCo shall acquire all cash on premises at the Leased Hotels and the Wild Wild
West at par.  Total additional net cash consideration for all other asset
transfers described in Annex 1 shall be equal to $35 million, subject to a
true-up adjustment as described on Annex 1; provided that if SCI and the
Operating Subsidiaries are unable to transfer any assets described in Annex 1
free and clear of all liens of the Prepetition Agent and the Prepetition
Lenders, PropCo shall be entitled to offset against the $35 million aggregate
purchase price the portion of such $35 million which is attributable to the
asset(s) that cannot be transferred. PropCo, the Mortgage Lenders and the OpCo
Required Lenders shall negotiate in good faith to determine the portion of such
$35 million aggregate purchase price that is attributable to such assets that
cannot be transferred free and clear of all liens of the Prepetition Agent and
the Prepetition Lenders; if they cannot agree in thirty (30) days, a mutually
acceptable, independent, recognized valuation firm shall be

 

29

--------------------------------------------------------------------------------


 

selected to make such determination.  PropCo and OpCo shall enter into the
engagement letter with such firm and shall share obligations thereunder
equally.  If the parties cannot mutually agree upon a valuation firm, the
Bankruptcy Court shall determine the amount of the offset against the $35
million which is attributable to the asset(s) that cannot be transferred free
and clear of all liens of the Prepetition Agent and Prepetition Lenders.  All
consideration received by SCI on account of an IP-IT Transfer shall be subject
to the perfected prepetition liens of the Prepetition Agent.

 

(ix)           Consideration for Prior MLCA Transfers .  Under a Prior MLCA
Transfer, consideration will be determined pursuant to the procedures set forth
in the Prior MLCA.  All consideration received by SCI on account of a Prior MLCA
Transfer shall be subject to the perfected prepetition liens of the Prepetition
Agent.

 

(x)            Disposition of Cash Consideration for an IP-IT Transfer or a
Prior MLCA Transfer.

 

(1)           Proceeds of IP-IT Transfer or Prior MLCA Transfer under a Joint
Plan to Remain in the SCI Estate.  In the event that (x) any person or group of
persons other than the “Stalking Horse Bidder” is selected as the ultimate
“Successful Bidder” pursuant to (and as each such term is defined in) the
Bankruptcy Court approved bid procedures for SCI (the “Bid Procedures”),  and
(y) an IP-IT Transfer or Prior MLCA Transfer occurs, as applicable, then SCI
shall deposit all cash consideration received by it on account of such IP-IT
Transfer or Prior MLCA Transfer into a segregated bank account of SCI that is
subject to a perfected lien in favor of the Prepetition Agent immediately upon
receipt thereof from Propco and the proceeds therein shall not be used for any
purpose without the prior consent of the Prepetition Agent.

 

30

--------------------------------------------------------------------------------


 

(2)                                Proceeds of an IP-IT Transfer or Prior MLCA
Transfer Made Other Than Under a Joint Plan to be Paid to Prepetition Agent.  In
the event of an IP-IT Transfer or a Prior MLCA Transfer that occurs other than
in connection with the effective date of a Joint Plan, then SCI shall,
immediately upon receipt thereof from Propco, deliver all cash consideration
received by it on account of the IP-IT Transfer or Prior MLCA Transfer to the
Prepetition Agent as a permanent and indefeasible payment of the obligations
outstanding under the SCI Loan Agreement.

 

(xi)                              Texas Put Condition.  If the Joint Plan is
confirmed and becomes effective, then the landlord under the ground lease for
Texas Station Gambling Hall and Hotel (“Texas Station”, and such lease the
“Texas Station Lease”) will agree in a legal, binding and enforceable writing
satisfactory to the “Required Consenting Lenders” under the restructuring
support agreement entered into by SCI and certain of the Prepetition Lenders to
the permanent extinguishment of the landlord’s put right under the Texas Station
Lease upon any change of control.  The landlord under the Texas Station Lease
will agree in a legal, binding and enforceable writing satisfactory to the
“Required Consenting Lenders” that if a person other than the Stalking Horse
Bidder is selected as the Successful Bidder pursuant to the Bid Procedures, the
price for the settlement of the landlord’s put right under the Texas Station
Lease (and the buyout of the Texas Station Lease) will be $75 million, payable
at closing of the sale of SCI and/or its applicable assets to the Successful
Bidder.  The landlord under the Texas Station Lease will agree in a legal,
binding and enforceable writing satisfactory to the “Required Consenting
Lenders” that if (i) the Joint Plan is not confirmed, (ii) a person other than
New OpCo is not selected as the Successful Bidder and (iii) the IP-IT Transfers
occur, the price for the settlement of the landlord’s put right under the Texas
Station Lease (and the buyout of the Texas Station Lease) will be $75

 

31

--------------------------------------------------------------------------------


 

million and shall not be required to be paid until the earlier of (i) the sale
of SCI and/or its applicable assets to any other purchaser that would result in
a “change of control” under the Texas Station Lease and (ii) the first
anniversary of the consummation of the IP-IT Asset Transfer.

 

N.                                    Operating Covenants to Continue During
Transition.  SCI and each of the Operating Subsidiaries hereby agree that, from
and after the date of this Compromise until PropCo, or its Designee, has taken
title to any SCI Lease Collateral, Operating Subsidiaries Lease Collateral or
any other tangible personal property used exclusively at the Leased Hotels that
is to be transferred or sold to PropCo or its Designee pursuant to paragraph M,
(collectively, the “Operating Assets”) shall be substantially the same asset
type, value and use, as the assets that had been located at the Leased Hotels
prior to the date of this Compromise, and that they will not remove any
Operating Assets from the Leased Hotels, other than to replace worn, obsolete,
damaged or defective Operating Assets with suitable replacements therefor in the
ordinary course of business, and will observe (subject at all times to
reimbursement of cash expenses as provided in this Compromise) all covenants
under the Master Lease with respect to the maintenance, care and preservation of
the SCI Lease Collateral, the Operating Subsidiaries Lease Collateral and the
Operating Assets.  SCI and each of the Operating Subsidiaries hereby further
agree that, from and after the first day of the Initial Transition Service
Period until the date that PropCo or a Designee has taken title to the SCI Lease
Collateral and Operating Subsidiaries Lease Collateral pursuant to paragraph M,
by foreclosure or otherwise and a licensed operator is managing the Leased
Hotels in accordance with applicable gaming regulations, PropCo and its
Designees shall have an exclusive license, in accordance with applicable gaming
laws and regulations, to use the SCI Lease Collateral or Operating Subsidiaries
Lease Collateral, at no cost and expense to PropCo, and without any license fee
to SCI, in the operation of the Leased Hotels.

 

32

--------------------------------------------------------------------------------


 

O.                                    Intellectual Property Matters.  The
Parties acknowledge that there may be SCI Lease Collateral and Operating
Subsidiaries Lease Collateral that contains the word “Station” or the phrase
“Station Casinos” (the “Station Marks”).  Except as otherwise provided in Annex
1 and unless otherwise subsequently agreed to by the Parties, (i) PropCo is not
being transferred any ownership interests in the Station Marks but only a
temporary license to use such Station Marks and (ii) PropCo agrees to
discontinue the use of the name “Station” or “Station Casinos” at the conclusion
of the Interim License Period (as defined below) pursuant to the time frames and
otherwise as provided in Annex 1.  SCI acknowledges that the Station Marks and
other non-exclusive marks not transferred to PropCo or its Designee may be
temporarily used in respect of the Leased Hotels for a period (the “Interim
License Period”) commencing at the onset of the Transition Period and continuing
until the later of (i) the date on which SCI is no longer providing Transition
Services under this Compromise and (ii) the date of termination for such license
set forth in Annex 1 to this Compromise.  In connection with such limited use,
SCI hereby grants to each of PropCo and its Designees a non-transferable,
temporary, irrevocable, royalty-free and non-exclusive license (and PropCo
acknowledges such temporary use and such temporary license) to use the Station
Marks and other non-exclusive marks described in Annex 1, which license,
(i) shall concurrently terminate upon expiration of permission to use the
Station Marks and other non-exclusive marks as provided in Annex 1,  (ii) shall
not confer upon PropCo or its Designee any other or additional rights or
interests in such Station Marks or other non-exclusive marks and (iii) shall be
subject to reasonable quality control provisions consistent with SCI’s current
standards.  PropCo acknowledges that, except for the foregoing license to use
Station Marks and other non-exclusive marks provided herein, the sale to PropCo
or its Designee pursuant to this Compromise of such goods as SCI Lease
Collateral and Operating Subsidiaries Lease Collateral or otherwise that
incorporate any Station Marks or non-exclusive marks shall not transfer to
PropCo or its Designee any rights in the Station Marks or non-exclusive marks so
incorporated, or otherwise.  The Parties acknowledge that PropCo is not
licensing back to SCI or SCI’s other affiliates any rights to use any of the
exclusive marks to be transferred to PropCo

 

33

--------------------------------------------------------------------------------


 

pursuant to Annex 1, and SCI covenants, notwithstanding any retention of
ownership of the Station Marks, from and after the conclusion of the Transition
Period, SCI will not use, and not allow its other subsidiaries and affiliates,
to use the names “Red Rock,” “Sunset”, “Palace” and/or “Boulder” as an
enterprise brand or trademark or trade name in connection with the operation of
any casinos or similar operations, except as otherwise permitted on Annex 1. 
The Parties further acknowledge that some of the trademarks and other
intellectual property to be sold to PropCo or its Designees hereunder may
currently be subject to a lien in favor of the Prepetition Lenders.  Each of the
Parties hereto shall cooperate and use commercially reasonable efforts to obtain
all Bankruptcy Court orders and approvals with respect to any such sale and SCI
agrees not to oppose any motions to approve such sale except on the grounds that
such proposed sale is inconsistent with the terms set forth in this Compromise.

 

P.                                      De-Branding Property After The
Transition Period:  Upon the termination of the Transition Period, PropCo and
its Designees shall cease using the Station Marks and other marks as
contemplated and within the time periods described in Annex 1.  PropCo may
continue to use, on a royalty free basis, any non-exclusive marks set forth on
Annex 1 hereto (the “Secondary Marks”), in each case to the extent that such
Secondary Marks are currently used at the Leased Hotels, and shall not be
required, prior to the time provided therefor in Annex, 1 to remove such
Secondary Marks from any signage, equipment, inventory or other tangible
personal property that is transferred to PropCo in accordance with the terms of
this Compromise unless such tangible personal property is replaced sooner, in
which event the replacement property will no longer use any such Secondary
Mark.  It is expressly understood that, prior to the deadline in Annex 1 for
replacement of such property, subject to normal maintenance, which will be
carried out by PropCo on any property bearing a Station Mark, neither PropCo nor
its Designees shall be required to remove such Station Marks from any equipment,
inventory or other tangible personal property not consisting solely of exterior
or interior signage, including any SCI Lease Collateral or Operating
Subsidiaries Lease Collateral, to be transferred to PropCo or such Designees
under this Compromise.  To facilitate compliance with the time periods set

 

34

--------------------------------------------------------------------------------


 

forth in this paragraph P without diminishing the benefit of the license set
forth in paragraph N, SCI and the Operating Subsidiaries agree that all tangible
personal property being used pursuant to paragraph N may be modified by PropCo
as necessary to comply with the requirements of this paragraph P.

 

Q.                                    Excluded Property:  Except to the extent
required in order for SCI to perform its agreement under this Compromise to
provide Transition Services to PropCo and its Designees (including its
obligation to provide Transaction Data) and to provide information to successor
managers to facilitate transition as described above) except as specified in
Annex 1, neither SCI nor any of the Operating Subsidiaries shall be required to,
directly or indirectly, provide to PropCo or its Designees any information, data
or inspection of any of the following: operating practices of properties other
than the Leased Hotels; trade secrets (excluding the database for Primary
Customers and other Transaction Data as provided in this Compromise); or other
competitive information not used in or otherwise necessary to the day-to-day
operation of the Leased Hotels.  Except to the extent (i) required in order for
SCI to perform its agreement under this Compromise to provide Transition
Services to PropCo and its Designees or (ii) expressly provided in paragraphs K
through P or Annex 1, neither PropCo nor its Designees shall have any use of or
rights in any trademarks (including without limitation any Station Marks),
customer lists, other intellectual property or reservation services used in
connection with the Leased Hotels, all of which shall remain the sole property
of SCI.  PropCo agrees that, except as provided in Annex 1, neither SCI’s
obligations under paragraphs K through P nor SCI’s obligations to provide
Transition Services creates in favor of PropCo any rights in, and PropCo shall
not at any time have any rights in, use of or access to “Boarding Pass”, any
other customer affinity programs operated by SCI, any brand wide promotions
operated by SCI, any brand wide progressive games operated by SCI, any other
promotion or system that is used commonly by other hotels and casinos operated
by SCI.

 

R.                                     PropCo to Cover All Expenses of Operation
and Ownership While Transition Services Are Performed / No Additional
Compensation For SCI During Initial

 

35

--------------------------------------------------------------------------------


 

Transition Services Period (Breakeven For SCI):  At all times during the
Transition Period, SCI and the Operating Subsidiaries shall be deemed to be
operating the Leased Hotels on behalf of PropCo in the nature of a manager, and
therefore all costs and expenses advanced, accrued or suffered by SCI or the
Operating Subsidiaries of any kind or description whatsoever arising from or
relating to owning and operating the Leased Hotels and the associated real
property and improvements, providing the transition services contemplated hereby
or otherwise, including without limitation, mortgage interest, expenses related
to the Mortgage Loan and all Operating Costs (as defined on Appendix 1 hereto)
of the Leased Hotels, shall be for the sole account of PropCo.  From and after
rejection of the Master Lease (which for purposes of this paragraph R will be
deemed to have occurred if Reduced Rent is not paid when due), SCI shall, or
shall cause the Operating Subsidiaries to, continue to remit to PropCo on a
monthly basis an amount equal to the sum of Reduced Rent (less any management
fees) and True Up Payments that would otherwise be owing had the Transition
Period not commenced in order to compensate SCI for such Operating Costs.  SCI
and the Operating Subsidiaries acknowledge that after rejection of the Master
Lease, SCI and the Operating Subsidiaries are receiving the gross cash proceeds
generated from operation of the Leased Hotels (such proceeds, net of expenses
incurred by SCI in the operation of the Leased Hotels and other amounts,
including any management fees, payable to SCI hereunder, the “Excess Cash
Flow”), solely in an agency capacity for the benefit of PropCo, and that SCI and
the Operating Subsidiaries shall have no ownership or other interest in the
amount of such Excess Cash Flow, which excess shall constitute property of
PropCo’s bankruptcy estate and not property of the Operating Subsidiaries or the
SCI bankruptcy estate.  To the extent that True Up Payments during the
Transition Period are due and payable to SCI at any time during the Transition
Period, then PropCo shall pay such True Up Payments that are so due and payable
within ten (10) business days after presentation of an invoice by SCI, and such
payments shall be deemed a permitted use of PropCo’s cash collateral under the
PropCo Cash Collateral Stipulation.

 

36

--------------------------------------------------------------------------------


 

S.                                      Extended Transition Service Amount After
Initial Transition Service Period (Payment Of Management Fee After Initial
Transition Service Period):

 

(i)                                   Extended Transition.  PropCo with the
consent of the Mortgage Lenders, or the Mortgage Lenders on its behalf, may
request a ninety (90) day (or shorter) extension of the Initial Transition
Service Period (such period, the “Extended Transition Service Period”), during
which period SCI shall continue to be obligated to provide Transition Services
as provided herein, provided that any such request shall be made in writing to
SCI (with a copy to the Prepetition Agent) not less than ten (10) business days
prior to the end of the Initial Transition Service Period.

 

(ii)                                Obligation to Pay Management Fees if a
Propco/Fertitta Gaming Bid for SCI is Not Selected as the Winning Bidder or
Terminates the Acquisition after Being Selected as the Winning Bidder.  If
(a) the Mortgage Lender/Fertitta Gaming bid for the assets of SCI is not
selected by SCI as the winning bidder, beginning as of the date of notice to the
Bankruptcy Court of selection of a different winning bidder, or (b) the Mortgage
Lender/Fertitta Group bid for the assets of SCI is selected as the winning
bidder and then the acquisition agreement is subsequently terminated for any
reason, beginning as of the date of termination of the acquisition agreement for
such accepted bid, then, upon the occurrence of either (a) or (b) and regardless
of whether the Initial Transition Service Period has commenced or been extended,
Propco shall begin to accrue, as consideration for SCI providing Transition
Services during the Initial Transition Service Period and thereafter during the
Extended Transition Service Period (such subsequent Transition Services, the
“Extended Transition Services”), for each calendar month or partial calendar
month during which SCI is providing Transition Services, an amount that is equal
to the sum of both (x) two percent (2%) of aggregate gross

 

37

--------------------------------------------------------------------------------


 

revenue, to be computed in the manner set forth in Exhibit D, of the Leased
Hotels and (y) five percent (5%) of EBITDAR of the Leased Hotels (calculated in
the same manner used to calculate Reduced Rent but as reduced by the management
fee payable under clause (x) above) in each case during such full or partial
calendar month (the sum of both (x) and (y), being the “Extended Transition
Service Amount”; and all such amounts to constitute an administrative claim in
PropCo’s bankruptcy case pursuant to section 503(b) of the Bankruptcy Code). 
For the avoidance of doubt, such fee is in excess of all expenses included in
the calculation of EBITDAR which SCI is entitled to retain as reimbursement for
its services.  For each calendar month or partial calendar month during which
SCI is providing Extended Transition Services (the “Billing Period”), the
applicable EBITDAR of the Leased Hotels shall be the aggregate EBITDAR amount
computed by SCI for the Leased Hotels for the full calendar month immediately
preceding the first day of the applicable Billing Period, provided that (i) the
Extended Transition Service Amount shall only be earned if active management
services for the Leased Hotels are being provided by SCI or the Operating
Subsidiaries and such Extended Transition Service Amount shall not be tied to
the continuous obligations that may be continuing under this Compromise after
termination of active management services and (ii) in the case of any partial
month during which SCI is providing Extended Transition Services, the Extended
Transition Services Amount shall be pro-rated based on the actual number of days
when services were provided during such month divided by thirty (30).  For the
avoidance of doubt, the services provided under the Extended Transition Services
Period shall mirror those provided in the Initial Transition Services Period.

 

38

--------------------------------------------------------------------------------


 

T.                                     Further Extension of the Extended
Transition Service Period; Payment For Transition Services:

 

(i)                                   Provided that PropCo has performed all of
its obligations under this Compromise, PropCo with the consent of the Mortgage
Lenders or the Mortgage Lenders on its behalf may request one thirty (30) day
extension of the Extended Transition Service Period (i.e. for a potential total
of one hundred twenty (120) days of Transition Services beyond the Initial
Transition Service Period ) or such longer period as may be ordered by the Court
after notice and hearing in order to avoid any shutdown of operations), and SCI
shall be obligated to continue providing Transition Services during such
extended period; provided, that if PropCo or its Designees certifies in writing
that an additional extension is required in order to satisfy any regulatory
requirements necessary for the operation of the Leased Hotels and that failure
to satisfy such requirements has not been due to negligence on the part of
PropCo or its Designees, then PropCo or such Designee may request the Extended
Transition Service Period to be further extended for a period of up to an
additional ninety (90) days for a potential total of two hundred ten (210) days
of Transition Services beyond the Initial Transition Service Period (or longer
if ordered by the Court after notice and hearing as described above in order to
avoid any shutdown of operations).  Any such request shall be made in writing to
SCI (with a copy to the Prepetition Agent) not less than ten (10) business days
prior to the end of the Extended Transition Service Period;

 

(ii)                                During the Extended Transition Service
Period PropCo shall pay the Extended Transition Service Amount within five
(5) business days after being invoiced by SCI therefor and such amount shall
constitute an administrative claim in PropCo’s bankruptcy case pursuant to
section 503(b) of the Bankruptcy Code until paid in cash; and

 

(iii)                             If PropCo requests an extension of the
Extended Transition Service Period and as a result thereof the Transition Period
continues for more than 180 days after the

 

39

--------------------------------------------------------------------------------


 

entry of the order confirming a plan of reorganization for PropCo, then PropCo
shall, in addition to paying the continued Extended Transition Service Amount
for such extended period, pay to SCI a fee of $1 million payable on such
180th day.

 

For the avoidance of doubt, the services provided under the Further Extension of
the Extended Services Period referenced in this paragraph T shall mirror those
provided in the Initial Transition Services Period and the compensation shall be
the same as in the Extended Services Period (the Initial Transition Service
Period and, to the extent implemented, the Extended Transition Service Period
and the Further Extension of the Extended Transition Service Period referenced
in this paragraph T shall be referred to in this Compromise as the “Transition
Period”).

 

U.                                    Relief From Stay:  The automatic stay or
any other stay or injunction arising from the Bankruptcy Cases in place and
potentially preventing PropCo, SCI, the Mortgage Lenders or their Designees from
performing any and all provisions of this Compromise (including but not limited
to enforcing obligations to perform under this Compromise and taking such other
actions as are reasonably necessary in order to effect the uninterrupted
operations of the Leased Hotels and transition to a replacement operator
following rejection ) shall be lifted, withdrawn and released.  This provision
is for the benefit of PropCo, SCI, the Mortgage Lenders and their Designees
individually and exclusively, and shall not modify any such stay or injunction
as may otherwise be applicable to any other party or any successor or assign of
any such party without the prior written consent of the Party against whom such
stay or injunction is proposed to be modified.

 

V.                                     Further Extension of Time to Assume or
Reject Lease:  The Parties agree that time to assume or reject the Master Lease
is further extended to the earlier of: (i) effective date of the Consensual Plan
or (ii) the date of the occurrence of a “Transition Event” (as defined on
Exhibit C) and the motion to approve this Compromise shall also seek approval of
such further extension of time to assume or reject as a component of the
requested relief.

 

40

--------------------------------------------------------------------------------


 

W.                                Commercially Reasonable Efforts/Bankruptcy
Court Approval:  The Parties shall use their commercially reasonable efforts to
achieve and accomplish the terms of this Compromise.  The Parties agree that
this Compromise is binding and final when executed (subject to Bankruptcy Court
approval), and once approved shall not be modified in any way by the
confirmation or denial of confirmation of the Consensual Plan or any subsequent
plan, without the express written consent of the Parties and the Mortgage
Lenders.  This Compromise is subject to Bankruptcy Court approval pursuant to
Bankruptcy Rule 9019 and the Parties intend to obtain Bankruptcy Court approval
hereof by no later than [May 28, 2010].  This Compromise shall become effective
immediately upon the entry of an order by the Bankruptcy Court approving the
terms of this Compromise (the “Approval Order”) and, absent the granting of a
stay pending appeal with respect to the Approval Order by a court of competent
jurisdiction pursuant to Federal Rule of Bankruptcy Procedure 8005, each of the
Parties shall perform its respective obligations under this Compromise
notwithstanding the filing of an appeal of the Approval Order.  If this
Compromise is not approved by the Bankruptcy Court for whatever reason, this
Compromise shall be null and void and of no force or effect, and shall not be
admissible against any Party hereto for any purpose.

 

X.                                    Voluntary Compromise:  The Parties to this
Compromise acknowledge and agree that each of them is entering into this
Compromise freely and voluntarily and not acting under any misapprehension as to
the effect hereof, and has acted and does hereby act freely and voluntarily and
not under any coercion or duress.

 

Y.                                     No Mistake of Fact or Law:  In entering
into this Compromise, each Party recognizes that no facts or representations are
ever absolutely certain.  Accordingly, each Party assumes the risk of any
mistake, and if it should subsequently discover that any understanding of the
facts or of the law was incorrect, each Party understands and expressly agrees
that it shall not be entitled to set aside this Compromise by reason thereof,
regardless of any mistake of fact or law.

 

41

--------------------------------------------------------------------------------


 

Z.                                     Further Proceedings in Respect of Master
Lease:  The Parties acknowledge that nothing set forth herein is intended to
limit the relief that the Bankruptcy Court may order in connection with any
action or claim that may be brought to recharacterize the Master Lease.

 

AA.                         Treatment of Administrative Claims:  Administrative
claims, if any, arising in connection with this Compromise and owed by PropCo to
SCI or its Operating Subsidiaries shall be paid by PropCo in accordance with the
terms hereof and in any event no later than the earlier of (x) the termination
of exclusivity for PropCo or any of the Other CMBS Debtors (as defined in the
PropCo Cash Collateral Stipulation), (y) the entry of an order confirming a plan
of reorganization or liquidation for PropCo or any of the Other CMBS Debtors and
(z) the filing of a motion by the Mortgage Lenders or any other creditor of the
Other CMBS Debtors seeking relief from the automatic stay.  Administrative
claims, if any, arising in connection with this Compromise and owed by SCI to
PropCo shall be paid by SCI in accordance with the terms hereof and in any event
no later than the earlier of (a) the termination of exclusivity for SCI, FCP
Holding, Inc., FCP Voteco, LLC or Fertitta Partners, LLC, (b) the entry of an
order confirming a plan of reorganization or liquidation for SCI, FCP
Holding, Inc., FCP Voteco, LLC or Fertitta Partners, LLC and (c) the filing of a
motion by the Prepetition Agent or Prepetition Lenders or any other creditor of
SCI seeking relief from the automatic stay.

 

BB.                             Transition Period Hold Harmless:  PropCo agrees
that it will hold SCI and the Operating Subsidiaries harmless with respect to
any claims or causes of action of a third party that may be asserted against
PropCo by any third party that is judicially determined to have arisen as a
result of a PropCo or PropCo designee action or inaction occurring during the
Transition Period.

 

42

--------------------------------------------------------------------------------


 

CC.                             Miscellaneous Reservation:  Notwithstanding
anything to the contrary set forth herein, any party in interest in these
Bankruptcy Cases may assert against either Debtor any claim that such party in
interest may have as a proximate result of the assertion by a non-debtor counter
party to any executory contract or unexpired lease of a claim for damages
against either Party hereto that arises as a result of the operation of this
Agreement or rejection of the Master Lease and/or the License Agreement. 
Notwithstanding anything to the contrary herein, all issues and objections of a
party in interest that may arise as to the allocation among the Debtors’
estates of costs and expenses associated with the redemption of and reissuance
or rebranding of chips, wagers, and tokens, are hereby reserved.  Nothing in
this paragraph CC itself creates any rights or claim in favor of any party in
interest.

 

DD.                           Mutual Representations and Warranties:  The
Parties hereby represent and warrant to each other the following, each of which
is a continuing representation and warranty:

 

(a)                                  This Compromise is a valid and binding
obligation of the Parties, enforceable against each of them in accordance with
its terms;

 

(b)                                 Except as otherwise expressly provided in
this Compromise, no consent or approval (other than required gaming approvals)
is required by any other person or entity in order for the Parties to carry out
the provisions of this Compromise, and each of the Parties has obtained all
necessary corporate and other approval to enter into and perform the obligations
under this Compromise.  In addition, each person signing this Compromise
warrants that he or she is legally competent and authorized to execute this
Compromise on behalf of the Party whose name is subscribed at or above such
person’s signature;

 

(c)                                  Each of the Parties hereto has received
independent legal advice from attorneys of its choice with respect to the
advisability of making the agreements provided herein and with respect to the
advisability of executing this Compromise, and prior to the execution of this
Compromise by the Parties hereto, their attorneys reviewed this Compromise with
them and have made all desired changes;

 

(d)                                 Except as otherwise expressly stated in this
Compromise, the Parties have not made any statement or representation to each
other regarding any facts relied upon by them in entering into this Compromise,
and each of them specifically does not rely upon any statement, representation,
or promise of the other party hereto or any other person in entering into this
Compromise, except as expressly stated in this Compromise.  Each Party has
relied upon its own investigation and analysis of the facts and not on any
statement or representation made by any other party in choosing to enter into
this Compromise and the transactions contemplated herein; and

 

43

--------------------------------------------------------------------------------


 

(e)                                  The Parties hereto and their respective
attorneys have made such investigation of the facts pertaining to this
Compromise and all of the matters pertaining thereto, as they deem necessary.

 

EE.                               Transition Support for the Opco Purchaser in
the Absence of a Joint Plan:  If no Joint Plan is confirmed, SCI and PropCo
(i) shall use commercially reasonable efforts to effectuate the transactions
contemplated by this Compromise, including, without limitation, to encourage and
facilitate the negotiation, documentation, and consummation of the sale of the
SCI assets to the OpCo Purchaser, including, without limitation, by providing
all information contemplated to be provided under this Compromise to complete
due diligence, including confirmatory legal and accounting due diligence, to
consummate the acquisition of the SCI assets, provided that unless otherwise
ordered by the Bankruptcy Court, neither SCI nor Propco shall be obligated to
provide information that in the opinion of the Company’s outside counsel, would
violate applicable law, including, but not limited to, the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and other applicable antitrust
laws, (ii) shall not act (or omit to act) in a manner inconsistent with the
foregoing and (iii) shall take all steps and/or other actions that are necessary
or appropriate to achieve an orderly and business like transition of the SCI
assets to the OpCo Purchaser, including, without limitation, reasonable
cooperation with OpCo Purchaser so as to enable OpCo Purchaser to timely acquire
an IT system that adequately replicates the capacity and functions of the IT
systems to be retained by PropCo as part of Excluded Assets (it being understood
that OpCo Purchaser shall reasonably determine the specifications, etc. of the
IT system actually acquired with reference to the specifications and capacity of
the system being replaced), including reasonable collaboration with respect to
diligence on existing systems, data transfer, testing, acceptance.  It is agreed
that neither Propco nor SCI shall incur any liability to Opco Purchaser as a
result of such cooperation and coordination.

 

FF.                               No Admission Against Interest:  Nothing
contained in this Compromise or negotiations and communications leading up to it
shall be construed as admissions against the interest of any of the Parties
hereto.  Except to enforce this Compromise, the terms of this

 

44

--------------------------------------------------------------------------------


 

Compromise, including, without limitation, the recitals and representations made
by any Party shall have no force or effect and will not be binding upon,
enforceable against, or deemed an admission or acknowledgment of any fact by any
Party.  This Compromise shall not be admissible as evidence in any action or
proceeding except to enforce this Compromise or to carry out the actions
contemplated herein.

 

GG.                             Miscellaneous:

 

(a)                                  Except as provided herein, all covenants,
warranties, representations, and indemnities made by the Parties to one another
pursuant to this Compromise shall be and remain in full force and effect upon
this Compromise becoming effective.

 

(b)                                 The Parties agree to execute and deliver
such other instruments and perform such acts, in addition to the matters herein
specified, as may be appropriate or reasonably necessary, from time to time, in
form and substance satisfactory to the Parties and the Mortgage Lenders, to
effectuate the agreements and understandings of the Parties, whether the same
occur before or after the date of this Compromise.

 

(c)                                  This Compromise is the entire Compromise
between the Parties hereto with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements, whether oral or written,
between the Parties hereto with respect thereto.  In addition, this Compromise
may not be modified or amended, nor any of its provisions waived, except by an
instrument in writing, signed by the Parties.

 

(d)                                 This Compromise shall inure to the benefit
of and shall be binding upon the successors and assigns of each of the Parties
hereto, including without limitation, any committee, trustee or examiner with
extended powers that is subsequently appointed in a Bankruptcy Case of either or
both of the Parties, and in particular no successor or assign of either Party
may object to or otherwise collaterally attack the relief provided to the
Parties hereunder under any theory and in particular may not object to, withdraw
or modify any claim allowed or limited herein or any waiver herein granted by
either Party.  The Mortgage Lenders shall be third-party beneficiaries of this
Compromise and shall be entitled to enforce this Compromise directly against SCI
and the Operating Subsidiaries as if a party hereto, and this Compromise may not
be amended, modified or otherwise extended without the prior written consent of
the Mortgage Lenders.

 

(e)                                  The headings of all sections of this
Compromise are inserted solely for the convenience of reference and are not a
part of and are not intended to govern, limit, or aid in the construction or
interpretation of any term or provision hereof.

 

(f)                                    To the extent that performance is to be
governed by time, time shall be deemed to be of the essence hereof.

 

(g)                                 This Compromise is to be governed by and
construed in accordance with federal bankruptcy law, to the extent applicable,
and where state law is implicated, the

 

45

--------------------------------------------------------------------------------


 

laws of the State of California shall govern.  The Bankruptcy Court shall retain
jurisdiction to enforce the provisions of this Compromise.

 

(h)                                 This Compromise may be executed and
delivered in any number of counterparts, each of which, when executed and
delivered, shall be deemed an original, and all of which together shall
constitute the same Agreement.  This Compromise may also be executed by
facsimile or electronic signature followed by delivery of the original executed
Agreement.

 

(i)                                     This Compromise is the product of
negotiations of the Parties, and in the enforcement or interpretation hereof, is
to be interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Compromise, or any portion hereof, shall not be
effective in regard to the interpretation hereof.

 

(j)                                     In the event that it becomes necessary
for any party to this Compromise to take any action to interpret or enforce this
Compromise, or any of its terms, and any Party thereafter incurs costs
(including reasonable attorneys’ fees) as a result thereof, the prevailing Party
in such dispute shall be entitled, in addition to any judgment or award, to an
award for all costs incurred (including reasonable attorneys’ fees).  The
prevailing Party shall further be entitled to an award of reasonable attorneys’
fees and related costs in connection with enforcement of any judgment, including
enforcement following any appeal.

 

(k)                                  The Parties recognize that in the event any
party fails to perform, observe or discharge any of its obligations or
liabilities under this Compromise, any remedy of law may prove to be inadequate
relief to the non-defaulting party and therefore such non-defaulting party, if
it so determines and requests, shall, to the extent permitted by applicable law,
be entitled to injunctive relief in any proceeding to enforce this Compromise
without the necessity of proving actual damages.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

46

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties have executed this Compromise as of the day and
year first above written.

 

 

 

STATION CASINOS, INC.,

 

a Nevada Corporation,

 

as Debtor and Debtor In Possession

 

 

 

 

 

By:

 

 

 

Name:

Thomas M. Friel

 

 

Title:

Executive Vice President, Chief Accounting Officer and Treasurer

 

 

 

 

 

FCP PROPCO, LLC,

 

a Delaware limited liability company,

 

as Debtor and Debtor In Possession

 

 

 

 

 

By:

 

 

 

Name:

Richard J. Haskins

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

OPERATING SUBSIDIARIES:

 

 

 

BOULDER STATION, INC.

 

CHARLESTON STATION, LLC

 

PALACE STATION HOTEL & CASINO, INC.

 

SUNSET STATION, INC.

 

 

 

 

 

By:

 

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President and Treasurer

 

 

 

OTHER SUBSIDIARIES HOLDING INTERESTS IN

 

ASSETS TO BE TRANSFERRED WHO EXECUTE AS TO PARAGRAPH M AND ANNEX 1 ONLY

 

 

 

 

 

FIESTA STATION, INC.

 

GOLD RUSH STATION, LLC

 

LAKE MEAD STATION, INC.

 

LML STATION, LLC

 

MAGIC STAR STATION, LLC

 

RANCHO STATION, LLC

 

SANTA FE STATION, INC.

 

TEXAS STATION, LLC

 

TROPICANA STATION, INC.

 

 

 

By:

 

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

Operating Costs

 

“Operating Costs” means all costs and expenses of maintaining, conducting and
supervising the operation of the Leased Hotels which are properly attributable
to the period of determination, including without limitation:

 

(i)                                     the cost of sales of all food,
beverages, other goods and services sold or consumed by the Leased Hotels and of
all Operating Supplies and Operating Consumables, with the exception of the cost
of food, beverages, services and other items sold or consumed by concessionaires
and other third party vendors leasing space in the Leased Hotels;

 

(ii)                                  salaries, wages and other benefits of the
personnel employed with respect to the Leased Hotels, including costs of payroll
taxes and employee benefits, the salaries, wages, benefits, and expenses,
including travel expenses, of third-party consultants;

(iii)                               the cost of all other materials, supplies,
goods and services used in connection with the operation of the Leased Hotels
including, without limitation, heat and utilities, trash removal, office
supplies, security and all other services performed by third parties, telephone
and data processing equipment and other equipment;

 

(iv)                              the cost of repairs to and maintenance of the
Leased Hotels, to the extent not paid from the actual cash proceeds of any fire
or casualty insurance after deducting necessary expenses in connection with the
adjustment or collection of such proceeds;

 

(v)                                 insurance and bonding premiums with respect
to the Leased Hotels, including, without limitation, property damage insurance,
public liability insurance, workers’ compensation insurance, or insurance
required by similar employee benefits acts and such business interruption or
other insurance as may be provided for protection against claims, liabilities
and losses incurred with respect to deductibles applicable to the foregoing
types of insurance;

 

(vi)                              all taxes, assessments, water/sewer charges,
and other fees and charges (other than federal, state or local income taxes and
franchise taxes or the equivalent) payable by or assessed against the Leased
Hotels with respect to the operation of the Leased Hotels;

 

(vii)                           legal, consulting, lobbying, political and
charitable contributions, accounting and other fees for professionals for
services related to the operation of the Leased Hotels;

 

(viii)                        all expenses for marketing the Leased Hotels,
including all expenses of advertising, sales, promotion and public relations
activities; and

 

--------------------------------------------------------------------------------


 

(ix)                                all excise, sales, gross receipts,
admission, entertainment, tourist or use taxes, gaming taxes and device fees,
real estate taxes, ad valorem taxes, personal property taxes, utility taxes and
other taxes (as those terms are defined by GAAP but excluding any federal, state
or local income taxes, any franchise taxes or the equivalent thereof),
assessments for public improvements, and municipal, county and state license and
permit fees.

 

Operating Costs shall include PropCo’s Allocation of Shared Expenses.  The
method of calculating Shared Expenses shall fairly distribute the costs of such
services provided, however, that such allocation will not discriminate against
the Leased Hotels as compared with the allocation of such expenses among other
properties operated by SCI.  For example, subject to the prior sentence, Shared
Expenses may include the costs incurred by SCI or its subsidiaries for direct
salary and wages (including, without limitation, employer’s contributions under
FICA, unemployment compensation or other employment taxes, and SCI’s regular
pension fund contributions, worker’s compensation, group life, accident, health
and other health insurance premiums, profit sharing, and retirement plans,
disability and other similar benefits) paid to or accrued for the benefit of
employees of SCI and its subsidiaries that are assigned to perform a function
for the Leased Hotels that otherwise would be filled by an employee of, or
third-party provider to, the Leased Hotels, prorated to the extent actually
attributable to each such employee’s actual time incurred for the benefit of the
Leased Hotels.

 

“Operating Consumables” means all food, beverages and other immediately
consumable items utilized in operating the Leased Hotels, such as soap, cleaning
materials, matches, stationary, brochures, folios, and other similar items.

 

“Operating Supplies” means all non-capital equipment necessary for the
day-to-day operation of the Project, including but not limited to chips, tokens,
uniforms, playing cards, glassware, linens, silverware, utensils and dishware.

 

“Shared Expenses” means SCI’s or its subsidiaries’ (as the case may be)
allocated out-of-pocket costs (not including any mark-up or other profit margin)
for shared employees and for shared services related to the Leased Hotels
(examples of Shared Expenses and method for allocating the same are set forth on
Appendix B).

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

Example of Shared Expenses

 

The following are examples of costs that are allocated between SCI’s
subsidiaries that operate non-restricted gaming facilities (the
“Hotel/Casinos”).

 

Room Reservations— Room Reservations is a centralized function that is accounted
for at the SCI level.  This department books all rooms pre-sold at the
Hotel/Casinos.  The costs incurred by Room Reservations relate to payroll,
telephone service fees, and reservation fees paid for reservations booked by
outside vendors.  These costs are allocated based on each Hotel/Casino’s share
of total room inventory controlled by SCI’s subsidiaries.

 

Station Advertising— SCI’s in-house advertising department performs various
advertising functions for the Hotel/Casinos, including the following, the costs
of which are allocated as follows:

 

·                                          Media purchases — billed directly to
the Hotel/Casino which required the purchase at one hundred percent (100%) of
cost (Purchasing media in-house avoids paying a fifteen percent (15%) media
commission to an outside advertising agency).

·                                          Multi-Hotel/Casino media — allocated
based upon a formula (generally).

·                                          Public relations—allocated equally
between all Hotel/Casinos.

·                                          Special promotions — system-wide
(allocated on a formula dependent upon participation).

·                                          Special promotions — single
Hotel/Casino; billed to that Hotel/Casino.

·                                          In-house production — publications
for human resources, video production, commercials, sign animation, web-site,
etc.  (allocated based upon the type of activity and the number of Hotel/Casinos
participating).

·                                          General operations — allocated based
on a total revenue formula.

 

Information Technology (IT) — SCI runs its IT group centrally, allowing for
specialists (programmers, help-desk, system administrators, etc.) to perform
services at all Hotel/Casinos. This centralization and allocation eliminates the
need for each Hotel/Casino to hire specialists and purchase related equipment.
Direct costs, such as maintenance or service agreements for on-property
equipment, are billed directly to the applicable Hotel/Casinos.  Indirect costs
(primarily payroll and related benefits costs) are allocated to the
Hotel/Casinos based upon percentage of total revenue.

 

Central Mail — SCI processes all direct mail at a central location rather than
outsourcing this function.  The capital and operating costs of this function are
allocated to each Hotel/Casino based upon the actual volume of mailings
performed for that Hotel/Casino.

 

Food & Beverage Management — In order to ensure that the food and beverage
operations at each of the Hotel/Casinos remains at the highest level of quality
and consistency, SCI has centralized the supervision of food and beverage
activities.  This function is allocated based on food and beverage revenue for
each of the Hotel/Casinos.  The costs allocated are primarily

 

--------------------------------------------------------------------------------


 

payroll and related benefit costs, as well as travel and entertainment, general
supplies, and some consulting expenses.

 

Relationship Marketing — SCI operates its relationship marketing (database
marketing) function centrally and allocates all costs equally between the
Hotel/Casinos.  The costs allocated are primarily payroll and related benefit
costs as well as travel and entertainment expenses.

 

Bank Charges — SCI manages banking relationships centrally and bills each
Hotel/Casino for direct charges generated by that Hotel/Casino.  These costs are
specifically identifiable to the Hotel/Casino and relate to the transaction
charges, primarily generated in the cage.  No payroll is allocated for this
item.  Transactions include check cashing, purchasing and depositing currency,
armored car services, etc.

 

Sports Book — SCI manages its race and sports book operations centrally and
allocates costs equally to each Hotel/Casino for the personnel required to
administer this function.  The costs allocated are primarily payroll and related
benefit costs.

 

Payroll Department — SCI processes all Nevada payroll from a central location
and allocates the costs related to this function based on the number of
employees at each Hotel/Casino.  The costs allocated are primarily payroll and
related benefits costs.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONFIDENTIALITY TERMS FOR REPLACEMENT MANAGERS

 

Station Casinos, Inc.

1505 South Pavilion Center Drive

Las Vegas, Nevada  89135

Attention:  General Counsel

 

RE:                              Confidentiality

 

Ladies and Gentlemen:

 

As you are aware, German American Capital Corporation (“GACC”) and JPMorgan
Chase Bank, N.A. (“JPMC”; and, together with GACC, collectively, the “Lenders”),
are holders of indebtedness (the “Loan”) made to certain affiliates of Station
Casinos, Inc. (“Station”; Station and its affiliates are collectively referred
to herein as “Station Affiliates”) which is secured by, inter alia, a first deed
of trust lien on the hotel casino properties commonly known as Red Rock, Boulder
Station, Palace Station and Sunset Station (collectively, the “Facilities”). 
The Lenders have requested that Station provide (and hereafter provide) certain
documents and information concerning the Facilities and Station Affiliates to
the undersigned (“Recipient” or “we”), which we understand Station considers to
be non-public, confidential and proprietary.  Accordingly, we hereby agree with
Station as follows:

 

1.               “Confidential Information” shall mean all non-public,
confidential and proprietary (to one or more of the Station Affiliates)
documents and information concerning the operations of the Station Affiliates
and the Facilities (including, without limitation, management and marketing of
the Facilities and other operational aspects of the Facilities and all customer
databases and information) that Station Affiliates provide to Recipient, or that
Station Affiliates provide to the Lenders and the Lenders forward to Recipient,
provided that Confidential Information shall not include information which
(x) is or has become generally available to the public other than by
unauthorized disclosure by Recipient or its Representatives (defined below), or
(y) becomes available to Recipient on a non-confidential basis from a source
that Recipient can demonstrate is entitled to disclose the same on a
non-confidential basis.

 

2.               We hereby agree that we will keep the Confidential Information
confidential and will not disclose the Confidential Information other than
(a) to our officers, employees, attorneys, agents, advisors, accountants,
consultants and other representatives (collectively, “Representatives”), who
shall be informed of and instructed to maintain the confidential nature of the
Confidential Information in accordance with this Compromise, and (b) to the
Lenders, their Representatives, or as such disclosure may be required by
applicable law or regulatory authority.  Without limiting the foregoing, we
agree not to use the

 

--------------------------------------------------------------------------------


 

Confidential Information in connection with the evaluation, ownership,
management, or operation of any hotel, casino or other facility other than the
Facilities.

 

3.               Upon the expiration of this letter agreement, or upon Station’s
earlier request following a consensual agreement between Station and the Lenders
to restructure the Loan, we will promptly destroy or deliver to Station all
Confidential Information (and any copies thereof) furnished to us or our
Representatives by or on behalf of Station pursuant hereto; provided, however,
non-destruction of electronic copies of materials or summaries containing or
reflecting Confidential Information that are automatically generated through
data backup and/or archiving systems shall not be deemed to violate this
Agreement so long as the Confidential Information contained therein is not
disclosed or used in violation of the other terms of this letter agreement. 
Notwithstanding the return of the Confidential Information, Recipient and our
Representatives shall continue to be bound by the obligations of confidentiality
and other obligations and agreements hereunder

 

4.               In the event that we or any of our Representatives are
requested or required (by oral questions, interrogatories, requests for
information or documents in legal proceedings, subpoena, civil investigative
demand or other similar legal process) to disclose any of the Confidential
Information, we shall provide Station with prompt written notice of any such
request or requirement so that Station may, in its sole discretion, seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this letter agreement.  If, in the absence of a protective order
or other remedy or the receipt of a waiver by Station, we or any of our
Representatives are nonetheless, in the written opinion of legal counsel,
legally compelled to disclose Confidential Information to any tribunal,
Recipient or its Representatives may, without liability hereunder, disclose to
such tribunal only that portion of the Confidential Information that such
counsel advises is legally required to be disclosed, provided that we use our
best efforts to preserve the confidentiality of the Confidential Information,
including, without limitation, by cooperating with Station to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information by such tribunal; and
provided further that we shall promptly notify Station of (a) our determination
to make such disclosure and (b) the nature, scope and contents of such
disclosure.

 

5.               It is understood and agreed that money damages would not be a
sufficient remedy for any breach of this letter agreement by Recipient or any of
our Representatives and that Station shall be entitled to equitable relief,
including, without limitation, injunction and specific performance, as a remedy
for any such breach.  Such remedies shall not be deemed to be the exclusive
remedies for a breach by Recipient of this letter agreement but shall be in
addition to all other remedies available at law or equity to Station.  We
further agree not to raise as a defense or objection to the request or granting
of such relief that any breach of this letter agreement is or would be
compensable by an award of money damages, and we agree to waive any requirements
for the securing or posting of any bond in connection with such remedy.

 

--------------------------------------------------------------------------------


 

6.               We understand, acknowledge and agree that neither Station nor
any of its Representatives makes any representation or warranty, express or
implied, as to the accuracy or completeness of the Confidential Information.  We
agree that neither Station nor any of its Representatives shall have any
liability to Recipient or to any of its Representatives relating to or resulting
from the use of the Confidential Information or any errors therein or omissions
therefrom.

 

7.               Our obligation to comply with the terms and conditions set
forth herein shall expire and terminate on the second anniversary of the date of
this letter.

 

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.  By its execution and delivery of this Agreement,
the undersigned hereby irrevocably and unconditionally agrees that any action,
suit or proceeding against it with respect to any matter under or arising out of
or in connection with this Agreement or for recognition or enforcement of any
judgment rendered in any such action, suit or proceeding, may be brought in any
state or federal court of competent jurisdiction in New York County, State of
New York, or in Las Vegas, Nevada or in the bankruptcy court overseeing the
bankruptcy proceedings of Station, and by execution and delivery of this
Agreement, each of the Parties hereby irrevocably accepts and submits itself to
the jurisdiction of such courts, generally and unconditionally, with respect to
any such action, suit or proceedings

 

 

Very truly yours,

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TRANSITION EVENTS

 

Each of the following shall be deemed a “Transition Event”:

 

1.                                       The Bankruptcy Court has not entered an
order confirming the Proposed Plan, as the same may be amended pursuant to the
terms of the Plan Support Agreement, on or prior to October 31, 2010.

 

2.                                       If the Proposed Plan, as may be amended
pursuant to the terms of the Plan Support Agreement, is confirmed, (A) the
effective date of the Proposed Plan shall not have occurred on or prior to
January 3, 2011, unless extended in accordance the terms of the Asset Purchase
Agreement by and among Station Casinos, Inc. and certain affiliates and FG OPCO
Acquisition LLC (“Purchaser”) dated as of May 24, 2010, provided that any
discretionary election to extend by Purchaser must have the prior written
consent of the Mortgage Lenders, or (B), at any time prior to such date, any of
the conditions to the effectiveness of the Proposed Plan are no longer capable
of being satisfied.

 

3.                                       Unless waived by the Mortgage Lenders,
(A) any failure of PropCo to perform all of its obligations under the Final
Order Pursuant to 11 U.S.C. Sections 361, 362 and 363 Approving Stipulation for
(i) Adequate Protection and (ii) Use of Cash Collateral with Respect to Secured
Loans to FCP PropCo, LLC (Docket No. 295) (the “Cash Collateral Order”) entered
on September 9, 2009 by the Bankruptcy Court, or (B) the failure of that Cash
Collateral Order to remain in effect.

 

4.                                       PropCo or SCI at any time (A) except in
connection with pursuing a standalone plan of reorganization supported by the
Mortgage Lenders,  withdraws or revokes the Proposed Plan or announces its/their
intention not to support the Proposed Plan, or (B) except in connection with
pursuing a standalone plan of reorganization supported by the Mortgage Lenders,
files any plan of reorganization or liquidation other than the Proposed Plan.

 

5.                                       (A) The chapter 11 Case of PropCo shall
have been converted to a case under chapter 7 of the Bankruptcy Code or
dismissed, or a chapter 11 trustee with plenary powers, a responsible officer,
or an examiner with enlarged powers relating to the operation of the businesses
of the Debtors (powers beyond those set forth in Sections 1106(a)(3) and (4) of
the Bankruptcy Code) shall be appointed in any of the Debtors’ chapter 11 cases,
or (B) the Debtors shall have filed a motion or other request for relief seeking
any such occurrences described in clause (A).

 

6.                                       Entry of an order of the Bankruptcy
Court Confirming a Consensual Plan or any other plan of reorganization for
PropCo.

 

--------------------------------------------------------------------------------


 

7.                                       Failure of SCI to pay Reduced Rent (net
of any amounts not required to be paid except through a True-Up Payment) or
failure to pay any required True-Up Payment, in either case in accordance with
the terms of this Compromise.

 

8.                                       Entry of an order of the Bankruptcy
Court Authorizing Rejection of the Master Lease by SCI or PropCo.

 

9.                                       Entry of an order of the Bankruptcy
Court Authorizing Rejection of the License Agreement by SCI or PropCo.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

AGGREGATE GROSS REVENUE CALCULATION

 

“GROSS REVENUES” means all cash revenues and income (excluding interest income)
of any kind derived from the use or operation of the Leased Hotels determined in
accordance with GAAP consistently applied, including without limitation, “gross
revenues” from gaming activities as calculated pursuant to NRS 463.0161 and
463.3715 and without duplication,  income from rental of guest rooms; income
from food and beverage sales; income from entertainment programs and merchandise
sales; telephone, telegraph and telex revenues; rental or other payments from
lessees, sublessees and concessionaires and others occupying space or rendering
services at the Leased Hotels (but not (A) reimbursements for utilities, taxes
or similar matters, or (B) the gross receipts of such lessees, sublessees or
concessionaires except to the extent the same is part of such rental payments);
income from vending machines; health club fees; and the actual cash proceeds of
business interruption or similar insurance and of temporary condemnation awards
after deducting necessary expenses in connection with the adjustment or
collection of such proceeds; excluding, however, to the extent included in cash
revenues and income of any kind derived from the use or operation of the Leased
Hotels and without duplication, (i) any proceeds from the sale, financing or
refinancing or other disposition of the Leased Hotels or substantially all of
the assets of PropCo or of the Operating Subsidiaries, (ii) any proceeds from
the sale, financing, refinancing or other disposition of Furniture, Fixtures and
Equipment or other capital assets; (iii) proceeds of any fire, extended coverage
or other insurance policies (excluding any proceeds of business interruption or
similar insurance); (iv) condemnation (other than temporary) awards and other
amounts received by the Operating Subsidiaries in lieu of condemnation; (v) any
refunds, rebates, discounts and credits of a similar nature given, paid or
returned in the course of obtaining Gross Revenues or components thereof, other
than complementaries provided to patrons of the Leased Hotels in the ordinary
course of business and consistent with the annual plan and operating budget;
(vi) gratuities or service charges or other similar receipts which the Operating
Subsidiaries pay to employees or others; (vii) excise, sales, gross receipts,
admission, entertainment, tourist, use or similar taxes or charges collected
from patrons or guests or as part of the sale price for goods, services or
entertainment, other than taxes imposed on gaming revenues; (viii) any sum and
credits received for lost or damaged merchandise; (ix) credit card processing
fees and costs; and (x) bad debts; provided, that the foregoing definition of
Gross Revenues may be modified with the mutual consent of the Mortgage Lenders,
PropCo and SCI, subject to input from outside accountants.

 

“FURNITURE, FIXTURES AND EQUIPMENT” means (for purposes of this compensation
definition only) all furniture, fixtures and equipment reasonably required for
the operation of the Properties,  including but not limited to office furniture,
computer and communications systems, specialized hotel equipment necessary for
the operation of the Leased Hotels, food and beverage equipment, laundries and
recreational facilities.  Such items also shall include specialized casino
equipment, including cashier, money sorting and money counting equipment, slot
machines, table games, video gaming equipment, and other similar gaming
equipment as well as surveillance equipment.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Paul S. Aronzon (CA State Bar No. 88781)

 

Bruce T. Beesley (NV SBN 1164)

Thomas R. Kreller (CA State Bar No. 161922)

 

Laury Macauley (NV SBN 11413)

MILBANK, TWEED, HADLEY & McCLOY LLP

 

LEWIS AND ROCA LLP

601 South Figueroa Street, 30th Floor

 

50 West Liberty Street, Suite 410

Los Angeles, California 90017

 

Reno, Nevada 89501

Telephone:         (213) 892-4000

 

Telephone:         (775) 823-2900

Facsimile:          (213) 629-5063

 

Facsimile:          (775) 823-2929

 

 

bbeesley@lrlaw.com; lmacauley@lrlaw.com

Reorganization Counsel for

 

 

Debtors and Debtors in Possession

 

Proposed Local Reorganization Counsel for

 

 

Debtors and Debtors in Possession

 

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

 

In re:

 

Chapter 11

 

 

 

STATION CASINOS, INC.

 

Case No. BK-09-52477

 

 

Jointly Administered

o Affects this Debtor

x Affects all Debtors

o Affects Northern NV Acquisitions, LLC

o Affects Reno Land Holdings, LLC

o Affects River Central, LLC

o Affects Tropicana Station, LLC

o Affects FCP Holding, Inc.

o Affects FCP Voteco, LLC

o Affects Fertitta Partners LLC

o Affects FCP MezzCo Parent, LLC

o Affects FCP MezzCo Parent Sub, LLC

o Affects FCP MezzCo Borrower VII, LLC

o Affects FCP MezzCo Borrower VI, LLC

o Affects FCP MezzCo Borrower V, LLC

o Affects FCP MezzCo Borrower IV, LLC

o Affects FCP MezzCo Borrower III, LLC

o Affects FCP MezzCo Borrower II, LLC

o Affects FCP MezzCo Borrower I, LLC

o Affects FCP PropCo, LLC

 

BK 09-52470 through BK 09-52487

 

ORDER ESTABLISHING BIDDING PROCEDURES AND DEADLINES RELATING TO SALE PROCESS FOR
SUBSTANTIALLY ALL OF THE ASSETS OF STATION CASINOS INC. AND CERTAIN “OPCO”
SUBSIDIARIES

 

1

--------------------------------------------------------------------------------


 

Upon Debtors’ Motion for Entry of Order Establishing Bidding Procedures and
Deadlines Relating to Sale Process for Substantially All of the Assets of
Station Casinos, Inc. and Certain “Opco” Subsidiaries, dated April 7, 2010 (the
“Motion”);(1) and the Court having determined that the relief sought in the
Motion is in the best interests of the Debtors, their creditors and all parties
in interest; and the Court having determined that the legal and factual bases
set forth in the Motion establish just cause for the relief granted herein; and
after due deliberation and sufficient cause appearing therefor:

 

THE COURT HEREBY FINDS AND CONCLUDES AS FOLLOWS:

 

A.            This Court has jurisdiction over this matter pursuant to 28 U.S.C.
§ 1334, and over the persons and property affected hereby.

 

B.            Consideration of the Motion constitutes a core proceeding under 28
U.S.C. § 157(b)(2).

 

C.            Venue for this case and proceedings on the Motion is proper in
this district pursuant to 28 U.S.C. §§ 1408 and 1409.

 

D.            Under the circumstances, the Court concludes that the notice given
by the Debtors of the Motion and the relief requested in the Motion constitutes
due, sufficient and appropriate notice and complies with section 102(1) of the
Bankruptcy Code, Fed. R. Bankr. P. Rules 2002 and 4001(b), (c) and (d) and the
Local Rules of the Court, and that no further notice of, or hearing on, the
relief sought in the Motion and the relief granted herein is necessary or
required.

 

E.             Based on the foregoing, and upon the record made before this
Court at the hearing on the Motion, and good and sufficient cause appearing
therefor;

 

IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

 

1.             The Motion is granted.

 

2.             All objections to the Motion that have not been withdrawn,
waived, or settled and all reservations of rights included therein, are
overruled on the merits.

 

--------------------------------------------------------------------------------

(1)           Capitalized terms not otherwise defined herein have the meanings
assigned to them in the Motion.

 

2

--------------------------------------------------------------------------------


 

3.             The Bidding Procedures set forth in Exhibit 1 annexed hereto and
incorporated herein by reference in their entirety are approved and shall be
effective and binding on all parties as if such Bidding Procedures were set
forth in this Order.

 

4.             Debtors are authorized to conduct the Auction in accordance with
the provisions of the Bidding Procedures.

 

5.             The Bidding Procedures Notice annexed to the Motion as Exhibit 3
is approved as adequate and appropriate under the circumstances and the Debtors
are directed and authorized to serve the Bidding Procedures Notice within 5
business days of the date this Order is entered.

 

6.             This Court shall retain jurisdiction to hear and determine all
matters arising from the implementation and/or interpretation of this Order.

 

SUBMITTED BY:

 

Paul S. Aronzon (CA State Bar No. 88781)

Thomas R. Kreller (CA State Bar No. 161922)

MILBANK, TWEED, HADLEY & McCLOY LLP
601 South Figueroa Street, 30th Floor
Los Angeles, California 90017

 

Reorganization Counsel for

Debtors and Debtors in Possession

 

Bruce T. Beesley, #1164

Laury Macauley, #11413

LEWIS AND ROCA LLP

50 W. Liberty Street, Ste. 410

Reno, NV 89501

 

Local Reorganization Counsel
For Debtors and Debtors in Possession

 

# # #

 

3

--------------------------------------------------------------------------------


 

Exhibit F

 

GERMAN AMERICAN CAPITAL CORPORATION

60 Wall Street

New York, NY  10005

 

 

May [   ], 2010

 

STATION CASINOS, INC.

1505 S. Pavillion Center Drive

Las Vegas, Nevada 89135

Attn: Richard J. Haskins

 

Gentlemen:

 

Reference is made to (1) that certain Asset Purchase Agreement, dated as of
May    , 2010 (the “APA”), among Station Casinos, Inc., a Nevada corporation
(“SCI”), those Subsidiaries of SCI listed in Annex I thereof, and FG Opco
Acquisitions LLC, a Delaware limited liability company; and (2) that certain
Propco Plan Support Agreement, dated as of March 24, 2010, as amended on
May    , 2010 (together with the exhibits, annexes and other attachments
thereto, as amended, modified or otherwise changed from time to time, the
“PSA”), by and among (a) JP Morgan Chase Bank, N.A. (“JPM”) and German American
Capital Corporation (“GACC” and, together with JPM, the “Mortgage Lenders”) in
their capacities as lenders under that certain Amended and Restated Loan and
Security Agreement, dated as of March 19, 2008, pursuant to which the Mortgage
Lenders made loans and other financial accommodations to FCP PropCo, LLC
(“PropCo”); (b) Deutsche Bank AG in its capacity as Party A under an interest
rate swap transaction evidenced by that certain Confirmation dated as of
November 29, 2007, and modified by that certain Novation Confirmation dated as
of March 5, 2008, with PropCo as a counterparty; (c) Fertitta Gaming, LLC
(“FG”); and (d) Frank J. Fertitta III and Lorenzo J. Fertitta (collectively, the
“FG Principals”), as amended by that certain Amended and Restated Agreement,
dated as of May    , 2010, among the Mortgage Lenders and Deutsche Bank AG, on
the one hand, and FG and the FG Principals, on the other hand (including Annex I
thereto (“Annex I”) and the other annexes and attachments thereto, as amended,
modified or otherwise change from time to time).  Except as otherwise noted
herein, capitalized terms used and not defined herein have the meanings given to
such terms in the PSA, including without limitation Attachment 1 to the PSA
(such Attachment 1, including the annexes and other attachments thereto, as
amended, modified or otherwise changed from time to time, hereinafter the “Term
Sheet”).

 

Upon the terms and subject to the conditions set forth in this letter agreement,
the PSA and the APA, the undersigned Mortgage Lender will, at the Closing (as
defined in the APA), (a) release its liens on, and direct Propco to transfer to
New Propco, the undersigned Mortgage Lender’s Ratable Share (as defined below)
of $71,000,000 of the Excess Effective Date Cash (as defined in the Term Sheet),
(b) direct New Propco to use such amount to pay the Cash Purchase Price (as
defined in the APA) and (c) if there is an Excess Cash Shortfall Amount

 

--------------------------------------------------------------------------------


 

(as defined in the APA) in excess of $43 million (which amount is to be funded
by Super Priority Notes issued by New Propco as defined in and contemplated by
the APA), (i) release its liens on, and direct Propco to transfer to New Propco,
additional Excess Effective Date Cash otherwise distributable to the undersigned
Mortgage Lender in an amount equal to the Mortgage Lender’s Ratable Share of
Combined Equity Share (as defined below) of the remaining Excess Cash Shortfall
Amount and (ii) direct New Propco to use such additional amount as payment
towards the Cash Purchase Price.  As used herein, (i) the term “Combined Equity
Share” shall mean the percentage of equity ownership of New Propco held by the
Mortgage Lenders after giving effect to the issuance or sale to FG or other
Fertitta Affiliates of their equity ownership in New Propco as contemplated by
the Term Sheet but without giving effect to sales or issuances to any other
parties and (ii) the term “Ratable Share” shall mean the undersigned Mortgage
Lender’s percentage ownership of the total amount of equity of New Propco owned
by the Mortgage Lenders without giving effect to sales or issuances of equity
ownership in New Propco to any other parties.  The undersigned Mortgage Lender
will not be under any obligation to direct Propco or New Propco as contemplated
above until the Plan has been confirmed by the Bankruptcy Court, the effective
date of the Plan shall have occurred and the Propco Reorganization (as defined
in the APA) has occurred.  Under no circumstance shall the undersigned Mortgage
Lender or any of its affiliates have any obligation hereunder to make any cash
or other contributions to New Propco or towards the Cash Purchase Price (other
than directing the use of cash by New Propco as described above).

 

The undersigned Mortgage Lender makes the following representations and
warranties to SCI: (a) this letter agreement is a legal, valid and binding
obligation of the undersigned Mortgage Lender, enforceable against it in
accordance with its terms, except as enforcement may be limited by applicable
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability; (b) the undersigned Mortgage Lender has
all requisite corporate power and authority to enter into this letter agreement
and to carry out the transactions contemplated by, and perform its obligations
under, this letter agreement; (c) the execution and delivery of this letter
agreement and the performance of the obligations hereunder of the undersigned
Mortgage Lender have been duly authorized by all necessary corporate action of
the undersigned; and (d) the execution, delivery and performance of this letter
agreement does not and shall not violate the undersigned Mortgage Lender’s
certificate of incorporation or other organizational documents.

 

Notwithstanding any other term or condition of this letter agreement, SCI’s sole
recourse against the undersigned Mortgage Lender for any breach by the
undersigned Mortgage Lender of its obligations under this letter agreement shall
be specific performance as described below.  There is no express or implied
intention to benefit any person or entity not party hereto and nothing contained
in this letter agreement is intended, nor shall anything herein be construed, to
confer any rights, legal or equitable, in any person or entity other than the
parties hereto.  No party may assign this letter agreement or any of its
obligations hereunder; provided, however, that to the extent the undersigned
Mortgage Lender transfers any of its Claims to any person or entity, the
undersigned Mortgage Lender may also transfer to such person or entity a
proportionate amount of its obligations hereunder, provided that any such
transferee must agree in writing to be bound by the terms of this letter
agreement with respect to the obligations hereunder of the undersigned Mortgage
Lender so transferred.

 

2

--------------------------------------------------------------------------------


 

The parties hereby acknowledge that the rights of the parties under this letter
agreement are unique and that remedies at law for breach or threatened breach of
any provision of this letter agreement would be inadequate and, in recognition
of this fact, agree that, in the event of a breach or threatened breach of the
provisions of this letter agreement, the parties shall, without posting any
bond, be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available and the parties hereby
waive any objection to the imposition of such relief.

 

This letter agreement shall automatically terminate and be of no further force
or effect without further action by the parties hereto upon the termination of
the PSA or the APA.  Except as provided in the immediately preceding sentence,
this letter agreement may not be terminated or amended, and no provision of this
letter agreement may be waived or modified, except by an instrument in writing
signed by SCI and the undersigned Mortgage Lender.

 

THIS LETTER AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CHOICE OF LAWS PRINCIPLES THEREOF. 
By its execution and delivery of this letter agreement, each of the parties
hereto hereby irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding with respect to any matter under or arising out of or
in connection with this letter agreement or for recognition or enforcement of
any judgment rendered in any such action, suit or proceeding, shall be brought
exclusively in the Bankruptcy Court. By execution and delivery of this letter
agreement, each of the parties hereto hereby irrevocably accepts and submits
itself to the exclusive jurisdiction of each such court, generally and
unconditionally, with respect to any such action, suit or proceeding.

 

All notices, requests and other communications to any party hereunder shall be
in writing and shall be given to the undersigned at the address set forth in the
first page of this letter agreement or such other address as such party may
hereafter specify by notice to the other parties hereto.  Each such notice,
request or other communication given by personal delivery, mail or courier shall
be effective when received.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

 

 

 

Very truly yours,

 

 

 

 

 

GERMAN AMERICAN CAPITAL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Agreed and Accepted, this        day of May 2010:

 

STATION CASINOS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

4

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.

270 Park Avenue

New York, NY  10017

 

 

May [   ], 2010

 

STATION CASINOS, INC.

1505 S. Pavillion Center Drive

Las Vegas, Nevada 89135

Attn: Richard J. Haskins

 

Gentlemen:

 

Reference is made to (1) that certain Asset Purchase Agreement, dated as of
May    , 2010 (the “APA”), among Station Casinos, Inc., a Nevada corporation
(“SCI”), those Subsidiaries of SCI listed in Annex I thereof, and FG Opco
Acquisitions LLC, a Delaware limited liability company; and (2) that certain
Propco Plan Support Agreement, dated as of March 24, 2010, as amended on
May    , 2010 (together with the exhibits, annexes and other attachments
thereto, as amended, modified or otherwise changed from time to time, the
“PSA”), by and among (a) JP Morgan Chase Bank, N.A. (“JPM”) and German American
Capital Corporation (“GACC” and, together with JPM, the “Mortgage Lenders”) in
their capacities as lenders under that certain Amended and Restated Loan and
Security Agreement, dated as of March 19, 2008, pursuant to which the Mortgage
Lenders made loans and other financial accommodations to FCP PropCo, LLC
(“PropCo”); (b) Deutsche Bank AG in its capacity as Party A under an interest
rate swap transaction evidenced by that certain Confirmation dated as of
November 29, 2007, and modified by that certain Novation Confirmation dated as
of March 5, 2008, with PropCo as a counterparty; (c) Fertitta Gaming, LLC
(“FG”); and (d) Frank J. Fertitta III and Lorenzo J. Fertitta (collectively, the
“FG Principals”), as amended by that certain Amended and Restated Agreement,
dated as of May    , 2010, among the Mortgage Lenders and Deutsche Bank AG, on
the one hand, and FG and the FG Principals, on the other hand (including Annex I
thereto (“Annex I”) and the other annexes and attachments thereto, as amended,
modified or otherwise change from time to time).  Except as otherwise noted
herein, capitalized terms used and not defined herein have the meanings given to
such terms in the PSA, including without limitation Attachment 1 to the PSA
(such Attachment 1, including the annexes and other attachments thereto, as
amended, modified or otherwise changed from time to time, hereinafter the “Term
Sheet”).

 

Upon the terms and subject to the conditions set forth in this letter agreement,
the PSA and the APA, the undersigned Mortgage Lender will, at the Closing (as
defined in the APA), (a) release its liens on, and direct Propco to transfer to
New Propco, the undersigned Mortgage Lender’s Ratable Share (as defined below)
of $71,000,000 of the Excess Effective Date Cash (as defined in the Term Sheet),
(b) direct New Propco to use such amount to pay the Cash Purchase Price (as
defined in the APA) and (c) if there is an Excess Cash Shortfall Amount (as
defined in the APA) in excess of $43 million (which amount is to be funded by
Super Priority Notes issued by New Propco as defined in and contemplated by the
APA), (i) release its liens on,

 

--------------------------------------------------------------------------------


 

and direct Propco to transfer to New Propco, additional Excess Effective Date
Cash otherwise distributable to the undersigned Mortgage Lender in an amount
equal to the Mortgage Lender’s Ratable Share of Combined Equity Share (as
defined below) of the remaining Excess Cash Shortfall Amount and (ii) direct New
Propco to use such additional amount as payment towards the Cash Purchase
Price.  As used herein, (i) the term “Combined Equity Share” shall mean the
percentage of equity ownership of New Propco held by the Mortgage Lenders after
giving effect to the issuance or sale to FG or other Fertitta Affiliates of
their equity ownership in New Propco as contemplated by the Term Sheet but
without giving effect to sales or issuances to any other parties and (ii) the
term “Ratable Share” shall mean the undersigned Mortgage Lender’s percentage
ownership of the total amount of equity of New Propco owned by the Mortgage
Lenders without giving effect to sales or issuances of equity ownership in New
Propco to any other parties.  The undersigned Mortgage Lender will not be under
any obligation to direct Propco or New Propco as contemplated above until the
Plan has been confirmed by the Bankruptcy Court, the effective date of the Plan
shall have occurred and the Propco Reorganization (as defined in the APA) has
occurred.  Under no circumstance shall the undersigned Mortgage Lender or any of
its affiliates have any obligation hereunder to make any cash or other
contributions to New Propco or towards the Cash Purchase Price (other than
directing the use of cash by New Propco as described above).

 

The undersigned Mortgage Lender makes the following representations and
warranties to SCI: (a) this letter agreement is a legal, valid and binding
obligation of the undersigned Mortgage Lender, enforceable against it in
accordance with its terms, except as enforcement may be limited by applicable
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability; (b) the undersigned Mortgage Lender has
all requisite corporate power and authority to enter into this letter agreement
and to carry out the transactions contemplated by, and perform its obligations
under, this letter agreement; (c) the execution and delivery of this letter
agreement and the performance of the obligations hereunder of the undersigned
Mortgage Lender have been duly authorized by all necessary corporate action of
the undersigned; and (d) the execution, delivery and performance of this letter
agreement does not and shall not violate the undersigned Mortgage Lender’s
certificate of incorporation or other organizational documents.

 

Notwithstanding any other term or condition of this letter agreement, SCI’s sole
recourse against the undersigned Mortgage Lender for any breach by the
undersigned Mortgage Lender of its obligations under this letter agreement shall
be specific performance as described below.  There is no express or implied
intention to benefit any person or entity not party hereto and nothing contained
in this letter agreement is intended, nor shall anything herein be construed, to
confer any rights, legal or equitable, in any person or entity other than the
parties hereto.  No party may assign this letter agreement or any of its
obligations hereunder; provided, however, that to the extent the undersigned
Mortgage Lender transfers any of its Claims to any person or entity, the
undersigned Mortgage Lender may also transfer to such person or entity a
proportionate amount of its obligations hereunder, provided that any such
transferee must agree in writing to be bound by the terms of this letter
agreement with respect to the obligations hereunder of the undersigned Mortgage
Lender so transferred.

 

The parties hereby acknowledge that the rights of the parties under this letter

 

2

--------------------------------------------------------------------------------


 

agreement are unique and that remedies at law for breach or threatened breach of
any provision of this letter agreement would be inadequate and, in recognition
of this fact, agree that, in the event of a breach or threatened breach of the
provisions of this letter agreement, the parties shall, without posting any
bond, be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available and the parties hereby
waive any objection to the imposition of such relief.

 

This letter agreement shall automatically terminate and be of no further force
or effect without further action by the parties hereto upon the termination of
the PSA or the APA.  Except as provided in the immediately preceding sentence,
this letter agreement may not be terminated or amended, and no provision of this
letter agreement may be waived or modified, except by an instrument in writing
signed by SCI and the undersigned Mortgage Lender.

 

THIS LETTER AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CHOICE OF LAWS PRINCIPLES THEREOF. 
By its execution and delivery of this letter agreement, each of the parties
hereto hereby irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding with respect to any matter under or arising out of or
in connection with this letter agreement or for recognition or enforcement of
any judgment rendered in any such action, suit or proceeding, shall be brought
exclusively in the Bankruptcy Court. By execution and delivery of this letter
agreement, each of the parties hereto hereby irrevocably accepts and submits
itself to the exclusive jurisdiction of each such court, generally and
unconditionally, with respect to any such action, suit or proceeding.

 

All notices, requests and other communications to any party hereunder shall be
in writing and shall be given to the undersigned at the address set forth in the
first page of this letter agreement or such other address as such party may
hereafter specify by notice to the other parties hereto.  Each such notice,
request or other communication given by personal delivery, mail or courier shall
be effective when received.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Agreed and Accepted, this         day of May 2010:

 

STATION CASINOS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

4

--------------------------------------------------------------------------------